19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                   Pg 1 of 263


     Joshua A. Sussberg, P.C.                                   Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                 KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                       KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                         300 North LaSalle
     601 Lexington Avenue                                       Chicago, Illinois 60654
     New York, New York 10022                                   Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                             Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )   Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )   Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )   (Jointly Administered)
                                                                     )
                                                                     )

      GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY, AND
       DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
             LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) have
 filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
 Financial Affairs (the “Statements”) in the United States Bankruptcy Court for the Southern
 District of New York (the “Court”). The Debtors, with the assistance of their legal and financial
 advisors, prepared the Schedules and Statements in accordance with section 521 of title 11 of the
 United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Rule 1007 of the
 Federal Rules of Bankruptcy Procedure.

        Marc Pfefferle has signed each set of Schedules and Statements. Mr. Pfefferle serves as
 Chief Executive Officer of Debtor Hollander Sleep Products, LLC and is an authorized signatory
 for each of the Debtors in these chapter 11 cases. In reviewing and signing the Schedules and
 Statements, Mr. Pfefferle has necessarily relied upon the efforts, statements, advice, and
 representations of personnel of the Debtors and their legal and financial advisors. In light of the

 1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
      Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
      Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
      of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.




 KE 62188637
19-11608-mew       Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03             Main Document
                                            Pg 2 of 263


 size and complexity of the Debtors’ business, Mr. Pfefferle has not (and could not have) personally
 verified the accuracy of each such statement and representation, including, but not limited to,
 statements and representations concerning amounts owed to creditors.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
 from their books and records that was available at the time of such preparation. Although the
 Debtors have made every reasonable effort to ensure the accuracy and completeness of the
 Schedules and Statements, subsequent information or discovery may result in material changes to
 the Schedules and Statements. As a result, inadvertent errors or omissions may exist. Accordingly,
 the Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant the
 accuracy or completeness of the data that is provided herein and shall not be liable for any loss or
 injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
 negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
 communicating, or delivering the information contained in the Schedules and Statements.

         For the avoidance of doubt, the Debtors reserve their rights to amend and supplement the
 Schedules and Statements as may be necessary or appropriate but expressly do not undertake any
 obligation to update, modify, revise, or re-categorize the information provided in the Schedules
 and Statements or to notify any third party should the information be updated, modified, revised,
 or re-categorized, except as required by applicable law or order of the Court.

        In no event shall the Debtors or their directors, officers, agents, attorneys, and financial
 advisors be liable to any third party for any direct, indirect, incidental, consequential, or special
 damages (including, but not limited to, damages arising from the disallowance of a potential claim
 against the Debtors or damages to business reputation, lost business, or lost profits), whether
 foreseeable or not and however caused, even if the Debtors or their directors, officers, agents,
 attorneys, or financial advisors are advised of the possibility of such damages.

                           Global Notes and Overview of Methodology

 1.      Description of Cases. On May 19, 2019 (the “Petition Date”), each of the Debtors filed
         voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
         operating their businesses and managing their property as debtors in possession pursuant
         to sections 1107(a) and 1108 of the Bankruptcy Code. These cases are being jointly
         administered. Notwithstanding the joint administration of the Debtors’ cases for
         procedural purposes, each Debtor has filed its own Schedules and Statements.
         The information provided herein, except as otherwise noted, is reported as of the close of
         business on the Petition Date.

 2.      Global Notes Control. These Global Notes pertain to and comprise an integral part of
         each of the Schedules and Statements and should be referenced in connection with any
         review thereof. In the event that the Schedules and Statements conflict with these Global
         Notes, these Global Notes shall control.

 3.      Reservations and Limitations. Reasonable efforts have been made to prepare and file
         complete and accurate Schedules and Statements; however, as noted above, inadvertent
         errors or omissions may exist. The Debtors reserve all rights to amend and supplement the


                                                  2

 KE 62188637
19-11608-mew       Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03                Main Document
                                            Pg 3 of 263


         Schedules and Statements as may be necessary or appropriate. Nothing contained in the
         Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an admission
         of any kind with respect to these chapter 11 cases, including, but not limited to, any rights
         or claims of the Debtors against any third party or issues involving substantive
         consolidation, equitable subordination, or defenses or causes of action arising under the
         provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy
         or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
         rights contained elsewhere in the Global Notes does not limit in any respect the general
         reservation of rights contained in this paragraph.

         (a)    No Admission. Nothing contained in the Schedules and Statements is intended or
                should be construed as (i) an admission or stipulation of the validity of any claim
                against the Debtors or any assertion made therein or herein or (ii) a waiver of the
                Debtors’ rights to dispute any claim or assert any cause of action or defense against
                any party.

         (b)    Recharacterization and Classifications. Notwithstanding that the Debtors have
                made reasonable efforts to correctly characterize, classify, categorize, or designate
                certain claims, assets, executory contracts, unexpired leases, and other items
                reported in the Schedules and Statements, the Debtors nonetheless may have
                improperly characterized, classified, categorized, or designated certain items.
                The Debtors reserve all rights to recharacterize, reclassify, recategorize, or
                redesignate items reported in the Schedules and Statements at a later time as is
                necessary and appropriate.

                For the avoidance of doubt, listing (i) a claim on Schedule D as “secured,”
                (ii) a claim on Schedule E/F as “priority” or “unsecured,” or (iii) a contract on
                Schedule G as “executory” or “unexpired” does not constitute an admission by the
                Debtors of the legal rights of the claimant or contract counterparty or a waiver of
                the Debtors’ rights to recharacterize or reclassify such claim or contract.

         (c)    Claims Description. Any failure to designate a claim on the Schedules and
                Statements as “disputed,” “contingent,” or “unliquidated” does not constitute an
                admission by the Debtors that such amount is not “disputed,” “contingent,” or
                “unliquidated.” Each Debtor reserves all rights to dispute, or assert offsets or
                defenses to, any claim reflected on its respective Schedules and Statements on any
                grounds, including, without limitation, liability or classification, or to otherwise
                subsequently designate such claims as “disputed,” “contingent,” or “unliquidated”
                or object to the extent, validity, enforceability, priority, or avoidability of any claim.
                Moreover, listing a claim does not constitute an admission of liability by the
                Debtors against which the claim is listed or by any of the Debtors. The Debtors
                reserve all rights to amend their Schedules and Statements as necessary and
                appropriate, including, but not limited to, with respect to claim description and
                designation.

         (d)    Estimates and Assumptions. The preparation of the Schedules and Statements
                required the Debtors to make reasonable estimates and assumptions with respect to


                                                    3

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                           Pg 4 of 263


               the reported amounts of assets and liabilities, the amount of contingent assets and
               contingent liabilities on the date of the Schedules and Statements, and the reported
               amounts of revenues and expenses during the applicable reporting periods. Actual
               results could differ from such estimates.

         (e)   Causes of Action. Despite reasonable efforts, the Debtors may not have identified
               all current and potential causes of action the Debtors may have against third parties
               in their respective Schedules and Statements, including, without limitation,
               avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under
               other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
               reserve all rights with respect to any causes of action, and nothing in these Global
               Notes or the Schedules and Statements should be construed as a waiver of any such
               causes of action.

         (f)   Intellectual Property Rights. Exclusion of certain intellectual property should not
               be construed as an admission that such intellectual property rights have been
               abandoned, have been terminated or otherwise expired by their terms, or have been
               assigned or otherwise transferred pursuant to a sale, acquisition, or other
               transaction. Conversely, inclusion of certain intellectual property rights should not
               be construed as an admission that such intellectual property rights have not been
               abandoned, have not been terminated or otherwise expired by their terms, or have
               not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
               transaction.

         (g)   Insiders. In the circumstance where the Schedules and Statements require
               information regarding “insiders,” the Debtors have included information with
               respect to certain individuals who the Debtors believe may be included in the
               definition of “insider” set forth in section 101(31) of the Bankruptcy Code during
               the relevant time periods. Such individuals may no longer serve in such capacities.
               In the interest of additional disclosure, the Debtors have also included certain
               individuals who may have officer titles in their responses to Statements, Part 13,
               Question 28.

               The listing of a party as an insider for purposes of the Schedules and Statements is
               not intended to be, nor should it be, construed as an admission of any fact, right,
               claim, or defense, and all such rights, claims, and defenses are hereby expressly
               reserved. Information regarding the individuals listed as insiders in the Schedules
               and Statements has been included for informational purposes only and such
               information may not be used for (1) the purposes of determining (i) control of the
               Debtors, (ii) the extent to which any individual exercised management
               responsibilities or functions or corporate decision-making authority over the
               Debtors, or (iii) whether such individual could successfully argue that he or she is
               not an insider under applicable law, including the Bankruptcy Code and federal
               securities laws, or with respect to any theories of liability or (2) any other purpose.




                                                 4

 KE 62188637
19-11608-mew     Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03            Main Document
                                          Pg 5 of 263


 4.      Methodology.

         (a)   Basis of Presentation. The Schedules and Statements do not purport to represent
               financial statements prepared in accordance with Generally Accepted Accounting
               Principles in the United States (“GAAP”), nor are they intended to be fully
               reconciled to the financial statements of each Debtor. The Schedules and
               Statements contain unaudited information that is subject to further review and
               potential adjustment. The Schedules and Statements reflect the Debtors’
               reasonable efforts to report the assets and liabilities of each Debtor on an
               unconsolidated basis.

         (b)   Confidential Information. There may be instances in the Schedules and
               Statements where the Debtors deemed it necessary and appropriate to redact from
               the public record information such as names, addresses, or amounts. Typically,
               the Debtors have used this approach because of a confidentiality agreement
               between the Debtors and a third party, for the protection of sensitive commercial
               information, or for the privacy of an individual.

         (c)   Umbrella or Master Agreements. Contracts and leases listed in the Schedules
               and Statements may be umbrella or master agreements that cover relationships with
               some or all of the Debtors. Where relevant, such agreements have been listed in
               the Schedules and Statements only of the Debtor entity that signed the original
               umbrella or master agreement. Other Debtors, however, may be liable together
               with such Debtor on account of such agreements and the Debtors reserve all rights
               to amend the Schedules and Statements to reflect changes regarding the liability of
               the Debtors with respect to such agreements, if appropriate.

         (d)   Executory Contracts. Although the Debtors have made diligent attempts to
               attribute an executory contract to its rightful Debtor, in certain instances,
               the Debtors may have inadvertently failed to do so due to the complexity and size
               of the Debtors’ business. Accordingly, the Debtors reserve all of their rights with
               respect to the named parties of any and all executory contracts, including the right
               to amend Schedule G.

               The contracts, agreements, and leases listed on Schedule G may have expired or
               may have been modified, amended, or supplemented from time to time by various
               amendments, restatements, waivers, estoppel certificates, letters, memoranda, and
               other documents, instruments, and agreements that may not be listed therein despite
               the Debtors’ use of reasonable efforts to identify such documents. Further, unless
               otherwise specified on Schedule G, each executory contract or unexpired lease
               listed thereon shall include all final exhibits, schedules, riders, modifications,
               declarations, amendments, supplements, attachments, restatements, or other
               agreements made directly or indirectly by any executed agreement, instrument, or
               other document that in any manner affects such executory contract or unexpired
               lease, without respect to whether such agreement, instrument, or other document is
               listed thereon.



                                                5

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03             Main Document
                                           Pg 6 of 263


         (e)   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
               may properly be disclosed in multiple parts of the Statements and Schedules.
               To the extent these disclosures would be duplicative, the Debtors have determined
               to only list such assets, liabilities, and prepetition payments once.

         (f)   Net Book Value. In certain instances, current market valuations for individual
               items of property and other assets are neither maintained by nor readily available
               to the Debtors. Accordingly, unless otherwise indicated, the Schedules and
               Statements reflect net book values as of May 19, 2019. Market values may vary,
               at some times materially, from net book values. The Debtors believe that it would
               be an inefficient use of estate assets for the Debtors to obtain the current market
               values of their property and other assets. Accordingly, the Debtors have indicated
               in the Schedules and Statements that the market values of certain assets and
               liabilities are undetermined. Assets that have been fully depreciated or that were
               expensed for accounting purposes either do not appear in these Schedules and
               Statements or are listed with a zero-dollar value, as such assets have no net book
               value. The omission of an asset from the Schedules and Statements does not
               constitute a representation regarding the ownership of such asset, and any such
               omission does not constitute a waiver of any rights of the Debtors with respect to
               such asset.

         (g)   Undetermined Amounts. The description of an amount as “undetermined” is not
               intended to reflect upon the materiality of such amount.

         (h)   Unliquidated Amounts. Amounts that could not be fairly quantified by the
               Debtors are scheduled as “unliquidated.”

         (i)   Totals. All totals that are included in the Schedules and Statements represent totals
               of all known amounts. To the extent there are unknown or undetermined amounts,
               the actual total may be different from the listed total.

         (j)   Property and Equipment. The Debtors may lease furniture, fixtures, and
               equipment from certain third-party lessors. Any such leases are listed in the
               Schedules and Statements. Nothing in the Schedules and Statements is, or should
               be construed as, an admission as to the determination of the legal status of any lease
               (including whether any lease is a true lease or a financing arrangement), and the
               Debtors reserve all rights with respect thereto.

         (k)   Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
               and postpetition periods based on the information and research conducted in
               connection with the preparation of the Schedules and Statements. As additional
               information becomes available and further research is conducted, the allocation of
               liabilities between the prepetition and postpetition periods may change.

         (l)   Paid Claims. The Debtors have authority to pay certain outstanding prepetition
               payables pursuant to Court orders, including the Interim Order (I) Authorizing the
               Debtors to Pay Prepetition Claims of (A) Lien Claimants, (B) Import Claimant,


                                                 6

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                           Pg 7 of 263


               (C) 503(B)(9) Claimants, (D) Foreign Vendors, and (E) Critical Vendors,
               (II) Confirming Administrative Expense Priority of Outstanding Orders, and
               (III) Granting Related Relief [Docket No. 49]. As such, outstanding liabilities may
               have been reduced by any court-approved postpetition payments made on account
               of prepetition payables. Where and to the extent these liabilities have been satisfied
               as of the date hereof, they are not listed in the Schedules and Statements. In some
               instances, the Debtors have the authority to pay a prepetition liability but that
               amount remains unpaid or is partially paid as of the filing of the Schedules. In such
               cases, these amounts are marked as “contingent.” To the extent the Debtors later
               pay any amount of the claims listed in the Schedules and Statements pursuant to
               any orders entered by the Court, the Debtors reserve all rights to amend or
               supplement the Schedules and Statements or to take other action, such as filing
               claims objections, as is necessary and appropriate to avoid overpayment or
               duplicate payments for liabilities. Nothing contained herein should be deemed to
               alter the rights of any party in interest to contest a payment made pursuant to an
               order of the Court where such order preserves the right to contest.

         (m)   Credits and Adjustments. The claims of individual creditors for, among other
               things, goods, products, services, or taxes are listed as the amounts entered on the
               Debtors’ books and records and may either (a) not reflect credits or other
               adjustments due from such creditors to the Debtors or (b) be net of accrued credits
               or other adjustments that are actually owed by a creditor to the Debtors on a
               postpetition basis on account of such credits or other adjustments earned from
               prepetition payments and critical vendor payments, if applicable. The Debtors
               reserve all of their rights with regard to such credits or other adjustments, including,
               but not limited to, the right to modify the Schedules, assert claims objections and/or
               setoffs with respect to the same, or apply such adjustments in the ordinary course
               of business on a postpetition basis.

         (n)   Intercompany Claims. Receivables and payables among the Debtors are reported
               on Schedule A/B and Schedule E/F, respectively. The listing of any amounts with
               respect to such receivables and payables is not, and should not be construed as, an
               admission of the characterization of such balances as debt, equity, or otherwise.
               For the avoidance of doubt, the Debtors reserve all rights, claims, and defenses in
               connection with any and all intercompany receivables and payables, including with
               respect to the characterization of intercompany claims, loans, and notes.

         (o)   Guarantees and Other Secondary Liability Claims. The Debtors have exercised
               reasonable efforts to locate and identify guarantees of their executory contracts,
               unexpired leases, secured financings, and other such agreements. Where
               guarantees have been identified, they have been included in the relevant Schedules
               G and H for the affected Debtor. The Debtors may have inadvertently omitted
               guarantees embedded in their contractual agreements and may identify additional
               guarantees as they continue to review their books, records, and contractual
               agreements. The Debtors reserve their rights, but are not required, to amend the
               Schedules and Statements if additional guarantees are identified.



                                                  7

 KE 62188637
19-11608-mew      Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                            Pg 8 of 263


         (p)    Excluded Assets and Liabilities. The Debtors have potentially excluded the
                following categories of assets and liabilities from the Schedules and Statements:
                certain deferred charges, accounts, or reserves recorded only for purposes of
                complying with the requirements of GAAP; deferred tax assets and liabilities;
                certain intangibles; deferred revenue accounts; and certain accrued liabilities.
                Other immaterial assets and liabilities may also have been excluded.

         (q)    Liens. The inventories, property, and equipment listed in the Schedules and
                Statements are presented without consideration of any liens.

         (r)    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
                To the extent any amounts had to be converted to U. S. dollars, the conversion rate
                used was as of May 19, 2019.

         (s)    Controlling Shareholders. For purposes of the Schedules and Statements, the
                Debtors define “controlling shareholders” to include entities that directly hold in
                excess of 20% of the voting shares of the applicable Debtor entity. Entities listed
                as “controlling shareholders” have been included for informational purposes only.
                The Debtors do not take any position with respect to such entity’s influence over
                the control of the Debtors or whether such entity could successfully argue that it is
                not a “controlling shareholder” under applicable law, including the federal
                securities laws, or with respect to any theories of liability or for any other purpose.

         (t)    Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
                course of business. Such setoffs and nettings may occur due to a variety of
                transactions or disputes including, but not limited to, intercompany transactions,
                counterparty settlements, pricing discrepancies, credits, rebates, returns, refunds,
                and negotiations and/or disputes between the Debtors and their customers and/or
                suppliers. These normal, ordinary course setoffs and nettings are common to the
                industry. Due to the voluminous nature of setoffs and nettings, it would be unduly
                burdensome and costly for the Debtors to list each such transaction. Therefore,
                although such setoffs and other similar rights may have been accounted for when
                scheduling certain amounts, these ordinary course setoffs are not independently
                accounted for and, as such, are or may be excluded from the Schedules and
                Statements. In addition, some amounts listed in the Schedules and Statements may
                have been affected by setoffs or nettings by third parties of which the Debtors are
                not yet aware and/or of which the Debtors have approved to effectuate in the claims
                process of their chapter 11 cases. The Debtors reserve all rights to challenge any
                setoff and/or recoupment rights that may be asserted.

 5.      Specific Schedules Disclosures.

         (a)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
                Prepayments. Details with respect to the Debtors’ cash management system and
                bank accounts are provided in the Debtors’ Motion for Entry of Interim and Final
                Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
                Management System, (B) Honor Certain Prepetition Obligations Related Thereto,


                                                  8

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03             Main Document
                                           Pg 9 of 263


               (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
               Transactions, and (II) Granting Related Relief [Docket No. 4] (the “Cash
               Management Motion”) and the interim order of the Court granting the Cash
               Management Motion [Docket No. 47].

               The Debtors’ cash balances are as of May 19, 2019.

         (b)   Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
               in Incorporated and Unincorporated Businesses, including any Interest in an
               LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
               partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
               undetermined amounts on account of the fact that the fair market value of such
               ownership is dependent on numerous variables and factors and may differ
               significantly from their net book value.

         (c)   Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
               Collectibles. Dollar amounts are presented net of accumulated depreciation and
               other adjustments. Furniture and fixtures are recorded as a single line item on the
               Debtors’ books and records, and, as a result, the Debtors have disclosed these items
               together in response to Question 39. The Debtors believe it would be unduly
               burdensome and costly for the Debtors to separate this line item into separate
               responses for Questions 39 and 40.

         (d)   Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
               impairments and other adjustments. The value of all assets listed on Schedule A/B
               are as of May 19, 2019.

               Additionally, the Debtors may receive refunds for sales and use tax at various times
               throughout their fiscal year. As of the Petition Date, however, certain of these
               amounts are unknown to the Debtors and, accordingly, may not be listed on
               Schedule A/B.

               Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
               including Counterclaims of the Debtors and Rights to Setoff Claims. In the
               ordinary course of their businesses, the Debtors may have accrued, or may
               subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, credits,
               rebates, or refunds with their customers and suppliers or potential warranty claims
               against their suppliers. Additionally, certain of the Debtors may be party to pending
               litigation in which such Debtor has asserted, or may assert, claims as a plaintiff or
               counter-claims and/or cross-claims as a defendant. Because such claims are
               unknown to the Debtors and not quantifiable as of the Petition Date, they are not
               listed on Schedule A/B, Part 11.

               Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
               policies and related information is available in the Debtors’ Motion for Entry of an
               Order (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered
               Into Prepetition and Satisfy Prepetition Obligations Related Thereto, (B) Renew,


                                                 9

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                          Pg 10 of 263


               Supplement, Modify, or Purchase Insurance Coverage, and (C) Continue to Pay
               Brokerage Fees, and (II) Granting Related Relief [Docket No. 15]. The Debtors
               believe that there is little or no cash value to the vast majority of such insurance
               policies. Such policies have all been included on Schedule A/B, Part 11, with
               values listed as “undetermined.”

               Executory Contracts and Unexpired Leases. Because of the large number of the
               Debtors’ executory contracts and unexpired leases, as well as the size and scope of
               such documents, the Debtors have not attached such agreements to Schedule A/B.
               Instead, the Debtors have only listed such agreements on Schedule G.

         (e)   Schedule D – Creditors Who Have Claims Secured by Property. Except as
               otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
               reserve their rights to dispute or challenge the validity, perfection, or immunity
               from avoidance of any lien purported to be granted or perfected in any specific asset
               to a secured creditor listed on Schedule D. Moreover, although the Debtors have
               scheduled claims of various creditors as secured claims, the Debtors reserve all
               rights to dispute or challenge the secured nature of any such creditor’s claim or the
               characterization of the structure of any such transaction or any document or
               instrument related to such creditor’s claim, including the Debtors’ rights pursuant
               to paragraph 42 of the Interim Order (A) Authorizing the Debtors to Obtain
               Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,
               (C) Granting Liens and Providing Superpriority Administrative Expense Status,
               (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the
               Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief
               [Docket No. 53].

               The descriptions provided in Schedule D are intended only to be a summary.
               Reference to the applicable agreements and other related relevant documents is
               necessary for a complete description of the collateral and the nature, extent, and
               priority of any liens. In certain instances, a Debtor may be a co-obligor,
               co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
               no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
               of creditors that are otherwise satisfied or discharged by other entities.

               The Debtors have not included on Schedule D parties that may believe such claims
               are secured through setoff rights or inchoate statutory lien rights. Although there
               are multiple parties that hold a portion of the debt included in the secured facilities,
               only the administrative agents have been listed for purposes of Schedule D.

         (f)   Schedule E/F – Creditors Who Have Unsecured Claims.

               Part 1 – Creditors with Priority Unsecured Claims. Pursuant to the Interim Order
               (A) Authorizing the Payment of Certain Prepetition Taxes and Fees and
               (B) Granting Related Relief [Docket No. 86] (the “Interim Taxes Order”), the
               Debtors have been granted the authority to pay, in their discretion, certain tax
               liabilities that accrued prepetition. Accordingly, any unsecured priority claims


                                                 10

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                          Pg 11 of 263


               based upon prepetition tax accruals that have been paid pursuant to the Interim
               Taxes Order are not listed in Schedule E.

               Furthermore, pursuant to the Interim Order (I) Authorizing the Debtors to (A) Pay
               Prepetition Employee Wages, Salaries, Other Compensation, and Reimbursable
               Employee Expenses, and (B) Continue Employee Benefits Programs and
               (II) Granting Related Relief [Docket No. 48], the Debtors received interim
               authority to pay certain prepetition obligations, including to pay employee wages
               and other employee benefits, incurred in the ordinary course of business.
               The Debtors believe that certain non-insider employee claims for prepetition
               amounts related to ongoing payroll and benefits, whether allowable as a priority or
               nonpriority claim, have been satisfied, and such satisfied amounts are not listed.
               To the extent non-insider severance benefits have not been paid up to the statutory
               cap of $13,650 set forth in sections 507(a)(4) and 507(a)(5) of the Bankruptcy Code
               as of the date hereof, the unpaid portion of such priority amount has been listed on
               Schedule E and marked as “contingent.” To the extent the Debtors later pay any of
               the priority amounts listed on Schedule E, the Debtors reserve all rights to amend
               or supplement the Schedules and Statements or to take other action, such as filing
               claims objections, as is necessary and appropriate to avoid overpayment or
               duplicate payments for such liabilities.

               Moreover, in lieu of listing all of the Debtors’ possible taxing authorities for notice
               purposes in Schedule E/F, the Debtors have only listed those taxing authorities to
               which the Debtors believe they owe outstanding obligations.

               Additionally, all unsecured priority claims listed in Schedule E, Part 1, are reflected
               at, and are deemed made against, Hollander Sleep Products, LLC.

               The listing of a claim on Schedule E/F, Part 1, does not constitute an admission by
               the Debtors that such claim or any portion thereof is entitled to priority status.

               Except as otherwise agreed pursuant to a stipulation or order entered by the Court,
               the Debtors reserve their rights to dispute or challenge the validity or immunity
               from avoidance of any claim purported to be granted to a creditor listed on
               Schedule E/F. Moreover, although the Debtors have scheduled claims of various
               creditors, the Debtors reserve all rights to dispute or challenge any such creditor’s
               claim or the characterization of the structure of any such transaction or any
               document or instrument related to such creditor’s claim.

               Part 2 – Creditors with Nonpriority Unsecured Claims. The liabilities identified
               in Schedule E/F, Part 2, are derived from the Debtors’ books and records.
               The Debtors made a reasonable attempt to set forth their unsecured obligations,
               although the actual amount of claims against the Debtors may vary from those
               liabilities represented on Schedule E/F, Part 2. The listed liabilities may not reflect
               the correct amount of any unsecured creditor’s allowed claims or the correct
               amount of all unsecured claims.



                                                 11

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                          Pg 12 of 263


               To the extent the Debtors were unable to attribute a liability to a specific Debtor,
               the liability has been listed on Schedule E/F, Part 2, of Hollander Sleep Products,
               LLC.

               Schedule E/F, Part 2, contains information regarding certain compensation-related
               claims of insiders of the Debtors, with such claims being listed as “contingent” and
               “unliquidated.” In scheduling such claims, the Debtors make no representation or
               assertion as to the validity of such claims, and the Debtors reserve all rights, claims,
               and defenses in connection therewith.

               Schedule E/F, Part 2, contains information regarding threatened or pending
               litigation involving the Debtors. The amounts for these potential claims are listed
               as “undetermined” and are marked as contingent, unliquidated, and disputed in the
               Schedules and Statements.

               Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
               to executory contracts and unexpired leases. Such prepetition amounts, however,
               may be paid in connection with the assumption or assumption and assignment of
               an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
               not include claims that may arise in connection with the rejection of any executory
               contracts and unexpired leases, if any, that may be or have been rejected.

               In the ordinary course of business, the Debtors have retained certain customer
               prepayments and advances. Given the volume of such prepayments and advances
               and their confidential nature, the Debtors have not listed such prepayments and
               advances on Schedule E/F, Part 2. A more thorough description of the Debtors’
               customer relationships is set forth in the Debtors’ Motion for Entry of Interim and
               Final Orders (A) Authorizing the Debtors to Maintain and Administer Their
               Existing Customer Programs and Honor Certain Prepetition Obligations Related
               Thereto and (B) Granting Related Relief [Docket No. 7].

               In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
               incurred on various dates or on a date or dates that are unknown to the Debtors or
               are subject to dispute. Where the determination of the date on which a claim arose,
               accrued, or was incurred would be unduly burdensome and costly to the Debtors’
               estates, the Debtors have not listed a specific date or dates for such claim.

               As of the time of filing of the Schedules and Statements, the Debtors have not
               received all invoices for payables, expenses, and other liabilities that may have
               accrued prior to the Petition Date. Accordingly, the information contained in
               Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
               undertake no obligations, to amend Schedules D and E/F if, or when, the Debtors
               receive such invoices.

         (g)   Schedule G – Executory Contracts and Unexpired Leases. Although reasonable
               efforts have been made to ensure the accuracy of Schedule G, inadvertent errors or
               omissions may have occurred. Additionally, in certain instances, executory


                                                 12

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                          Pg 13 of 263


               contracts and unexpired leases may be omitted due to their confidential nature but
               can be made available to the office of the United States Trustee for the Southern
               District of New York on a confidential basis. Additionally, relationships between
               the Debtors and their customers are often governed by a master services agreement,
               under which customers also place work and purchase orders, which may be
               considered executory contracts. The Debtors believe that disclosure of all of these
               purchase and work orders would be impracticable and unduly burdensome.
               Accordingly, to the extent the Debtors have determined to disclose non-confidential
               master services agreements in Schedule G, purchase and work orders placed
               thereunder may have been omitted.

               Listing a contract or agreement on Schedule G does not constitute an admission
               that such contract or agreement is an executory contract or unexpired lease or that
               such contract or agreement was in effect on the Petition Date or is valid or
               enforceable. Expired contracts and leases may have also been inadvertently
               included. The Debtors hereby reserve all of their rights to dispute the validity,
               status, or enforceability of any contracts, agreements, or leases set forth in
               Schedule G and to amend or supplement such Schedule as necessary. Certain of
               the leases and contracts listed on Schedule G may contain renewal options,
               guarantees of payment, indemnifications, options to purchase, rights of first refusal,
               and other miscellaneous rights. Such rights, powers, duties, and obligations are not
               set forth separately on Schedule G. In addition, the Debtors may have entered into
               various other types of agreements in the ordinary course of their business, such as
               supplemental agreements and letter agreements, which documents may not be set
               forth in Schedule G. The Debtors reserve the right to dispute the effectiveness of
               any such contract listed on Schedule G or to amend Schedule G at any time to
               remove any contract.

               The Debtors reserve all rights to dispute or challenge the characterization of any
               transaction or any document or instrument related to a creditor’s claim.

               In some cases, the same supplier or provider may appear multiple times in
               Schedule G. Multiple listings, if any, reflect distinct agreements between the
               applicable Debtor and such supplier or provider.

               Omission of a contract or agreement from Schedule G does not constitute an
               admission that such omitted contract or agreement is not an executory contract or
               unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
               any such omitted contracts or agreements are not impaired by the omission. Certain
               Debtors are guarantors and parties to guaranty agreements regarding the Debtors’
               prepetition credit facility. The guaranty obligations arising under these agreements
               are reflected on Schedules D and F only.

         (h)   Schedule H – Co-Debtors. For purposes of Schedule H, only the agent under the
               prepetition credit facility or counterparties that are subject to a guaranty are listed
               as co-Debtors on Schedule H. The Debtors have not listed any litigation-related



                                                 13

 KE 62188637
19-11608-mew          Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                Main Document
                                               Pg 14 of 263


                   co-Debtors on Schedule H.            Instead, all such listings can be found on
                   Schedules E/F.

 6.        Specific Statements Disclosures.

           (a)     Statements, Part 1, Questions 1 and 2 – Income and Non-business Revenue.
                   Amounts listed for the current fiscal year are through May 19, 2019, rather than the
                   Petition Date.

           (b)     Statements, Part 2, Questions 3 and 4 – Payments to Certain Creditors. Prior
                   to the Petition Date, the Debtors maintained an integrated cash management system
                   through which the Debtors made certain payments on behalf of their other affiliated
                   entities. Consequently, nearly all2 payments to creditors and insiders listed in
                   response to Questions 3 and 4 on each of the Statements reflect payments made by
                   Hollander Sleep Products, LLC on behalf of the corresponding Debtor entity,
                   pursuant to the Debtors’ cash management system described in the Cash
                   Management Motion. Moreover, due to the Debtors’ historical reporting practices,
                   the clearing dates for certain transactions may reflect the date the transaction was
                   entered rather than the date the cash cleared the Debtors’ account.

                   For the purposes of these Statements, the Debtors used May 19, 2019, as the
                   Petition Date. Any cash transfers made by the Debtors on such date, but prior to
                   the actual filing of these chapter 11 cases, are reflected herein as occurring
                   prepetition.

                   Payments made to Carl Marks Advisors are reflected in the Debtors’ responses to
                   Question 11. Payments made by Carl Marks Advisors to Marc Pfefferle are not
                   listed in response to Question 4.

           (c)     Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs and nettings
                   incurred by the Debtors, refer to paragraph 4(t) of these Global Notes.

           (d)     Statements, Part 6, Question 11 – Payments Related to Bankruptcy.
                   The attachment to Question 11 of Hollander Sleep Products, LLC’s Statement
                   reflects payments to professionals made from the Debtors’ main concentration
                   account, which is owned by Hollander Sleep Products, LLC on behalf of the six
                   other Debtor entities on a consolidated basis. The Debtors believe that it would be
                   an inefficient use of the assets of the estates to allocate these payments on a
                   Debtor-by-Debtor basis.

           (e)     Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
                   The Debtors provide certain parties, such as banks, auditors, potential investors,
                   vendors, and financial advisors, with financial statements that may not be part of a
                   public filing. The Debtors do not maintain complete lists or other records tracking

 2    As reflected in its Statements, Hollander Sleep Products, LLC makes payments on its own behalf, with the
      exception of payments listed on Statement 11.



                                                       14

 KE 62188637
19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                          Pg 15 of 263


               such disclosures. Therefore, the Debtors have not provided full lists of these parties
               in their response to Statement Question 26, but have included parties who received
               audited financial statements.

         (f)   Statements, Part 13, Question 27 – Inventories. The Debtors inventory product
               at their various distribution centers on a regular basis (including, in many scenarios,
               on a daily basis). In an effort to reduce the volume of disclosures that would be
               otherwise applicable, the Debtors have omitted such daily cycle counts conducted
               by the distribution centers.

         (g)   Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
               Credited or Given to Insiders. Distributions by the Debtors to their respective
               directors and officers are listed on the attachment to Questions 3 and 4. Certain
               directors and executive officers of the Debtors are also directors and executive
               officers of certain Debtor and non-Debtor affiliates. To the extent payments to such
               individuals are not listed in the response to Questions 3 and 4 on the Statements for
               such Debtor affiliates, they did not receive payment for their services as directors
               or executive officers of these entities. Certain of the Debtors’ directors and
               executive officers received distributions net of tax withholdings in the year
               preceding the Petition Date. The amounts listed under Questions 3 and 4 reflect
               the gross amounts paid to such directors and executive officers, rather than the net
               amounts after deducting for tax withholdings.

                                  *       *      *       *       *




                                                 15

 KE 62188637
              19-11608-mew                         Doc 122                 Filed 06/21/19 Entered 06/21/19 23:14:03                                                             Main Document
                                                                                       Pg 16 of 263

Debtor Name               Hollander Sleep Products, LLC
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                         19-11608

                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                          $6,127,887.14



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                          $432,548,560.74

                                                                                                                                                                                +Undetermined Amounts

    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                         $438,676,447.88

                                                                                                                                                                                +Undetermined Amounts

  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                      $238,286,318.49



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                     (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                             $297,136.81


         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +         $62,879,611.36




         4.   Total liabilities .........................................................................................................................................            $301,463,066.66
              Lines 2 + 3a + 3b
              19-11608-mew                Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                                     Pg 17 of 263
Debtor Name            Hollander Sleep Products, LLC
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                19-11608
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                  12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash of cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand                                                                                                                             $2,000.00


 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                     Last 4 digits of account number
   3.1       Wells Fargo                                                 Checking (Payroll)                  6169                                $16,742.24

   3.2       Wells Fargo                                                 Operating                           4226                             $1,197,383.62

   3.3       Wells Fargo                                                 Depository                          4234                             Undetermined

   3.4       Wells Fargo                                                 Checking                            1471                             Undetermined

 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                              $1,216,125.86
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                   +Undetermined Amounts

Part 2:        Deposits and prepayments




 6.      Does the debtor have any deposits or prepayments?




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
             19-11608-mew                Doc 122           Filed 06/21/19 Entered 06/21/19 23:14:03                Main Document
                                                                       Pg 18 of 263
Debtor Hollander Sleep Products, LLC                                                                Case Number (if known) 19-11608


           No. Go to Part 3.

           Yes. Fill in the information below.



                                                                                                                              Current value of
                                                                                                                              debtor's interest
7.      Deposits, including security deposits and utility deposits
        Description, including name of holder of deposit
  7.1       Deposit - Lease                                                                                                             $5,578.33
            Shanghai Office

  7.2       Deposit - Lease                                                                                                             $2,166.00
            Arkansas Sales Office

  7.3       Deposit - Lease                                                                                                                $850.00
            NY Showroom

  7.4       Deposit - Lease                                                                                                             $1,526.05
            India Office

  7.5       Deposit - Lease                                                                                                           $112,500.00
            Pottsville, PA Plant

  7.6       Deposit - Lease                                                                                                           $116,000.00
            Compton, CA Plant

  7.7       Deposit - Lease                                                                                                           $228,208.00
            Pico Rivera Bedding Plant

  7.8       Deposit - Lease                                                                                                            $10,000.00
            Louisville, KY Warehouse

  7.9       Deposit - Lease                                                                                                            $21,961.03
            Grand Prairie, TX Plant

  7.10      Deposit - Lease                                                                                                             $4,411.00
            Skokie, IL Sales Office

  7.11      Deposit - Lease                                                                                                            $10,000.00
            Seattle, WA Admin Office

  7.12      Deposit - Lease                                                                                                           $182,651.88
            Boca Raton, FL Corp HQ

  7.13      Deposit - Lease                                                                                                             $2,500.00
            Maquoketa, IA Plant

  7.14      Deposit - Utility                                                                                                          $50,000.00
            Duke Energy Progress

  7.15      Deposit - Utility                                                                                                          $76,660.00
            Southern California Edison

  7.16      Deposit - Utility                                                                                                              $225.00
            Atmos Energy

  7.17      Deposit - Utility                                                                                                           $2,500.00
            Farmers Rural Electric Cooperative

  7.18      Deposit - Utility                                                                                                          $31,390.96
            Louisville Gas & Electric

  7.19      Deposit - Utility                                                                                                          $19,667.00
            Kentucky Utilities Company

  7.20      Deposit - Utility                                                                                                          $26,795.00
            Kentucky Utilities Company




  Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                           Page 2
              19-11608-mew                Doc 122            Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                         Pg 19 of 263
Debtor Hollander Sleep Products, LLC                                                                       Case Number (if known) 19-11608


   7.21      Deposit - Utility                                                                                                                $9,868.00
             Kentucky Utilities Company

   7.22      Deposit - Utility                                                                                                                $1,378.86
             Kentucky Utilities Company

   7.23      Deposit - Utility                                                                                                                    $50.00
             Louisville Water Company

   7.24      Deposit - Utility                                                                                                                    $50.00
             Louisville Water Company

   7.25      Deposit - Utility                                                                                                                    $50.00
             Louisville Water Company

   7.26      Deposit - Utility                                                                                                                    $50.00
             Louisville Water Company

   7.27      Deposit - FSA Reserve                                                                                                           $19,640.00
             Discovery Benefits

 8.      Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment
   8.1       See attached Schedule A/B Exhibit 8                                                                                         $14,092,911.03



 9.      Total of Part 2
                                                                                                                                        $15,029,588.14
         Add lines 7 through 8. Copy the total to line 81.


Part 3:        Accounts Receivable




 10. Does the debtor have any accounts receivable?


            No. Go to Part 4.

            Yes. Fill in the information below.



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                $42,219,662.63     -               $(10,325,906.59) =                     $31,893,756.04
                                            face amount                               doubtful or uncollectible accounts
      11b. Over 90 days old:                                    $1,099,021.10     -                                   =                   $1,099,021.10
                                            face amount                               doubtful or uncollectible accounts



 12. Total of Part 3
                                                                                                                                        $32,992,777.14
         Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:        Investments




 13. Does the debtor own any investments?




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                Page 3
            19-11608-mew                Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                   Pg 20 of 263
Debtor Hollander Sleep Products, LLC                                                               Case Number (if known) 19-11608


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                         Valuation method         Current value of
                                                                                                         used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:



 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                            % of ownership:
   15.1   Hollander Sleep Products Trading (Shanghai) Co., Ltd        100%                               Market Value                   Undetermined
          (China)

   15.2   Hollander Sleep Products Kentucky, LLC                      100%                               Market Value                   Undetermined

   15.3   Pacific Coast Feather, LLC                                  100%                               Market Value                   Undetermined

 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
                                                                                                                                   Undetermined
      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last      Net book value of                 Valuation method         Current value of
                                                 physical inventory    debtor's interest                 used for current value   debtor's interest
 19. Raw Materials


   19.1   Raw Materials                           Various             $60,778,111.41                     Lower of Cost (Avg or        $60,778,111.41
                                                                                                         Std) or Net Realizable
                                                                                                         Value

 20. Work in progress


   20.1   Work in Process                         Various             $449,067.21                        Lower of Cost (Avg or           $449,067.21
                                                                                                         Std) or Net Realizable
                                                                                                         Value

 21. Finished goods, including goods held for resale




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 4
            19-11608-mew                Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                                    Pg 21 of 263
Debtor Hollander Sleep Products, LLC                                                                 Case Number (if known) 19-11608


   21.1   Finished Goods                          Various             $26,287,878.93                       Lower of Cost (Avg or        $26,287,878.93
                                                                                                           Std) or Net Realizable
                                                                                                           Value

 22. Other inventory or supplies




 23. Total of Part 5
                                                                                                                                       $87,515,057.55
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.



 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                         Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                   Valution method used     Current value of
                                                                       debtor's interest                   for current value        debtor's interest
 28. Crops - either planted of harvested




 29. Farm animals
      Examples: Livestock, poultry, farm-raised fish




   Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                Page 5
           19-11608-mew               Doc 122          Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                   Pg 22 of 263
Debtor Hollander Sleep Products, LLC                                                               Case Number (if known) 19-11608


 30. Farm machinery and equipment
      (Other than titled motor vehicles)



 31. Farm and fishing supplies, chemicals, and feed




 32. Other farming and fishing-related property not already listed in Part 6




 33. Total of Part 6
      Add lines 28 through 32. Copy the total to line 85.




 34. Is the debtor a member of an agricultural cooperative?


          No.

          Yes.



      Is any of the debtor's property stored at the cooperative?


          No.

          Yes.



 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.      Book Value $                            Valuation Method                       Current Value $



 36. Is a depreciation schedule available for any of the property listed in Part 6?


          No.

          Yes.




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 6
            19-11608-mew                Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03                                Main Document
                                                                   Pg 23 of 263
Debtor Hollander Sleep Products, LLC                                                                       Case Number (if known) 19-11608




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 39. Office furniture


   39.1   Office Furniture, Fixtures & Equipment                       $614,319.43                                 Historical Cost                   $614,319.43

 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software


   41.1   Computer Equipment                                           $5,650,803.66                               Historical Cost                 $5,650,803.66

 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
                                                                                                                                                   $6,265,123.09
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 7
            19-11608-mew                Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                   Pg 24 of 263
Debtor Hollander Sleep Products, LLC                                                               Case Number (if known) 19-11608


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels



 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)


   50.1   Machinery, Equipment & Vehicles                             $6,095,993.41                      Historical Cost               $6,095,993.41



 51. Total of Part 8.
                                                                                                                                       $6,095,993.41
      Add lines 47 through 50. Copy the total to line 87.




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 8
             19-11608-mew                Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03                             Main Document
                                                                   Pg 25 of 263
Debtor Hollander Sleep Products, LLC                                                                     Case Number (if known) 19-11608


 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest




   55.1    Real Property - Leasehold Improvements                     $2,580,356.97                             Historical Cost               $2,580,356.97




   55.2    Building                                                   $319,897.59                               Historical Cost                 $319,897.59




   55.3    Construction in Process                                    $3,227,632.58                             Historical Cost               $3,227,632.58



 56. Total of Part 9.
                                                                                                                                              $6,127,887.14
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


           No.

           Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                        Net book value of                        Valuation method         Current value of
                                                                       debtor's interest                        used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets


   60.1    Trade Name                                                 $4,011,410.32                             Net Book Value                $4,011,410.32

   60.2    See attached Schedule A/B Exhibit 60                                                                                                Undetermined




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                      Page 9
            19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                                  Pg 26 of 263
Debtor Hollander Sleep Products, LLC                                                               Case Number (if known) 19-11608


 61. Internet domain names and websites


   61.1    See attached Schedule A/B Exhibit 61                                                                                      Undetermined

 62. Licenses, franchises, and royalties




 63. Customer lists, mailing lists, or other compilations




 64. Other intangibles, or intellectual property


   64.1    Favorable Leasehold Interests                            $557,032.48                                                      $557,032.48

 65. Goodwill


   65.1    Goodwill                                                 $39,926,448.61                         Net Book Value         $39,926,448.61



 66. Total of Part 10.
                                                                                                                                  $44,494,891.41
      Add lines 60 through 65. Copy the total to line 89.
                                                                                                                            +Undetermined Amounts




 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                            Page 10
           19-11608-mew                Doc 122           Filed 06/21/19 Entered 06/21/19 23:14:03                           Main Document
                                                                     Pg 27 of 263
Debtor Hollander Sleep Products, LLC                                                                     Case Number (if known) 19-11608


70. Does the debtor own any other assets that have not yet been reported on this form?


         No. Go to Part 12.

         Yes. Fill in the information below.



                                                                                                                                   Current value of
                                                                                                                                   debtor's interest
71. Notes receivable
     Description (include name of obligor)
                                                                                     -                                 =
                                                                Total face amount        Doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)
     Description (for example, federal, state, local)



73. Interests in insurance policies or annuities


  73.1   See attached Schedule A/B Exhibit 73                                                                                              Undetermined

74. Causes of action against third parties (whether or not a lawsuit has
    been filed)



      Nature of claim
      Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims



      Nature of claim
      Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
     Examples: Season tickets, country club membership
  77.1   Intercompany Receivable - Dream II Holdings, LLC                                                                            $164,592,808.67

  77.2   Investment in Pacific Coast Feather, LLC                                                                                      $99,512,391.36

  77.3   Intercompany Payable - Pacific Coast Feather, LLC                                                                            ($2,287,061.04)

  77.4   Intercompany Payable - Pacific Coast Feather Cushion, LLC                                                                   ($14,723,612.80)

  77.5   Intercompany Payable - Hollander Sleep Products Canada                                                                       ($7,990,446.87)
         Limited

  77.6   Intercompany Payable - Hollander Sleep Products Trading                                                                           ($165,075.18)
         (Shanghai) Co., Ltd




  Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 11
            19-11608-mew                Doc 122            Filed 06/21/19 Entered 06/21/19 23:14:03                                                         Main Document
                                                                       Pg 28 of 263
Debtor Hollander Sleep Products, LLC                                                                                             Case Number (if known) 19-11608


 78. Total of Part 11.
                                                                                                                                                                                  $238,939,004.14
      Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                                          +Undetermined Amounts




 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


           No.

           Yes.



Part 12:      Summary

            Type of property                                                                        Current value of                              Current value of
                                                                                                    personal property                             real property


   80. Cash, cash equivalents, and financial assets.               Copy line 5, Part 1.                 $1,216,125.86
                                                                                                       +Undetermined Amounts

   81. Deposits and prepayments.          Copy line 9, Part 2.                                          $15,029,588.14


   82. Accounts receivable.        Copy line 12, Part 3.                                                $32,992,777.14


   83. Investments. Copy line 17, Part 4.                                                              Undetermined Amounts


   84. Inventory. Copy line 23, Part 5.                                                                 $87,515,057.55


   85. Farming and fishing-related assets.          Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.                                       $6,265,123.09
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.              Copy line 51, Part 8.                             $6,095,993.41


   88. Real Property.      Copy line 56, Part 9.                                                                                                        $6,127,887.14



   89. Intangibles and intellectual property.           Copy line 66, Part 10.                         $44,494,891.41
                                                                                                      +Undetermined Amounts

   90. All other assets.       Copy line 78, Part 11.                                                 $238,939,004.14
                                                                                                     +Undetermined Amounts

   91. Total. Add lines 80 through 90 for each column.                                      91a.      $432,548,560.74               +     91b.           $6,127,887.14

                                                                                                   +Undetermined Amounts
   92. Total of all property on Schedule A/B.           Lines 91a + 91b = 92..................................................................................................    $438,676,447.88

                                                                                                                                                                                 +Undetermined Amounts




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                                                          Page 12
19-11608-mew   Doc 122   Filed 06/21/19 Entered 06/21/19 23:14:03   Main Document
                                     Pg 29 of 263




          SCHEDULES OF ASSETS AND LIABILITIES


                     EXHIBIT FOR SCHEDULE AB

                           PART 2, QUESTION 8

       PREPAYMENTS, INCLUDING PREPAYMENTS ON
    EXECUTORY CONTRACTS, LEASES, INSURANCE, TAXES,
                      AND RENT
            19-11608-mew     Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03        Main Document
                                                     Pg 30 of 263
Hollander Sleep Products, LLC
Case #19-11608
Schedule AB-8: Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent


             Description                          Holder of Prepayment                     Amount
Prepaid Insurance                General Liability                                                  $26,683.45
Prepaid Insurance                Auto Liabitlity - physical damage                                   $7,682.98
Prepaid Insurance                Umbrella Liability                                                 $38,970.63
Prepaid Insurance                Excess Liability                                                   $11,658.07
Prepaid Insurance                Cyber Risk                                                         $35,639.66
Prepaid Insurance                Commercial Crime                                                   $24,727.08
Prepaid Insurance                EPL                                                                $48,403.95
Prepaid Insurance                International Package Policy                                        $1,846.77
Prepaid Insurance                Surety Bond                                                          $584.17
Prepaid Insurance                Surety Bond Drawback                                                   $22.68
Prepaid Insurance                Commercial Bond - US Customs                                       $13,682.19
Prepaid Insurance                Commercial Bond                                                     $1,108.87
Prepaid Insurance                Commercial Bond Drawback                                               $56.69
Prepaid Insurance                Commercial Bond Drawback                                             $711.69
Prepaid Insurance                D&O Excess pkg                                                     $24,034.11
Prepaid Insurance                Group AD&D                                                          $9,011.68
Prepaid Insurance                D&O Run Off package                                                $25,813.61
Prepaid Insurance                Excess Side A DIC                                                  $33,309.00
Prepaid Insurance                Importer Bond from Expeditors                                        $704.03
Prepaid Insurance                Workes Compensation                                              $959,846.70
Prepaid Insurance                Workes Compensation                                              $183,025.00
Prepaid Insurance                Property All Risk                                                $325,531.29
Prepaid Insurance                Stock Throughput                                                 $212,375.74
Prepaid Insurance                Terrorism Coverage                                                  $5,937.46
Prepaid Rent                     India Office                                                         $415.97
Prepaid Materials                Various                                                        $10,291,390.73
Prepaid Fixed Asset              Roof - Grand Prairie Plant                                       $195,336.71
Prepaid IT                       Oracle Support                                                   $728,236.34
Prepaid IT                       Excel4Apps                                                         $42,799.00
Prepaid IT                       Creative Logistics                                                 $27,269.00
Prepaid IT                       1 WorldSync                                                         $4,527.00
Prepaid IT                       Dematic Corp                                                         $720.00
Prepaid IT                       Verrex LLC                                                          $3,382.00
Prepaid IT                       Centage                                                            $26,066.00
Prepaid IT                       Bardess                                                            $19,936.00
Prepaid IT                       YoToo Inc                                                          $15,956.00
Prepaid IT                       Salsify                                                            $44,710.00
Prepaid IT                       Trifecta                                                             $806.00
Prepaid IT                       Salesforce.com                                                      $6,179.88
Prepaid IT                       SuccessFactors                                                     $27,200.31
Prepaid IT                       Payscale                                                           $11,326.00
Prepaid IT                       Salesforce.com                                                      $6,179.88
Prepaid Taxes                    CA Personal Property                                                $1,462.00
Prepaid Taxes                    CA Personal Property                                                $1,583.00
Prepaid Royalties                Asthma & Allergy Foundation                                        $97,425.92
Prepaid Royalties                NAUTICA                                                          $116,458.34
Prepaid Royalties                Therapedic                                                          $4,489.25
Prepaid Royalties                Calvin Klein                                                     $427,688.18
Total                                                                                          $14,092,911.03




                                                                                                               Page: 1 of 1
19-11608-mew   Doc 122   Filed 06/21/19 Entered 06/21/19 23:14:03   Main Document
                                     Pg 31 of 263




          SCHEDULES OF ASSETS AND LIABILITIES


                     EXHIBIT FOR SCHEDULE AB

                          PART 10, QUESTION 60

       PATENTS, COPYRIGHTS, TRADEMARKS, OR TRADE
                        SECRETS
                                               19-11608-mew     Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03           Main Document
                                                                                         Pg 32 of 263


Hollander Sleep Products, LLC
Case #19-11608
Schedule AB-60: Patents, copyrights, trademarks, or trade secrets


                                                                                        Application                                                                  Valuation   Current Value of
          Filename                   Country          Status    Application Number                  Patent Number                 Title              Netbook Value
                                                                                           Date                                                                       Method     Debtors Interest
HOLLANDER 3.1-026 CA          Canada                Granted                    149537    1/30/2013          149537 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-026 CN          China P.R.            Granted          201230370985.9       8/8/2012               + PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-026 IN I        India                 Granted                    251414     2/5/2013          251414 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-026 IN II       India                 Granted                    251490     2/7/2013          251490 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-026 MX          Mexico                Granted         MX/f/2013/000266     1/31/2013           43066 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-026 PK I        Pakistan              Granted                   16574-D     2/7/2013         16574-D PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-026 PK II       Pakistan              Granted                   16573-D     2/7/2013         16573-D PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-026             United States         Granted                29/444,405    1/30/2013       D706,553 PILLOW (Infinity)                  Undetermined    Unknown      Undetermined
HOLLANDER 3.0-028 CA          Canada                Filed                    2940071     8/24/2016                 BAFFLE BOX COMFORTER              Undetermined    Unknown      Undetermined
                              Patent Cooperation                                                                   ALTERNATING BAFFLE BOX
HOLLANDER 3.4-028             Treaty                Docketed                                                       COMFORTER                         Undetermined    Unknown      Undetermined
                                                                                                                   BAFFLE BOX COMFORTER
                                                                                                                   (Alternating Baffle Box
HOLLANDER 3.0F-028            United States         Filed                  15/229,760     8/5/2016                 Comforter)                        Undetermined    Unknown      Undetermined
HOLLANDER 3.1-029 CA          Canada                Granted                   171783    11/24/2016          171783 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-029 CA DIV I    Canada                Granted                   175210      6/6/2017          175210 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-029 CA DIV II   Canada                Granted                   175209      6/6/2017          175209 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1-029 MX          Mexico                Filed           MX/f/2016/003750    11/25/2016                 PILLOW                            Undetermined    Unknown      Undetermined
HOLLANDER 3.1F-029            United States         Filed                  29/577,568    9/14/2016                 PILLOW (Multi Poisition Pillow)   Undetermined    Unknown      Undetermined
HOLLANDER 3.0-035 CA          Canada                Granted                  2620502      2/8/2008         2620502 DOMED COMFORTER                   Undetermined    Unknown      Undetermined
HOLLANDER 3.0-035             United States         Granted                11/673,165     2/9/2007         7647657 DOMED COMFORTER                   Undetermined    Unknown      Undetermined
                                                                                                                   FEATHERBED WITH HOURGLASS
HOLLANDER 3.0-037             United States         Granted               11/567,575     12/6/2006         7681268 CONSTRUCTION                      Undetermined    Unknown      Undetermined
                                                                                                                   PILLOW WITH CENTRAL AREA
HOLLANDER 3.0-038             United States         Granted               10/685,884    10/14/2003         6931682 HAVING LOWER FILL VOLUME          Undetermined    Unknown      Undetermined

                                                                                                                   PILLOW COVER WITH CLOSURE
HOLLANDER 3.0-039             United States         Granted               10/359,865      2/7/2003         6910237 AND POUCH MEMBER THEREFOR         Undetermined    Unknown      Undetermined

HOLLANDER 3.0-040             United States         Granted               12/694,194     1/26/2010        8028360 BAFFLE BOX PILLOW (Stayloft)       Undetermined    Unknown      Undetermined
                                                                                                                   GUSSETED PILLOW WITH
                                                                                                                   PLEATED TOP AND BOTTOM
HOLLANDER 3.0-041             United States         Granted               10/402,605 3/28/2003            6760935 SECTIONS                           Undetermined    Unknown      Undetermined
HOLLANDER 3.0-042 CA          Canada                Granted                 2329699 12/28/2000            2329699 QUILTED-TOP FEATHERBED             Undetermined    Unknown      Undetermined
HOLLANDER 3.0-042             United States         Granted               09/474,339 12/29/1999           6745419 QUILTED-TOP FEATHERBED             Undetermined    Unknown      Undetermined
                                                                                                     ZL1010540816.
HOLLANDER 3.0-043 CN          China P.R.            Granted              2.01011E+11      9/3/2010               5 BAFFLE BOX COMFORTER              Undetermined    Unknown      Undetermined
                                          19-11608-mew   Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03      Main Document
                                                                                 Pg 33 of 263


                                                                            Application                                                                 Valuation   Current Value of
         Filename               Country         Status   Application Number             Patent Number              Title                Netbook Value
                                                                               Date                                                                      Method     Debtors Interest
HOLLANDER 3.0-043 HK   Hong Kong               Granted         HK11110902.3 10/13/2011      HK1156480 BAFFLE BOX COMFORTER              Undetermined    Unknown      Undetermined
HOLLANDER 3.0-043 JP   Japan                   Granted          2010196473    9/2/2010         5814528 BAFFLE BOX COMFORTER             Undetermined    Unknown      Undetermined
HOLLANDER 3.0-043      United States           Granted           12/553,885   9/3/2009         8561229 BAFFLE BOX COMFORTER             Undetermined    Unknown      Undetermined

                                                                                                       PILLOW WITH BAFFLES WITHIN
HOLLANDER 3.0-045 CA   Canada                  Granted               2619522     2/6/2008      2619522 AN OUTER PILLOW SHELL            Undetermined    Unknown      Undetermined

                                                                                          ZL0810009929. PILLOW WITH BAFFLES WITHIN
HOLLANDER 3.0-045 CN   China P.R.              Granted             2.0081E+11   2/13/2008             5 AN OUTER PILLOW SHELL           Undetermined    Unknown      Undetermined

                                                                                                       PILLOW WITH BAFFLES WITHIN
HOLLANDER 3.0-045      United States           Granted             11/671,874    2/6/2007      7562405 AN OUTER PILLOW SHELL (Tria)     Undetermined    Unknown      Undetermined

                                                                                                         MULTI-LAYER MULTI-CHAMBER
                                                                                                         PILLOW WITH UNFILLED CENTER
HOLLANDER 3.0-048      United States           Granted             11/192,605   7/29/2005      7152263   CHAMBER IN THE TOP LAYER       Undetermined    Unknown      Undetermined
                                                                                                         BEDDING ARTICLE WITH
HOLLANDER 3.0-049 CA   Canada                  Granted               2534116    1/27/2006      2534116   OVERLAYING PORTIONS            Undetermined    Unknown      Undetermined
                                                                                                         BEDDING ARTICLE WITH
HOLLANDER 3.0-049      United States           Granted             11/192,602 7/29/2005        7080421   OVERLAYING PORTIONS            Undetermined    Unknown      Undetermined
HOLLANDER 3.0-050      United States           Granted             11/618,476 12/29/2006       7356864   TUBULE FEATHERBED              Undetermined    Unknown      Undetermined
                                                                                                         PILLOW KIT WITH REMOVABLE
HOLLANDER 3.0-051      United States           Granted             10/810,150   3/26/2004      7222379   INTERIOR CORES                 Undetermined    Unknown      Undetermined
                                                                                                         CONTOUR PILLOW WITH
HOLLANDER 3.0-052      United States           Granted             10/935,261    9/7/2004      7210178   INTERIOR BAFFLE WALLS          Undetermined    Unknown      Undetermined


                                                                                                         FILLED BEDDING CONSTRUCTION
                                                                                                         HAVING CHANNELS WITH
HOLLANDER 3.0-053      United States           Granted             10/808,637 3/25/2004        6961970   ALTERNATING LENGTH PORTIONS    Undetermined    Unknown      Undetermined
HOLLANDER 3.0-056 CA   Canada                  Granted               2329698 12/28/2000        2329698   HIGH LOFT COMFORTER            Undetermined    Unknown      Undetermined
                                                                                                         HIGH LOFT COMFORTER
HOLLANDER 3.0-056      United States           Granted             09/474,878 12/29/1999       6301730   (Superloft)                    Undetermined    Unknown      Undetermined
                                                                                                         COMFORTER WITH FITTED
HOLLANDER 3.0-060      United States           Granted             13/442,608    4/9/2012      9451839   BORDER                         Undetermined    Unknown      Undetermined
                                                                                                         BAFFLE BOX COMFORTER
                                                                                                         STRUCTURE DESIGNED TO RESIST
HOLLANDER 3.0F-061     United States           Granted             13/887,203    5/3/2013      8776288   SHIFTING OF FILL               Undetermined    Unknown      Undetermined
HOLLANDER 3.0F-067     United States           Granted             14/666,047   3/23/2015      9980587   NON-GUSSET PILLOW              Undetermined    Unknown      Undetermined
                                                                                                         FILLING MATERIAL AND PROCESS
HOLLANDER 3.0-069      United States           Granted             10/759,610   1/16/2004      7074242   FOR MAKING SAME                Undetermined    Unknown      Undetermined
                                      19-11608-mew    Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03              Main Document
                                                                              Pg 34 of 263


                                                                             Application                                                                      Valuation   Current Value of
         Filename           Country          Status   Application Number                 Patent Number                    Title               Netbook Value
                                                                               Date                                                                            Method     Debtors Interest

                                                                                                           BLENDED FIBER CONTAINING
                                                                                                           SILVER, BLENDED FILLING
                                                                                                           CONTAINING SILVER FIBERS, AND
HOLLANDER 3.0-070    United States         Granted              12/022,435    1/30/2008          7814623   METHOD FOR MAKING SAME             Undetermined    Unknown      Undetermined
HOLLANDER 3.0-071    United States         Granted              12/419,591     4/7/2009          7874033   UNIVERSAL SUPPORT PILLOW           Undetermined    Unknown      Undetermined
                                                                                                           NO SHIFT CHAMBERED BODY
HOLLANDER 3.0-072    United States         Granted              12/112,426    4/30/2008          7669266   PILLOW                             Undetermined    Unknown      Undetermined
                     Patent Cooperation                                                                    FILLING MATERIAL AND PROCESS
HOLLANDER 3.4-078    Treaty                Filed       PCT/US2017/41411       7/10/2017                    FOR MAKING SAME                    Undetermined    Unknown      Undetermined
                                                                                                           FILLING MATERIAL AND PROCESS
HOLLANDER 3.0F-078   United States         Filed                15/207,255    7/11/2016                    FOR MAKING SAME                    Undetermined    Unknown      Undetermined
                                                                                            8,572,779 B2   Expandable Pillow                  Undetermined    Unknown      Undetermined
                                                                                                5970544    Mattress Cover                     Undetermined    Unknown      Undetermined
                                                                                          US2016/027056
                                                                                                    6 A1 Feather-filled bedding article       Undetermined    Unknown      Undetermined
                                                                                                         Bedding Article with Cupped
                                                                                                         Baffles in a plurality of side-by-
                                                                                             7467429 B2 side channels                         Undetermined    Unknown      Undetermined

HOLLANDER 3.1-020    United States         Granted              29/200,339    2/26/2004         D507,920 PILLOW COVERING (Superside)          Undetermined    Unknown      Undetermined
                                                  19-11608-mew         Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03                        Main Document
                                                                                                   Pg 35 of 263
Hollander Trademark Docket As Of April 9, 2019

                                                                                                                                                                                      Appln. No. /   Reg. No. /
 File No. / Mtr.          Mark            Image          Case Status       Country           Classes / Goods                                       Next Due Date   Next Due Event                                     Value
                                                                                                                                                                                      Date           Date
 HOLLANDER 10.1-1382 CA   3W (Stylized)                  Pending           Canada            Class-20 Pillows; Down Fill Sold As An Integral                                          1897263                         Undetermined
 HOLLAN.2080                                                                                 Component Of Pillows                                                                     05-03-2018
                                                                                             Class-24 Bed Blankets, Mattress          Pads,
                                                                                             Comforters; Down Fill Sold As An Integral
                                                                                             Component Of Bed Blankets, Mattress Pads And
                                                                                             Comforters


 HOLLANDER 10.0-1382      3W (Stylized)                  Application       United States     Class-20 Pillows; Down Fill Sold As An Integral                                          87/902,261                      Undetermined
 HOLLAN.2073                                             allowed                             Component Of Pillows                                                                     05-01-2018
                                                                                             Class-24 Bed Blankets, Mattress Pads, Comforters;
                                                                                             Down Fill Sold As An Integral Component Of Bed
                                                                                             Blankets, Mattress Pads And Comforters


 HOLLANDER 10.1-1040 AU   A WORLD OF                     Pending           Australia         Class-20 Pillows; Mattress Toppers                       2/7/2028     Renewal Deadline   1905279                         Undetermined
 HOLLAN.2063              COMFORT                                                            Class-24 Bed Blankets, Mattress Pads, Mattress                                           02-07-2018
                                                                                             Covers; Comforters, Pillow Covers, Bed Linens


 HOLLANDER 10.1-1085 CA   A WORLD OF                     Registered        Canada            Class-35 Online Retail Services In The Field Of         6/20/2033     Renewal Deadline   1752828        TMA999,487 06-   Undetermined
 HOLLAN.1387              COMFORT                                                            Bedding                                                                                  10-30-2015     20-2018



 HOLLANDER 10.0-1040 II   A WORLD OF                     Application       United States     Class-20 Pillows, Mattress Toppers                                                       87/708,942                      Undetermined
 HOLLAN.2056              COMFORT                        allowed                             Class-24 Bed Blankets, Mattress Pads, Mattress                                           12-05-2017
                                                                                             Covers, Comforters, Pillow Covers, Bed Linens


 HOLLANDER 10.1-1085      A WORLD OF                     Registered        United States     Class-35 Online Retail Store Services In The            6/28/2022     Section 8 & 15     86/799,377     4,988,090        Undetermined
 HOLLAN.1384              COMFORT                                                            Field Of Bedding                                                      Deadline           10-26-2015     06-28-2016


 HOLLANDER 10.1-1040 CN I A WORLD OF                     Application       China             Class-20 Pillows And Mattress Toppers                                                    28135212                        Undetermined
 HOLLAN.2051              COMFORT                        allowed                                                                                                                      12-18-2017


 HOLLANDER 10.1-1040 CN II A WORLD OF                    Pending           China             Class-24 Linings [Textile]; Sheets [Textile]; Bed                                        28164755                        Undetermined
 HOLLAN.2052               COMFORT                                                           Blankets; Cotton-Padded       Mattress;    Mattress                                      12-18-2017
                                                                                             Covers;     Ticks    [Mattress     Covers];    Bed
                                                                                             Covers;&#X0D;
                                                                                             Quilts;  Pillowcases;    Bed
                                                                                             Linen&#X0D;




                                                                                                           1
                                            19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                    Main Document
                                                                                          Pg 36 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)          Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                               05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.1-1150 CA      ACTIVECOOL             Registered        Canada          Class- Pillows                                     12/5/2031    Renewal Deadline   1654979      TMA957136 12-   Undetermined
HOLLAN.1593                                                                                                                                                             12-05-2013   05-2016


HOLLANDER 10.1-1153 CA      ALLERREST              Registered        Canada          Class-20 Pillows                                    4/8/2023    Renewal Deadline   1209830      TMA711231 04-   Undetermined
HOLLAN.1600                                                                          Class-24 Comforters, Featherbeds                                                   03-16-2004   08-2008



HOLLANDER 10.1-1153         ALLERREST              Registered        United States   Class-20 Pillows And Featherbeds                   10/21/2020   Section 8 & 15     86/269,248   4,625,073       Undetermined
HOLLAN.1599                                                                          Class-24 Comforters, Bed Blankets, Pillow                       Deadline           05-01-2014   10-21-2014
                                                                                     Protectors
                                                                                     FeatherbedAndProtectors


HOLLANDER 10.1-1156 CA      ALLER-SURE             Registered        Canada          Class-20 Pillows                                   6/28/2028    Renewal Deadline   1442239      TMA854200 06-   Undetermined
HOLLAN.1606                                                                                                                                                             06-19-2009   28-2013
HOLLANDER 10.1-1156         ALLER-SURE             Registered        United States   Class-20 Pillows                                   9/13/2021    Section 8 & 9      77/672,914   4,026,525       Undetermined
HOLLAN.1605                                                                                                                                          Renewal Deadline   02-18-2009   09-13-2011
HOLLANDER 10.1-1157         ALLERX                 Registered        United States   Class-20 Pillows                                   9/25/2027    Section 8 & 9      78/260,439   3,298,680       Undetermined
HOLLAN.1607                                                                                                                                          Renewal Deadline   06-10-2003   09-25-2007
HOLLANDER 10.1-1157 CA      ALLERX                 Registered        Canada          Class-20 Pillows                                   9/23/2024    Renewal Deadline   1371733      TMA748573 09-   Undetermined
HOLLAN.1608                                                                                                                                                             11-13-2007   23-2009
HOLLANDER 10.0-1416         ALLSLEEP               Pending           United States   Class-35 On-Line Retail Store Services Featuring                                   88/290,665                   Undetermined
HOLLAN.2195                                                                          Bedding, Bed Pillows, Pet Beds, Throws, Accent                                     02-06-2019
                                                                                     Pillows, Towels
HOLLANDER 10.0-1412      AQUACHILL                 Pending           United States   Class-20 Pillows                                                                   88/208,272                   Undetermined
HOLLAN.2160                                                                                                                                                             11-28-2018
HOLLANDER 10.1-509 IV CA ARCTIC DOWN               Pending           Canada          Class-20 Pillows Having Fill Made Wholly Or                                        1903904                      Undetermined
HOLLAN.2099                                                                          Substantially Of Down Feathers                                                     06-12-2018
HOLLANDER 10.0-509 IV       ARCTIC DOWN            Application       United States   Class-20 Pillows Having Fill Made Wholly Or                                        87/662,622                   Undetermined
HOLLAN.2042                                        allowed                           Substantially Of Down Feathers                                                     10-27-2017
HOLLANDER 10.1-578 III      ARCTIC FRESH           Pending           Canada          Class-24 Comforters; Odor Control Technology                                       1940803                      Undetermined
CA HOLLAN.2180                                                                       Sold As An Integral Component Of Comforters                                        01-15-2019
HOLLANDER 10.0-578 III      ARCTIC FRESH           Pending           United States   Class-24 Comforters; Odor Control Technology                                       88/253,450                   Undetermined
HOLLAN.2179                                                                          Sold As An Integral Component Of Comforters                                        01-08-2019
HOLLANDER 10.1-578          ARCTIC FRESH           Registered        Canada          Class-- Down Fill And Feather Fill                 10/13/2030   Renewal Deadline   1498171      TMA916923 10-   Undetermined
Canada HOLLAN.845                                                                                                                                                       10-01-2010   13-2015
HOLLANDER 10.0-578 II       ARCTIC FRESH           Registered        United States   Class-22 Down Fill And Feather Fill For Use In     7/28/2021    Section 8 & 15     86/202,314   4,782,838       Undetermined
HOLLAN.1257                                                                          Bedding,
                                                                                     Pillows And Cushions                                            Deadline           02-24-2014   07-28-2015
HOLLANDER 10.1-1159 MX II   BARRIER WEAVE          Registered        Mexico          Class-24 Fabrics For Pillows And Overheads          6/3/2022    Renewal Deadline   M549710      754057          Undetermined
HOLLAN.1614                                                                                                                                                             06-03-2002   06-28-2002



                                                                                                      2
                                          19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                        Main Document
                                                                                       Pg 37 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)           Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                      Undetermined
HOLLAN.2080                                                                         Component Of Pillows                                                                 05-03-2018
                                                                                    Class-24 Bed Blankets, Mattress          Pads,
                                                                                    Comforters; Down Fill Sold As An Integral
                                                                                    Component Of Bed Blankets, Mattress Pads And
                                                                                    Comforters


HOLLANDER 10.1-1159 CA   BARRIER WEAVE           Registered       Canada            Class-24 Fabric Sold As An Integral Part Of          9/28/2027    Renewal Deadline   1501835      TMA833243 09-   Undetermined
HOLLAN.1613                                                                         Pillows And Featherbeds; Fabrice Sold As An                                          10-29-2010   28-2012
                                                                                    Integral Part Of Comforters, Bed Blankets, Pillow
                                                                                    Protectors And Throws
HOLLANDER 10.1-1159      BARRIER WEAVE           Registered       United States     Class-20 Fabric Sold As An Integral Part Of          2/22/2021    Section 8 & 9      85/085,541   3,923,124       Undetermined
HOLLAN.1612                                                                         Pillows And
                                                                                    Featherbeds                                                       Renewal Deadline   07-15-2010   02-22-2011
                                                                                    Class-24 Fabric Sold As An Integral Part Of
                                                                                    Comforters,
                                                                                    Bed Blankets, Pillow Protectors And Throws

HOLLANDER 10.1-1159      BARRIER WEAVE           Registered       European Union    Class-24 Fabrics For Pillows And Comforters,          1/8/2021    Renewal Deadline   002030617    002030617       Undetermined
EUTM
HOLLAN.1615                                                       Intellectual      Quilts And
                                                                                    Duvets                                                                               01-08-2001   12-04-2001
                                                                  Property Office
HOLLANDER 10.0-188       BED GLOVE               Registered       United States     Class-24 Mattress Pads                               12/27/2024   Section 8 & 9      74/426,312   1,870,583       Undetermined
HOLLAN.137                                                                                                                                            Renewal Deadline   08-17-1993   12-27-1994
HOLLANDER 10.1-811       BED SAVER               Registered       United States     Class-24 Mattress Pads                               3/19/2022    Section 8 & 9      76/035,627   2,551,016       Undetermined
HOLLAN.1004                                                                                                                                           Renewal Deadline   04-28-2000   03-19-2002
HOLLANDER 10.1-1162 CA   BEYOND COMFORT          Registered       Canada            Class-20 Comforters, Featherbeds And Pillow          4/15/2029    Renewal Deadline   1440876      TMA875807 04-   Undetermined
HOLLAN.1622                                                                         Protectors; Pillows                                                                  06-09-2009   15-2014
                                                                                    Class-24 Comforters And Pillow Protectors
HOLLANDER 10.1-1162 II   BEYOND COMFORT          Registered       United States     Class-20 Pillows                                     11/5/2026    Section 8 & 9      74/577,708   2,014,240       Undetermined
HOLLAN.1621                                                                                                                                           Renewal Deadline   09-23-1994   11-05-1996
HOLLANDER 10.1-1163 CA   BEYOND SLEEP            Registered       Canada            Class- Pillows And Fiber Beds, Comforters, Feather   11/25/2025   Renewal Deadline   1320820      TMA783454 11-   Undetermined
HOLLAN.1625                                                                         Beds And Mattress Pads                                                               10-19-2006   25-2010
HOLLANDER                BIG COZY                Not yet filed    DEFAULT           CLOSED 6/20/18 in CMFE                                                                                            Undetermined
10. -1389                                                         JURISDICTION
HOLLAN.210310.1-1165 I
HOLLANDER                BIG COZY                Registered       United States     Class-20 Pillows                                      1/4/2021    Section 8 & 9      77/856,380   3,901,745       Undetermined
HOLLAN.1627                                                                                                                                           Renewal Deadline   10-23-2009   01-04-2011
HOLLANDER 10.1-1168      BIG Z                   To be abandoned United States      Class-20 Pillows                                     8/17/2019    Section 8 & 9      75/458,046   2,270,499       Undetermined
HOLLAN.1631                                                                                                                                           Renewal Deadline   05-27-1998   08-17-1999
HOLLANDER 10.0-1395      BLUE DIAMOND            Pending          United States     Class-20 Pillows, Mattress Toppers                                                   88/186,043                   Undetermined
HOLLAN.2114                                                                                                                                                              11-08-2018
HOLLANDER 10.1-815 CN    BOOMERANG               To be abandoned China              Class-20 Pillows; Bed Pillows; Neck Pillows;         7/27/2019    Renewal Grace      201358121    4908135         Undetermined
HOLLAN.1090                                                                         Bolsters ForCushions; Bolsters For Supporting Legs
                                                                                    Body; Back                                                        Period             09-21-2005   01-28-2009

HOLLANDER 10.1-815       BOOMERANG               Registered       United States     Class-20 Bed Pillows, Neck Pillows, Body Pillows,     9/3/2022    Section 8 & 9      75/728,906   2,613,680       Undetermined
HOLLAN.1008                                                                         Back
                                                                                    Support Pillows And Leg Support Pillows                           Renewal Deadline   06-15-1999   09-03-2002
HOLLANDER 10.1-801 MX    BOOT LOGO               Registered       Mexico            Class-20 Pillows, Fibers Beds, Feather Beds          1/16/2023    Renewal Deadline   1340093      1365747         Undetermined
HOLLAN.981                                                                                                                                                               01-16-2013   05-02-2013




                                                                                                  3
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                          Main Document
                                                                                          Pg 38 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)              Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                          1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                                     05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.0-1104      Brain Logo                 Registered       United States   Class-20 Pillows                                         10/23/2024   Section 8 & 15     87/203,456   5,590,859       Undetermined
HOLLAN.1418                                                                          Class-24 Mattress Pads, Pillow Covers                                 Deadline           10-14-2016   10-23-2018



HOLLANDER 10.1-342       BREATHE WELL               Registered       Canada          Class-                                                                                   894571       TMA553109 10-   Undetermined
CANADA HOLLAN.379                                                                    Pillows                                                                                  10-27-1998   31-2001
HOLLANDER 10.1-1015 CA   BREATHE-COOL               Registered       Canada          Class--Pillows And Mattress Toppers
                                                                                     Class-                                                   3/20/2033    Renewal Deadline   1672011      TMA992765 03-   Undetermined
HOLLAN.1278                                                                                                                                                                   04-09-2014   20-2018
HOLLANDER 10.0-1015      BREATHE-COOL               Registered       United States   Class-20 Mattress Toppers                                5/17/2022    Section 8 & 15     86/241,474   4,960,744       Undetermined
HOLLAN.1266                                                                                                                                                Deadline           04-03-2014   05-17-2016
HOLLANDER 10.0-1139      BREATHEWELL                Registered       United States   Class-20 Pillows                                         10/16/2024   Section 8 & 15     87/525,646   5,587,384       Undetermined
HOLLAN.1478                                                                                                                                                Deadline           07-12-2017   10-16-2018
HOLLANDER 10.1-1053 CA   BREATHEWELL                Registered       Canada          Class-20 Pillows                                         4/27/2033    Renewal Deadline   1705939      TMA995431 04-   Undetermined
HOLLAN.1334                                                                                                                                                                   12-05-2014   27-2018
HOLLANDER 10.0-493 II    BREATHEWELL                Registered       United States   Class-24 Mattress Pads                                   6/12/2024    Section 8 & 15     86/420,197   5,492,445       Undetermined
HOLLAN.1311                                                                                                                                                Deadline           10-10-2014   06-12-2018
HOLLANDER 10.1-988 CA    CANADA SMART               Registered       Canada          Class- Pillows, Fiber Beds, Mattress Toppers,            2/14/2032    Renewal Deadline   1637354      TMA962733 02-   Undetermined
HOLLAN.1220                                                                          Feather Beds, Fiber Fill, Synthetic Fill, Down Fill,                                     07-30-2013   14-2017
                                                                                     Bed Blankets, Bedding, Mattress Pads, Mattress
                                                                                     Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1003 CA   CANADA SMART Logo          Registered       Canada          Class- Pillows, Fiber Fill, Synthetic Fill, Down Fill,   11/3/2031    Renewal Deadline   1655188      TMA954199 11-   Undetermined
HOLLAN.1247                                                                          Mattress Pads, And Comforters                                                            12-06-2013   03-2016

HOLLANDER 10.1-904 CA    CLEAN COMFORT              Registered       Canada          Class- Pillows, Mattress Pads, Foam Mattress             11/24/2023   Renewal Deadline   1371773      TMA729336 11-   Undetermined
HOLLAN.1129                                                                          Pads, Mattress Encasements, Duvets, Duvet                                                11-13-2007   24-2008
                                                                                     Covers, Comforters, Sheets, Blankets, Feather Beds
                                                                                     And Fiber Beds
HOLLANDER 10.1-593       CLEAR FRESH                Registered       Canada          Class- Pillows, Fiber Beds, Mattress Toppers,            8/11/2030    Renewal Deadline   1534918      TMA910814 08-   Undetermined
Canada HOLLAN.884                                                                    Feather Beds, Bed Blankets, Mattress Pads,                                               07-08-2011   11-2015
                                                                                     Comforters, Pillow Covers
HOLLANDER 10.1-1024      CLEARFRESH                 Registered       United States   Class-20 Mattress Toppers And Pillows                    12/9/2020    Section 8 & 15     86/258,997   4,652,260       Undetermined
HOLLAN.1275                                                                          Incorporating An
                                                                                     Odor Neutralizing    Preparation Sold As An                           Deadline           04-22-2014   12-09-2014
                                                                                     Integral
                                                                                     Component    Thereof
                                                                                     Class-24 Bed Blankets Incorporating An Odor
                                                                                     Neutralizing
                                                                                     Preparation Sold As An Integral Component Thereof

HOLLANDER 10.0-1051      CLEARFRESH                 Registered       United States   Class-24 Mattress Pads; Mattress Pads                    3/15/2022    Section 8 & 15     86/440,768   4,919,075       Undetermined
HOLLAN.1328                                                                          Incorporating An
                                                                                     Odor Neutralizing  Preparation Sold As            An                  Deadline           10-31-2014   03-15-2016
                                                                                     Integral
                                                                                     Component Thereof
HOLLANDER 10.1-1174 CA   CLUSTAIRE                  Registered       Canada          Class-20 Pillows                                         4/11/2026    Renewal Deadline   1309744      TMA795171 04-   Undetermined
HOLLAN.1641                                                                                                                                                                   07-19-2006   11-2011
                                                                                                    4
                                              19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                                                            Pg 39 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)            Pending           Canada            Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                      Undetermined
HOLLAN.2080                                                                              Component Of Pillows                                                                05-03-2018
                                                                                         Class-24 Bed Blankets, Mattress          Pads,
                                                                                         Comforters; Down Fill Sold As An Integral
                                                                                         Component Of Bed Blankets, Mattress Pads And
                                                                                         Comforters


HOLLANDER 10.1-437          CLUSTER PUFF             Registered        United States     Class-20 Pillows And Mattress Toppers                11/2/2024   Section 8 & 9      78/238,380   2,899,498       Undetermined
HOLLAN.519                                                                                                                                                Renewal Deadline   04-16-2003   11-02-2004
HOLLANDER 10.1-437          CLUSTER PUFF             Registered        Canada            Class- Pillows, Mattress Toppers And Featherbeds,    3/31/2021   Renewal Deadline   1221423      TMA662003 03-   Undetermined
Canada HOLLAN.571                                                                        Down Fill And Fiber Fill, Comforters, Bed Sheets,                                   06-23-2004   31-2006
                                                                                         Pillow Caes, Bed Ruffles, Pillow Shams, Duvet
                                                                                         Covers, Table Rounds And Window Treatments
                                                                                         Namely Window Curtains, Window Scarves, Fabric
                                                                                         Curtain Tiebacks And Textile Window Covering
                                                                                         Panels, Dust Ruffles, Mattress Pads, Bed Blankets
                                                                                         And Fabric Valances
                                                                                         Class- Pillows And Mattress Toppers; Down Fill And
                                                                                         Fiber Fille; Comforters, Fabric Valances, Mattress
                                                                                         Pads; And Polyester Bed Covering

HOLLANDER 10.0-1089         COMFORT '365             Application       United States     Class-20 Pillows, Fiber Beds, Mattress Toppers,                                     86/959,503                   Undetermined
HOLLAN.1396                                          allowed                             Feather Beds                                                                        03-31-2016
                                                                                         Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                         Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10. -1390         COMFORT '365             Not yet filed     DEFAULT           CLOSED 6/20/18 in CMRE                                                                                           Undetermined
HOLLAN.2104                                                            JURISDICTION
HOLLANDER 10.0-1390 II      COMFORT '365             Pending           United States     Class-20 Chair Beds,      Sofa   Beds,   Ottoman                                    88/129,193                   Undetermined
HOLLAN.2115                 (Design)                                                     Beds, Mattresses                                                                    09-24-2018
HOLLANDER 10.1-1175         COMFORT CENTRAL          Registered        United States     Class-24 Comforters                                  3/7/2025    Section 8 & 9      74/481,802   1,882,267       Undetermined
HOLLAN.1642                                                                                                                                               Renewal Deadline   01-24-1994   03-07-1995
HOLLANDER 10.1-1176         COMFORT CHAMBER          Registered        United States     Class-20 Pillows                                     12/9/2023   Section 8 & 9      76/352,308   2,792,349       Undetermined
HOLLAN.1643                                                                                                                                               Renewal Deadline   12-26-2001   12-09-2003
HOLLANDER 10.1-1177 CA      COMFORT CORE             To be abandoned Canada              Class-                                               4/24/2019   Renewal            0848198      TMA593052 10-   Undetermined
HOLLAN.1644                                                                              Pillows                                                          Grace Period       06-17-1997   24-2003
HOLLANDER 10.1-1177         COMFORT CORE             Registered        European Union    Class-- Pillows
                                                                                         Class-20                                             1/8/2021    Renewal Deadline   002029734    002029734       Undetermined
EUTM
HOLLAN.1645                                                            Intellectual                                                                                          01-08-2001   01-22-2002
                                                                       Property Office
HOLLANDER 10.1-1177 CN II   COMFORT CORE &           Registered        China             Class-20 Pillow, Feather Mattress; Mattress          5/13/2023   Renewal Deadline   10629814     10629814        Undetermined
HOLLAN.1647                 DESIGN                                                                                                                                           03-16-2012   05-14-2013
HOLLANDER 10.1-1177 CN I    COMFORT CORE &           Registered        China             Class-24 Bedspread, Fills Natural Or The Man-        9/6/2023    Renewal Deadline   10629813     10629813        Undetermined
HOLLAN.1646                 DESIGN                                                       Made Material Mattress
                                                                                         Filling                                                                             03-16-2012   09-07-2013
HOLLANDER 10.1-1178 MX      COMFORT LOCK             Registered        Mexico            Class-24 Bedding Especially Cover-Beds               1/9/2025    Renewal Deadline   M221222      507226          Undetermined
HOLLAN.1650                                                                                                                                                                  01-09-1995   10-20-1995
HOLLANDER 10.1-1178         COMFORT LOCK             Registered        European Union    Class-24 Comforters, Quilts And Duvets               7/12/2020   Renewal Deadline   001751460    001751460       Undetermined
EUTM
HOLLAN.1651                                                            Intellectual                                                                                          07-12-2000   07-09-2001
                                                                       Property Office
HOLLANDER 10.1-1178 CA      COMFORT LOCK             Registered        Canada            Class-24 Comforters                                  1/27/2028   Renewal Deadline   0768647      TMA488350 01-   Undetermined
HOLLAN.1649                                                                                                                                                                  11-15-1994   27-1998

                                                                                                       5
                                          19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                    Main Document
                                                                                       Pg 40 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)           Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                       Component Of Pillows                                                               05-03-2018
                                                                                  Class-24 Bed Blankets, Mattress          Pads,
                                                                                  Comforters; Down Fill Sold As An Integral
                                                                                  Component Of Bed Blankets, Mattress Pads And
                                                                                  Comforters


HOLLANDER 10.1-1178 I    COMFORT LOCK            Registered       United States   Class-24 Comforters                                 9/10/2026   Section 8 & 9      74/483,254   1,998,955       Undetermined
HOLLAN.1648                                                                                                                                       Renewal Deadline   01-27-1994   09-10-1996
HOLLANDER 10.1-479       COMFORT WRAP            Registered       Canada          Class- Pillows                                      4/8/2025    Renewal Deadline   1394765      TMA763665 04-   Undetermined
Canada HOLLAN.712                                                                                                                                                    05-08-2008   08-2010
HOLLANDER 10.0-1418      COMFORT-LITE            Pending          United States   Class-20 Pillows, Fiber Beds, Mattress Toppers,                                    88/285,679                   Undetermined
HOLLAN.2199                                                                       Feather Beds; Fiber, Namely, A Fiber Sold As An                                    02-01-2019
                                                                                  Integral Component Of Pillows, Fiber Beds,
                                                                                  Mattress Toppers, Feather Beds
                                                                                  Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                  Covers, Comforters, Pillow Covers, Bed Linens;
                                                                                  Fiber, Namely, A Fiber Sold As An Integral
                                                                                  Component Of Mattress Pads, Mattress Covers
                                                                                  And Comforters

HOLLANDER 10.1-1181 I    CONFORMANCE             Registered       United States   Class-20 Pillows                                    8/19/2020   Section 8 & 15     85/776,213   4,589,386       Undetermined
HOLLAN.1654                                                                       Class-24 Mattress Pads                                          Deadline           11-09-2012   08-19-2014
HOLLANDER 10.1-1181 CA   CONFORMANCE             Registered       Canada          Class-24 Pillows; Mattress Pads                     3/8/2032    Renewal Deadline   1603389      TMA965187 03-   Undetermined
HOLLAN.1656                                                                                                                                                          11-21-2012   08-2017
HOLLANDER 10.1-1181 CN II CONFORMANCE &          Registered       China           Class-20 Cushion (Mattress); Bedding (Flax                                         6515202      6515202         Undetermined
HOLLAN.1658               DESIGN                                                  Product
                                                                                  Exception); Cushioning; Pillow; Non-Medical Air                                    01-17-2008   03-28-2010
                                                                                  Cushion;
                                                                                  Pad Pillow; Feather Pillow; Protrusion Of The
                                                                                  Occipital
                                                                                  Bone;  Magnetism Therapy Pillow; Furniture

HOLLANDER 10.1-1181 CN I CONFORMANCE &           Registered       China           Class-22 String; Spreads The Adhesive Plaster;                                     6515201      6515201         Undetermined
HOLLAN.1657              DESIGN                                                   Weaves
                                                                                  The Bag; Padding; Textile Fiber Spinning And                                       01-17-2008   06-21-2010
                                                                                  Weaving
                                                                                  Raw   Material; Cotton And Kapok Fibrous Bundle;
                                                                                  Hemp;
                                                                                  Silk Wadding; Textile Fiber; The Textile Uses The
                                                                                  Plastic
                                                                                  Textile Fiber (Textile Fiber)

HOLLANDER 10. -1411      COOL CHARGE             Not yet filed    United States                                                                                                                   Undetermined
HOLLAN.2159                                                                                                                                                          01-00-1900   01-00-1900
HOLLANDER 10.1-1182      CORE SLEEP              Registered       United States   Class-20 Pillows                                    10/9/2022   Section 8 & 9      85/365,760   4,222,894       Undetermined
HOLLAN.1659                                                                                                                                       Renewal Deadline   07-07-2011   10-09-2012
HOLLANDER 10.1-1183      COVER PLUS              Registered       United States   Class-24 Mattress Pads                              7/22/2020   Section 8 & 15     85/729,756   4,572,981       Undetermined
HOLLAN.1661                                                                                                                                       Deadline           09-14-2012   07-22-2014
HOLLANDER 10.1-1185      CROWN OF DOWN           Registered       United States   Class-20 Pillows                                    1/2/2026    Section 8 & 9      74/437,383   1,946,007       Undetermined
HOLLAN.1663                                                                                                                                       Renewal Deadline   09-20-1993   01-02-1996
HOLLANDER 10. -1410      CRYSTAL COOL            Not yet filed    United States                                                                                                                   Undetermined
HOLLAN.2158                                                                                                                                                          01-00-1900
HOLLANDER 10.0-991       CRYSTALLINE             Registered       United States   Class-05 Odor Neutralizing Preparations Sold        3/3/2021    Section 8 & 15     86/194,194   4,694,537       Undetermined
HOLLAN.1224                                                                       As   An Component Of Mattress Toppers And
                                                                                  Integral                                                        Deadline           02-14-2014   03-03-2015
                                                                                  Pillows

                                                                                                   6
                                          19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                       Pg 41 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)           Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                       Undetermined
HOLLAN.2080                                                                       Component Of Pillows                                                                05-03-2018
                                                                                  Class-24 Bed Blankets, Mattress          Pads,
                                                                                  Comforters; Down Fill Sold As An Integral
                                                                                  Component Of Bed Blankets, Mattress Pads And
                                                                                  Comforters


HOLLANDER 10.1-991 CA    CRYSTALLINE             Registered       Canada          Class- Odor Neutralizing Preparations For Use On    11/6/2032    Renewal Deadline   1700233      TMA984,327 11-   Undetermined
HOLLAN.1312                                                                       Bedding;    Mattress    Toppers,   Pillows; Odor                                    10-29-2014   06-2017
                                                                                  Neutralizing Preparations Sold As An Integral
                                                                                  Component Of Mattress Toppers And Pillows; Bed
                                                                                  Blankets; Odor Neutralizing Preparations Sold As
                                                                                  An Integral Component Of Bed Blankets
HOLLANDER 10.0-369       CUDDLE ROLL             Registered       United States   Class-20 Pillows                                     8/8/2020    Section 8 & 9      75/778,188   2,375,118        Undetermined
HOLLAN.419                                                                                                                                         Renewal Deadline   08-17-1999   08-08-2000
HOLLANDER 10.1-588       CUDDLEBED               Registered       United States   Class-20 Mattress Toppers                           11/8/2021    Section 8 & 9      85/219,868   4,052,079        Undetermined
HOLLAN.857                                                                                                                                         Renewal Deadline   01-18-2011   11-08-2011
HOLLANDER 10.0-554       CUDDLEBED               Registered       United States   Class-24 Mattress Pads                              12/24/2023   Section 8 & 9      77/939,688   4,455,249        Undetermined
HOLLAN.810                                                                                                                                         Renewal Deadline   02-19-2010   12-24-2013
HOLLANDER 10.0-1066      CUDDLEFOAM              Registered       United States   Class-20 Mattress Toppers                            6/7/2022    Section 8 & 15     86/567,779   4,974,488        Undetermined
HOLLAN.1354                                                                                                                                        Deadline           03-18-2015   06-07-2016
HOLLANDER 10.1-1186      CUDDLELOFT              To be abandoned United States    Class-20 Pillows And Featherbeds;                   10/29/2019   Section 8 & 15     85/307,476   4,425,944        Undetermined
HOLLAN.1664                                                                       Cushioning  Of Down In The Nature Of Filing Sold
                                                                                  Feathers And/Or                                                  Deadline           04-28-2011   10-29-2013
                                                                                  As An Component Of Pillows And Featherbeds
                                                                                  Integral

HOLLANDER 10.1-1187 CA   CUDDLESOFT              Registered       Canada          Class- Pillows, Comforters, Featherbeds,            3/24/2021    Renewal Deadline   1254954      TMA661418 03-    Undetermined
HOLLAN.1666                                                                       Blankets And Throws                                                                 04-21-2005   24-2006
HOLLANDER 10.1-1188      CURVATION               Registered       United States   Class-20 Pillows                                    8/31/2020    Section 8 & 9      77/084,983   3,841,863        Undetermined
HOLLAN.1667                                                                       Class-24 Comforters And Featherbeds                              Renewal Deadline   01-17-2007   08-31-2010
HOLLANDER 10.0-1052 II   DIAMONDCOOL             Pending          United States   Class-20     Pillows  And    Mattress    Toppers                                    88/219,720                    Undetermined
HOLLAN.2169                                                                       Incorporating A Cooling Technology Sold As An                                       12-06-2018
                                                                                  Integral Component Thereof
HOLLANDER 10.1-1052 CA   DIAMONDCOOL             Published        Canada          Class-20 Pillows                                                                    1705941                       Undetermined
HOLLAN.1333                                                                                                                                                           12-05-2014
HOLLANDER 10.0-1002      DOUBLE SUPPORT          Registered       United States   Class-24 Mattress Pads                              9/29/2021    Section 8 & 15     86/120,315   4,822,764        Undetermined
HOLLAN.1244                                                                                                                                        Deadline           11-15-2013   09-29-2015
HOLLANDER 10.0-414       DOUBLE SUPPORT          Registered       United States   Class-20 Bed Pillows                                2/24/2024    Section 8 & 9      78/137,048   2,818,380        Undetermined
HOLLAN.493                                                                                                                                         Renewal Deadline   06-19-2002   02-24-2004
HOLLANDER 10.1-1192 CA   DOWN AROUND             Registered       Canada          Class-- Pillows, Comforters, Duvets, Bed Spreads,   10/26/2028   Renewal Deadline   0818663      TMA502795 10-    Undetermined
HOLLAN.1672                                                                       Sheets And Pads                                                                     07-23-1996   26-1998
HOLLANDER 10.1-1193      DOWN EMBRACE            Registered       United States   Class-20 Pillows                                    5/11/2019    Section 8 & 9      75/455,209   2,244,632        Undetermined
HOLLAN.1673                                                                                                                                        Renewal Deadline   03-23-1998   05-11-1999
HOLLANDER 10.1-1194 CA   DOWN ENHANCE            Registered       Canada          Class-20 Down Pillows                               9/12/2027    Renewal Deadline   1458920      TMA831845 09-    Undetermined
HOLLAN.1674                                                                                                                                                           11-12-2009   12-2012
HOLLANDER 10.1-1197      DOWN ON TOP             Registered       United States   Class-20 Pillows                                     1/2/2026    Section 8 & 9      74/437,385   1,946,008        Undetermined
HOLLAN.1678                                                                                                                                        Renewal Deadline   09-20-1993   01-02-1996
HOLLANDER 10.1-1198 CA   DOWN SURROUND           Registered       Canada          Class-20 Pillows                                    5/29/2029    Renewal Deadline   1603711      TMA879063 05-    Undetermined
HOLLAN.1680                                                                                                                                                           11-23-2012   29-2014

                                                                                                7
                                            19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                         Pg 42 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)             Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                           Component Of Pillows                                                               05-03-2018
                                                                                      Class-24 Bed Blankets, Mattress          Pads,
                                                                                      Comforters; Down Fill Sold As An Integral
                                                                                      Component Of Bed Blankets, Mattress Pads And
                                                                                      Comforters


HOLLANDER 10.1-1198      DOWN SURROUND             Registered       United States     Class-20 Pillows                                    1/16/2026   Section 8 & 9      74/437,384   1,949,403       Undetermined
HOLLAN.1679                                                                                                                                           Renewal Deadline   09-20-1993   01-16-1996
HOLLANDER 10.1-1198      DOWN SURROUND             Registered       European Union    Class-20 Pillows                                    7/12/2020   Renewal Deadline   001751833    001751833       Undetermined
EUTM
HOLLAN.1681                                                         Intellectual                                                                                         07-12-2000   08-09-2001
                                                                    Property Office
HOLLANDER 10.1-912 CA    DOWN WRAP                 Registered       Canada            Class- Pillows, Foam Pillows, Pillow Protectors,    6/2/2025    Renewal Deadline   1442733      TMA768528 06-   Undetermined
HOLLAN.1137                                                                           Mattress Pads, Mattress Toppers, And Duvets                                        06-25-2009   02-2010
HOLLANDER 10.1-1200      DOWNAROUND                Registered       United States     Class-20 Bed Pillows                                8/28/2024   Section 8 & 9      73/445,911   1,292,323       Undetermined
HOLLAN.1683                                                                                                                                           Renewal Deadline   09-29-1983   08-28-1984
HOLLANDER 10.1-1200 MX   DOWNAROUND                Registered       Mexico            Class-20 Pillows                                    5/24/2022   Renewal Deadline   M548497      751999          Undetermined
HOLLAN.1684                                                                                                                                                              05-24-2002   06-26-2002
HOLLANDER 10.1-1200      DOWNAROUND                Registered       European Union    Class-20 Pillows                                    7/12/2020   Renewal Deadline   001753995    001753995       Undetermined
EUTM
HOLLAN.1685                                                         Intellectual                                                                                         07-12-2000   07-31-2001
                                                                    Property Office
HOLLANDER 10.1-1201 CA   DOWNLOCK                  Registered       Canada            Class-24 Down Comforters                            4/28/2029   Renewal Deadline   0768646      TMA511258 04-   Undetermined
HOLLAN.1687                                                                                                                                                              11-15-1994   28-1999
HOLLANDER 10.1-1201      DOWNLOCK                  Registered       United States     Class-24 Down Comforters                            9/9/2027    Section 8 & 9      74/576,144   2,095,513       Undetermined
HOLLAN.1686                                                                                                                                           Renewal Deadline   09-20-1994   09-09-1997
HOLLANDER 10.1-1202 II   DOWNWORKS                 Registered       United States     Class-20 Pillows                                    11/2/2020   Section 8 & 9      77/044,395   3,870,768       Undetermined
HOLLAN.1689                                                                                                                                           Renewal Deadline   11-15-2006   11-02-2010
HOLLANDER 10.1-1202 I    DOWNWORKS                 Registered       United States     Class-20 Pillows    Containing   Down   As     A    4/29/2020   Section 8 & 15     85/776,239   4,522,827       Undetermined
HOLLAN.1688                                                                           Material
                                                                                      Component                                                       Deadline           11-09-2012   04-29-2014
                                                                                      Class-24 Comforters And Bed Blankets; All
                                                                                      Containing
                                                                                      Down As A Material Component
HOLLANDER 10.1-1203 CA   DREAM SOLUTIONS           Registered       Canada            Class- Mattress Pads; Pillows And Fiber Beds        9/2/2026    Renewal Deadline   1304909      TMA805965 09-   Undetermined
HOLLAN.1693                                                                           Class--                                                                            06-09-2006   02-2011
HOLLANDER 10.1-990 CA    DREAMLOFT                 To be abandoned Canada             Class- Polyester Fibers; Foam Stuffing For                                         1655827                      Undetermined
HOLLAN.1223                                                                           Pillows And Bed Blankets                                                           12-11-2013
                                                                                      Class--
HOLLANDER 10.1-820 CN    DREAMLOFT                 To be abandoned China              Class-22 Man-Made Synthetic Cotton Wool; Man-       5/6/2019    Renewal Deadline   201358125    4908131         Undetermined
HOLLAN.1093                                                                           Made
                                                                                      Synthetic Fabric For Stuffing; Filling Of Pillows                                  09-21-2005   05-07-2009
HOLLANDER 10.1-821 CN    DREAMLOFT                 To be abandoned China              Class-20 Decorative Pillows; Pillow Inner           7/20/2019   Renewal Grace      201358124    4908132         Undetermined
HOLLAN.1094                                                                                                                                           Period             09-21-2005   01-21-2009
HOLLANDER 10.0-1025      DREAM-LOFT                Registered       United States     Class-22 Fiberfill Sold As A Component Of           12/1/2021   Section 8 & 15     86/244,594   4,863,911       Undetermined
HOLLAN.1280                                                                           Pillows And Foam Stuffing For Pillows
                                                                                      Bed Blankets;                                                   Deadline           04-07-2014   12-01-2015
                                                                                      Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                      Covers,
                                                                                      Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-820       DREAMLOFT (Class          Registered       United States     Class-24 Fiberfill As An Integral                   12/6/2021   Section 8 & 9      77/780,564   4,067,713       Undetermined
HOLLAN.1013              24)                                                          Component    Of Mattress Pads
                                                                                      Comforters And                                                  Renewal Deadline   07-14-2009   12-06-2011
HOLLANDER 10. -1420      DREAMS COME               Not yet filed    United States     Closed 2/19/19 in CMFE                                                                                          Undetermined
HOLLAN.2219              TRUE AROUND
                         HERE
                                                                                                    8
                                                19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                             Pg 43 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)              Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                      Undetermined
HOLLAN.2080                                                                             Component Of Pillows                                                                 05-03-2018
                                                                                        Class-24 Bed Blankets, Mattress          Pads,
                                                                                        Comforters; Down Fill Sold As An Integral
                                                                                        Component Of Bed Blankets, Mattress Pads And
                                                                                        Comforters


HOLLANDER 10.1-291          DREAMSCAPE                 Registered       Canada          Class- Pillows And Mattress Pads                     11/28/2030   Renewal Deadline   846,340      537853          Undetermined
Canada
HOLLAN.294                                                                                                                                                                   05-28-1997   11-28-2000
HOLLANDER 10.1-291          DREAMSCAPE                 Registered       United States   Class-20 Pillows                                     5/19/2028    Section 8 & 9      75/258,742   2,158,623       Undetermined
HOLLAN.270                                                                                                                                                Renewal Deadline   03-17-1997   05-19-1998
HOLLANDER 10.1-522          DREAMSCAPE (Class          Registered       United States   Class-20 Pillows                                      8/4/2019    Section 8 & 9      77/662,373   3,663,632       Undetermined
HOLLAN.746                  20)                                                                                                                           Renewal Deadline   02-03-2009   08-04-2009
HOLLANDER 10.0-411          DREAMY NIGHTS              Registered       United States   Class-20 Bed Pillows                                 12/16/2023   Section 8 & 9      76/407,514   2,795,796       Undetermined
HOLLAN.489                                                                              Class-24 Mattress Pads                                            Renewal Deadline   05-14-2002   12-16-2003
HOLLANDER 10.1-411 MX I     DREAMY NIGHTS              Registered       Mexico          Class-20 Bed Pillows                                  1/8/2025    Renewal Deadline   1564291      1541706         Undetermined
HOLLAN.1345                 (Class
                            20)                                                                                                                                              01-08-2015   05-27-2015
HOLLANDER 10.1-411 MX II    DREAMY NIGHTS              Registered       Mexico          Class-24 Comforters And Mattress Pads                 1/8/2025    Renewal Deadline   1564292      1541707         Undetermined
HOLLAN.1349                 (Class
                            24)                                                                                                                                              01-08-2015   05-27-2015
HOLLANDER 10.1-1204 CA II   DUAL ZONE                  Registered       Canada          Class-20 Bed Pillows                                 10/25/2026   Renewal Deadline   1398619      TMA810191 10-   Undetermined
HOLLAN.1697                                                                                                                                                                  01-09-2007   25-2011
HOLLANDER 10.1-1206 CA      DURAFIL                    Pending          Canada          Class-22 Polyester Filling For Pillows And                                           1882474                      Undetermined
HOLLAN.2074                                                                             Comforters                                                                           02-09-2018
HOLLANDER 10.1-1206         DURAFIL                    Registered       United States   Class-22 Polyester Filling For Pillows And           1/19/2028    Section 8 & 9      73/657,595   1,473,201       Undetermined
HOLLAN.1699                                                                             Comforters                                                        Renewal Deadline   04-27-1987   01-19-1988
HOLLANDER 10.1-1207 CN      DURALUX & DESIGN           Registered       China           Class-24 Packing (Textile); Metal Cotton And          7/6/2020    Renewal Deadline   6515549      6515549         Undetermined
HOLLAN.1700                                                                             Kapok
                                                                                        (Outer Space Cotton And Kapok); Bedspread;                                           01-17-2008   07-07-2010
                                                                                        Quilt;
                                                                                        Pillowcase; Bedding Bag; Quilt Wadding; Cotton
                                                                                        And
                                                                                        Kapok Blanket; Wool Blanket; Felt
HOLLANDER 10.0-1100         ECO-SMART                  Registered       United States   Class-20 Pillows; Fiber Fill Sold As An Integral     11/14/2023   Section 8 & 15     87/203,501   5,336,781       Undetermined
HOLLAN.1414                                                                             Component
                                                                                        Of Pillows                                                        Deadline           10-14-2016   11-14-2017
HOLLANDER 10.0-823 II       ECO-SMART                  Pending          United States   Class-20 Mattress Toppers; Fiberfill Sold As An                                      88/219,558                   Undetermined
HOLLAN.2167                                                                             Integral Component Of Mattress Toppers                                               12-06-2018
                                                                                        Class-24 Mattress Pads, Comforters; Fiberfill Sold
                                                                                        As An Integral Component Of Mattress Pads And
                                                                                        Comforters
HOLLANDER 10.1-823 II CA    ECO-SMART                  Pending          Canada          Class-20 Mattress Toppers; Fiberfill Sold As An                                      1935566                      Undetermined
HOLLAN.2171                                                                             Integral Component Of Mattress Toppers                                               12-12-2018
                                                                                        Class-24 Mattress Pads, Comforters; Fiberfill Sold
                                                                                        As An Integral Component Of Mattress Pads And
                                                                                        Comforters
HOLLANDER 10.1-824          ECO-SMART                  Registered       United States   Class-20 Pillows                                     11/25/2028   Section 8 & 9      78/924,315   3,538,930       Undetermined
HOLLAN.1017                                                                                                                                               Renewal Deadline   07-07-2006   11-25-2008
HOLLANDER 10.1-1100 CA      ECO-SMART                  Published        Canada          Class-20 Pillows; Fiber Fill Sold As An Integral                                     1818740                      Undetermined
HOLLAN.1445                                                                             Component Of Pillows                                                                 01-18-2017   01-00-1900
                                                                                        Class-22 Fiber Fill
                                                                                        Class-24 Comforters; Fiber Fill Sold As An
                                                                                        Integral Component Of Comforters

                                                                                                      9
                                              19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                          Main Document
                                                                                           Pg 44 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)             Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                        1897263                      Undetermined
HOLLAN.2080                                                                             Component Of Pillows                                                                   05-03-2018
                                                                                        Class-24 Bed Blankets, Mattress          Pads,
                                                                                        Comforters; Down Fill Sold As An Integral
                                                                                        Component Of Bed Blankets, Mattress Pads And
                                                                                        Comforters


HOLLANDER 10.0-1209 III    EMBRACE                   Pending          United States     Class-20 Fiber Beds, Mattress Toppers, Feather                                         88/279,342                   Undetermined
HOLLAN.2191                                                                             Beds Class-24 Bed Blankets, Mattress Pads,                                             01-28-2019
                                                                                        Mattress Covers, Pillow Covers, Bed Linens

HOLLANDER 10.1-1209 I      EMBRACE                   Registered       United States     Class-20 Pillows                                       5/18/2023    Section 8 & 9      74/197,577   1,772,376       Undetermined
HOLLAN.1703                                                                                                                                                 Renewal Deadline   08-23-1991   05-18-1993
HOLLANDER 10.1-1209 II     EMBRACE                   Registered       United States     Class-24 Comforters                                    6/29/2020    Section 8 & 9      77/448,341   3,808,912       Undetermined
HOLLAN.1704                                                                                                                                                 Renewal Deadline   04-15-2008   06-29-2010
HOLLANDER 10.1-1209 III CA EMBRACE                   Pending          Canada            Class-20 Pillows, Fiber Beds, Mattress Toppers,                                        1944396                      Undetermined
HOLLAN.2192                                                                             Feather Beds                                                                           02-04-2019
                                                                                        Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                        Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1210        EMCOMPASS                 Registered       United States     Class-20 Pillows                                       5/14/2022    Section 8 & 9      76/121,955   2,569,503       Undetermined
HOLLAN.1705                                                                                                                                                 Renewal Deadline   09-05-2000   05-14-2002
HOLLANDER 10.1-1213        EURO STAR                 Registered       United States     Class-20 Pillows                                       2/20/2021    Section 8 & 9      76/024,225   2,430,066       Undetermined
HOLLAN.1709                                                                                                                                                 Renewal Deadline   04-12-2000   02-20-2001
HOLLANDER 10.1-1214        EURODOWN                  Registered       European Union    Class-20 Pillows                                       7/12/2020    Renewal Deadline   001751593    001751593       Undetermined
EUTM
HOLLAN.1711                                                           Intellectual                                                                                             07-12-2000   07-31-2001
                                                                      Property Office
HOLLANDER 10.1-1214        EURODOWN                  Registered       United States     Class-20 Bed Pillows                                   9/30/2026    Section 8 & 9      73/546,201   1,411,336       Undetermined
HOLLAN.1710                                                                                                                                                 Renewal Deadline   07-02-1985   09-30-1986
HOLLANDER 10.1-1215        EUROFEATHER               Registered       United States     Class-20 Natural Feather And Down Filling Sold         10/26/2024   Section 8 & 9      76/514,399   2,896,731       Undetermined
HOLLAN.1712                                                                             As  A
                                                                                        Component Of Pillows                                                Renewal Deadline   05-15-2003   10-26-2004
                                                                                        Class-24 Natural Feather And Down Fillings Sold
                                                                                        As A
                                                                                        Component Of Featherbeds
HOLLANDER 10.1-1215   MX III EUROFEATHER             Registered       Mexico            Class-02 Pillows And Feather Beds                      5/24/2022    Renewal Deadline   M548498      764744          Undetermined
HOLLAN.1716                                                                                                                                                                    05-24-2002   10-25-2002
HOLLANDER 10.1-1215   MX I EUROFEATHER               Registered       Mexico            Class-22 Fillers For Pillows And For Pens Mattresses   5/24/2022    Renewal Deadline   M548499      755195          Undetermined
HOLLAN.1714                                                                                                                                                                    05-24-2002   07-23-2002
HOLLANDER 10.1-1215   MX II EUROFEATHER              Registered       Mexico            Class-24 Coverlet                                      5/24/2022    Renewal Deadline   M548500      752000          Undetermined
HOLLAN.1715                                                                                                                                                                    05-24-2002   06-26-2002
HOLLANDER 10.1-1215   CA   EUROFEATHER               Registered       Canada            Class-22 Polyester Filling For Pillows And              4/8/2028    Renewal Deadline   0782569      TMA492650 04-   Undetermined
HOLLAN.1713                                                                             Comforters; Filling For Pillows And Comforters                                         05-10-1995   08-1998
HOLLANDER 10.1-1215        EUROFEATHER               Registered       European Union    Class-20 Pillows, Comforters, Quilts And Duvets,       1/24/2021    Renewal Deadline   002054419    002054419       Undetermined
EUTM
HOLLAN.1717                                                           Intellectual      Feather
                                                                                        Beds And Mattresses                                                                    01-24-2001   02-11-2002
                                                                      Property Office   Class-22 Filling For Pillows, Comforters, Quilts,
                                                                                        Feather
                                                                                        Beds, Mattresses And Duvets
HOLLANDER 10.0-972         EVERLASTING LOFT          Registered       United States     Class-20 Pillows                                       1/26/2022    Section 8 & 15     86/024,994   4,893,314       Undetermined
HOLLAN.1202                                                                                                                                                 Deadline           07-31-2013   01-26-2016
HOLLANDER 10.1-825         EXPAND A GRIP             Registered       United States     Class-24 Mattress Pads                                 6/25/2021    Section 8 & 9      74/040,636   1,649,144       Undetermined
HOLLAN.1018                                                                                                                                                 Renewal Deadline   03-21-1990   06-25-1991

                                                                                                      10
                                                 19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                    Main Document
                                                                                              Pg 45 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)               Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                      Undetermined
HOLLAN.2080                                                                              Component Of Pillows                                                                 05-03-2018
                                                                                         Class-24 Bed Blankets, Mattress          Pads,
                                                                                         Comforters; Down Fill Sold As An Integral
                                                                                         Component Of Bed Blankets, Mattress Pads And
                                                                                         Comforters


HOLLANDER 10.1-825 CN       EXPAND A GRIP               Registered       China           Class-24 Mattress Pad; Mattress Covers; Material    9/6/2020    Renewal Deadline     201358130    4836971         Undetermined
HOLLAN.1095                                                                              (Textile
                                                                                         ); Non-Braided Textile; Textile Pads                                                 08-15-2005   09-07-2010
HOLLANDER 10.1-826 CA       EXPAND A GRIP and           Registered       Canada          Class-                                             4/18/2027    Renewal Deadline     1435253      TMA822446 04-   Undetermined
HOLLAN.1076                 Design                                                       Mattress                                                                             04-21-2009   18-2012
HOLLANDER 10.1-826          EXPAND A GRIP and           Registered       United States   Pads Class--
                                                                                         Class-24 Mattress Pads                             5/25/2020    Section 8 & 9        77/716,514   3,794,644       Undetermined
HOLLAN.1019                 Design                                                                                                                       Renewal Deadline     04-17-2009   05-25-2010
HOLLANDER 10.1-886 JP       EXPAND-A-GRIP               Registered       Japan           Class-20 Description Of Goods: Beds, Other         9/29/2025    Renewal Deadline     H04-145057   3077223         Undetermined
HOLLAN.1107                                                                              Furniture,
                                                                                         Mattresses, Mattress Pads                                                            07-27-1992   09-29-1995
HOLLANDER 10.1-886 MX       EXPAND-A-GRIP               Registered       Mexico          Class-24 Protective Padded Covers For Mattresses    7/8/2024    Renewal Deadline     204810       495327          Undetermined
HOLLAN.1108                                                                              To BeBetween The Sheets And The Mattress,
                                                                                         Used                                                                                 07-08-1994   06-23-1995
                                                                                         Sheets
                                                                                         Pleated And
                                                                                                  Mattress Covers That Are Covered In
                                                                                         Decorative
                                                                                         Pleated Fabric That Are Extended From The
                                                                                         Frame
                                                                                         The BedOfTo The Floor
HOLLANDER 10.1-877 CA       EXPAND-A-GRIP               Registered       Canada          Class- Mattress Pads                                9/4/2022    Renewal Deadline     0666903      TMA402264 09-   Undetermined
HOLLAN.1077                                                                                                                                                                   09-20-1990   04-1992
HOLLANDER 10.1-1140 CA      FEATHER BEST                Pending          Canada                                                                                               1719515                      Undetermined
HOLLAN.1480                                                                                                                                                                   03-16-2015
HOLLANDER 10.1-1220 MX      FEATHER BEST                Registered       Mexico          Class-20 Pillows                                   5/26/2025    Renewal Deadline     M1613929     1578928         Undetermined
HOLLAN.1728                                                                                                                                                                   05-26-2015   10-08-2015
HOLLANDER 10.1-1220         FEATHER BEST                Registered       United States   Class-20 Feather Pillows                            7/5/2022    Section 8 Deadline   86/553,361   4,994,980       Undetermined
HOLLAN.1726                                                                                                                                                                   03-04-2015   07-05-2016
HOLLANDER 10.1-1224         FEATHERSOFT                 Registered       United States   Class-24 Duvet Covers, Pillow Shams And Bed        10/16/2021   Section 8 & 9        76/016,034   2,499,127       Undetermined
HOLLAN.1733                                                                              Skirts                                                          Renewal Deadline     04-03-2000   10-16-2001
HOLLANDER 10.1-1082         FLEXIBLE COMFORT            Registered       United States   Class-20 Mattress Toppers                          6/28/2022    Section 8 & 15       86/783,179   4,987,328       Undetermined
HOLLAN.1374                                                                                                                                              Deadline             10-09-2015   06-28-2016
HOLLANDER 10.1-             FLEXILOFT                   Pending          Canada          Class-20 Pillows And Synthetic Fibers Sold                                           1948064                      Undetermined
1227 II CA II                                                                            As A Component Of Pillows                                                            02-25-2019
HOLLAN.222610.1-1227 I
HOLLANDER                   FLEXILOFT                   Registered       United States   Class-20 Pillows And Synthetic Fibers Sold          4/9/2022    Section 8 & 9        76/151,853   2,558,362       Undetermined
HOLLAN.1740                                                                              As  A
                                                                                         Component    Of Pillows                                         Renewal Deadline     10-23-2000   04-09-2002
HOLLANDER 10.0-1227 II      FLEXILOFT                   Pending          United States   Class-20 Pillows                                                                     88/219,808                   Undetermined
HOLLAN.2163                 (STYLIZED)                                                                                                                                        12-06-2018
HOLLANDER 10.1-1227 CN II   FLEXILOFT & DESIGN          Registered       China           Class-20 Cushion (Mattress); Bedding (Flax         3/27/2020    Renewal Deadline     6515199      6515199         Undetermined
HOLLAN.1743                                                                              Product
                                                                                         Exception); Cushioning; Pillow; Non-Medical Air                                      01-17-2008   03-28-2010
                                                                                         Cushion;
                                                                                         Pad  Pillow; Feather Pillow; Protrusion Of The
                                                                                         Occipital
                                                                                         Bone; Magnetism Therapy Pillow; Furniture




                                                                                                       11
                                                 19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                              Pg 46 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)                  Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                      Undetermined
HOLLAN.2080                                                                              Component Of Pillows                                                                05-03-2018
                                                                                         Class-24 Bed Blankets, Mattress          Pads,
                                                                                         Comforters; Down Fill Sold As An Integral
                                                                                         Component Of Bed Blankets, Mattress Pads And
                                                                                         Comforters


HOLLANDER 10.1-1227 CN I FLEXILOFT & DESIGN             Registered       China           Class-22 String; Spreads The Adhesive Plaster;      6/20/2020    Renewal Deadline   6515198      6515198         Undetermined
HOLLAN.1742                                                                              Weaves
                                                                                         The Bag; Padding; Textile Fiber Spinning And                                        06-17-2008   06-21-2010
                                                                                         Weaving
                                                                                         Raw Material; Cotton And Kapok Fibrous Bundle;
                                                                                         Hemp;
                                                                                         Silk Wadding; Textile Fiber; The Textile Uses The
                                                                                         Plastic
                                                                                         Textile Fiber (Textile Fiber)

HOLLANDER 10.1-1227 II CA FLEXILOFT (STYLIZED)          Pending          Canada          Class-20 Pillows                                                                    1935546                      Undetermined
HOLLAN.2170                                                                                                                                                                  12-12-2018
HOLLANDER 10.0-1112       FLEXO-TECH                    Registered       United States   Class-24 Mattress Pads                               1/2/2024    Section 8 & 15     87/249,386   5,371,395       Undetermined
HOLLAN.1427                                                                                                                                               Deadline           11-28-2016   01-02-2018
HOLLANDER 10.1-1230 CA FOREVER FIRM                     Registered       Canada          Class-20 Pillows                                    10/26/2030   Renewal Deadline   1606548      TMA918324 10-   Undetermined
HOLLAN.1747                                                                                                                                                                  12-13-2012   26-2015
HOLLANDER 10.1-1230      FOREVER FIRM                   To be abandoned United States    Class-20 Pillows                                    11/26/2019   Section 8 & 15     85/790,985   4,438,818       Undetermined
HOLLAN.1746                                                                                                                                               Deadline           11-29-2012   11-26-2013
HOLLANDER 10.1-833 CA    FOREVER FIT                    Registered       Canada          Class- Mattress Pades, Side Panels         Sold     10/16/2030   Renewal Deadline   1655830      TMA917331 10-   Undetermined
HOLLAN.1197                                                                              As A Components Of Mattress Pads                                                    12-11-2013   16-2015
                                                                                         Class--
HOLLANDER 10.0-833       FOREVER FIT                    Registered       United States   Class-24 Mattress Pads, Side Panels Sold             2/4/2020    Section 8 & 15     85/766,694   4,478,885       Undetermined
HOLLAN.1026                                                                              As  A
                                                                                         Component Of Mattress Pads                                       Deadline           10-30-2012   02-04-2014
HOLLANDER 10.1-1232      FOUR STAR                      Registered       United States   Class-20 Pillows                                     3/4/2023    Section 8 & 9      76/345,671   2,692,542       Undetermined
HOLLAN.1749                                                                              Class-24 Comforters                                              Renewal Deadline   12-06-2001   03-04-2003
HOLLANDER 10.1-1233      FRESHNESS                      Registered       United States   Class-20 Pillows                                    9/14/2024    Section 8 & 9      76/394,171   2,883,566       Undetermined
HOLLAN.1750              ASSURED                                                         Class-22 Filling Material For Bedding Goods,                     Renewal Deadline   04-10-2002   09-14-2004
                                                                                         Namely,
                                                                                         Feathers And Down
                                                                                         Class-24 Bedding Goods, Namely, Mattress
                                                                                         Pads,
                                                                                         Blankets, Feather Beds, Comforters And Quilts
HOLLANDER 10.1-1234      GRAND EMBRACE                  Registered       United States   Class-20 Pillows                                    5/11/2029    Section 8 & 9      75/455,208   2,244,631       Undetermined
HOLLAN.1751                                                                                                                                               Renewal Deadline   03-23-1998   05-11-1999
HOLLANDER 10.1-1235 CA   GRAND LOFT                     Registered       Canada          Class- Pillows; Comforters.                         10/4/2032    Renewal Deadline   1696599      TMA982124 10-   Undetermined
HOLLAN.1753                                                                                                                                                                  10-03-2014   04-2017
HOLLANDER 10.1-1235      GRAND LOFT                     Registered       United States   Class-20 Pillows                                    8/23/2022    Section 8 & 15     86/411,802   5,027,679       Undetermined
HOLLAN.1752                                                                              Class-24 Comforters                                              Deadline           10-01-2014   08-23-2016
HOLLANDER 10.0-1046      GRAPH-X                        Registered       United States   Class-20 Pillows And Mattress Toppers                7/3/2024    Section 8 & 15     86/428,704   5,508,825       Undetermined
HOLLAN.1321                                                                              Incorporating
                                                                                         Cooling       A
                                                                                                  Technology Sold As An Integral                          Deadline           10-20-2014   07-03-2018
                                                                                         Component
                                                                                         Thereof
HOLLANDER 10.0-1047      GRAPH-X and Design             Registered       United States   Class-20 Pillows And Mattress Toppers                7/3/2024    Section 8 & 15     86/428,660   5,508,824       Undetermined
HOLLAN.1322                                                                              Incorporating A
                                                                                         Cooling Technology  Sold As An Integral                          Deadline           10-20-2014   07-03-2018
                                                                                         Component
                                                                                         Thereof




                                                                                                       12
                                                  19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                    Main Document
                                                                                                Pg 47 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)                Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                                Component Of Pillows                                                               05-03-2018
                                                                                           Class-24 Bed Blankets, Mattress          Pads,
                                                                                           Comforters; Down Fill Sold As An Integral
                                                                                           Component Of Bed Blankets, Mattress Pads And
                                                                                           Comforters


HOLLANDER 10.1-919 CA       GREAT SLEEP                  Registered        Canada          Class- Pillows, Foam Pillows, Pillow Protectors,   9/12/2027    Renewal Deadline   1544177      TMA831859 09-   Undetermined
HOLLAN.1144                                                                                Pillow Cases, Mattress Pads, Mattress Toppers,                                     09-20-2011   12-2012
                                                                                           Foam Mattress Pads, Fibre Beds, Duvets, Blankets
                                                                                           And Sheets
HOLLANDER 10.0-1384 II      GREAT SLEEP                  Pending           United States   Class-20 Beds For Household Pets                                                   88/175,067                   Undetermined
HOLLAN.2144                                                                                                                                                                   10-30-2018
HOLLANDER 10.0-1103         GREAT SLEEP                  Registered        United States   Class-20 Pillows                                   7/31/2024    Section 8 & 15     87/203,471   5,530,920       Undetermined
HOLLAN.1417                                                                                Class-24 Mattress Pads, Pillow Covers                           Deadline           10-14-2016   07-31-2018
HOLLANDER 10.0-1384         GREAT SLEEP                  Application       United States   Class-20 Mattresses                                                                87/927,118                   Undetermined
HOLLAN.2081                                              allowed                                                                                                              05-18-2018
HOLLANDER 10.1-1384 CA      GREAT SLEEP                  Pending           Canada          Class-20 Mattresses                                                                1900368                      Undetermined
HOLLAN.2082                                                                                                                                                                   05-22-2018
HOLLANDER 10.0-1384 III     GREAT SLEEP                  Pending           United States   Class-20 Mattress Toppers, Fiber Beds                                              88/308,125                   Undetermined
HOLLAN.2221                                                                                Class-24 Comforters, Bed Linens, Bed Blankets,                                     02-20-2019
                                                                                           Duvets
HOLLANDER 10.6-1384         GREAT SLEEP                  Not yet filed     United States                                                                                                                   Undetermined
HOLLAN.2124                                                                                                                                                                   01-00-1900
HOLLANDER 10.1-1384 MX      GREAT SLEEP                  Registered        Mexico          Class-20 Mattresses                                12/6/2021    Affidavit of Use   2058792      1919719         Undetermined
HOLLAN.2095                                                                                                                                                Deadline           06-07-2018   09-06-2018
HOLLANDER 10.1-837          GREAT SLEEP                  Registered        United States   Class-24 Mattress Pads                             12/21/2019   Section 8 & 9      75/472,656   2,301,602       Undetermined
HOLLAN.1030                                                                                                                                                Renewal Deadline   04-23-1998   12-21-1999
HOLLANDER 10.1-1405 CA      GREAT THINGS COME            Pending           Canada          Class-20 Pillows, Mattress Toppers                                                 1927369                      Undetermined
HOLLAN.2132                 FROM GREAT SLEEP                                               Class-24 Bed Blankets, Mattress Pads, Mattress                                     10-26-2018
                                                                                           Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.0-1405         GREAT THINGS COME            Pending           United States   Class-20 Pillows, Mattress Toppers                                                 88/158,144                   Undetermined
HOLLAN.2128                 FROM GREAT SLEEP                                               Class-24 Bed Blankets, Mattress Pads, Mattress                                     10-17-2018
                                                                                           Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1405 MX I    GREAT THINGS COME            Pending           Mexico          Class-20 Pillows, Mattress Toppers                                                 2122824                      Undetermined
HOLLAN.2133                 FROM GREAT SLEEP                                                                                                                                  10-26-2018
HOLLANDER 10.1-1405 MX II   GREAT THINGS COME            Pending           Mexico          Class-24 Bed Blankets, Mattress Pads, Mattress                                     2122820                      Undetermined
HOLLAN.2136                 FROM GREAT SLEEP                                               Covers, Comforters, Pillow Covers, Bed Linens                                      10-26-2018
HOLLANDER 10.1-279          HEALTHY HOME                 Registered        Canada          Class- Pillows, Comforters And Mattress Pads        5/7/2028    Renewal Deadline   829,436      494,096         Undetermined
Canada
HOLLAN.261                                                                                                                                                                    11-20-1996   05-07-1998
HOLLANDER 10.0-541          HEALTHY HOME                 Registered        United States   Class-24 Mattress Pads                             5/14/2023    Section 8 & 9      77/848,622   4,335,138       Undetermined
HOLLAN.790                  (Class
                            24)                                                                                                                            Renewal Deadline   10-14-2009   05-14-2013
HOLLANDER 10.1-497          HEALTHY HOME (Class          Registered        United States   Class-20 Pillows; Mattress Toppers                  4/6/2020    Section 8 & 9      77/848,609   3,771,544       Undetermined
HOLLAN.707                  20)                                                                                                                            Renewal Deadline   10-14-2009   04-06-2010
HOLLANDER 10.0-503 III      HEALTHY LIVING               Application       United States   Class-20 Pillows And Fiber Beds                                                    86/436,763                   Undetermined
HOLLAN.1314                                              allowed                           Class-24 Mattress Pads And Comforters                                              10-28-2014
HOLLANDER 10.1-503          HEALTHY LIVING               Registered        Canada          Class- Pillows, Comforters And Mattress Pads       12/22/2025   Renewal Deadline   1384373      TMA785748 12-   Undetermined
Canada HOLLAN.725                                                                                                                                                             02-21-2008   22-2010

                                                                                                        13
                                               19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                         Main Document
                                                                                            Pg 48 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)                Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                         1897263                      Undetermined
HOLLAN.2080                                                                            Component Of Pillows                                                                    05-03-2018
                                                                                       Class-24 Bed Blankets, Mattress          Pads,
                                                                                       Comforters; Down Fill Sold As An Integral
                                                                                       Component Of Bed Blankets, Mattress Pads And
                                                                                       Comforters


HOLLANDER 10.0-1107      Heart Logo                   Registered       United States   Class-20 Pillows                                        10/23/2024   Section 8 & 15     87/203,489   5,590,861       Undetermined
HOLLAN.1421                                                                            Class-24 Mattress Pads, Pillow Covers                                Deadline           10-14-2016   10-23-2018


HOLLANDER 10.1-132 Mexico HOLLANDER                   To be abandoned Mexico           Class-20 Mattress Toppers And Featherbeds                7/4/2019    Renewal Grace      359014       602126          Undetermined
I
HOLLAN.388                                                                                                                                                  Period             01-04-1999   02-25-1999
HOLLANDER 10.1-132       HOLLANDER                    To be abandoned Mexico           Class-24 Pillows, Comforters, Sheets,                    7/4/2019    Renewal Grace      359013       602125          Undetermined
MEXICO II
HOLLAN.401                                                                             Pillowcases,
                                                                                       Ruffles, PillowBed
                                                                                                       Shams, Duvet Covers, Table                           Period             01-04-1999   02-25-1999
                                                                                       Rounds
                                                                                       WindowsAnd Treatments         Namely     Window
                                                                                                      Curtains,
                                                                                       Valances, Window     Scarves, Tiebacks And Textile
                                                                                       Window
                                                                                       Covering Panels, Dust Ruffles, Mattress Pads,
                                                                                       Fiber  Fill
                                                                                       And Blankets

HOLLANDER 10.1-132       HOLLANDER                    Registered       United States   Class-20                                                7/13/2023    Section 8 & 9      74/295,197   1,781,457       Undetermined
HOLLAN.69                                                                              Class-24 Pillows; Bedding Products; Namely,                          Renewal Deadline   07-15-1992   07-13-1993
                                                                                       Comforters,
                                                                                       Mattress Covers For Beds, Duvets
HOLLANDER 10.1-040       HOLLANDER HOME               Registered       Canada          Class-20 Furniture, Mirrors, Articles Not Included In   12/26/2031   Renewal Deadline   543,705      322219          Undetermined
Canada
HOLLAN.453               FASHIONS                                                      Other
                                                                                       Classes                                                                                 06-13-1985   12-26-1986
                                                                                       Class-24 Textiles And Textile Goods
HOLLANDER 10.1-040       HOLLANDER HOME               To be abandoned Mexico           Class-20 Mattress Toppers And Featherbeds               8/15/2019    Renewal Grace      363795       603963          Undetermined
MEXICO I
HOLLAN.389               FASHIONS (Class 20)                                                                                                                Period             02-15-1999   03-26-1999
HOLLANDER 10.1-040       HOLLANDER HOME               To be abandoned Mexico           Class-24 Pillows, Comforters, Sheets, Pillowcases,      8/15/2019    Renewal Grace      363799       603964          Undetermined
MEXICO II
HOLLAN.400               FASHIONS (Class 24)                                           Bed
                                                                                       Ruffles, Pillow Shams, Duvet Covers, Table                           Period             02-15-1999   03-26-1999
                                                                                       Rounds And
                                                                                       Window   Treatments Namely, Window Curtains,
                                                                                       Valances,
                                                                                       Window Scarves, Tiebacks And Textile Window
                                                                                       Covering
                                                                                       Panels, Dust Ruffles, Mattress Pads, Fiber
                                                                                       Fill And
                                                                                       Blankets

HOLLANDER 10.0-993       HOLLANDER SLEEP              Registered       United States   Class-20 Pillows                                         9/5/2023    Section 8 & 15     86/060,516   5,281,490       Undetermined
HOLLAN.1226              PRODUCTS                                                                                                                           Deadline           09-10-2013   09-05-2017
HOLLANDER 10.1-1236      HOMESPUN                     Registered       United States   Class-24 Pillow Protectors, Namely, Pillow Covers       11/15/2022   Section 8 & 15     85/673,317   5,082,443       Undetermined
HOLLAN.1754                                                                                                                                                 Deadline           07-10-2012   11-15-2016
HOLLANDER 10.1-460       HUGE                         Registered       Canada          Class- Pillows                                           7/5/2028    Renewal Deadline   1489883      TMA854631 07-   Undetermined
Canada HOLLAN.832                                                                                                                                                              07-23-2010   05-2013
HOLLANDER 10.1-460       HUGE                         Registered       United States   Class-20 Pillows                                        2/15/2025    Section 8 & 9      78/320,367   2,926,375       Undetermined
HOLLAN.552                                                                                                                                                  Renewal Deadline   10-29-2003   02-15-2005
HOLLANDER 10.1-311       HUGE (Class 20)              Registered       United States   Class-20 Pillows                                        2/22/2020    Section 8 & 9      75/307,538   2,322,531       Undetermined
HOLLAN.299                                                                                                                                                  Renewal Deadline   06-12-1997   02-22-2000
HOLLANDER 10.1-1238 MX   HUNK                         Registered       Mexico          Class-20 Pillows Are Not For Medical Purposes           2/23/2024    Renewal Deadline   M191761      496851          Undetermined
HOLLAN.1761                                                                                                                                                                    02-23-1994   07-10-1995



                                                                                                        14
                                         19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                          Main Document
                                                                                      Pg 49 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)          Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                          1897263                      Undetermined
HOLLAN.2080                                                                      Component Of Pillows                                                                     05-03-2018
                                                                                 Class-24 Bed Blankets, Mattress          Pads,
                                                                                 Comforters; Down Fill Sold As An Integral
                                                                                 Component Of Bed Blankets, Mattress Pads And
                                                                                 Comforters


HOLLANDER 10.1-1238 II   HUNK                   Registered       United States   Class-20 Pillows                                         1/19/2023    Section 8 & 9      74/281,877   1,747,136       Undetermined
HOLLAN.1758                                                                                                                                            Renewal Deadline   06-03-1992   01-19-1993
HOLLANDER 10.1-1238 I    HUNK                   Registered       United States   Class-24 Mattress Pads                                   2/16/2022    Section 8 & 15     86/308,201   4,902,512       Undetermined
HOLLAN.1757                                                                                                                                            Deadline           06-12-2014   02-16-2016
HOLLANDER 10.1-1238 CA I HUNK                   Registered       Canada          Class-20 Pillows                                          6/9/2025    Renewal Deadline   0746734      TMA443659 06-   Undetermined
HOLLAN.1759                                                                                                                                                               02-01-1994   09-1995
HOLLANDER 10.0-1063      HYDRAFRESH             Registered       United States   Class-20 Pillows                                         6/19/2024    Section 8 & 15     86/481,949   5,498,091       Undetermined
HOLLAN.1344                                                                                                                                            Deadline           12-16-2014   06-19-2018
HOLLANDER 10.1-1063 CA   HYDRAFRESH             Registered       Canada          C                                                         1/9/2032    Renewal Deadline   1716186      TMA959519 01-   Undetermined
HOLLAN.1350                                                                      l                                                                                        02-20-2015   09-2017
HOLLANDER 10.1-1239      HYDROCOOL              Pending          United States   a
                                                                                 Class-20       Pillows And Synthetic Fill Used As A                                      87/166,802                   Undetermined
HOLLAN.1762                                                                      s
                                                                                 Component Of Pillows                                                                     09-09-2016
                                                                                 s
                                                                                 Class-24      Comforters And Synthetic Fill Sold As A
                                                                                 -Component Of Comforters; Mattress Pads And
                                                                                  Synthetic Fill Sold As A Component Of Mattress
                                                                                  C
                                                                                  Pads;Bed Blankets And Synthetic Fill Sold As A
                                                                                  l
                                                                                  Component        Of Bed Blankets
                                                                                  a
HOLLANDER 10.1-1239 CA   HYDROCOOL              Registered       Canada           Class-
                                                                                  s           Pillows And Synthetic Fill Sold As A        1/12/2032    Renewal Deadline   1653474      TMA960082 01-   Undetermined
HOLLAN.1763                                                                       Component
                                                                                  s                Of Pillows; Fiber Beds And Synthetic                                   11-25-2013   12-2017
                                                                                  Fill
                                                                                  -     Sold As A Component Of Fiber Beds;
                                                                                  -Comforters And Synthetic Fill Sold As A
                                                                                   Component Of Comforters; Bed Blankets And
                                                                                   Synthetic Fill Sold As A Component Of Bed
                                                                                   Blankets; Mattress Pads And Synthetic Fill Sold As A
                                                                                   Component Of Mattress Pads
                                                                                   C
                                                                                   l
HOLLANDER 10.1-1239 CN II HYDROCOOL &           Registered       China             a
                                                                                   Class-22    The Packing Uses The Textile Bag           10/20/2025   Renewal Deadline   15278202     15278202        Undetermined
HOLLAN.1765               DESIGN                                                   s
                                                                                   (Envelope,
                                                                                   Small   Bag); Feather (Birds And Beasts Class);                                        09-02-2014   10-21-2015
                                                                                   s
                                                                                   Duck
                                                                                   Down; Non-Rubber, Non-Plastic System Packing
                                                                                   -Material;
                                                                                    The Bedding Uses The Feather; The Decoration
                                                                                    -
                                                                                    Packing
                                                                                    Uses The Feather; Liner And Packing
                                                                                    Upholstery
                                                                                    Padding; Textile Fiber Spinning And Weaving
                                                                                    Raw
                                                                                    Material; Silk Wadding; Textile Fiber


HOLLANDER 10.1-1239 CN I HYDROCOOL &            Registered       China           Class-24 Packing (Textile); Metal Cotton And             10/20/2025   Renewal Deadline   15278252     15278252        Undetermined
HOLLAN.1764              DESIGN                                                  Kapok Space Cotton And Kapok); Bedspread;
                                                                                 (Outer                                                                                   09-02-2014   10-21-2015
                                                                                 Quilt;
                                                                                 Sheet Bed
                                                                                        (Textile); Pillowcase; Bedding Bag; Quilt
                                                                                 Wadding;
                                                                                 Cotton And Kapok Blanket; Bed Curtain




                                                                                               15
                                                19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                          Main Document
                                                                                              Pg 50 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)                Pending           Canada            Class-20 Pillows; Down Fill Sold As An Integral                                        1897263                       Undetermined
HOLLAN.2080                                                                                Component Of Pillows                                                                   05-03-2018
                                                                                           Class-24 Bed Blankets, Mattress          Pads,
                                                                                           Comforters; Down Fill Sold As An Integral
                                                                                           Component Of Bed Blankets, Mattress Pads And
                                                                                           Comforters


HOLLANDER 10.0-1138       HYDROGEL                     Registered        United States     Class-20 Pillows, Mattress Toppers, Cooling            10/16/2024   Section 8 & 15     87/525,570   5,587,383        Undetermined
HOLLAN.1477                                                                                Technology
                                                                                           Consisting Of A Pliable Gel Sold As An                              Deadline           07-12-2017   10-16-2018
                                                                                           Integral
                                                                                           Component Of Pillows And Mattress Toppers

HOLLANDER 10.1-1111       HYDROGEL and Design          Registered        United States     Class-20 Pillows, Mattress Toppers, Cooling            9/12/2023    Section 8 & 15     87/308,746   5,284,781        Undetermined
HOLLAN.1426                                                                                Technology Of A Pliable Gel Sold As An
                                                                                           Consisting                                                          Deadline           01-20-2017   09-12-2017
                                                                                           Integral
                                                                                           Component Of Pillows And Mattress Toppers

HOLLANDER 10.1-1240 MX    HYPERCLEAN                   Registered        Mexico            Class-22 Filling Materials (With Exception Of          3/30/2025    Renewal Deadline   M228503      499559           Undetermined
HOLLAN.1768                                                                                RubberMaterials),
                                                                                           Plastic Or        For Filling Pillows And Filling                                      03-30-1995   07-28-1995
                                                                                           Quilts.
HOLLANDER 10.1-1240 CA    HYPERCLEAN                   Registered        Canada            Class- Filling For Pillows And Comforters               2/7/2030    Renewal Deadline   0782570      TMA522690 02-    Undetermined
HOLLAN.1767                                                                                                                                                                       05-10-1995   07-2000
HOLLANDER 10.1-1240       HYPERCLEAN                   Registered        United States     Class-22 Natural Feathers And Down For Use As          5/27/2027    Section 8 & 9      74/648,845   2,065,582        Undetermined
HOLLAN.1766                                                                                Filling
                                                                                           Or   Stuffing For Pillows And Comforters                            Renewal Deadline   03-20-1995   05-27-1997
HOLLANDER 10.1-1240       HYPERCLEAN                   Registered        European Union    Class-22 Natural Feathers And Down For Use As          7/12/2020    Renewal Deadline   001753961    001753961        Undetermined
EUTM
HOLLAN.1769                                                              Intellectual      Filling
                                                                                           Or    Stuffing For Pillows And Comforters, Quilts,                                     07-12-2000   07-31-2001
                                                                         Property Office   Duvets
                                                                                           And    Polyester Fibres For Use As Filling Or
                                                                                           Stuffing   For Duvets And Comforters
                                                                                           Pillows, Quilts,

HOLLANDER 10.1-1065 CA    HYPERCOOL                    Registered        Canada            Class- Pillows, Mattress Toppers;           Mattress   11/9/2033    Renewal Deadline   1720665      TMA1008609 11-   Undetermined
HOLLAN.1358                                                                                Pads, Mattress Covers, Pillow Covers                                                   03-24-2015   09-2018
                                                                                           Class- Pillows, Mattress Toppers;           Mattress
                                                                                           Pads, Mattress Covers, Pillow Covers
                                                                                           Class-- Pillows, Mattress Toppers;          Mattress
                                                                                           Pads, Mattress Covers, Pillow Covers
HOLLANDER 10.1-1374 VII   I AM                         Pending           Canada            Class-07 Electric Blenders, Food Processors,                                           1945575                       Undetermined
CA HOLLAN.2211                                                                             Electric Hand And Stand Mixers                                                         02-11-2019
HOLLANDER 10.0-1374 VII   I AM                         Pending           United States     Class-07 Electric Hand Mixers, Electric Blenders,                                      88/295,894                    Undetermined
HOLLAN.2204                                                                                Food Processors, Electric Stand Mixers                                                 02-11-2019
HOLLANDER 10.0-1374 IV    I AM                         Pending           United States     Class-20 Beds For Household Pets                                                       88/175,746                    Undetermined
HOLLAN.2143                                                                                                                                                                       10-31-2018
HOLLANDER 10.1-           I AM                         Pending           Canada            Class-21 Kitchen Flatware, Plates, Bowls, Mugs,                                        1945583                       Undetermined
1374 XI CA                                                                                 Spatulas, Drying Mats, Fans, Pots, Pans, Plastic                                       02-11-2019
HOLLAN.2215                                                                                Storage Containers For Household Use, Household
                                                                                           Trash Receptacles.
HOLLANDER 10.1-1374 X CA I AM                          Pending           Canada            Class-20 Outdoor Furniture                                                             1945582                       Undetermined
HOLLAN.2214                                                                                                                                                                       02-11-2019
HOLLANDER 10.0-1374 I     I AM                         Application       United States     Class-20 Cushions                                                                      87/691,276                    Undetermined
HOLLAN.2054                                            allowed                             Class-24 Towels                                                                        11-20-2017


                                                                                                          16
                                          19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                    Main Document
                                                                                        Pg 51 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)          Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                        Component Of Pillows                                                               05-03-2018
                                                                                   Class-24 Bed Blankets, Mattress          Pads,
                                                                                   Comforters; Down Fill Sold As An Integral
                                                                                   Component Of Bed Blankets, Mattress Pads And
                                                                                   Comforters


HOLLANDER 10.1-1113 CA    I AM                   Registered        Canada          Class-20 Pillows, Fiber Beds, Mattress Toppers,    4/26/2033    Renewal Deadline   1814488      TMA995331 04-   Undetermined
HOLLAN.1431                                                                        Feather Beds                                                                       12-15-2016   26-2018
                                                                                   Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                   Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1367 PA    I AM                   Registered        Panama          Class-20 Pillows, Mattress Toppers, Feather Beds   10/13/2027   Renewal Deadline   261692-01    261692-01       Undetermined
HOLLAN.2037                                                                        Class-24 Bed Blankets, Mattress Pads, Bed                                          10-13-2017   10-13-2017
                                                                                   Linens, Comforters, Pillow Covers
HOLLANDER 10.1-1385 CA    I AM                   Pending           Canada          Class-20 Mattresses                                                                1900369                      Undetermined
HOLLAN.2084                                                                                                                                                           05-22-2018
HOLLANDER 10.0-1374 X     I AM                   Pending           United States   Class-20 Outdoor Furniture                                                         88/295,953                   Undetermined
HOLLAN.2207                                                                                                                                                           02-11-2019
HOLLANDER 10.0-           I AM                   Pending           United States   Class-11 Coffee Makers, Electric Toasters, Fans                                    88/295,943                   Undetermined
1374 VIII                                                                                                                                                             02-11-2019
HOLLAN.2205 10.1-1094
HOLLANDER                 I AM                   Application       United States   Class-20 Pillows                                                                   87/176,737                   Undetermined
HOLLAN.1403                                      allowed                           Class-24 Mattress Pads, Comforters                                                 09-20-2016
HOLLANDER 10.1-1135 CA    I AM                   Pending           Canada          Class-03 Fragrances                                                                1846279                      Undetermined
HOLLAN.1473                                                                        Class-09 Sunglass And Eyeglass Frames                                              07-07-2017
                                                                                   Class-14 Jewelry
                                                                                   Class-25 Footwear
                                                                                   Class-27 Yoga
                                                                                   Mats
HOLLANDER 10.1-1123 CA    I AM                   Pending           Canada          Class-- Backpacks, Apparel, Luggage, Watches,                                      1825704                      Undetermined
HOLLAN.1452                                                                        And Cell Phone Cases                                                               03-03-2017
HOLLANDER 10.0-1374 VI    I AM                   Pending           United States   Class-04 Candles                                                                   88/295,902                   Undetermined
HOLLAN.2203                                                                                                                                                           02-11-2019
HOLLANDER 10.1-1374 CA    I AM                   Pending           Canada          Class-20 Cushions                                                                  1935568                      Undetermined
HOLLAN.2173                                                                        Class-24 Towels                                                                    12-12-2018
HOLLANDER 10.1-1374       I AM                   Pending           Canada          Class-11 Electric Toasters, Coffee Makers                                          1945578                      Undetermined
VIII CA HOLLAN.2212                                                                                                                                                   02-11-2019
HOLLANDER 10.1-1374 VI    I AM                   Pending           Canada          Class-04 Candles                                                                   1945574                      Undetermined
CA HOLLAN.2210                                                                                                                                                        02-11-2019
HOLLANDER 10.0-1374 XI    I AM                   Pending           United States   Class-21 Plates, Bowls, Kitchen Knives, Kitchen                                    88/295,968                   Undetermined
HOLLAN.2208                                                                        Forks, Kitchen Spoons, Kitchen Drinking Glasses                                    02-11-2019
                                                                                   And Mugs, Spatulas, Drying Mats, Plastic Storage
                                                                                   Containers For Household Use, Trash Containers
                                                                                   For Household Use, Pots, Pans
HOLLANDER 10.0-1374 IX    I AM                   Pending           United States   Class-16 Paper Tablecloths                                                         88/295,961                   Undetermined
HOLLAN.2206                                                                                                                                                           02-11-2019
HOLLANDER 10.0-1374 III   I AM                   Pending           United States   Class-20 Chair Beds,     Sofa   Beds,   Ottoman                                    88/127,310                   Undetermined
HOLLAN.2116                                                                        Beds, Mattresses                                                                   09-21-2018
HOLLANDER 10.1-1374 IX    I AM                   Pending           Canada          Class-16 Tablecloths                                                               1945581                      Undetermined
CA HOLLAN.2213                                                                                                                                                        02-11-2019

                                                                                                17
                                            19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                          Pg 52 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)          Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                                05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.0-1374 XII     I AM                   Pending           United States   Class-27 Rugs                                                                       88/295,982                   Undetermined
HOLLAN.2209                                                                                                                                                              02-11-2019
HOLLANDER 10.0-1385         I AM                   Application       United States   Class-20 Mattresses                                                                 87/927,124                   Undetermined
HOLLAN.2083                                        allowed                                                                                                               05-18-2018
HOLLANDER 10.1-1385 MX      I AM                   Registered        Mexico          Class-20 Mattresses                                 12/6/2021    Affidavit of Use   2058784      1919718         Undetermined
HOLLAN.2096                                                                                                                                           Deadline           06-07-2018   09-06-2018
HOLLANDER 10.1-             I AM                   Pending           Canada          Class-27 Rugs                                                                       1945584                      Undetermined
1374 XII CA                                                                                                                                                              02-11-2019
HOLLAN.2216
HOLLANDER 10.1-1113 MX I    I AM                   Pending           Mexico          Class-20 Pillows, Fiber Beds, Mattress Toppers,                                     1837050                      Undetermined
HOLLAN.1432                                                                          Feather Beds                                                                        12-20-2016
HOLLANDER 10.1-1113 MX II   I AM                   Pending           Mexico          Class-24 Bed Blankets, Mattress Pads, Mattress                                      1837049                      Undetermined
HOLLAN.1433                                                                          Covers, Comforters, Pillow Covers, Bed Linens                                       12-20-2016
HOLLANDER 10.1-1130         I AM & DESIGN          Registered        United States   Class-24 Bed Sheets, Textile Place Mats, And        11/25/2023   Section 8 & 9      75/781,525   2,786,754       Undetermined
HOLLAN.1460                                                                          Towels                                                           Renewal Deadline   08-23-1999   11-25-2003


HOLLANDER 10.0-1375         I AM YOGA              Application       United States   Class-20 Pillows, Fiber Beds, Mattress Toppers,                                     87/742,061                   Undetermined
HOLLAN.2062                                        allowed                           Feather Beds                                                                        01-03-2018
                                                                                     Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                     Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1241 CA      IDEAL                  Registered        Canada          Class-20 Pillows                                    11/9/2027    Renewal Deadline   1470983      TMA836196 11-   Undetermined
HOLLAN.1772                                                                                                                                                              02-25-2010   09-2012
HOLLANDER 10.0-611          INFINITY               Registered        United States   Class-20 Pillows                                    12/30/2020   Section 8 & 15     86/281,974   4,664,910       Undetermined
HOLLAN.889                                                                                                                                            Deadline           05-15-2014   12-30-2014
HOLLANDER 10. -1421         LANA-LOFT              Not yet filed     United States                                                                                                                    Undetermined
HOLLAN.2222
HOLLANDER 10. -1422         LANALUXE               Not yet filed     United States                                                                                                                    Undetermined
HOLLAN.2223
HOLLANDER 10.1-924 CA       LBC                    Registered        Canada          Class- Operation Of A Business For The Import,      5/16/2026    Renewal Deadline   1486934      TMA797668 05-   Undetermined
HOLLAN.1149                                                                          Export, Manufacture, Sale And Distribution Of                                       06-29-2010   16-2011
                                                                                     Pillows,   Foam     Pillows, Pillows  Protectors,
                                                                                     Pillowcases, Mattress Pads, Foam Mattress Pads,
                                                                                     Mattress Toppers, Duvets, Feather Beds, Fibre
                                                                                     Beds, Sheets And Blankets
HOLLANDER 10.1-925 CA       LBC CANADA             Registered        Canada          Class- Operation Of A Business For The Import,      5/16/2026    Renewal Deadline   1486935      TMA797667 05-   Undetermined
HOLLAN.1150                                                                          Export, Manufacture, Sale And Distribution Of                                       06-29-2010   16-2011
                                                                                     Pillows,   Foam     Pillows,  Pillow  Protectors,
                                                                                     Pillowcases, Mattress Pads, Foam Mattress Pads,
                                                                                     Mattress Toppers, Duvets, Feather Beds, Fibre
                                                                                     Beds, Sheets And Blankets



                                                                                                   18
                                           19-11608-mew        Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03                   Main Document
                                                                                           Pg 53 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)          Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                               05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.1-609 PK II   LC BOOT LOGO           Registered       Pakistan          Class-24 Bed Blankets, Mattress Pads, Mattress     1/31/2022    Renewal Deadline   313570       313570          Undetermined
HOLLAN.954                                                                           Covers,
                                                                                     Comforters, Pillow Covers, Towels, Bed Linens,                                     01-31-2012   01-31-2012
                                                                                     And  All Of Bedding
                                                                                     Manner


HOLLANDER 10.0-1037        LC BOOT LOGO           Registered       United States     Class-20 Pillows, Mattress Toppers                 4/17/2024    Section 8 & 15     86/348,011   5,448,763       Undetermined
HOLLAN.1303                                                                          Class-24 Comforters                                             Deadline           07-25-2014   04-17-2018


HOLLANDER 10.1-609 CA      LC Boot Logo           Registered       Canada            Class- Pillows, Fiber Beds, Mattress Toppers,      8/11/2031    Renewal Deadline   1545110      TMA694979 08-   Undetermined
HOLLAN.907                                                                           Feather Beds, Mattress Covers, Comforters                                          09-26-2011   11-2016
                                                                                     Class- Pillows, Fiber Beds, Mattress Toppers,
                                                                                     Feather Beds, Bed Blankets, Mattress Pads,
                                                                                     Mattress Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1086 CA     LC Boot Logo           Registered       Canada            Class-35 Online Retail Services In The Field Of    6/28/2033    Renewal Deadline   1752829      TMA999949 06-   Undetermined
HOLLAN.1389                                                                          Bedding                                                                            10-30-2015   28-2018



HOLLANDER 10.1-609 AU      LC Boot Logo           Registered       Australia         Class-20 Pillows; Fiber Beds; Mattress Toppers;    1/31/2028    Renewal Deadline   1903558      1903558         Undetermined
HOLLAN.2064                                                                          Feather
                                                                                     Beds                                                                               01-31-2018   08-29-2018
                                                                                     Class-24 Mattress Pads; Mattress Covers;
                                                                                     Comforters
HOLLANDER 10.1-609 HK      LC Boot Logo           Registered       Hong Kong         Class-20 Pillows, Fiber Beds, Mattress Toppers,    10/12/2021   Renewal Deadline   302056437    302056437       Undetermined
HOLLAN.919                                                                           Feather
                                                                                     Beds                                                                               10-13-2011   10-13-2011
                                                                                     Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                     Covers,
                                                                                     Comforters, Pillow Covers, Towels And Bed Linens
                                                                                     Class-25 Apparel
                                                                                     Class-35 On-Line Retail Store Services Featuring
                                                                                     Apparel,
                                                                                     Bath Linens, Bed Linens, Fashion Bedding



HOLLANDER 10.0-609         LC Boot Logo           Registered       United States     Class-20 Pillows; Fiber Beds; Mattress Toppers;    11/12/2019   Section 8 & 15     85/426,084   4,433,022       Undetermined
HOLLAN.886                                                                           Feather
                                                                                     Beds                                                            Deadline           09-19-2011   11-12-2013
                                                                                     Class-24 Mattress Pads; Mattress Covers;
                                                                                     Comforters
HOLLANDER 10.1-1086        LC Boot Logo           Registered       United States     Class-35 Online Retail Store Services In The       6/28/2022    Section 8 & 15     86/799,359   4,988,088       Undetermined
HOLLAN.1388                                                                          Field Of
                                                                                     Bedding                                                         Deadline           10-26-2015   06-28-2016




                                                                                                   19
                                                 19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                              Pg 54 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)                Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                   Undetermined
HOLLAN.2080                                                                              Component Of Pillows                                                                05-03-2018
                                                                                         Class-24 Bed Blankets, Mattress          Pads,
                                                                                         Comforters; Down Fill Sold As An Integral
                                                                                         Component Of Bed Blankets, Mattress Pads And
                                                                                         Comforters


HOLLANDER 10.1-609 MX II   LC Boot Logo (Class          Registered       Mexico          Class-24 Bed Blankets, Mattress Covers,             12/7/2021    Renewal Deadline   1233390      1314364      Undetermined
HOLLAN.912                 24)                                                           Comforters,
                                                                                         Pillow Covers, Towels Made Of Textiles And Bed                                      12-07-2011   09-26-2012
                                                                                         Linens


HOLLANDER 10.1-609 IN      LC BOOT LOGO (Class          Registered       India           Class-20 Pillows, Fiber Beds, Mattress Toppers,     1/31/2022    Renewal Deadline   2274460      2274460      Undetermined
HOLLAN.944                 20)                                                           Feather
                                                                                         Beds                                                                                01-31-2012   11-11-2013
                                                                                         Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                         Covers,
                                                                                         Comforters, Pillow Covers, Towels, Bed Linens,
                                                                                         And  All Of Bedding
                                                                                         Manner
HOLLANDER 10.1-609 CN I    LC Boot Logo (Class          Registered       China           Class-20 Pillows, Fiber Beds, Mattress Toppers      7/20/2023    Renewal Deadline   10152956     10152956     Undetermined
HOLLAN.915                 20)                                                           And
                                                                                         Feather Beds                                                                        11-07-2011   07-21-2013


HOLLANDER 10.1-609 CN II   LC Boot Logo (Class          Registered       China           Class-24 Bed Blankets; Mattress Pads; Comforters;   12/27/2022   Renewal Deadline   10152955     10152955     Undetermined
HOLLAN.916                 24)                                                           Pillow
                                                                                         Covers; Towels; Bed Linens; Mattress Covers                                         11-07-2011   12-28-2012




HOLLANDER 10.1-609 MX III LC Boot Logo (Class           Registered       Mexico          Class-25 Apparel                                    12/7/2021    Renewal Deadline   1233391      1287428      Undetermined
HOLLAN.913                25)                                                                                                                                                12-07-2011   05-24-2012




HOLLANDER 10.1-609 MX IV LC Boot Logo (Class            Registered       Mexico          Class-35 On-Line Retail Store Services Featuring   12/7/2021     Renewal Deadline   1233392      1313915      Undetermined
HOLLAN.914               35)                                                             Apparel,
                                                                                         Bath Linens, Fashion Bedding To Precise That                                        12-07-2011   09-25-2012
                                                                                         They Are For The Benefit Of Others Apparel,
                                                                                         Grouping,
                                                                                         Bath
                                                                                         Linens,    Bed    Linens,    Fashion     Bedding (Except
                                                                                         Transportation) For Consumers To View And
                                                                                         Purchase
                                                                                         Their     At
                                                                                               Convenience,  Through On Line Retail Store
                                                                                         Services
HOLLANDER 10.1-609 CN IV LC Boot Logo (Class            Registered       China           Class-35 On-Line Retail Store Services Featuring    12/27/2022   Renewal Deadline   10152953     10152953     Undetermined
HOLLAN.918               35)                                                             Apparel,
                                                                                         Bath Linens, Bed Linens, Fashion Bedding                                            11-07-2011   12-28-2012



HOLLANDER 10.1-609 BR I    LG BOOT LOGO                 Registered       Brazil          Class-20 Pillows, Fiber Beds, Mattress Toppers,     4/14/2025    Renewal Deadline   840032609    840032609    Undetermined
HOLLAN.943                                                                               Feather
                                                                                         Beds                                                                                02-17-2012   04-14-2015


HOLLANDER 10.1-806         LITE-LOFT                    Registered       United States   Class-22 Fiberfill                                  12/31/2019   Section 8 & 15     85/933,949   4,458,890    Undetermined
HOLLAN.999                                                                                                                                                Deadline           05-16-2013   12-31-2013



                                                                                                        20
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                          Pg 55 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)             Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                        Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                                 05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.1-806 CA     LITE-LOFT                 Registered       Canada          Class- Fiberfill                                     12/13/2031   Renewal Deadline   1655829       TMA957,841 12-   Undetermined
HOLLAN.1199                                                                                                                                                               12-11-2013    13-2016
HOLLANDER 10.1-773 CA     LIVE ACTIVE               Registered       Canada          Class- Pillows, Fiber Beds, Mattress Toppers,         4/6/2031    Renewal Deadline   1547220       TMA933,843 04-   Undetermined
HOLLAN.928                                                                           Feather Beds, Bed Blankets, Mattress Pads,                                           10-11-2011    06-2016
                                                                                     Mattress Covers, Comforters, Pillow Covers, Towels
                                                                                     And Bed Linens
HOLLANDER 10.0-773        LIVE ACTIVE               Registered       United States   Class-20 Mattress Toppers; Pillow Covers             12/16/2020   Section 8 & 15     85/429,497    4,656,553        Undetermined
HOLLAN.903                                                                                                                                             Deadline           09-22-2011    12-16-2014
HOLLANDER 10.1-1083       LIVE COMFORTABLY          Registered       United States   Class-35 Online Retail Store Services In The         6/28/2022    Section 8 & 15     86/799,364    4,988,089        Undetermined
HOLLAN.1382                                                                          Field Of
                                                                                     Bedding                                                           Deadline           10-26-2015    06-28-2016
HOLLANDER 10.1-769 TW     LIVE COMFORTABLY          Pending          Taiwan          Class-20 Mattress                                                                    107006972                      Undetermined
HOLLAN.2071                                                                          Toppers Class-24                                                                     01-31-2018
HOLLANDER 10.1-404        LIVE COMFORTABLY          Registered       Canada          Mattress Pads
                                                                                     Class- Pillows,     Valances, Mattress Toppers,      9/28/2019    Renewal Deadline   1151245       TMA620,784 09-   Undetermined
Canada HOLLAN.506                                                                    Mattress Covers, And Featherbeds, Comforters,                                        08-29-2002    28-2004
                                                                                     Bed Sheets, Pillow Cases, Bed Ruffles, Pillow
                                                                                     Shams, Duvet Covers, Table Rounds And Window
                                                                                     Treatments Namely Window Curtains, Window
                                                                                     Scarves, Fabric Curtain Tiebacks And Textile
                                                                                     Window Covering Panels, Dust Ruffles, Mattress
                                                                                     Pads, Fiber Fill And Bed Blankets

HOLLANDER 10.1-769 BR I   LIVE COMFORTABLY          Pending          Brazil          Class-20 Pillows, Fiber Beds, Mattress Toppers,                                      840032935                      Undetermined
HOLLAN.949                                                                           Feather Beds                                                                         02-22-2012
HOLLANDER 10.1-1386 MX LIVE COMFORTABLY             Pending          Mexico          Class-20 Beds For Household Pets                                                     2059912                        Undetermined
HOLLAN.2097                                                                                                                                                               06-08-2018
HOLLANDER 10.0-1038      LIVE COMFORTABLY           Registered       United States   Class-24 Bed Blankets And Bed Throws                 4/10/2024    Section 8 & 15     86/348,023    5,443,535        Undetermined
HOLLAN.1304                                                                                                                                            Deadline           07-25-2014    04-10-2018
HOLLANDER 10.1-404 Japan LIVE COMFORTABLY           Registered       Japan           Class-20 Pillows; Cushions (Furniture);              10/14/2025   Renewal Deadline   2004-090077   4901120          Undetermined
HOLLAN.577                                                                           Mattresses;
                                                                                     Mattress Pads                                                                        10-01-2004    10-14-2005
                                                                                     Class-24 Comforters; Bed Sheets; Pillow Cases;
                                                                                     Bed
                                                                                     Ruffles; Pillow Shams; Duvet Covers; Table
                                                                                     Rounds;
                                                                                     Curtains; Fabric Window Valances; Fabric
                                                                                     Curtain
                                                                                     Tiebacks; Bed Skirts; Mattress Covers;
                                                                                     Featherbeds
                                                                                     Bed  Blankets;And
                                                                                                    Woven Fabrics
HOLLANDER 10.1-769 CA     LIVE COMFORTABLY          Registered       Canada          Class- Pillows, Fiber Beds, Mattress Toppers,         3/7/2032    Renewal Deadline   1545102       TMA964994 03-    Undetermined
HOLLAN.906                                                                           Feather Beds, Mattress Pads, Mattress Covers,                                        09-26-2011    07-2017
                                                                                     Comforters
                                                                                     Class- Pillows, Mattress Toppers, Mattress
                                                                                     Pads, Comforters




                                                                                                        21
                                              19-11608-mew         Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                               Pg 56 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)             Pending           Canada            Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                   Undetermined
HOLLAN.2080                                                                              Component Of Pillows                                                                 05-03-2018
                                                                                         Class-24 Bed Blankets, Mattress          Pads,
                                                                                         Comforters; Down Fill Sold As An Integral
                                                                                         Component Of Bed Blankets, Mattress Pads And
                                                                                         Comforters


HOLLANDER 10.0-404         LIVE COMFORTABLY          Registered        United States     Class-20 Pillows, Fabric                             8/12/2023    Section 8 & 9      78/115,624   2,751,427    Undetermined
HOLLAN.481                                                                               Valances                                                          Renewal Deadline   03-18-2002   08-12-2003
                                                                                         Class-24 Comforters, Bed Sheets, Pillow Cases,
                                                                                         Table Rounds And Window Treatments, Namely,
                                                                                         Window Curtains, Window Scarves, Fabric Curtain
                                                                                         Tiebacks And Textile Window Covering Panels,
                                                                                         Mattress Pads, Bed Blankets, Mattress Toppers,
                                                                                         Mattress Covers, And Featherbeds
HOLLANDER 10.0-1386        LIVE COMFORTABLY          Application       United States     Class-20 Beds For Household Pets                                                     87/931,722                Undetermined
HOLLAN.2086                                          allowed                                                                                                                  05-22-2018
HOLLANDER 10.1-404 China I LIVE COMFORTABLY          Registered        China             Class-20 Pillow                                       2/6/2028    Renewal Deadline   4282290      4282290      Undetermined
HOLLAN.576                                                                                                                                                                    09-22-2004   02-07-2008
HOLLANDER 10.1-            LIVE COMFORTABLY          Pending           Brazil            Class-24 Bed Blankets, Mattress Pads, Mattress                                       840032927                 Undetermined
769 BR II                                                                                Covers, Comforters, Pillow Covers, Towels And Bed                                    02-22-2012
HOLLAN.955                                                                               Linens
HOLLANDER 10.1-769 AU      LIVE COMFORTABLY          Registered        Australia         Class-20 Pillows; Fiber Beds; Mattress Toppers;      1/31/2028    Renewal Deadline   1903560      1903560      Undetermined
HOLLAN.2065                                                                              Feather
                                                                                         Beds                                                                                 01-31-2018   09-27-2018
                                                                                         Class-24 Mattress Pads; Mattress Covers;
                                                                                         Comforters
HOLLANDER 10.1-404 China LIVE COMFORTABLY            Registered        China             Class-24 Comforters, Bed Sheets, Pillow Cases,        5/6/2028    Renewal Deadline   4281994      4281994      Undetermined
II
HOLLAN.592                                                                               Bed
                                                                                         Ruffles, Pillow Shams, Duvet Covers, Table                                           09-22-2004   05-07-2008
                                                                                         Rounds And
                                                                                         Window    Treatments Namely Window Curtains,
                                                                                         Window
                                                                                         Scarves, Fabric Curtain Tiebacks And Textile
                                                                                         Window
                                                                                         Covering Panels, Dust Ruffles, Mattress Pads,
                                                                                         Mattress
                                                                                         Toppers, Mattress Covers, Featherbeds And
                                                                                         Bed
                                                                                         Blankets And Fabric Valances


HOLLANDER 10.1-769 CN I    LIVE COMFORTABLY          Registered        China             Class-20 Pillows; Fiber Beds (Mattresses); Feather   11/13/2023   Renewal Deadline   10152946     10152946     Undetermined
HOLLAN.922                                                                               Beds
                                                                                         (Mattress); Cushion                                                                  11-07-2011   11-14-2013
HOLLANDER 10.1-769 MX I    LIVE COMFORTABLY          Registered        Mexico            Class-20 Pillows, Fiber Beds, Feather Beds           12/7/2021    Renewal Deadline   1233387      1307775      Undetermined
HOLLAN.920                                                                                                                                                                    12-07-2011   09-07-2012
HOLLANDER 10.1-769 IN      LIVE COMFORTABLY          Registered        India             Class-20 Pillows, Fiber Beds, Mattress Toppers,      1/31/2022    Renewal Deadline   2274459      2274459      Undetermined
HOLLAN.950                                                                               Feather
                                                                                         Beds                                                                                 01-31-2012   07-04-2018
                                                                                         Class-24 Bed Blankets Mattress Pads, Mattress
                                                                                         Covers,
                                                                                         Comforters, Pillow Covers, Towels, Bed Linens,
                                                                                         And All Of Bedding
                                                                                         Manner
HOLLANDER 10.1-769 CN II   LIVE COMFORTABLY          Registered        China             Class-24 Bed Blankets; Mattress Pads; Comforters;    12/27/2022   Renewal Deadline   10152945     10152945     Undetermined
HOLLAN.923                                                                               Pillow
                                                                                         Covers; Towels; Bed Linens; Mattress Covers                                          11-07-2011   12-28-2012

HOLLANDER 10.1-769 MX II   LIVE COMFORTABLY          Registered        Mexico            Class-24 Bed Blankets, Mattress Pads, Mattress       12/7/2021    Renewal Deadline   1233388      1310227      Undetermined
HOLLAN.921                                                                               Covers,
                                                                                         Comforters, Pillow Covers, Towels And Bed Linens                                     12-07-2011   09-07-2012


                                                                                                       22
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                          Pg 57 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)              Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                                 05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.1-1083 CA   LIVE COMFORTABLY           Registered       Canada          Class-35 Online Retail Services In The Field Of      6/28/2033    Renewal Deadline   1752655      TMA999951 06-   Undetermined
HOLLAN.1385                                                                          Bedding                                                                              10-29-2015   28-2018
HOLLANDER 10.0-769       LIVE COMFORTABLY           Registered       United States   Class-20 Pillows; Fiber Beds; Mattress Toppers;      12/10/2019   Section 8 & 15     85/426,071   4,448,232       Undetermined
HOLLAN.899                                                                           Feather
                                                                                     Beds                                                              Deadline           09-19-2011   12-10-2013
                                                                                     Class-24 Mattress Pads; Mattress Covers;
                                                                                     Comforters
HOLLANDER 10.1-1386 CA   LIVE COMFORTABLY           Pending          Canada          Class-20 Beds For Household Pets                                                     1900537                      Undetermined
HOLLAN.2087                                                                                                                                                               05-23-2018
HOLLANDER 10.1-774 CA    LIVE NOW                   Registered       Canada          Class- Pillows, Fiber Beds, Mattress Toppers,         4/4/2031    Renewal Deadline   1547219      TMA933604 04-   Undetermined
HOLLAN.929                                                                           Feather Beds, Bed Blankets, Mattress Pads,                                           10-11-2011   04-2016
                                                                                     Mattress Covers, Comforters, Pillow Covers, Towels
                                                                                     And Bed Linens
HOLLANDER 10.0-774       LIVE NOW!                  Registered       United States   Class-20 Pillows                                     12/16/2020   Section 8 & 15     85/429,491   4,656,552       Undetermined
HOLLAN.904                                                                           Class-24 Comforters                                               Deadline           09-22-2011   12-16-2014
HOLLANDER 10.0-1424        LIVECOMFORTABLY          Pending          United States   Class-35 Online Retail Services In The Field Of                                      88/310,029                   Undetermined
HOLLAN.2218                (Stylized)                                                Bedding                                                                              02-21-2019
HOLLANDER 10.1-1244 CN III LONG-DRAWN-OUT           Registered       China           Class-25 Overalls; Work Clothes; Clothing;           11/27/2020   Renewal Deadline   7725306      7725306         Undetermined
HOLLAN.1780                DORMANCY DESIGN                                           Suit  Of The Hat (Wears); Tie; Clothes
                                                                                     Clothes;                                                                             09-25-2009   11-28-2010
                                                                                     Suspenders;  Qian
                                                                                     Dai (Clothing); The Leather Belt (Clothing Uses);
                                                                                     Baby
                                                                                     Sleeping Bag
HOLLANDER 10.1-1244 CN I LONG-DRAWN-OUT             Registered       China           Class-20 Cushion (Mattress); Bedding (Flax           1/13/2021    Renewal Deadline   7725309      7725309         Undetermined
HOLLAN.1778              DORMANCY DESIGN                                             Product
                                                                                     Exception); Cushioning; Pillow; Glass Fiber                                          09-25-2009   01-14-2011
                                                                                     Reinforced
                                                                                     Plastic Handicraft; Pad Pillow; Cor Handicraft;
                                                                                     Magnetism
                                                                                     Therapy Pillow; Camp Sleeping Bag; Furniture

HOLLANDER 10.1-1244 CN   LONG-DRAWN-OUT             Registered       China           Class-24 Packing (Textile); Metal Cotton And         12/6/2020    Renewal Deadline   7725307      7725307         Undetermined
IV
HOLLAN.1781              DORMANCY DESIGN                                             Kapok
                                                                                     (Outer Space Cotton And Kapok); Bedspread;                                           09-25-2009   12-07-2010
                                                                                     Quilt;
                                                                                     Sheet Bed
                                                                                             (Textile); Pillowcase; Bedding Bag; Quilt
                                                                                     Wadding;
                                                                                     Cotton And Kapok Blanket; Wool Blanket; Bed
                                                                                     Curtain;
                                                                                     The Textile Tapestry (On Wall Hangs Curtain
                                                                                     Valance);
                                                                                     Felt; Pillow Covering; Curtain
HOLLANDER 10.1-1244 CN II LONG-DRAWN-OUT            Registered       China           Class-22 The Packing Uses The Textile Bag            11/27/2020   Renewal Deadline   7725308      7725308         Undetermined
HOLLAN.1779               DORMANCY DESIGN                                            (Envelope,
                                                                                     Small Bag); Non-Rubber Or Plastic System                                             09-25-2009   11-28-2010
                                                                                     Packing Cotton And Kapok Filings (Wadding);
                                                                                     Material;
                                                                                     Liner AndUpholstery Padding; Textile Fiber
                                                                                     Packing
                                                                                     Spinning
                                                                                     Weaving AndRaw Material; Weaves The Bag;
                                                                                     Spreads
                                                                                     Models The Cloth; The Textile Uses The Plastic
                                                                                     Textile
                                                                                     Fiber (Textile Fiber); Silk Wadding; Textile Fiber




                                                                                                   23
                                           19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                        Pg 58 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)            Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                        Undetermined
HOLLAN.2080                                                                        Component Of Pillows                                                                05-03-2018
                                                                                   Class-24 Bed Blankets, Mattress          Pads,
                                                                                   Comforters; Down Fill Sold As An Integral
                                                                                   Component Of Bed Blankets, Mattress Pads And
                                                                                   Comforters


HOLLANDER 10.1-1245 CA   LOVES TO BE              Registered       Canada          Class- Pillows; Comforters, Bed Blankets And        9/19/2031    Renewal Deadline   1716144       TMA949671 09-    Undetermined
HOLLAN.1783              WASHED                                                    Mattress Pads                                                                       02-20-2015    19-2016
                                                                                   Class--
HOLLANDER 10.1-1245      LOVES TO BE              Registered       United States   Class-20 Pillows                                    2/21/2023    Section 8 & 15     87/079,290    5,145,463        Undetermined
HOLLAN.1782              WASHED                                                                                                                     Deadline           07-21-2016    02-21-2017
HOLLANDER 10. -1419      LUMALOFT                 Not yet filed                                                                                                                                       Undetermined
HOLLAN.2217
HOLLANDER 10.0-581       LUX LOFT                 Registered       United States   Class-                                              1/21/2020    Section 8 & 15     85/137,710    4,471,153        Undetermined
HOLLAN.848                                                                         Class-20 Fiberfill Sold As An Integral                           Deadline           09-24-2010    01-21-2014
                                                                                   Component Of
                                                                                   Pillows
HOLLANDER 10.1-1249      LUXEFILL                 Registered       United States   Class-20 Fill Sold As A Component Of Pillows         4/5/2021    Section 8 & 9      77/912,125    3,941,758        Undetermined
HOLLAN.1788                                                                        Class-24 Fill Sold As A Component Of Comforters                  Renewal Deadline   01-14-2010    04-05-2011
HOLLANDER 10.1-1250      LUXEGUARD                To be abandoned United States    Class-24 Mattress Pad Featuring A Stain Repellant   5/11/2019    Section 8 & 9      77/415,386    3,530,379        Undetermined
HOLLAN.1789                                                                                                                                         Renewal Grace      03-06-2008    11-11-2008
                                                                                                                                                    Period
HOLLANDER 10.1-1250 CA   LUXEGUARD                Registered       Canada          Class- Mattress Pad Featuring A Stain Repellant     8/17/2025    Renewal Deadline   1300562       TMA774802 08-    Undetermined
HOLLAN.1790                                                                                                                                                            05-05-2006    17-2010
HOLLANDER 10.1-1251 CA   LUXIA                    Registered       Canada          Class- Fibers Sold As An Integral Component Of      10/22/2029   Renewal Deadline   1615486       TMA888541 10-    Undetermined
HOLLAN.1792                                                                        Pillows                                                                             02-25-2013    22-2014
HOLLANDER 10.1-581 CA    LUX-LOFT                 Registered       Canada          Class- Fiberfill Sold As An Integral Component Of   11/6/2033    Renewal Deadline   1,665,911     TMA1008353 11-   Undetermined
HOLLAN.1254                                                                        Pillows Class-- Fiberfill Sold As An Integral                                       02-28-2014    06-2018
                                                                                   Component Of Pillows

HOLLANDER 10.1-1253      LYOCELL DOWN             Registered       United States   Class-20 Pillows Made In Whole Or Substantial        9/9/2020    Section 8 & 15     85/795,227    4,599,592        Undetermined
HOLLAN.1794                                                                        Part Of
                                                                                   Down                                                             Deadline           12-05-2012    09-09-2014
                                                                                   Class-22 Down Feathers For Filling Of Bedding
                                                                                   Class-24 Bed Blankets Made In Whole Or
                                                                                   Substantial
                                                                                   Part Of Down
HOLLANDER 10.1-1364 JP   LYOCELL DOWN &           To be abandoned Japan            Class-20 Beds, Bedding (Except Linen),              7/17/2019    Renewal Deadline   2007-105223   5249150          Undetermined
HOLLAN.2031              DESIGN                                                    Mattresses,
                                                                                   Pillows                                                                             10-11-2007    07-17-2009
                                                                                   Class-22 Padding And Stuffing Materials For
                                                                                   Bedding,
                                                                                   Feathers For Bedding
HOLLANDER 10.1-1364 CN I LYOCELL DOWN &           Registered       China           Class-20 Pillows                                    2/20/2020    Renewal Deadline   6287821       6287821          Undetermined
HOLLAN.2024              DESIGN                                                                                                                                        09-21-2007    02-21-2010

HOLLANDER 10.1-1364 CN II LYOCELL DOWN &          Registered       China           Class-24 The Bed Uses The Blanket;                  3/27/2020    Renewal Deadline   6287819       6287819          Undetermined
HOLLAN.2025               DESIGN                                                   Bedspread;   BedMattress Cover; On The Bed
                                                                                   Sheet (Textile);                                                                    09-21-2007    03-28-2010
                                                                                   Uses The
                                                                                   Cover; Bed Cushion; Quilt; Mattress Cushion;
                                                                                   Mattress
HOLLANDER 10.0-1408      LYODOWN                  Pending          United States   Class-22 Fiberfill                                                                  88/212,430                     Undetermined
HOLLAN.2156                                                                                                                                                            11-30-2018

                                                                                                  24
                                          19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                        Pg 59 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)           Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                      Undetermined
HOLLAN.2080                                                                        Component Of Pillows                                                                 05-03-2018
                                                                                   Class-24 Bed Blankets, Mattress          Pads,
                                                                                   Comforters; Down Fill Sold As An Integral
                                                                                   Component Of Bed Blankets, Mattress Pads And
                                                                                   Comforters


HOLLANDER 10.0-1409      LYODOWN                 Pending           United States   Class-20 Pillows                                                                     88/212,247                   Undetermined
HOLLAN.2157              SURROUND                                                                                                                                       11-30-2018
HOLLANDER 10.1-844       MICRO CLUSTER           To be abandoned United States     Class-20 Pillows                                     10/12/2019   Section 8 & 9      74/735,992   2,285,747       Undetermined
HOLLAN.1037                                                                                                                                          Renewal Deadline   09-29-1995   10-12-1999
HOLLANDER 10.1-1256 MX   MICROFEATHER            Registered        Mexico          Class-20 Mattress Covers                              2/7/2020    Renewal Deadline   M409583      658987          Undetermined
HOLLAN.1801                                                                                                                                                             02-07-2000   06-16-2000
HOLLANDER 10.1-1257      MICROFIL                Registered        United States   Class-20 Pillows                                     10/31/2025   Section 8 & 9      74/465,476   1,932,149       Undetermined
HOLLAN.1802                                                                        Class-22 Polyester Filling For Pillows And                        Renewal Deadline   12-06-1993   10-31-1995
                                                                                   Comforters
HOLLANDER 10.1-1258 CA   MICROMAX                Registered        Canada          Class-20 Pillows And Polyester Fill As A             3/23/2032    Renewal Deadline   1713441      TMA966629 03-   Undetermined
HOLLAN.1804                                                                        Component Of Pillows; Comforters And Polyester                                       02-02-2015   23-2017
                                                                                   Fill As A Component Of Comforters
HOLLANDER 10.1-1258      MICROMAX                Registered        United States   Class-20 Pillows And Polyester Fill As A              9/1/2021    Section 8 & 15     86/511,410   4,803,617       Undetermined
HOLLAN.1803                                                                        Component
                                                                                   Pillows      Of                                                   Deadline           01-22-2015   09-01-2015
                                                                                   Class-24 Comforters And Polyester Fill As A
                                                                                   Component
                                                                                   Of Comforters
HOLLANDER 10.0-797 II    MIRACLE FIBER           Application       United States   Class-22 Fiber Fill                                                                  86/929,044                   Undetermined
HOLLAN.1397                                      allowed                                                                                                                03-04-2016
HOLLANDER 10.0-1099      MIRACLE FIBER           Application       United States   Class-20 Pillows                                                                     87/153,590                   Undetermined
HOLLAN.1410                                      allowed                                                                                                                08-29-2016
HOLLANDER 10.1-928 CA    MODERN HOME             Registered        Canada          Class- Pillows, Pillow Protectors, Pillow Cases,     11/24/2023   Renewal Deadline   1389289      TMA729329 11-   Undetermined
HOLLAN.1153                                                                        Mattress Pads, Foam Mattress Pads, Duvets, Duvet                                     03-31-2008   24-2008
                                                                                   Covers, Comforters, Blankets, Feather Beds And
                                                                                   Fibre Beds, Natural And Synthetic Fillings And
                                                                                   Sheets
                                                                                   C
                                                                                   l
HOLLANDER 10.1-1259 CN III MODERNISMA &          Registered        China           Class-20
                                                                                   a          Cushion (Mattress); Bedding (Flax                                         6208576      6208576         Undetermined
HOLLAN.1807                DESIGN                                                  Product
                                                                                   Exception);
                                                                                   s             Cushioning; Pillow; Glass Fiber                                        08-07-2007   02-07-2010
                                                                                   Reinforced
                                                                                   Plastic
                                                                                   s       Handicraft; Pad Pillow; Cor Handicraft;
                                                                                   Magnetism
                                                                                   -
                                                                                   Therapy  Pillow; Camp Sleeping Bag; Furniture
                                                                                   -
HOLLANDER 10.1-1259 CN II MODERNISMA &           Registered        China           Class-22 The Packing Uses The Textile Bag                                            6208577      6208577         Undetermined
HOLLAN.1806               DESIGN                                                   (Envelope,
                                                                                   Small Bag); Non-Rubber Or Plastic System                                             08-07-2007   04-14-2010
                                                                                   Packing Cotton And Kapok Filings (Wadding);
                                                                                   Material;
                                                                                   Liner AndUpholstery Padding; Textile Fiber
                                                                                   Packing
                                                                                   Spinning
                                                                                   Weaving AndRaw Material; Weaves The Bag;
                                                                                   Spreads
                                                                                   Models The Cloth; The Textile Uses The Plastic
                                                                                   Textile
                                                                                   Fiber (Textile Fiber); Silk Wadding; Textile Fiber




                                                                                                  25
                                            19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                        Main Document
                                                                                          Pg 60 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)             Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                        1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                                   05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.1-1259 CN I MODERNISMA &              Registered        China           Class-25 The Hat (Wears); Tie; Clothes                                                 6208583      6208583         Undetermined
HOLLAN.1805              DESIGN                                                      Suspenders;
                                                                                     Dai (Clothing);QianThe Leather Belt (Clothing Uses);                                   08-07-2007   10-21-2010
                                                                                     Baby
                                                                                     Sleeping Bag
HOLLANDER 10.1-1259 CN   MODERNISMA &              Registered        China           Class-24 Packing (Textile); Metal Cotton And                                           6208578      6208578         Undetermined
IV
HOLLAN.1808              DESIGN                                                      Kapok
                                                                                     (Outer Space Cotton And Kapok); Bedspread;                                             08-07-2007   04-14-2010
                                                                                     Quilt; Bed
                                                                                     Sheet   (Textile); Pillowcase; Bedding Bag; Quilt
                                                                                     Wadding;
                                                                                     Cotton And Kapok Blanket; Wool Blanket; Bed
                                                                                     Curtain;
                                                                                     The Textile Tapestry (On Wall Hangs Curtain
                                                                                     Valance);
                                                                                     Felt; Pillow Covering; Curtain
HOLLANDER 10.1-1358 CN   MU ZHI MIAN &             Registered        China           Class-25                                                                               6896477      6896477         Undetermined
IV
HOLLAN.2060              DESIGN
                         (CHINESE                                                                                                                                           08-13-2008   09-14-2010
HOLLANDER 10.1-1358 CN I MU ZHI MIAN &             Registered        China           Class-20 Cushion (Mattress); Bedding (Flax                                             6896481      6896481         Undetermined
HOLLAN.2007              DESIGN
                         (CHINESE                                                    Product
                                                                                     Exception); Cushioning; Pillow; Glass Fiber                                            08-13-2008   04-28-2010
                                                                                     Reinforced
                                                                                     Plastic Handicraft; Pad Pillow; Cor Handicraft;
                                                                                     Magnetism
                                                                                     Therapy Pillow; Camp Sleeping Bag; Furniture

HOLLANDER 10.1-1358 CN II MU ZHI MIAN &            Registered        China           Class-22                                                                               6896475      6896475         Undetermined
HOLLAN.2058                DESIGN
                           (CHINESE                                                                                                                                         08-13-2008   09-14-2010
HOLLANDER 10.1-1358 CN III MU ZHI MIAN &           Registered        China           Class-24                                                                               6896476      6896476         Undetermined
HOLLAN.2059                DESIGN
                           (CHINESE                                                                                                                                         08-13-2008   09-14-2010
HOLLANDER 10.1-1260 CA NATIONAL SLEEP              Registered        Canada          Class-- Pillows; Comforters, Devets                    5/20/2028    Renewal Deadline   0782145      TMA494924 05-   Undetermined
HOLLAN.1809                PRODUCTS                                                                                                                                         05-05-1995   20-1998
HOLLANDER 10.1-1261 CA   NATURAL BALANCE           Registered        Canada          Class- Pillows; Comforters And Mattress Pads           4/15/2029    Renewal Deadline   1477078      TMA875808 04-   Undetermined
HOLLAN.1811                                                                                                                                                                 04-15-2010   15-2014
HOLLANDER 10.1-1261      NATURAL BALANCE           Registered        United States   Class-20 Pillows, And Fiber Beds Made Of               5/17/2025    Section 8 & 9      76/386,744   2,952,284       Undetermined
HOLLAN.1810                                                                          Synthetic
                                                                                     Fibers                                                              Renewal Deadline   05-25-2002   05-17-2005
                                                                                     Class-24 Comforters, Mattress Pads, Mattress
                                                                                     Toppers,
                                                                                     Featherbeds, Bed Blankets, Duvet Covers, Bed
                                                                                     Sheets,
                                                                                     Pillow Cases, And Pillow Shams

HOLLANDER 10.0-1122      NATURAL ELEMENTS          Application       United States   Class-20 Pillows, Mattress Toppers; All Of      The                                    87/308,348                   Undetermined
HOLLAN.1443                                        allowed                           Foregoing Composed In Whole Or Significant      Part                                   01-20-2017
                                                                                     Of Natural Fibers Or Fabrics
                                                                                     Class-24 Mattress Pads, Comforters; All Of      The
                                                                                     Foregoing Composed In Whole Or Significant      Part
                                                                                     Of Natural Fibers Or Fabrics
HOLLANDER 10.1-1122 CA   NATURAL ELEMENTS          Pending           Canada          Class-20 Pillows; Mattress Toppers                                                     1819507                      Undetermined
HOLLAN.1449                                                                          Class-24 Mattress Pads,                                                                01-24-2017
HOLLANDER 10.1-1262 CA   NATURAL LIVING            Registered        Canada          Comforters
                                                                                     Class-  Pillows; Comforters, Mattress Pads,            10/26/2020   Renewal Deadline   1155201      TMA651523 10-   Undetermined
HOLLAN.1812                                                                          Blankets And Fiber Beds                                                                10-08-2002   26-2005
                                                                                     Class--

                                                                                                   26
                                              19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                           Pg 61 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)              Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                       Undetermined
HOLLAN.2080                                                                           Component Of Pillows                                                                 05-03-2018
                                                                                      Class-24 Bed Blankets, Mattress          Pads,
                                                                                      Comforters; Down Fill Sold As An Integral
                                                                                      Component Of Bed Blankets, Mattress Pads And
                                                                                      Comforters


HOLLANDER 10.1-1262 CN II NATURAL LIVING &           Registered       China           Class-22 Baby Sleeping Bag                            3/6/2020    Renewal Deadline   6002647      6002647          Undetermined
HOLLAN.1814                DESIGN                                                                                                                                          04-16-2007   03-07-2010
HOLLANDER 10.1-1262 CN III NATURAL LIVING &          Registered       China           Class-24 Metal Cotton (Space Wadding) Felt;          3/27/2020    Renewal Deadline   6002645      6002645          Undetermined
HOLLAN.1815                DESIGN                                                     Door
                                                                                      Curtains                                                                             04-16-2007   03-28-2010
HOLLANDER 10.1-1262 CN I NATURAL LIVING &            Registered       China           Class-22 The Packing Uses The Textile Bag            2/13/2020    Renewal Deadline   6002646      6002646          Undetermined
HOLLAN.1813                DESIGN                                                     (Envelope,
                                                                                      Small Bag); Feather (Birds And Beasts Class);                                        04-16-2007   02-14-2010
                                                                                      Duck
                                                                                      Down; Non-Rubber Or Plastic System Packing
                                                                                      Material;
                                                                                      The Bedding Uses The Feather; Packing
                                                                                      Cushion
                                                                                      Feather; The Packing Ornament Uses The
                                                                                      Feather;
                                                                                      Textile Fiber Spinning And Weaving Raw
                                                                                      Material;
                                                                                      Wadding; Silk
                                                                                                 Textile Fiber
HOLLANDER 10.0-1396       NATURALLY COOL             Pending          United States   Class-20 Pillows                                                                     88/134,008                    Undetermined
HOLLAN.2117                                                                           Class-24 Mattress Pads, Mattress Covers, Pillow                                      09-27-2018
                                                                                      Covers
HOLLANDER 10. -1423       NATURA-LUXE                Not yet filed    United States                                                                                                                      Undetermined
HOLLAN.2224                                                                                                                                                                01-00-1900
HOLLANDER 10. -1426       NEVELUX                    Not yet filed    United States                                                                                                                      Undetermined
HOLLAN.2231                                                                                                                                                                01-00-1900
HOLLANDER 10.1-448        NEVER FLAT                 Registered       Canada          Class- Pillows, Mattress Toppers And Mattress Pads    8/2/2021    Renewal Deadline   1270917      TMA669,135 08-   Undetermined
Canada HOLLAN.613                                                                                                                                                          09-02-2005   02-2006
HOLLANDER 10.0-448        NEVER FLAT                 Registered       United States   Class-20 Pillows                                     6/20/2026    Section 8 & 9      78/238,885   3,107,498        Undetermined
HOLLAN.533                                                                                                                                              Renewal Deadline   04-17-2003   06-20-2006
HOLLANDER 10.1-1137       NEVERFLAT                  Pending          United States   Class-24 Mattress Pads                                                               87/509,017                    Undetermined
HOLLAN.1475                                                                                                                                                                06-28-2017
HOLLANDER 10.1-1266 CN    NL DESIGN                  Registered       China           Class-20 Cushion (Mattress); Bedding (Flax           12/13/2019   Renewal Deadline   5984161      5984161          Undetermined
IV
HOLLAN.1825                                                                           Product
                                                                                      Exception); Cushioning; Pillow; Glass Fiber                                          04-06-2007   12-14-2009
                                                                                      Reinforced
                                                                                      Plastic  Handicraft; Pad Pillow; Feather Pillow;
                                                                                      Cor
                                                                                      Handicraft; Magnetism Therapy Pillow; Camp
                                                                                      Sleeping
                                                                                      Bag
HOLLANDER 10.1-1266 CN III NL DESIGN                 Registered       China           Class-22 The Packing Uses The Textile Bag                                            5984112      5984112          Undetermined
HOLLAN.1824                                                                           (Envelope,
                                                                                      Small Bag); Feather (Birds And Beasts Class);                                        04-06-2007   02-14-2010
                                                                                      Duck
                                                                                      Down; Non-Rubber Or Plastic System Packing
                                                                                      Material;
                                                                                      The Bedding Uses The Feather; Packing
                                                                                      Cushion
                                                                                      Feather; The Packing Ornament Uses The
                                                                                      Feather;
                                                                                      Textile Fiber Spinning And Weaving Raw
                                                                                      Material;
                                                                                      Wadding; Silk
                                                                                                 Textile Fiber
HOLLANDER 10.1-1266 CN II NL DESIGN                  Registered       China           Class-25 Overalls; Work Clothes; Clothing;                                           5984116      5984116          Undetermined
HOLLAN.1823                                                                           Suit  Of The Hat (Wears); Tie; Clothes
                                                                                      Clothes;                                                                             04-06-2007   05-28-2010
                                                                                      Suspenders;
                                                                                      Dai           Qian
                                                                                           (Clothing); The Leather Belt (Clothing Uses);
                                                                                      Baby
                                                                                      Sleeping Bag


                                                                                                    27
                                            19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                    Main Document
                                                                                         Pg 62 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)          Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                         Component Of Pillows                                                               05-03-2018
                                                                                    Class-24 Bed Blankets, Mattress          Pads,
                                                                                    Comforters; Down Fill Sold As An Integral
                                                                                    Component Of Bed Blankets, Mattress Pads And
                                                                                    Comforters


HOLLANDER 10.1-1266 CN I NL DESIGN                 Registered       China           Class-24 Packing (Textile); Metal Cotton And                                       5984113      5984113         Undetermined
HOLLAN.1822                                                                         Kapok (Outer Space Cotton And Kapok);                                              04-06-2007   02-28-2010
                                                                                    Bedspread; Quilt; Bed Sheet (Textile); Eiderdown
                                                                                    Quilt; Pillowcase; Bedding Bag; Quilt Wadding;
                                                                                    Cotton And Kapok Blanket; Wool Blanket; Bed
                                                                                    Curtain; The Textile Tapestry (On Wall Hangs
                                                                                    Curtain Valance); Felt; Pillow Covering; The
                                                                                    Cushion Uses The Cover
HOLLANDER 10.1-1269         NORTHERN STAR          Registered       United States   Class-24 Reb Blankets                              3/26/2022    Section 8 & 9      76/024,250   2,551,812       Undetermined
HOLLAN.1828                 DOWN BLANKET                                                                                                            Renewal Deadline   04-12-2000   03-26-2002
HOLLANDER 10.1-1271 MX I    NSP                    Registered       Mexico          Class-20 Pillows, Feather Beds And Fiber Beds      12/6/2021    Affidavit of Use   2059901      1919838         Undetermined
HOLLAN.2094                                                                                                                                         Deadline           06-08-2018   09-06-2018
HOLLANDER 10.1-1271 MX II   NSP                    Registered       Mexico          Class-24 Mattress Protectors, Bed Sheets,          12/6/2021    Affidavit of Use   2059908      1919839         Undetermined
HOLLAN.2100                                                                         Mattress
                                                                                    Pads, Comforters And Pillow Protectors                          Deadline           06-08-2018   09-06-2018
HOLLANDER 10.1-1271         NSP                    To be abandoned United States    Class-20 Pillows, Feather Beds And Fiber Beds      5/14/2019    Section 8 & 15     85/775,084   4,334,982       Undetermined
HOLLAN.1831                                                                         Class-24 Mattress Protectors, Bed Sheets,                       Deadline           11-08-2012   05-14-2013
                                                                                    Mattress
                                                                                    Pads, Comforters And Pillow Protectors
HOLLANDER 10.1-1271 CA      NSP                    Registered       Canada          Class- Pillows, Feather Beds And Fiber Beds;       10/26/2030   Renewal Deadline   1603382      TMA918288 10-   Undetermined
HOLLAN.1832                                                                         Mattress Protectors, Bed Sheets, Mattress Pads,                                    11-21-2012   26-2015
                                                                                    Comforters And Pillow Protectors
                                                                                    Class-- Pillows, Feather Beds And Fiber Beds;
                                                                                    Mattress Protectors, Bed Sheets, Mattress Pads,
                                                                                    Comforters And Pillow Protectors
HOLLANDER 10.1-1273       OPTAFIL                  Registered       United States   Class-20 Pillows                                   9/15/2022    Section 8 & 9      74/080,092   1,717,102       Undetermined
HOLLAN.1834                                                                                                                                         Renewal Deadline   07-20-1990   09-15-1992
HOLLANDER 10.1-1413 MX II OPTITEMP                 Pending          Mexico          Class-24 Bed Blankets, Mattress Pads, Mattress                                     2151723                      Undetermined
HOLLAN.2186                                                                         Covers, Comforters, Pillow Covers                                                  01-15-2019
HOLLANDER 10.1-1413 CA OPTITEMP                    Pending          Canada          Class-20 Pillows, Mattress Toppers                                                 1941279                      Undetermined
HOLLAN.2184                                                                         Class-24 Bed Blankets, Mattress Pads, Mattress                                     01-17-2019
                                                                                    Covers, Comforters, Pillow Covers
HOLLANDER 10.0-1413         OPTITEMP               Pending          United States   Class-20 Pillows, Mattress Toppers                                                 88/258,277                   Undetermined
HOLLAN.2181                                                                         Class-24 Bed Blankets, Mattress Pads, Mattress                                     01-11-2019
                                                                                    Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1413 MX I OPTITEMP                  Pending          Mexico          Class-20 Pillows, Mattress Toppers                                                 2151719                      Undetermined
HOLLAN.2185                                                                                                                                                            01-15-2019
HOLLANDER 10.1-1276      OPULUXE                   Registered       United States   Class-20 Pillows                                   3/14/2023    Section 8 & 15     86/498,928   5,161,606       Undetermined
HOLLAN.1838                                                                         Class-24 Comforters And Bed Blankets                            Deadline           01-08-2015   03-14-2017
HOLLANDER 10.1-1277 III  PACIFIC COAST             Registered       United States   Class-20 Featherbeds                               5/26/2021    Section 8 & 15     86/442,842   4,743,698       Undetermined
HOLLAN.1842                                                                         Class-24 Comforters, Bed Blankets, Throws,                      Deadline           11-03-2014   05-26-2015
                                                                                    Pillow
                                                                                    Protectors, Duvets
HOLLANDER 10.1-1277 JP II PACIFIC COAST            Registered       Japan           Class-20                                           10/9/2027    Renewal Deadline   H07-091747   4068337         Undetermined
HOLLAN.1864                                                                                                                                                            09-07-1995   10-09-1997

                                                                                                  28
                                            19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                        Main Document
                                                                                         Pg 63 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)           Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                       1897263                      Undetermined
HOLLAN.2080                                                                           Component Of Pillows                                                                  05-03-2018
                                                                                      Class-24 Bed Blankets, Mattress          Pads,
                                                                                      Comforters; Down Fill Sold As An Integral
                                                                                      Component Of Bed Blankets, Mattress Pads And
                                                                                      Comforters


HOLLANDER 10.1-1277 MX PACIFIC COAST               Registered       Mexico            Class-20 Pillows                                      7/14/2025    Renewal Deadline   M237482      502000          Undetermined
HOLLAN.1849                                                                                                                                                                 07-14-1995   08-29-1995
HOLLANDER 10.1-1277 CA III PACIFIC COAST           Registered       Canada            Class-24 Pillow Cases                                11/13/2030    Renewal Deadline   1602737      TMA920131 11-   Undetermined
HOLLAN.1847                                                                                                                                                                 11-16-2012   13-2015
HOLLANDER 10.1-1277        PACIFIC COAST           Registered       European Union    Class-20 Pillows                                      7/12/2020    Renewal Deadline   001753953    001753953       Undetermined
EUTM I
HOLLAN.1851                                                         Intellectual                                                                                            07-12-2000   07-31-2001
                                                                    Property Office
HOLLANDER 10.1-1277 II     PACIFIC COAST           Registered       United States     Class-24 Bed Sheets                                   3/11/2020    Section 8 & 15     85/626,829   4,495,425       Undetermined
HOLLAN.1841                                                                                                                                              Deadline           05-16-2012   03-11-2014
HOLLANDER 10.1-1277 I      PACIFIC COAST           To be abandoned United States      Class-24 Pillowcases                                  11/5/2019    Section 8 & 15     85/770,700   4,429,909       Undetermined
HOLLAN.1840                                                                                                                                              Deadline           11-02-2012   11-05-2013
HOLLANDER 10.1-1277        PACIFIC COAST           Registered       European Union    Class-20 Pillows, Mattresses, Feather Mattresses,     10/31/2022   Renewal Deadline   011308582    011308582       Undetermined
EUTM II
HOLLAN.1852                                                         Intellectual      Beds, Beds
                                                                                      Feather                                                                               10-31-2012   03-28-2013
                                                                    Property Office   Class-22 Filling For Pillows, Comforters, Quilts
                                                                                      And
                                                                                      Duvets; Natural Feathers And Down For Use As
                                                                                      Filling OrFor Pillows And Comforters, Quilts,
                                                                                      Stuffing
                                                                                      Duvets And
                                                                                      Polyester  Fibres For Use As Filling Or Stuffing For
                                                                                      Pillows,
                                                                                      Quilts, Duvets And Comforters
                                                                                      Class-24 Bed Sheets; Bed Linen, Bed Spreads,
                                                                                      Bed
                                                                                      Blankets, Bed Clothes, Bed Covers; Cushion
                                                                                      Covers;
                                                                                      Pillow     Shams     And     Pillowcases;      Duvet Covers;
                                                                                      Eiderdowns; Comforters, Quilts And Duvets,
                                                                                      Fabric For
                                                                                      Pillows, Comforters, Quilts And Duvets



HOLLANDER 10.1-1277   V    PACIFIC COAST           Registered       United States     Class-20 Pillows                                      1/16/2026    Section 8 & 9      74/648,042   1,949,211       Undetermined
HOLLAN.1844                                                                                                                                              Renewal Deadline   03-17-1995   01-16-1996
HOLLANDER 10.1-1277   CA II PACIFIC COAST          Registered       Canada            Class-24 Bed Sheets                                   7/28/2030    Renewal Deadline   1595092      TMA909705 07-   Undetermined
HOLLAN.1846                                                                                                                                                                 09-20-2012   28-2015
HOLLANDER 10.1-1277   IV   PACIFIC COAST           Registered       United States     Class-22 Bulk Down And Feathers For Use As            7/26/2022    Section 8 & 15     86/847,029   5,007,654       Undetermined
HOLLAN.1843                                                                           Stuffing                                                           Deadline           12-11-2015   07-26-2016
HOLLANDER 10.1-1277   CA I PACIFIC COAST           Registered       Canada            Class-20 Pillows                                      12/9/2026    Renewal Deadline   0787886      TMA467336 12-   Undetermined
HOLLAN.1863                                                                                                                                                                 07-19-1995   09-1996
HOLLANDER 10.1-1277 DE PACIFIC COAST               Registered       Germany           Class-20 Bedding, Except Pillows, Bed                 7/5/2025     Next Renewal on    39527679.9   DE39527679      Undetermin
HOLLAN.1850                                                                           Linens In Particular, Pillowcases, Pillows                         Anniversary        07-05-1995   05-31-1996
                                                                                                                                                                                                         ed
HOLLANDER 10.1-1277 CN V PACIFIC COAST &           Registered       China             Class-20 Cushion (Mattress); Bedding (Flax           12/20/2019    Renewal Deadline   6002801      6002801         Undetermined
HOLLAN.1859              DESIGN                                                       Product
                                                                                      Exception); Cushioning; Pillow; Glass Fiber                                           04-16-2007   12-21-2009
                                                                                      Reinforced
                                                                                      Plastic  Handicraft; Pad Pillow; Feather Pillow;
                                                                                      Cor
                                                                                      Handicraft; Magnetism Therapy Pillow; Camp
                                                                                      Sleeping
                                                                                      Bag


                                                                                                    29
                                               19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                            Pg 64 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)              Pending          Canada           Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                     Undetermined
HOLLAN.2080                                                                             Component Of Pillows                                                               05-03-2018
                                                                                        Class-24 Bed Blankets, Mattress          Pads,
                                                                                        Comforters; Down Fill Sold As An Integral
                                                                                        Component Of Bed Blankets, Mattress Pads And
                                                                                        Comforters


HOLLANDER 10.1-1277 CN II PACIFIC COAST &             Registered       China            Class-24 Packing (Textile); Metal Cotton And         3/6/2020   Renewal Deadline   6002799        6002799      Undetermined
HOLLAN.1856               DESIGN                                                        Kapok (Outer Space Cotton And Kapok);                                              04-16-2007     03-07-2010
                                                                                        Bedspread; Quilt; Bed Sheet (Textile); Eiderdown
                                                                                        Quilt; Pillowcase; Bedding Bag; Quilt Wadding;
                                                                                        Cotton And Kapok Blanket; Wool Blanket; Bed
                                                                                        Curtain; The Textile Tapestry (On Wall Hangs
                                                                                        Curtain Valance); Felt; Pillow Covering; Curtain

HOLLANDER 10.1-1277 KR     PACIFIC COAST &            Registered       Republic of Korea Class-22 Down And Feathers For Stuffing            9/15/2025   Renewal Deadline   402014007847   XX-XXXXXXX   Undetermined
HOLLAN.1862                DESIGN                                                                                                                                          2              09-15-2015
                                                                                                                                                                           11-20-2014
HOLLANDER 10.1-1277 CN     PACIFIC COAST &            Registered       China            Class-22 The Packing Uses The Textile Bag           2/13/2020   Renewal Deadline   6002800        6002800      Undetermined
VI
HOLLAN.1860                DESIGN                                                       (Envelope,
                                                                                        Small Bag); Feather (Birds And Beasts Class);                                      04-16-2007     02-14-2010
                                                                                        Duck Non-Rubber Or Plastic System Packing
                                                                                        Down;
                                                                                        Material;
                                                                                        The Bedding Uses The Feather; Packing
                                                                                        Cushion
                                                                                        Feather; The Packing Ornament Uses The
                                                                                        Feather;
                                                                                        Textile Fiber Spinning And Weaving Raw
                                                                                        Material; Silk
                                                                                        Wadding;   Textile Fiber
HOLLANDER 10.1-1277 CN I PACIFIC COAST &              Registered       China            Class-16 Drawing; Watercolor Painting; The           1/6/2020   Renewal Deadline   6002803        6002803      Undetermined
HOLLAN.1853              DESIGN                                                         Carving Print And Painting Engraves Work);
                                                                                        (Calligraphy                                                                       04-16-2007     01-07-2010
                                                                                        Inlays
                                                                                        Frame The Or Has Not Inlaid The Frame The
                                                                                        Drawing Etching (Version) Picture; Lithography;
                                                                                        (Drawing);
                                                                                        Portrait;
                                                                                        Oil Painting; Printing Publication; Postcard

HOLLANDER 10.1-1277 JP I   PACIFIC COAST &            Registered       Japan            Class-22 Feathers, Feather-Down To Be Used In        6/3/2026   Renewal Deadline   2016-002185    5855307      Undetermined
HOLLAN.1861                DESIGN                                                       Stuffing,
                                                                                        Large  Amounts Of Feather-Down Of Human Unity,                                     01-08-2016     06-03-2016
                                                                                        Which
                                                                                        Is Used As A Stuffing
HOLLANDER 10.1-1277 CN     PACIFIC COAST &            Registered       China            Class-35 Cargo Display; Advertisement                4/6/2020   Renewal Deadline   6002802        6002802      Undetermined
IV
HOLLAN.1858                DESIGN                                                       Dissemination;
                                                                                        Direct Mail Advertisement; Commercial Display                                      04-16-2007     04-07-2010
                                                                                        Window
                                                                                        Arrangement;      Market    Analysis;  Public    Relation;
                                                                                        Commercial Management Consultation (Consultant);
                                                                                        Hotel
                                                                                        Commercial Management; Import And Export
                                                                                        Proxy;
                                                                                        Personnel Recruitment

HOLLANDER 10.1-1277 CN III PACIFIC COAST &            Registered       China            Class-25 Baby Sleeping Bag                          3/6/2021    Renewal Deadline   6002798        6002798      Undetermined
HOLLAN.1857                DESIGN                                                                                                                                          04-16-2007     03-07-2011
HOLLANDER 10.1-1278 CN II PACIFIC COAST 1884          Registered       China            Class-20 Cushion (Mattress); Bedding (Flax         12/13/2019   Renewal Deadline   5984118        5984118      Undetermined
HOLLAN.1854                SINCE FEATH                                                  Product
                                                                                        Exception); Cushioning; Pillow; Glass Fiber                                        04-06-2007     12-14-2009
                                                                                        Reinforced
                                                                                        Plastic  Handicraft; Pad Pillow; Feather Pillow;
                                                                                        Cor
                                                                                        Handicraft; Magnetism Therapy Pillow; Camp
                                                                                        Sleeping
                                                                                        Bag


                                                                                                      30
                                                 19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                          Main Document
                                                                                              Pg 65 of 263
HOLLANDER 10.1-1382 CA      3W (Stylized)               Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                          1897263                   Undetermined
HOLLAN.2080                                                                              Component Of Pillows                                                                     05-03-2018
                                                                                         Class-24 Bed Blankets, Mattress          Pads,
                                                                                         Comforters; Down Fill Sold As An Integral
                                                                                         Component Of Bed Blankets, Mattress Pads And
                                                                                         Comforters


HOLLANDER 10.1-1278 CN      PACIFIC COAST 1884          Registered       China           Class-22 The Packing Uses The Textile Bag                2/13/2020    Renewal Deadline   5984117      5984117      Undetermined
IV
HOLLAN.1938                 SINCE FEATH                                                  (Envelope,
                                                                                         Small Bag); Feather (Birds And Beasts Class);                                            04-06-2007   02-14-2010
                                                                                         Duck
                                                                                         Down; Non-Rubber Or Plastic System Packing
                                                                                         Material;
                                                                                         The Bedding Uses The Feather; Packing
                                                                                         Cushion
                                                                                         Feather; The Packing Ornament Uses The
                                                                                         Feather;
                                                                                         Textile Fiber Spinning And Weaving Raw
                                                                                         Material; Silk
                                                                                         Wadding;   Textile Fiber
HOLLANDER 10.1-1278 CN III PACIFIC COAST 1884           Registered       China           Class-24 Packing (Textile); Metal Cotton And             2/27/2020    Renewal Deadline   5984114      5984114      Undetermined
HOLLAN.1855                SINCE FEATH                                                   Kapok
                                                                                         (Outer Space Cotton And Kapok); Bedspread;                                               04-06-2007   02-28-2010
                                                                                         Quilt; Bed
                                                                                         Sheet  (Textile); Eiderdown Quilt; Pillowcase; Bedding
                                                                                         Bag;
                                                                                         Quilt Wadding; Cotton And Kapok Blanket; Wool
                                                                                         Blanket;
                                                                                         Bed Curtain; The Textile Tapestry (On Wall Hangs
                                                                                         Curtain
                                                                                         Valance); Felt; Pillow Covering; The Cushion
                                                                                         Uses
                                                                                         Cover The
HOLLANDER 10.1-1278 CN I    PACIFIC COAST 1884          Registered       China           Class-25 Baby Sleeping Bag                               12/20/2020   Renewal Deadline   5984115      5984115      Undetermined
HOLLAN.1865                 SINCE FEATH                                                                                                                                           04-06-2007   12-21-2010
HOLLANDER 10.1-1371 II CN   PACIFIC COAST               Pending          China           Class-22 Down [Feathers]; Feathers For Bedding;                                          28065373                  Undetermined
HOLLAN.2044                 FEATHER                                                      Padding Materials, Not Of Rubber                Or                                       12-13-2017
                                                                                         Plastics/Stuffing, Not Of Rubber Or Plastic; Flock
                                                                                         [Stuffing] ; Wadding For Padding And Stuffing
                                                                                         Upholstery
HOLLANDER 10.1-1371 III CN PACIFIC COAST                Pending          China           Class-24 Linings [Textile]; Sheets [Textile]; Bed                                        28076502                  Undetermined
HOLLAN.2045                FEATHER                                                       Blankets; Cotton-Padded        Mattress;  Mattress                                       12-13-2017
                                                                                         Covers; Ticks [Mattress Covers]; Bed Covers;
                                                                                         Quilts; Pillowcases; Bed Linen
HOLLANDER 10.1-             PACIFIC COAST               Pending          China           Class-20 Bedding, Except Linen; Pillows;                                                 28135213                  Undetermined
1371 I CN                   FEATHER                                                      Mattresses; Cushions; Fiber Beds; Feather Beds                                           12-18-2017
HOLLAN.2043
HOLLANDER 10.1-1280 II CA   PACIFIC COAST               Pending          Canada          Class-20 Pillows, Mattress Toppers                                                       1927365                   Undetermined
HOLLAN.2134                 FEATHER CO                                                   Class-24 Bed Blankets, Mattress Pads, Mattress                                           10-26-2018
                                                                                         Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1280 II MX PACIFIC COAST                 Pending          Mexico          Class-24 Bed Blankets, Mattress Pads, Mattress                                           2122808                   Undetermined
II HOLLAN.2137            FEATHER CO                                                     Covers, Comforters, Pillow Covers, Bed Linens                                            10-26-2018
HOLLANDER 10.1-1280 II MX   PACIFIC COAST               Pending          Mexico          Class-20 Pillows, Mattress Toppers                                                       2122816                   Undetermined
I HOLLAN.2135               FEATHER CO                                                                                                                                            10-26-2018
HOLLANDER 10.0-1280 II      PACIFIC COAST               Pending          United States   Class-20 Pillows, Mattress Toppers                                                       88/158,175                Undetermined
HOLLAN.2130                 FEATHER CO                                                   Class-24 Bed Blankets, Mattress Pads, Mattress                                           10-17-2018
                                                                                         Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1280 I       PACIFIC COAST               Registered       United States   Class-22 Bulk Down And Feathers For Use As               11/14/2023   Section 8 & 15     86/803,847   5,335,950    Undetermined
HOLLAN.1870                 FEATHER CO                                                   Stuffing                                                              Deadline           10-29-2015   11-14-2017




                                                                                                       31
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                            Main Document
                                                                                          Pg 66 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)              Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                          1897263                         Undetermined
HOLLAN.2080                                                                            Component Of Pillows                                                                     05-03-2018
                                                                                       Class-24 Bed Blankets, Mattress          Pads,
                                                                                       Comforters; Down Fill Sold As An Integral
                                                                                       Component Of Bed Blankets, Mattress Pads And
                                                                                       Comforters


HOLLANDER 10.1-1279 CA   PACIFIC COAST              Registered       Canada            Class- Bed Blankets, Throws, Duvets, Bed Sheets,         1/12/2033    Renewal Deadline   1708504        TMA988,348 01-   Undetermined
HOLLAN.1867              FEATHER CO                                                    Pillow Protectors And Pillowcases; Pillows And                                           12-22-2014     12-2018
                         SINCE                                                         Feather Beds; Comforters
                                                                                       C
                                                                                       l
HOLLANDER 10.1-1279      PACIFIC COAST              Registered       European Union    Class-20 Bedding; Mattress Toppers; Feather              12/15/2024   Renewal Deadline   013573852      013573852        Undetermined
                                                                                       a
EUTM
HOLLAN.1868              FEATHER CO SINCE                            Intellectual      Beds; Cushions; Bolsters
                                                                                       Pillows;                                                                                 12-15-2014     04-06-2015
                                                                                       s
                                                                     Property Office   Class-24
                                                                                       s         Bed Clothes And Bed Covers; Bed
                                                                                       Linen;
                                                                                       Sheets;
                                                                                       -      BedPillow Cases And Pillow Shams;
                                                                                       Pillow
                                                                                       -
                                                                                       Protectors; Comforters; Blankets; Bed Blankets;
                                                                                       Throws;
                                                                                       Duvets; Duvet Covers; Eiderdowns; Eiderdown
                                                                                       Covers;
                                                                                       Quilts
HOLLANDER 10.1-1279 I    PACIFIC COAST              Registered       United States     Class-20 Feather Pillows And Feather Beds                10/11/2022   Section 8 & 15     86/455,279     5,057,088        Undetermined
HOLLAN.1866              FEATHER CO SINCE                                              Class-24 Bed Blankets, Throws, Feather Duvets,                        Deadline           11-14-2014     10-11-2016
                         1884 and Design                                               Bed
                                                                                       Sheets, Pillow Protectors And Pillowcases
HOLLANDER 10.1-1279 II   PACIFIC COAST              Registered       United States     Class-24 Down Comforters                                 8/27/2026    Section 8 & 9      75/000,867     1,997,118        Undetermined
HOLLAN.1869              FEATHER CO. SINCE                                                                                                                   Renewal Deadline   10-02-1995     08-27-1996
                         1884 and Design
HOLLANDER 10.1-1280 KR   PACIFIC COAST              Registered       Republic of Korea Class-22 Bulk Down And Feathers For Use As               10/14/2026   Renewal Deadline   402015009546   XX-XXXXXXX       Undetermined
HOLLAN.1878              FEATHER COMPANY                                               Stuffing                                                                                 8              10-14-2016
                                                                                                                                                                                12-23-2015
HOLLANDER 10.1-1280 CN    PACIFIC COAST             Registered       China             Class-25 Baby Sleeping Bag                               12/20/2021   Renewal Deadline   6002794        6002794          Undetermined
IV
HOLLAN.1876               FEATHER COMPANY                                                                                                                                       04-16-2007     12-21-2011
HOLLANDER 10.1-1280 CA PACIFIC COAST                Registered       Canada            Class-22 Bulk Down And Feathers For Use As               3/29/2032    Renewal Deadline   1760510        TMA967093 03-    Undetermined
HOLLAN.1871               FEATHER                                                      Stuffing                                                                                 12-21-2015     29-2017
HOLLANDER 10.1-1281 CN II COMPANY
                          PACIFIC COAST             Registered       China             Class-20 Cushion (Mattress); Bedding (Flax               5/27/2021    Renewal Deadline   8318676        8318676          Undetermined
HOLLAN.1880               FEATHER COMPANY                                              Product
                                                                                       Exception);  Cushioning; Pillow; Glass Fiber                                             05-21-2010     05-28-2011
                                                                                       Reinforced
                                                                                       Plastic Handicraft; Pad Pillow; Cor Handicraft;
                                                                                       Magnetism
                                                                                       Therapy Pillow; Camp Sleeping Bag; Furniture

HOLLANDER 10.1-1280 JP   PACIFIC COAST              Registered       Japan             Class-22 Feathers, Feather-Down To Be                     6/3/2026    Renewal Deadline   2016-000746    5855293          Undetermined
HOLLAN.1877              FEATHER COMPANY                                               Used
                                                                                       Stuffing,AsA Large Amount Of Feather-Down Of                                             01-05-2016     06-03-2016
                                                                                       Human
                                                                                       Unity, Which Is Used As A Stuffing
HOLLANDER 10.1-1280 CN II PACIFIC COAST             Registered       China             Class-24 Packing (Textile); Metal Cotton And              3/6/2020    Renewal Deadline   6002795        6002795          Undetermined
HOLLAN.1874               FEATHER COMPANY                                              Kapok
                                                                                       (Outer Space Cotton And Kapok); Bedspread;                                               04-16-2007     03-07-2010
                                                                                       Quilt; Bed
                                                                                       Sheet  (Textile); Eiderdown Quilt; Pillowcase; Bedding
                                                                                       Bag;
                                                                                       Quilt Wadding; Cotton And Kapok Blanket; Wool
                                                                                       Blanket;
                                                                                       Bed Curtain; The Textile Tapestry (On Wall Hangs
                                                                                       Curtain
                                                                                       Valance); Felt; Pillow Covering; Curtain




                                                                                                     32
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                        Main Document
                                                                                          Pg 67 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)              Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                   Undetermined
HOLLAN.2080                                                                            Component Of Pillows                                                                 05-03-2018
                                                                                       Class-24 Bed Blankets, Mattress          Pads,
                                                                                       Comforters; Down Fill Sold As An Integral
                                                                                       Component Of Bed Blankets, Mattress Pads And
                                                                                       Comforters


HOLLANDER 10.1-1280 CN I PACIFIC COAST              Registered       China             Class-22 The Packing Uses The Textile Bag            2/13/2020    Renewal Deadline   6002796      6002796      Undetermined
HOLLAN.1873              FEATHER COMPANY                                               (Envelope,
                                                                                       Small Bag); Feather (Birds And Beasts Class);                                        04-16-2007   02-14-2010
                                                                                       Duck
                                                                                       Down; Non-Rubber Or Plastic System Packing
                                                                                       Material;
                                                                                       The Bedding Uses The Feather; Packing
                                                                                       Cushion
                                                                                       Feather; The Packing Ornament Uses The
                                                                                       Feather;
                                                                                       Textile Fiber Spinning And Weaving Raw
                                                                                       Material; Silk
                                                                                       Wadding;   Textile Fiber
HOLLANDER 10.1-1281 CN III PACIFIC COAST            Registered       China             Class-22 The Packing Uses The Textile Bag            5/27/2021    Renewal Deadline   8318674      8318674      Undetermined
HOLLAN.1881                FEATHER COMPANY                                             (Envelope,
                                                                                       Small Bag); Non-Rubber Or Plastic System                                             05-21-2010   05-28-2011
                                                                                       Packing Cotton And Kapok Filings (Wadding);
                                                                                       Material;
                                                                                       Liner
                                                                                       PackingAndUpholstery Padding; Textile Fiber
                                                                                       Spinning And
                                                                                       Weaving    Raw Material; Weaves The Bag;
                                                                                       Spreads
                                                                                       Models The Cloth; The Textile Uses The Plastic
                                                                                       Textile
                                                                                       Fiber (Textile Fiber); Silk Wadding; Textile Fiber


HOLLANDER 10.1-1281 CN I PACIFIC COAST              Registered       China             Class-24 Packing (Textile); Metal Cotton And         5/27/2021    Renewal Deadline   8318675      8318675      Undetermined
HOLLAN.1879              FEATHER COMPANY                                               Kapok
                                                                                       (Outer Space Cotton And Kapok); Bedspread;                                           05-21-2010   05-28-2011
                                                                                       Quilt; Bed
                                                                                       Sheet   (Textile); Pillowcase; Bedding Bag; Quilt
                                                                                       Wadding;
                                                                                       Cotton And Kapok Blanket; Wool Blanket; Bed
                                                                                       Curtain;
                                                                                       The Textile Tapestry (On Wall Hangs Curtain
                                                                                       Valance);
                                                                                       Felt; Pillow Covering; Curtain




HOLLANDER 10.1-1280 CN III PACIFIC COAST            Registered       China             Class-20 Cushion (Mattress); Bedding (Flax           12/20/2019   Renewal Deadline   6002797      6002797      Undetermined
HOLLAN.1875                FEATHER COMPANY                                             Product
                                                                                       Exception); Cushioning; Pillow; Glass Fiber                                          04-16-2007   12-21-2009
                                                                                       Reinforced
                                                                                       Plastic Handicraft; Pad Pillow; Feather Pillow;
                                                                                       Cor
                                                                                       Handicraft; Magnetism Therapy Pillow; Camp
                                                                                       Sleeping
                                                                                       Bag
HOLLANDER 10.1-1280      PACIFIC COAST              Registered       European Union    Class-20 Pillows, Feather Mattresses, Feather Beds    1/8/2021    Renewal Deadline   002030864    002030864    Undetermined
EUTM
HOLLAN.1872              FEATHER COMPANY                             Intellectual      Class-22 Filling For Pillows, Comforters, Quilts                                     01-08-2001   12-17-2001
                                                                     Property Office   And
                                                                                       Duvets
                                                                                       Class-24 Comforters, Quilts And Duvets,
                                                                                       Fabric
                                                                                       Pillows, For
                                                                                                Comforters, Quilts And Duvets

HOLLANDER 10.1-1282      PACIFIC COAST              Registered       United States     Class-24 Comforters                                  12/9/2023    Section 8 & 9      76/975,951   2,792,723    Undetermined
HOLLAN.1882              GRAND                                                                                                                           Renewal Deadline   11-05-2001   12-09-2003




                                                                                                     33
                                                19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                             Pg 68 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)               Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                   Undetermined
HOLLAN.2080                                                                             Component Of Pillows                                                                05-03-2018
                                                                                        Class-24 Bed Blankets, Mattress          Pads,
                                                                                        Comforters; Down Fill Sold As An Integral
                                                                                        Component Of Bed Blankets, Mattress Pads And
                                                                                        Comforters


HOLLANDER 10.1-1283 MX II PACIFIC COAST SINCE          Registered       Mexico          Class-20 Furniture, Mirrors, Frames; Products,       5/24/2022   Renewal Deadline   M548496      769918       Undetermined
HOLLAN.1884               1884 FEATH                                                    Not
                                                                                        Included In Other Classes Of Wood, Cork, Cane,                                      05-24-2002   11-25-2002
                                                                                        Junco,
                                                                                        Wicker, Horn, Bone, Ivory, Whale, Shell, Amber,
                                                                                        Nacar,
                                                                                        Foam Of Sea, Substitutes Of All These
                                                                                        Materials
                                                                                        Plastic    Or
                                                                                                Materials.
HOLLANDER 10.1-1283 MX I PACIFIC COAST SINCE           Registered       Mexico          Class-24 Woven And Textile Products Not              5/24/2022   Renewal Deadline   M548495      769243       Undetermined
HOLLAN.1883              1884 FEATH                                                     Included In
                                                                                        Other Classes; Bed Covers And Table Cloths                                          05-24-2002   11-21-2002

HOLLANDER 10.1-1284        PACIFIC PILLOWS             Registered       United States   Class-35 On-Line Retail Store Services Featuring     4/21/2021   Section 8 & 15     78/696,103   4,721,903    Undetermined
HOLLAN.1885                                                                             Bedding                                                          Deadline           08-19-2005   04-21-2015
HOLLANDER 10.1-1357 CN III PAI SAI FEI TE &            Registered       China           Class-16 Drawing; Watercolor Painting; The                                          6022042      6022042      Undetermined
HOLLAN.2009                DESIGN
                           (CHINE                                                       Carving Print And Painting Engraves Work);
                                                                                        (Calligraphy                                                                        04-26-2007   01-07-2010
                                                                                        Inlays
                                                                                        Frame The Or Has Not Inlaid The Frame The
                                                                                        Drawing Etching (Version) Picture; Lithography;
                                                                                        (Drawing);
                                                                                        Portrait;
                                                                                        Oil Painting; Printing Publication; Postcard

HOLLANDER 10.1-1357 CN II PAI SAI FEI TE &             Registered       China           Class-22 The Packing Uses The Textile Bag                                           6022044      6022044      Undetermined
HOLLAN.2008               DESIGN
                          (CHINE                                                        (Envelope,
                                                                                        Small Bag); Feather (Birds And Beasts Class);                                       04-26-2007   02-21-2010
                                                                                        Duck Non-Rubber Or Plastic System Packing
                                                                                        Down;
                                                                                        Material;
                                                                                        The Bedding Uses The Feather; Packing
                                                                                        Cushion
                                                                                        Feather; The Packing Ornament Uses The
                                                                                        Feather;
                                                                                        Textile Fiber Spinning And Weaving Raw
                                                                                        Material; Silk
                                                                                        Wadding;   Textile Fiber
HOLLANDER 10.1-1357 CN     PAI SAI FEI TE &            Registered       China           Class-35 Cargo Display; Advertisement                                               6022043      6022043      Undetermined
VI
HOLLAN.2012                DESIGN
                           (CHINE                                                       Dissemination;
                                                                                        Direct Mail Advertisement; Commercial Display                                       04-26-2007   06-21-2010
                                                                                        Window
                                                                                        Arrangement;     Market     Analysis;  Public    Relation;
                                                                                        Commercial Management Consultation (Consultant);
                                                                                        Hotel
                                                                                        Commercial Management; Import And Export
                                                                                        Proxy;
                                                                                        Personnel Recruitment

HOLLANDER 10.1-1357 CN     PAI SAI FEI TE &            Pending          China                                                                                               16696409                  Undetermined
VII HOLLAN.2014            DESIGN (CHINE                                                                                                                                    04-13-2015
HOLLANDER 10.1-1357 CN     PAI SAI FEI TE &            Registered       China           Class-25 Overalls; Work Clothes; Clothing;                                          6022046      6022046      Undetermined
IV
HOLLAN.2010                DESIGN
                           (CHINE                                                       Suit  Of The Hat (Wears); Tie; Clothes
                                                                                        Clothes;                                                                            04-26-2007   03-14-2010
                                                                                        Suspenders;
                                                                                        Dai           Qian
                                                                                             (Clothing); The Leather Belt (Clothing Uses);
                                                                                        Baby
                                                                                        Sleeping Bag




                                                                                                      34
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                           Main Document
                                                                                          Pg 69 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)             Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                         1897263                   Undetermined
HOLLAN.2080                                                                            Component Of Pillows                                                                    05-03-2018
                                                                                       Class-24 Bed Blankets, Mattress          Pads,
                                                                                       Comforters; Down Fill Sold As An Integral
                                                                                       Component Of Bed Blankets, Mattress Pads And
                                                                                       Comforters


HOLLANDER 10.1-1357 CN V PAI SAI FEI TE &           Registered       China             Class-24 Packing (Textile); Metal Cotton And                                            6022045      6022045      Undetermined
HOLLAN.2011              DESIGN
                         (CHINE                                                        Kapok
                                                                                       (Outer Space Cotton And Kapok); Bedspread;                                              04-26-2007   03-14-2010
                                                                                       Quilt;
                                                                                       Sheet Bed
                                                                                              (Textile); Eiderdown Quilt; Pillowcase; Bedding
                                                                                       Bag;
                                                                                       Quilt Wadding; Cotton And Kapok Blanket; Wool
                                                                                       Blanket;
                                                                                       Bed Curtain; The Textile Tapestry (On Wall Hangs
                                                                                       Curtain
                                                                                       Valance); Felt; Pillow Covering; Textile Pad

HOLLANDER 10.1-1357 CN I PAI SAI FEI TE             Pending          China                                                                                                     22882643                  Undetermined
HOLLAN.2013              (CHINESE CHARAC                                                                                                                                       02-21-2017
HOLLANDER 10.1-1285      PCF SUPERFLUFF             Registered       European Union    Class-24 Comforters, Quilts And Duvets                   1/8/2021    Renewal Deadline   002030088    002030088    Undetermined
EUTM
HOLLAN.1886                                                          Intellectual                                                                                              01-08-2001   12-04-2001
                                                                     Property Office
HOLLANDER 10.0-373        PEACHY                    Registered       United States     Class-20 Pillows, Mattress Toppers And                   9/11/2021   Section 8 & 9      76/024,553   2,489,420    Undetermined
HOLLAN.426                                                                             Featherbeds
                                                                                       Class-24 Comforters, Mattress Pads, And Blankets                     Renewal Deadline   04-13-2000   09-11-2001

HOLLANDER 10.1-536 China PEACHY (Class 24)          Registered       China             Class-24 Bed Blankets; Mattress Pades;                   5/27/2022   Renewal Deadline   7685822      7685822      Undetermined
II
HOLLAN.779                                                                             Mattress Comforters; Tick; Bed Linen; Bed
                                                                                       Toppers;                                                                                09-08-2009   05-28-2012
                                                                                       Clothes;
                                                                                       Mattress Covers; Pillowcases; Ticks [Mattress
                                                                                       Covers]
HOLLANDER 10.1-536 China I PEACHY                   Registered       China             Class-20 Mattresses; Pillows                             5/20/2022   Renewal Deadline   7685823      7685823      Undetermined
HOLLAN.774                                                                                                                                                                     09-08-2009   05-21-2012
HOLLANDER 10.1-420 III     PERFECT REST             Pending          Canada            Class-20 Pillows, Fiber Beds, Mattress Toppers,                                         1944398                   Undetermined
CA HOLLAN.2194                                                                         Feather Beds                                                                            02-04-2019
                                                                                       Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                       Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.0-420 III    PERFECT REST              To be abandoned United States      Class-20 Fiber Beds, Mattress Toppers, Feather                                          88/279,357                Undetermined
HOLLAN.2193                                                                            Beds Class-24 Bed Blankets, Mattress Pads,                                              01-28-2019
                                                                                       Mattress Covers, Comforters, Pillow Covers, Bed
                                                                                       Linens
HOLLANDER 10.0-420 II     PERFECT REST              Registered       United States     Class-20 Pillows                                         6/10/2020   Section 8 & 15     85/164,795   4,547,877    Undetermined
HOLLAN.854                                                                                                                                                  Deadline           10-29-2010   06-10-2014
HOLLANDER 10.0-221        PERFECT SUPPORT           Registered       United States     Class-20 Pillows                                         10/1/2026   Section 8 & 9      74/640,191   2,005,391    Undetermined
HOLLAN.183                                                                                                                                                  Renewal Deadline   02-24-1995   10-01-1996
HOLLANDER 10.0-974        PERFECT-FOR-FOAM          Registered       United States     Class-24 Mattess Pads                                    7/15/2020   Section 8 & 15     86/025,000   4,569,844    Undetermined
HOLLAN.1204                                                                                                                                                 Deadline           07-31-2013   07-15-2014
HOLLANDER 10.1-1286       PERFORMANCE GRIP          Registered       United States     Class-24 Skirts For Mattress Pads                        2/23/2022   Section 8 & 15     85/776,299   4,905,430    Undetermined
HOLLAN.1887                                                                                                                                                 Deadline           11-09-2012   02-23-2016
HOLLANDER 10.1-1406 MX    POP CORNER                Pending          Mexico            Class-20 Pillows, Mattress Toppers                                                      2125515                   Undetermined
HOLLAN.2150                                                                                                                                                                    11-05-2018
HOLLANDER 10.0-1406       POP CORNER                Pending          United States     Class-20 Pillows                                                                        88/176,018                Undetermined
HOLLAN.2129                                                                                                                                                                    10-31-2018

                                                                                                     35
                                           19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                         Main Document
                                                                                        Pg 70 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)            Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                       1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                                  05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.1-1406 CA   POP CORNER               Pending          Canada            Class-20 Pillows, Mattress Toppers                                                    1928679                      Undetermined
HOLLAN.2149                                                                                                                                                                11-05-2018
HOLLANDER 10.1-1291      POWER FILL               Registered       United States     Class- Polyester Filling For Pillows And Comforters   6/17/2027    Section 8 & 9      74/450,485   2,072,070       Undetermined
HOLLAN.1892                                                                          Class-22 Polyester Filling For Pillows And                         Renewal Deadline   10-25-1993   06-17-1997
                                                                                     Comforters
HOLLANDER 10.1-882 CN    POWER LOFT               To be abandoned China              Class-20 Pillows; Bed Pillows                         7/13/2019    Renewal Grace      201358132    4836960         Undetermined
HOLLAN.1098                                                                                                                                             Period             08-15-2005   01-14-2009
HOLLANDER 10. -1425      POWER LOFT               Not yet filed    United States                                                                                                                        Undetermined
HOLLAN.2227
HOLLANDER 10.1-1292 CA   POWER SLEEP              Registered       Canada            Class- Comforters, Fiber Beds, Pillows, Blankets,     10/15/2030   Renewal Deadline   1548332      TMA917149 10-   Undetermined
HOLLAN.1893                                                                          Feather Beds, Throws, Mattress Pads, Pillow                                           10-19-2011   15-2015
                                                                                     Protectors
                                                                                     Class--
HOLLANDER 10.1-1292      POWER SLEEP              Registered       European Union    Class-20 Fibre Beds; Pillows; Feather Beds;            4/3/2022    Renewal Deadline   010781029    010781029       Undetermined
EUTM
HOLLAN.1894                                                        Intellectual      Matress
                                                                                     Pads                                                                                  04-03-2012   09-03-2012
                                                                   Property Office   Class-24 Comforters; Blankets; Throws; Pillow
                                                                                     Protectors
HOLLANDER 10.1-1292 CN   POWER SLEEP &            Registered       China             Class-24 Packing (Textile); Metal Cotton And           3/6/2023    Renewal Deadline   10144197     10144197        Undetermined
HOLLAN.1895              DESIGN                                                      Kapok Space Cotton And Kapok); Bedspread;
                                                                                     (Outer                                                                                11-03-2011   03-07-2013
                                                                                     Quilt;
                                                                                     Sheet Bed
                                                                                            (Textile); Bedding Bag; Quilt Wadding;
                                                                                     Cotton Blanket;
                                                                                     Kapok   And       Bed Curtain
HOLLANDER 10.1-850 CA    POWERLOFT                To be abandoned Canada             Class- Bed                                             7/8/2019    Renewal            1140435      TMA598840 01-   Undetermined
HOLLAN.1079                                                                          Pillows Class--                                                    Grace Period       05-13-2002   08-2004
HOLLANDER 10.1-1295 CA   PROFORMANCE              Registered       Canada            Class- Pillows And Mattress Toppers                   1/21/2026    Renewal Deadline   1277594      TMA788243 01-   Undetermined
HOLLAN.1899                                                                                                                                                                10-28-2005   21-2011
HOLLANDER 10.1-1296 II   PROGUARD                 Registered       United States     Class-01 Stain Repellants For Mattress Pads           1/22/2022    Section 8 & 9      76/102,911   2,531,647       Undetermined
HOLLAN.1901                                                                                                                                             Renewal Deadline   08-03-2000   01-22-2002
HOLLANDER 10.1-1296 CA   PROGUARD                 Registered       Canada            Class- Pillows; Mattress Pads, Mattress Protectors     6/6/2033    Renewal Deadline   1603391      TMA998241 06-   Undetermined
HOLLAN.1902                                                                          And Pillow Protectors; Pillows; Mattress Pads, And                                    11-21-2012   06-2018
                                                                                     Pillow Protectors
                                                                                     Class-20 Pillows; Mattress        Pads, Mattress
                                                                                     Protectors And Pillow Protectors
                                                                                     Class-24 Pillows; Mattress Pads, And Pillow
                                                                                     Protectors

HOLLANDER 10.1-1296 I    PROGUARD                 Registered       United States     Class-20 Pillows                                      2/23/2022    Section 8 & 15     85/776,252   4,905,429       Undetermined
HOLLAN.1900                                                                          Class-24 Mattress Pads, And Pillow Protectors                      Deadline           11-09-2012   02-23-2016
HOLLANDER 10.0-1041      PURE SENSATION           Registered       United States     Class-24 Mattress Pads                                10/13/2021   Section 8 & 15     86/386,221   4,833,337       Undetermined
HOLLAN.1308                                                                                                                                             Deadline           09-05-2014   10-13-2015
HOLLANDER 10.1-1297 CN I QIAN HOWEVER &           Registered       China             Class-24 Metal Cotton (Cotton Space); Felt                                            6896480      6896480         Undetermined
HOLLAN.1903              DESIGN (CHINESE                                                                                                                                   08-13-2008   10-28-2012


                                                                                                   36
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                          Pg 71 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)              Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                    1897263                      Undetermined
HOLLAN.2080                                                                            Component Of Pillows                                                               05-03-2018
                                                                                       Class-24 Bed Blankets, Mattress          Pads,
                                                                                       Comforters; Down Fill Sold As An Integral
                                                                                       Component Of Bed Blankets, Mattress Pads And
                                                                                       Comforters


HOLLANDER 10.1-1297 CN III QIAN HOWEVER &           Registered       China             Class-22 The Packing Uses The Textile Bag                                          6896479      6896479         Undetermined
HOLLAN.1905                DESIGN (CHINESE                                             (Envelope,
                                                                                       Small Bag); Non-Rubber Or Plastic System                                           08-13-2008   09-14-2010
                                                                                       Packing
                                                                                       Material; Cotton And Kapok Filings (Wadding);
                                                                                       Liner AndUpholstery Padding; Textile Fiber
                                                                                       Packing
                                                                                       Spinning And
                                                                                       Weaving    Raw Material; Weaves The Bag;
                                                                                       Spreads
                                                                                       Models
HOLLANDER 10.1-1297 CN II QIAN HOWEVER &            Registered       China             Class-20 Cushion (Mattress); Bedding (Flax                                         6896478      6896478         Undetermined
HOLLAN.1904               DESIGN (CHINESE                                              Product
                                                                                       Exception); Cushioning; Glass Fiber Reinforced                                     08-13-2008   09-28-2010
                                                                                       Plastic
                                                                                       Handicraft;  Pad Pillow; Cor Handicraft;
                                                                                       Magnetism
                                                                                       Therapy Pillow; Camp Sleeping Bag; Furniture

HOLLANDER 10.1-1298      RADIANCE                   Registered       United States     Class-24                                           10/17/2025   Section 8 & 9      74/494,257   1,928,681       Undetermined
HOLLAN.1906                                                                            Comforters                                                      Renewal Deadline   02-25-1994   10-17-1995
HOLLANDER 10.1-1301      RENOVA                     Registered       European Union    Class- Comforters; Blankets; Mattress Pads,        9/28/2022    Renewal Deadline   011226081    011226081       Undetermined
EUTM
HOLLAN.1912                                                          Intellectual      Namely
                                                                                       Skirt    A Of A Mattress Pad
                                                                                             Portion                                                                      09-28-2012   06-13-2015
                                                                     Property Office
HOLLANDER 10.1-1301      RENOVA                     Registered       United States     Class-20 Pillows                                   11/1/2021    Section 8 & 9      77/922,713   4,049,909       Undetermined
HOLLAN.1910                                                                            Class-24 Comforters, Bed Blankets And Mattress                  Renewal Deadline   01-28-2010   11-01-2011
                                                                                       Pads
HOLLANDER 10.1-1301 CA   RENOVA                     Registered       Canada            Class- Pillows, Comforters, Bed Blankets And        7/4/2028    Renewal Deadline   1487429      TMA854513 07-   Undetermined
HOLLAN.1911                                                                            Mattress Pads                                                                      07-05-2010   04-2013
HOLLANDER 10.1-1301 CN   RENOVA & DESIGN            Registered       China             Class-22 The Packing Uses The Textile Bag                                          8725438      8725438         Undetermined
HOLLAN.1913                                                                            (Envelope,
                                                                                       Small  Bag); Non-Rubber Or Plastic System                                          10-11-2010   10-21-2011
                                                                                       Packing
                                                                                       Material; Cotton And Kapok Filings (Wadding);
                                                                                       Liner AndUpholstery Padding; Textile Fiber
                                                                                       Packing
                                                                                       Spinning And
                                                                                       Weaving    Raw Material; Weaves The Bag;
                                                                                       Spreads
                                                                                       Models
HOLLANDER 10.1-1302      RESILIA                    Registered       United States     Class-20 Pillows; Feathers And Down Sold As An      3/8/2022    Section 8 & 15     86/340,140   4,911,903       Undetermined
HOLLAN.1914                                                                            Integral
                                                                                       Component Of Pillows; Featherbeds; Feathers And                 Deadline           07-17-2014   03-08-2016
                                                                                       DownAs An Integral Component Of Featherbeds
                                                                                       Sold

HOLLANDER 10.1-1302 CA   RESILIA                    Registered       Canada            Class- Pillows And Fill For Pillows; Featherbeds   6/27/2032    Renewal Deadline   1685975      TMA974466 06-   Undetermined
HOLLAN.1915                                                                            And Fill For Featherbeds                                                           07-18-2014   27-2017
                                                                                       Class--
HOLLANDER 10.0-560 III   RESPONSIBLE                Pending          United States     Class-20 Mattress Toppers, Pillow Protectors                                       88/219,562                   Undetermined
HOLLAN.2168              LUXURY                                                        Class-24 Bed Blankets, Mattress Pads, Mattress                                     12-06-2018
                                                                                       Covers, Comforters
HOLLANDER 10.1-560 III CA RESPONSIBLE               Pending          Canada            Class-20 Pillows                                                                   1948060                      Undetermined
II HOLLAN.2225            LUXURY                                                       Class-24 Bed Blankets, Mattress Pads, Mattress                                     02-25-2019
                                                                                       Covers, Comforters


                                                                                                    37
                                            19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                        Main Document
                                                                                         Pg 72 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)            Pending          Canada            Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                      Undetermined
HOLLAN.2080                                                                           Component Of Pillows                                                                 05-03-2018
                                                                                      Class-24 Bed Blankets, Mattress          Pads,
                                                                                      Comforters; Down Fill Sold As An Integral
                                                                                      Component Of Bed Blankets, Mattress Pads And
                                                                                      Comforters


HOLLANDER 10.1-560 III CA I RESPONSIBLE            Pending          Canada            Class-20 Mattress Toppers; Pillow Protectors                                         1935556                      Undetermined
HOLLAN.2172                 LUXURY                                                                                                                                         12-12-2018
HOLLANDER 10.0-560 II     RESPONSIBLE              Registered       United States     Class-20 Pillows                                     10/24/2023   Section 8 & 15     86/272,989   5,317,377       Undetermined
HOLLAN.1286               LUXURY                                                                                                                        Deadline           05-06-2014   10-24-2017
HOLLANDER 10.1-1304 CN    RESTFUL NIGHTS           Registered       China             Class-24 Packing (Textile); Metal Cotton And         11/20/2020   Renewal Deadline   7647607      7647607         Undetermined
IV
HOLLAN.1923                                                                           Kapok
                                                                                      (Outer Space Cotton And Kapok); Bedspread;                                           08-26-2009   11-21-2010
                                                                                      Quilt;
                                                                                      Sheet Bed
                                                                                              (Textile); Pillowcase; Bedding Bag; Quilt
                                                                                      Wadding;
                                                                                      Cotton And Kapok Blanket; Wool Blanket; Bed
                                                                                      Curtain;
                                                                                      The Textile Tapestry (On Wall Hangs Curtain
                                                                                      Valance);
                                                                                      Felt; Pillow Covering; Curtain
HOLLANDER 10.1-1304 CN I RESTFUL NIGHTS            Registered       China             Class-25 Overalls; Work Clothes; Clothing;           11/20/2020   Renewal Deadline   7647605      7647605         Undetermined
HOLLAN.1920                                                                           Suit  Of The Hat (Wears); Tie; Clothes
                                                                                      Clothes;                                                                             08-26-2009   11-21-2010
                                                                                      Suspenders;
                                                                                      Dai           Qian
                                                                                           (Clothing); The Leather Belt (Clothing Uses);
                                                                                      Baby
                                                                                      Sleeping Bag
HOLLANDER 10.1-1304 CA    RESTFUL NIGHTS           Registered       Canada            Class- Pillows, Fiber Beds And                        2/6/2021    Renewal Deadline   1166003      TMA658115 02-   Undetermined
HOLLAN.1918                                                                           Comforters Class--                                                                   01-27-2003   06-2006
HOLLANDER 10.1-1304 CN III RESTFUL NIGHTS          Registered       China             Class-20 Cushion (Mattress); Bedding (Flax           12/20/2020   Renewal Deadline   7647702      7647702         Undetermined
HOLLAN.1922                                                                           Product
                                                                                      Exception); Cushioning; Pillow; Glass Fiber                                          08-26-2009   12-21-2010
                                                                                      Reinforced
                                                                                      Plastic Handicraft; Pad Pillow; Cor Handicraft;
                                                                                      Magnetism
                                                                                      Therapy Pillow; Camp Sleeping Bag; Furniture

HOLLANDER 10.1-1304       RESTFUL NIGHTS           Registered       United States     Class-20 Pillows And Fiber Beds                       8/5/2023    Section 8 & 9      76/463,983   2,747,025       Undetermined
HOLLAN.1917                                                                           Class-24 Comforters And Mattress Pads                             Renewal Deadline   11-04-2002   08-05-2003
HOLLANDER 10.1-1304 CN II RESTFUL NIGHTS           Registered       China             Class-22 The Packing Uses The Textile Bag            11/20/2020   Renewal Deadline   7647606      7647606         Undetermined
HOLLAN.1921                                                                           (Envelope,
                                                                                      Small Bag); Non-Rubber Or Plastic System                                             08-26-2009   11-21-2010
                                                                                      Packing Cotton And Kapok Filings (Wadding);
                                                                                      Material;
                                                                                      Liner
                                                                                      PackingAndUpholstery Padding; Textile Fiber
                                                                                      Spinning
                                                                                      Weaving AndRaw Material; Weaves The Bag;
                                                                                      Spreads
                                                                                      Models The Cloth; The Textile Uses The Plastic
                                                                                      Textile
                                                                                      Fiber (Textile Fiber); Silk Wadding; Textile Fiber


HOLLANDER 10.1-1304       RESTFUL NIGHTS           Registered       European Union    Class-20 Pillows; Fibre Beds And Mattress Pads       11/20/2022   Renewal Deadline   011359759    011359759       Undetermined
EUTM
HOLLAN.1919                                                         Intellectual      Class-24 Comforters And Blankets                                                     11-20-2012   04-23-2013
                                                                    Property Office
HOLLANDER 10.1-1304 II MX RESTFUL NIGHTS           Pending          Mexico            Class-20 Pillows And Fiber Beds                                                      2127164                      Undetermined
I HOLLAN.2142                                                                                                                                                              11-07-2018
HOLLANDER 10.1-1304 II MX RESTFUL                  Pending          Mexico            Class-24 Comforters And Mattress Pads                                                2127167                      Undetermined
II HOLLAN.2146            NIGHTS CLASS                                                                                                                                     11-07-2018
                          24




                                                                                                    38
                                                  19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                               Pg 73 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)                  Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                      Undetermined
HOLLAN.2080                                                                               Component Of Pillows                                                                05-03-2018
                                                                                          Class-24 Bed Blankets, Mattress          Pads,
                                                                                          Comforters; Down Fill Sold As An Integral
                                                                                          Component Of Bed Blankets, Mattress Pads And
                                                                                          Comforters


HOLLANDER 10.1-1305 CN    ROYALOFT & DESIGN              Registered       China           Class-24 Packing (Textile); Metal Cotton And                                        6515548      6515548         Undetermined
HOLLAN.1925                                                                               Kapok
                                                                                          (Outer Space Cotton And Kapok); Bedspread;                                          01-17-2008   07-07-2010
                                                                                          Quilt;
                                                                                          Pillowcase; Bedding Bag; Quilt Wadding; Cotton
                                                                                          And
                                                                                          Kapok Blanket; Wool Blanket; Felt
HOLLANDER 10.0-544        R-TECH                         Registered       United States   Class-24 Stain Repellant Coating And Stain          11/22/2021   Section 8 & 9      85/029,408   4,060,884       Undetermined
HOLLAN.794                                                                                Release
                                                                                          Coating Sold As An Integral Component Of Mattress                Renewal Deadline   05-04-2010   11-22-2011
                                                                                          Pads
HOLLANDER 10.0-1110       Running Human Logo             Registered       United States   Class-20 Pillows                                    10/23/2024   Section 8 & 15     87/203,462   5,590,860       Undetermined
HOLLAN.1424                                                                               Class-24 Mattress Pads, Pillow Covers                            Deadline           10-14-2016   10-23-2018



HOLLANDER 10.1-1309 CN    SENDS MATCH FITTER             Registered       China           Class-20 Craftwork Made Of Fiberglass                                               6022059      6022059         Undetermined
HOLLAN.1930               (CHINESE CH                                                     Reinforced
                                                                                          Plastic; Cork Craftwork                                                             04-26-2007   03-07-2011
HOLLANDER 10.1-1310 CA    SENSACOOL                      Registered       Canada          Class-20 Pillows                                    6/19/2032    Renewal Deadline   1583150      TMA973842 06-   Undetermined
HOLLAN.1932                                                                                                                                                                   06-21-2012   19-2017
HOLLANDER 10.1-1310       SENSACOOL                      Registered       United States   Class-20 Pillows                                    11/4/2020    Section 8 & 15     85/655,930   4,632,783       Undetermined
HOLLAN.1931                                                                                                                                                Deadline           06-19-2012   11-04-2014
HOLLANDER 10.1-1311 CA    SIDE-BY-SIDE                   Registered       Canada          Class-20 Pillows                                    9/27/2022    Renewal Deadline   1278498      TMA697400 09-   Undetermined
HOLLAN.1934                                                                                                                                                                   11-04-2005   27-2007
HOLLANDER 10.1-1311        SIDE-BY-SIDE                  Registered       United States   Class-20 Pillows                                    12/26/2026   Section 8 & 9      78/745,714   3,189,146       Undetermined
HOLLAN.1933                                                                                                                                                Renewal Deadline   11-02-2005   12-26-2006
HOLLANDER 10.1-1363 CN III SILVER FILL & DESIGN          Registered       China           Class-20 Mattress Friction Lining; Pillow&#X0D;                                     6287834      6287834         Undetermined
HOLLAN.2028                                                                                                                                                                   09-21-2007   02-21-2010
HOLLANDER 10.1-1363 CN I SILVER FILL & DESIGN            Registered       China           Class-24 The Bed Uses The Blanket;                                                  6287846      6287846         Undetermined
HOLLAN.2026                                                                               Bedspread;
                                                                                          Sheet         BedMattress Cover; On The Bed
                                                                                                 (Textile);                                                                   09-21-2007   03-28-2010
                                                                                          Uses
                                                                                          Cover;The
                                                                                                 Bed Cushion; Quilt; Mattress Cushion;
                                                                                          Mattress
HOLLANDER 10.1-1363 CN II SILVER FILL & DESIGN           Registered       China           Class-22 The Bedding Uses The Feather;                                              6287847      6287847         Undetermined
HOLLAN.2027                                                                               Packing Feather; The Packing Ornament Uses
                                                                                          Cushion                                                                             09-21-2007   03-28-2010
                                                                                          The
                                                                                          Feather; Feather (Birds And Beasts Class);
                                                                                          Padding;
                                                                                          Textile Fiber (Synthesis)
HOLLANDER 10.1-1312 CA SILVER SURE                       Registered       Canada          Class- Pillows; Comforters And Mattress Pads        2/25/2026    Renewal Deadline   1361794      TMA791673 02-   Undetermined
HOLLAN.1935                                                                                                                                                                   08-30-2007   25-2011
HOLLANDER 10.1-1313 CN II SILVERSOFT                     Registered       China           Class-22 String; Spreads The Adhesive Plaster;                                      6515194      6515194         Undetermined
HOLLAN.1937                                                                               Weaves
                                                                                          The Bag; Padding; Textile Fiber Spinning And                                        01-17-2008   06-21-2010
                                                                                          Weaving
                                                                                          Raw   Material; Cotton And Kapok Fibrous Bundle;
                                                                                          Hemp;
                                                                                          Silk Wadding; Textile Fiber; The Textile Uses The
                                                                                          Plastic
                                                                                          Textile Fiber (Textile Fiber)




                                                                                                        39
                                              19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                           Pg 74 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)              Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                       Undetermined
HOLLAN.2080                                                                           Component Of Pillows                                                                 05-03-2018
                                                                                      Class-24 Bed Blankets, Mattress          Pads,
                                                                                      Comforters; Down Fill Sold As An Integral
                                                                                      Component Of Bed Blankets, Mattress Pads And
                                                                                      Comforters


HOLLANDER 10.1-1313 CN I SILVERSOFT                  Registered       China           Class-20 Cushion (Mattress); Bedding (Flax                                           6515195      6515195          Undetermined
HOLLAN.1936                                                                           Product
                                                                                      Exception); Cushioning; Pillow; Non-Medical Air                                      01-17-2008   03-28-2010
                                                                                      Cushion;
                                                                                      Pad Pillow; Feather Pillow; Protrusion Of The
                                                                                      Occipital
                                                                                      Bone; Magnetism Therapy Pillow; Furniture

HOLLANDER 10.1-943 CA     SIMPLE COMFORT             Registered       Canada          Class- Pillows, Foam Pillows, Pillow Protectors,     7/31/2022    Renewal Deadline   1312384      TMA693163 07-    Undetermined
HOLLAN.1168                                                                           Pillow Cases, Feather Beds, Fiber Beds, Mattress                                     07-31-2006   31-2007
                                                                                      Pads, Foam Toppers, Sheets, Duvets, Comforters,
                                                                                      Blankets And Throws
HOLLANDER 10.0-1027       SIMPLE COMFORT             Registered       United States   Class-20 Pillows                                     5/17/2022    Section 8 & 15     86/259,009   4,960,759        Undetermined
HOLLAN.1282                                                                                                                                             Deadline           04-22-2014   05-17-2016
HOLLANDER 10. -1417       SIMPLY SLEEP               Not yet filed    United States   Closed in CMFE 1/30/19                                                                                             Undetermined
HOLLAN.2196
HOLLANDER 10.1-1315       SIX STAR                   Registered       United States   Class-20 Pillows                                      3/4/2023    Section 8 & 9      76/345,672   2,692,543        Undetermined
HOLLAN.1939                                                                           Class-24 Comforters                                               Renewal Deadline   12-06-2001   03-04-2003
HOLLANDER 10.0-1399       SLEEP 4 A's                Pending          United States   Class-20 Pillows, Mattress Toppers                                                   88/176,004                    Undetermined
HOLLAN.2121                                                                           Class-24 Bed Blankets, Mattress Pads, Mattress                                       10-31-2018
                                                                                      Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1399 CA    SLEEP 4 A'S                Pending          Canada          Class-20 Pillows, Mattress Toppers                                                   1928705                       Undetermined
HOLLAN.2148                                                                           Class-24 Bed Blankets, Mattress Pads, Mattress                                       11-05-2018
                                                                                      Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1317 I     SLEEP FOR SUCCESS          Registered       United States   Class-20 Pillows                                     8/21/2022    Section 8 & 9      85/109,698   4,195,182        Undetermined
HOLLAN.1941                                                                           Class-24 Comforters                                               Renewal Deadline   08-17-2010   08-21-2012
HOLLANDER 10.0-1317 II    SLEEP FOR                  Registered       United States   Class-20 Pillows                                     10/9/2024    Section 8 & 15     87/662,690   5,578,548        Undetermined
HOLLAN.2046               SUCCESS!                                                    Class-24 Comforters                                               Deadline           10-27-2017   10-09-2018
HOLLANDER 10.1-1318       SLEEP SAFE                 Registered       United States   Class-20 Pillows                                     7/11/2023    Section 8 & 15     85/631,966   5,241,684        Undetermined
HOLLAN.1942                                                                           Class-24 Pillow Protectors, Namely, Pillow Covers                 Deadline           05-22-2012   07-11-2017
HOLLANDER 10.1-883 CN I   SLEEPSATIONS               To be abandoned China            Class-24 Mattress Pad; Mattress Covers; Material     9/13/2019    Renewal Grace      201358116    4908150          Undetermined
HOLLAN.1101                                                                           (Textile
                                                                                      ); Non-Braided Textile; Seat Cushions (Not Paper                  Period             09-21-2005   03-14-2009
                                                                                      Made)
HOLLANDER 10.1-859 CA     SLEEPSATIONS               Registered       Canada          Class- Duvets, Comforters                            11/23/2026   Renewal Deadline   1498089      TMA812456 11-    Undetermined
HOLLAN.1082                                                                                                                                                                10-01-2010   23-2011
HOLLANDER 10.1-879 CA     SLEEPSATIONS               Registered       Canada          Class- Bed Pillows, Mattress Pads, Mattress Covers   3/25/2026    Renewal Deadline   1341356      TMA793831 03-    Undetermined
HOLLAN.1083                                                                                                                                                                03-29-2007   25-2011
HOLLANDER 10.1-1321       SLUMBER CORE               Registered       United States   Class-20 Pillows                                     12/23/2023   Section 8 & 9      76/410,016   2,798,849        Undetermined
HOLLAN.1946                                                                                                                                             Renewal Deadline   05-20-2002   12-23-2003
HOLLANDER 10.1-1119 CA    SLZZP                      Registered       Canada          Class-20 Pillows                                      8/2/2033    Renewal Deadline   1818741      TMA1002051 08-   Undetermined
HOLLAN.1446                                                                                                                                                                01-18-2017   02-2018
HOLLANDER 10.0-1119       SLZZP                      Pending          United States   Class-20 Pillows, Mattress Toppers                                                   87/304,233                    Undetermined
HOLLAN.1439                                                                           Class-24 Mattress Pads,                                                              01-17-2017
                                                                                      Comforters

                                                                                                    40
                                             19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                                                          Pg 75 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)            Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                       1897263                      Undetermined
HOLLAN.2080                                                                          Component Of Pillows                                                                  05-03-2018
                                                                                     Class-24 Bed Blankets, Mattress          Pads,
                                                                                     Comforters; Down Fill Sold As An Integral
                                                                                     Component Of Bed Blankets, Mattress Pads And
                                                                                     Comforters


HOLLANDER 10.1-951 CA      SMART FIBRE              Registered       Canada          Class- Matress Pads, Matress                          5/14/2024    Renewal Deadline   1275403      TMA740173 05-   Undetermined
HOLLAN.1176                                                                          Toppers Class--                                                                       10-12-2005   14-2009
HOLLANDER 10.1-862         SMART FOAM               Registered       United States   Class-20 Pillows                                       7/4/2020    Section 8 & 9      75/618,046   2,364,063       Undetermined
HOLLAN.1055                                                                          Class-24 Mattress Pads                                             Renewal Deadline   01-09-1999   07-04-2000
HOLLANDER 10.0-863         SMART GRIP               Registered       United States   Class-24 Mattress Pads, Side Panels Sold              12/23/2020   Section 8 & 15     85/766,699   4,660,112       Undetermined
HOLLAN.1056                                                                          As  A
                                                                                     Component    Of Mattress Pads                                      Deadline           10-30-2012   12-23-2014
HOLLANDER 10.1-865 II MX   SMARTFLEX                Pending          Mexico          Class-20 Cooling Technology Sold As An Integral                                       2122822                      Undetermined
HOLLAN.2140                                                                          Component Of Pillows; Pliable Cooling Gel Sold                                        10-26-2018
                                                                                     As An Integral Component Of Pillows
HOLLANDER 10.1-864 CA      SMARTFLEX                Registered       Canada          Class-   Mattress    Pads,   Fabrics    For     The   5/20/2029    Renewal Deadline   1500121      TMA878219 05-   Undetermined
HOLLAN.1084                                                                          Manufacture Of Bedding, Fabrics For Textile Use,                                      10-18-2010   20-2014
                                                                                     Fabrics For Pillows, Fabrics For Bed Pillows,
                                                                                     Fabrics For Mattress Pads, Bed Pillows, Pillows
HOLLANDER 10.1-864         SMARTFLEX                Registered       United States   Class-20 Bed Pillows; Pillows                         5/15/2022    Section 8 & 9      85/133,374   4,143,506       Undetermined
HOLLAN.1057                                                                                                                                             Renewal Deadline   09-20-2010   05-15-2012
HOLLANDER 10.1-865 II CA   SMARTFLEX                Pending          Canada          Class-20 Cooling Technology Sold As An Integral                                       1927370                      Undetermined
HOLLAN.2139                                                                          Component Of Pillows; Pliable Cooling Gel Sold                                        10-26-2018
                                                                                     As An Integral Component Of Pillows
HOLLANDER 10.0-865 II      SMARTFLEX                Pending          United States   Class-20 Cooling Technology Sold As An Integral                                       88/167,359                   Undetermined
HOLLAN.2125                                                                          Component Of Pillows; Pliable Cooling Gel Sold                                        10-24-2018
                                                                                     As An Integral Component Of Pillows
HOLLANDER 10.1-866         SMOOTH GRIP              Registered       United States   Class-24 Mattress Pads                                3/16/2020    Section 8 & 9      77/700,895   3,761,840       Undetermined
HOLLAN.1059                                                                                                                                             Renewal Deadline   03-27-2009   03-16-2010
HOLLANDER 10.1-866 CA      SMOOTH GRIP              Registered       Canada          Class- Mattress Pads                                  4/16/2027    Renewal Deadline   1432902      TMA822189 04-   Undetermined
HOLLAN.1085                                                                                                                                                                03-30-2009   16-2012
HOLLANDER 10.1-867         SMOOTH GRIP and          Registered       United States   Class-24 Mattress Pads                                5/18/2020    Section 8 & 9      77/716,507   3,791,297       Undetermined
HOLLAN.1060                Design                                                                                                                       Renewal Deadline   04-17-2009   05-18-2010
HOLLANDER 10.1-867 CA      SMOOTH GRIP and          Registered       Canada          Class- Mattress Pads                                  4/18/2027    Renewal Deadline   1435254      TMA822445 04-   Undetermined
HOLLAN.1086                Design                                                                                                                                          04-21-2009   18-2012
HOLLANDER 10.1-1323 CA     SNUG KNIT                Registered       Canada          Class-24 Mattress Pads                                7/14/2021    Renewal Deadline   1103001      TMA667734 07-   Undetermined
HOLLAN.1950                                                                                                                                                                05-15-2001   14-2006
HOLLANDER 10.1-1323        SNUG KNIT                Registered       United States   Class-24 Mattress Pads                                4/26/2025    Section 8 & 9      76/229,652   2,944,241       Undetermined
HOLLAN.1949                                                                                                                                             Renewal Deadline   03-26-2001   04-26-2005
HOLLANDER 10.1-1324        SOMNUS                   Registered       United States   Class-20 Pillows                                      5/17/2025    Section 8 & 9      76/580,852   2,951,135       Undetermined
HOLLAN.1951                                                                          Class-24 Comforters, Feather Beds, Bed                             Renewal Deadline   03-15-2004   05-17-2005
                                                                                     Blankets,
                                                                                     Throws, Mattress Pads, Duvet Covers And Bed
                                                                                     Sheets
HOLLANDER 10.1-1326 CN     SSLEEP                   Registered       China                                                                 3/20/2025    Renewal Deadline   12428169     174176CN        Undetermined
HOLLAN.1954                                                                                                                                                                04-15-2013   03-21-2015
HOLLANDER 10.1-1327        STARLIGHT DUVET          Registered       United States   Class-24 Bed Blankets                                 2/20/2021    Section 8 & 9      76/024,226   2,430,067       Undetermined
HOLLAN.1955                INSERT                                                                                                                       Renewal Deadline   04-12-2000   02-20-2001

                                                                                                   41
                                                 19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                      Main Document
                                                                                              Pg 76 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)                 Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                      1897263                      Undetermined
HOLLAN.2080                                                                              Component Of Pillows                                                                 05-03-2018
                                                                                         Class-24 Bed Blankets, Mattress          Pads,
                                                                                         Comforters; Down Fill Sold As An Integral
                                                                                         Component Of Bed Blankets, Mattress Pads And
                                                                                         Comforters


HOLLANDER 10.1-1332 CA    STRETCHFIT                    Registered       Canada          Class-28 Skirt Portion Of A Mattress Pad             1/16/2034    Renewal Deadline   1082908      TMA599736 01-   Undetermined
HOLLAN.1962                                                                                                                                                                   11-16-2000   16-2004
HOLLANDER 10.0-1332       STRETCHFIT                    Pending          United States   Class-24 Mattress Pads, Mattress Covers                                              88/258,336                   Undetermined
HOLLAN.2178                                                                                                                                                                   01-11-2019
HOLLANDER 10.1-1333       SUPER FILLED                  Registered       United States   Class-24 Mattress Pads                                6/3/2024    Section 8 & 9      85/785,361   4,545,331       Undetermined
HOLLAN.1963                                                                                                                                                Renewal Deadline   11-21-2012   06-03-2014
HOLLANDER 10.1-1334       SUPER FIT                     Registered       United States   Class-24 Mattress Pads, Pillowcases, Bedsheets       11/4/2020    Section 8 & 15     85/755,198   4,632,904       Undetermined
HOLLAN.1964                                                                              And
                                                                                         Duvets                                                            Deadline           10-16-2012   11-04-2014
HOLLANDER 10.1-1334 CA    SUPER FIT                     Registered       Canada          Class-24 Mattress Pads, Pillowcases, Bedsheets       3/10/2032    Renewal Deadline   1598577      TMA965370 03-   Undetermined
HOLLAN.1965                                                                              And Duvets                                                                           10-17-2012   10-2017
HOLLANDER 10.0-605        SUPER SUPPORT                 Registered       United States   Class-20 Pillows                                     5/28/2019    Section 8 & 15     85/371,305   4,344,316       Undetermined
HOLLAN.879                                                                                                                                                 Deadline           07-14-2011   05-28-2013
HOLLANDER 10.1-1336       SUPERGRIP                     Registered       United States   Class-24 Mattress Pads                               2/22/2021    Section 8 & 9      77/826,176   3,923,874       Undetermined
HOLLAN.1967                                                                                                                                                Renewal Deadline   09-14-2009   02-22-2011
HOLLANDER 10.1-1336 CA    SUPERGRIP                     Registered       Canada          Class-24 Mattress Pads                               7/17/2027    Renewal Deadline   1451988      TMA828203 07-   Undetermined
HOLLAN.1968                                                                                                                                                                   09-16-2009   17-2012
HOLLANDER 10.1-535        SUPERSIDE                     Registered       Canada          Class- Pillows                                       10/17/2027   Renewal Deadline   1,452,964    TMA834458 10-   Undetermined
Canada HOLLAN.788                                                                                                                                                             09-24-2009   17-2012
HOLLANDER 10.1-462        SUPERSIDE                     Registered       Canada          Class- Pillows                                        6/1/2020    Renewal Deadline   1225865      TMA641078 06-   Undetermined
Canada HOLLAN.573                                                                                                                                                             08-04-2004   01-2005
HOLLANDER 10.0-462        SUPERSIDE                     Registered       United States   Class-20 Pillows                                      8/9/2025    Section 8 & 9      78/381,047   2,984,220       Undetermined
HOLLAN.559                                                                                                                                                 Renewal Deadline   03-09-2004   08-09-2005
HOLLANDER 10.1-535 Mexico SUPERSIDE (Class 20)          Registered       Mexico          Class-20 Pillow                                       9/2/2019    Renewal Deadline   1030833      1127258         Undetermined
HOLLAN.770                                                                                                                                                                    09-02-2009   10-23-2009
HOLLANDER 10.1-535 Mexico SUPERSIDE (Class 24)          To be abandoned Mexico           Class-24 Blankets, Mattress Toppers And               9/2/2019    Renewal Deadline   1030829      1196044         Undetermined
II
HOLLAN.777                                                                               Comforters                                                                           09-02-2009   01-11-2011
HOLLANDER 10.0-992        SUPRACELL                     Registered       United States   Class-20 Bedding Products, Namely, Pillows And       3/10/2021    Section 8 & 15     86/241,535   4,698,518       Undetermined
HOLLAN.1225                                                                              Mattress
                                                                                         Toppers Incorporating Open-Cell Foam Technology                   Deadline           04-03-2014   03-10-2015

HOLLANDER 10.1-1338       SUREHOLD                      Registered       United States   Class-24 Bed Sheets And Mattress Pads,                7/2/2022    Section 8 & 9      76/107,510   2,587,466       Undetermined
HOLLAN.1970                                                                              Having   A
                                                                                         Portion Designed To Provide A Secure Fit To A                     Renewal Deadline   08-14-2000   07-02-2002
                                                                                         Mattress
HOLLANDER 10.1-1339 CN III SWITZERLAND                  Registered       China           Class-24 Packing (Textile); Metal Cotton And                                         8725439      8725439         Undetermined
HOLLAN.1974                PROMISES CHINA & D                                            Kapok
                                                                                         (Outer Space Cotton And Kapok); Bedspread;                                           10-11-2010   10-21-2011
                                                                                         Quilt; Bed
                                                                                         Sheet   (Textile); Pillowcase; Bedding Bag; Quilt
                                                                                         Wadding;
                                                                                         Cotton And Kapok Blanket; Bed Curtain
HOLLANDER 10.1-1339 CN I SWITZERLAND                    Registered       China           Class-20 Bedding (Flax Product Exception);                                           8725441      8725441         Undetermined
HOLLAN.1972              PROMISES CHINA & D                                              Cushioning;
                                                                                         Pillow; Glass Fiber Reinforced Plastic Handicraft;                                   10-11-2010   10-21-2011
                                                                                         Pad Cor Handicraft; Magnetism Therapy Pillow;
                                                                                         Pillow;
                                                                                         Camp
                                                                                         Sleeping Bag


                                                                                                          42
                                               19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                                                            Pg 77 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)                Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                       1897263                      Undetermined
HOLLAN.2080                                                                            Component Of Pillows                                                                  05-03-2018
                                                                                       Class-24 Bed Blankets, Mattress          Pads,
                                                                                       Comforters; Down Fill Sold As An Integral
                                                                                       Component Of Bed Blankets, Mattress Pads And
                                                                                       Comforters


HOLLANDER 10.1-1339 CN II SWITZERLAND                 Registered       China           Class-22 Non-Rubber Or Plastic System                                                 8725440      8725440         Undetermined
HOLLAN.1973               PROMISES CHINA & D                                           Packing
                                                                                       Material; Cotton And Kapok Filings (Wadding);                                         10-11-2010   10-21-2011
                                                                                       Liner
                                                                                       PackingAndUpholstery Padding; Textile Fiber
                                                                                       Spinning And
                                                                                       Weaving    Raw Material; The Textile Uses The
                                                                                       Plastic
                                                                                       Textile Fiber (Textile Fiber); Silk Wadding; Textile
                                                                                       Fiber
HOLLANDER 10. -1427       TAFFY                       Not yet filed    United States                                                                                                                      Undetermined
HOLLAN.2232
HOLLANDER 10.1-1404 MX II TECHNOLOGY THAT             Pending          Mexico          Class-24 Bed Blankets, Mattress Pads, Mattress                                        2125514                      Undetermined
HOLLAN.2153               ADAPTS TO YOUR                                               Covers, Comforters, Pillow Covers                                                     11-05-2018
                          COMFORT
HOLLANDER 10.0-1404      TECHNOLOGY THAT              Pending          United States   Class-20 Pillows, Mattress Toppers                                                    88/175,996                   Undetermined
HOLLAN.2127              ADAPTS TO YOUR                                                Class-24 Bed Blankets, Mattress Pads, Mattress                                        10-31-2018
                         COMFORT                                                       Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1404 MX I TECHNOLOGY THAT              Pending          Mexico          Class-20 Pillows, Mattress Toppers                                                    2125513                      Undetermined
HOLLAN.2152              ADAPTS TO YOUR                                                                                                                                      11-05-2018
                         COMFORT
HOLLANDER 10.1-1404 CA   TECHNOLOGY THAT              Pending          Canada          Class-20 Pillows, Mattress Toppers                                                    1928695                      Undetermined
HOLLAN.2151              ADAPTS TO YOUR                                                Class-24 Bed Blankets, Mattress Pads, Mattress                                        11-05-2018
                         COMFORT                                                       Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1414 CA   TEMPZONE                     Pending          Canada          Class-20 Pillows, Mattress Toppers                                                    1941283                      Undetermined
HOLLAN.2187                                                                            Class-24 Bed Blankets, Mattress Pads, Mattress                                        01-17-2019
                                                                                       Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1414 MX II TEMPZONE                    Pending          Mexico          Class-24 Bed Blankets, Mattress Pads, Mattress                                        2151733                      Undetermined
HOLLAN.2189                                                                            Covers, Comforters, Pillow Covers                                                     01-15-2019
HOLLANDER 10.0-1414      TEMPZONE                     Pending          United States   Class-20 Pillows, Mattress Toppers                                                    88/258,284                   Undetermined
HOLLAN.2182                                                                            Class-24 Bed Blankets, Mattress Pads, Mattress                                        01-11-2019
                                                                                       Covers, Comforters, Pillow Covers
HOLLANDER 10.1-1414 MX I TEMPZONE                     Pending          Mexico          Class-20 Pillows, Mattress Toppers                                                    2151727                      Undetermined
HOLLAN.2188                                                                                                                                                                  01-15-2019
HOLLANDER 10.1-1340      TERRALOFT                    Registered       United States   Class-20 Pillows                                       12/6/2022   Section 8 & 15     86/625,201   5,096,349       Undetermined
HOLLAN.1976                                                                            Class-24 Bed Blankets                                              Deadline           05-11-2016   12-06-2016
HOLLANDER 10.1-1342      THE BEAST                    Registered       United States   Class-20 Pillows                                       8/15/2023   Section 8 & 15     86/452,246   5,266,349       Undetermined
HOLLAN.1977                                                                                                                                               Deadline           11-12-2014   08-15-2017
HOLLANDER 10.1-957 CA    THE BLUE WHALE               Registered       Canada          Class- Fibre Beds, Foam Pillows, Blankets, Sheets,     9/28/2026   Renewal Deadline   1504934      TMA807902       Undetermin
HOLLAN.1182                                                                            Bath Towels And Bath Mats                                                             11-23-2010   09-28-2011
                                                                                                                                                                                                          ed
HOLLANDER 10.1-958 CA    THE BLUE WHALE               Registered       Canada          Class- Bed Pillows, Mattress Pads, Foam Mattress       8/17/2028   Renewal Deadline   0858547      TMA498787 08-   Undetermined
HOLLAN.1183                                                                            Toppers, Pillow Protectors, Pillow Shams, Pillow                                      10-14-1997   17-1998
                                                                                       Covers And Duvet Covers
HOLLANDER 10.1-957 MX    THE BLUE WHALE               Registered       Mexico          Class-24 Pillow Covers, Mattress Covers And            3/22/2021   Renewal Deadline   1165199      1233787         Undetermined
HOLLAN.1195                                                                            Conforters                                                                            03-22-2011   08-18-2011

                                                                                                     43
                                             19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                                                           Pg 78 of 263
HOLLANDER 10.1-1382 CA    3W (Stylized)             Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                       1897263                      Undetermined
HOLLAN.2080                                                                           Component Of Pillows                                                                  05-03-2018
                                                                                      Class-24 Bed Blankets, Mattress          Pads,
                                                                                      Comforters; Down Fill Sold As An Integral
                                                                                      Component Of Bed Blankets, Mattress Pads And
                                                                                      Comforters


HOLLANDER 10.0-1381       Three Arc Design          Pending           United States   Class-20 Pillows, Fiber Beds, Mattress Toppers,                                       87/784,733                   Undetermined
HOLLAN.2072                                                                           Feather Beds                                                                          02-05-2018
                                                                                      Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                      Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1344 CA    TOUCH OF DOWN             Registered        Canada          Class-20 Pillows                                       4/1/2023    Renewal Deadline   1277793      TMA710684 04-   Undetermined
HOLLAN.1981                                                                                                                                                                 10-31-2005   01-2008
HOLLANDER 10.1-1344       TOUCH OF DOWN             Registered        United States   Class-20 Pillows                                      10/10/2026   Section 8 & 9      78/732,065   3,153,679       Undetermined
HOLLAN.1980                                                                                                                                              Renewal Deadline   10-12-2005   10-10-2006
HOLLANDER 10.1-1344 CN    TOUCH OF DOWN             Registered        China           Class-20 Cushion (Mattress); Bedding (Flax            3/27/2020    Renewal Deadline   6515200      6515200         Undetermined
HOLLAN.1982                                                                           Product
                                                                                      Exception); Cushioning; Pillow; Non-Medical Air                                       01-17-2008   03-28-2010
                                                                                      Cushion;
                                                                                      Pad Pillow; Feather Pillow; Protrusion Of The
                                                                                      Occipital
                                                                                      Bone; Magnetism Therapy Pillow; Furniture

HOLLANDER 10.1-1346       TRIA                      Registered        United States   Class-20 Pillows                                      3/31/2029    Section 8 & 9      77/084,967   3,599,036       Undetermined
HOLLAN.1984                                                                                                                                              Renewal Deadline   01-17-2007   03-31-2009
HOLLANDER 10.1-1346 CA    TRIA                      Registered        Canada          Class-20 Pillows                                      11/16/2026   Renewal Deadline   1332303      TMA811790 11-   Undetermined
HOLLAN.1985                                                                                                                                                                 02-23-2007   16-2011
HOLLANDER 10.1-1346 CN    TRIA & DESIGN             Registered        China           Class-20 Pillows                                      4/27/2020    Renewal Deadline   6515203      6515203         Undetermined
HOLLAN.1986                                                                                                                                                                 01-17-2008   04-28-2010
HOLLANDER 10.0-1006 II    TRI-COOL                  Application       United States   Class-20 Pillows; Pillow Component, Namely, A                                         87/691,494                   Undetermined
HOLLAN.2053                                         allowed                           Pliable Cooling Gel Sold As An Integral Component                                     11-20-2017
                                                                                      In Pillows
HOLLANDER 10.1-1006 III CA TRI-COOL                 Pending           Canada          Class-20 Pillows                                                                      1903632                      Undetermined
HOLLAN.2102                                                                           Class-24 Mattress Pads                                                                06-11-2018
HOLLANDER 10.1-1006 II CA TRI-COOL                  Pending           Canada          Class-20 Pillows; Pillow Component, Namely, A                                         1905773                      Undetermined
HOLLAN.2077                                                                           Pliable Cooling Gel Sold As An Integral Component                                     06-22-2018
                                                                                      In Pillows
HOLLANDER 10.1-1347 CA    TRILLIUM                  Registered        Canada          Class-20 Synthetic Fibers Sold As A                    9/2/2026    Renewal Deadline   1340704      TMA805969 09-   Undetermined
HOLLAN.1988                                                                           Component Of Pillows                                                                  03-23-2007   02-2011
HOLLANDER 10.1-1347       TRILLIUM                  Registered        United States   Class-20 Synthetic Fibers Sold As A                   11/24/2019   Section 8 & 9      78/594,123   3,716,946       Undetermined
HOLLAN.1987                                                                           Component
                                                                                      Pillows    Of                                                      Renewal Deadline   03-24-2005   11-24-2009
                                                                                      Class-24 Synthetic Fibers Sold As A
                                                                                      Component And
                                                                                      Comforters Of Bed Blankets
HOLLANDER 10.1-1347 CN I TRILLIUM & DESIGN          Registered        China           Class-20 Cushion (Mattress); Bedding (Flax            3/27/2020    Renewal Deadline   6515552      6515552         Undetermined
HOLLAN.1989                                                                           Product
                                                                                      Exception); Cushioning; Pillow; Mattress; Bed; Pad                                    01-17-2008   03-28-2010
                                                                                      Pillow;
                                                                                      Feather Pillow; Magnetism Therapy Pillow; Furniture




                                                                                                    44
                                                 19-11608-mew         Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                               Pg 79 of 263
HOLLANDER 10.1-1382 CA     3W (Stylized)                Pending           Canada          Class-20 Pillows; Down Fill Sold As An Integral                                       1897263                      Undetermined
HOLLAN.2080                                                                               Component Of Pillows                                                                  05-03-2018
                                                                                          Class-24 Bed Blankets, Mattress          Pads,
                                                                                          Comforters; Down Fill Sold As An Integral
                                                                                          Component Of Bed Blankets, Mattress Pads And
                                                                                          Comforters


HOLLANDER 10.1-1347 CN III TRILLIUM & DESIGN            Registered        China           Class-22 String; Spreads The Adhesive Plaster;      6/27/2020    Renewal Deadline     6515551      6515551         Undetermined
HOLLAN.1991                                                                               Weaves
                                                                                          The Bag; Padding; Textile Fiber Spinning And                                          01-17-2008   06-28-2010
                                                                                          Weaving
                                                                                          Raw Material; Cotton And Kapok Fibrous Bundle;
                                                                                          Hemp;
                                                                                          Silk Wadding; Textile Fiber; The Textile Uses The
                                                                                          Plastic
                                                                                          Textile Fiber (Textile Fiber)

HOLLANDER 10.1-1347 CN II TRILLIUM & DESIGN             Registered        China           Class-24 Packing (Textile); Metal Cotton And         7/6/2020    Renewal Deadline     6515550      6515550         Undetermined
HOLLAN.1990                                                                               Kapok
                                                                                          (Outer Space Cotton And Kapok); Bedspread;                                            01-17-2008   07-07-2010
                                                                                          Quilt;
                                                                                          Pillowcase; Bedding Bag; Quilt Wadding; Cotton
                                                                                          And
                                                                                          Kapok Blanket; Wool Blanket; Felt
HOLLANDER 10.0-579         TRI-LOFT                     Registered        United States   Class-22 Down Fill And Fiber Fill                   5/14/2019    Section 8 & 15       85/135,421   4,335,240       Undetermined
HOLLAN.846                                                                                                                                                 Deadline             09-22-2010   05-14-2013
HOLLANDER 10.1-223         TRILOGY                      Registered        United States   Class-20 Bed Pillows                                10/15/2026   Section 8 & 9        74/674,187   2,007,760       Undetermined
HOLLAN.187                                                                                                                                                 Renewal Deadline     05-15-1995   10-15-1996
HOLLANDER 10.0-1071        TRIPLE COMFORT               Registered        United States   Class-20 Pillows                                    4/18/2023    Section 8 & 15       86/585,852   5,187,072       Undetermined
HOLLAN.1360                                                                                                                                                Deadline             04-02-2015   04-18-2017
HOLLANDER 10.1-1348        TROPICAL STAR                Registered        United States   Class-24 Bed Blankets                               2/20/2021    Section 8 & 9        76/024,227   2,430,068       Undetermined
HOLLAN.1992                (STYLIZED)                                                                                                                      Renewal Deadline     04-12-2000   02-20-2001
HOLLANDER 10.1-1349 CA     TRUECLEAN                    Registered        Canada          Class- Pillows And Featherbeds; Comforters,          7/4/2029    Renewal Deadline     1487425      TMA881261 07-   Undetermined
HOLLAN.1994                                                                               Bed Blankets And Throws                                                               07-05-2010   04-2014
HOLLANDER 10.1-1350        TRUEFIT                      Registered        United States   Class-24 Mattress Pads, Namely, End Portions        9/17/2022    Section 8 & 9        76/179,016   2,620,049       Undetermined
HOLLAN.1995                                                                               ThereofAre Designed To Fit To The Mattress
                                                                                          Which                                                            Renewal Deadline     12-11-2000   09-17-2002
HOLLANDER 10.0-1088        TWICE COOL                   Application       United States   Class-20 Pillows, Fiber Beds, Mattress Toppers,                                       86/924,842                   Undetermined
HOLLAN.1394                                             allowed                           Feather Beds                                                                          03-01-2016
                                                                                          Class-24 Bed Blankets, Mattress Pads, Mattress
                                                                                          Covers, Comforters, Pillow Covers, Bed Linens
HOLLANDER 10.1-1351        TWO STAR (STYLIZED)          Registered        United States   Class-20 Pillows                                     3/4/2023    Section 8 & 9        76/345,673   2,692,544       Undetermined
HOLLAN.1996                                                                               Class-24 Comforters                                              Renewal Deadline     12-06-2001   03-04-2003
HOLLANDER 10.1-985         ULTIMATE FIT                 Registered        United States   Class-24 Mattress Pads                               8/4/2021    Section 8 Deadline   86/550,234   4,787,723       Undetermined
HOLLAN.1216                                                                                                                                                                     03-02-2015   08-04-2015
HOLLANDER 10.1-1352 CA     ULTRA ESSENCE                Registered        Canada          Class- Pillows;                                      6/4/2029    Renewal Deadline     1533355      TMA879395 06-   Undetermined
HOLLAN.1998                                                                               Comforters Class--                                                                    06-27-2011   04-2014
HOLLANDER 10.1-998 MX II   ULTRA LUXE                   Registered        Mexico          Class-24 Bed Blankets, Mattress Covers,             12/10/2023   Renewal Deadline     1439498      1445105         Undetermined
HOLLAN.1246                                                                               Comforters,
                                                                                          Pillow Covers, Bed Linens                                                             12-10-2013   03-31-2014
HOLLANDER 10.1-998 MX I    ULTRA LUXE (Class            Registered        Mexico          Class-20 Pillows, Fiber Beds, Feather Beds          12/10/2023   Renewal Deadline     1439499      1445106         Undetermined
HOLLAN.1242                20)                                                                                                                                                  12-10-2013   03-31-2014
HOLLANDER 10.1-1353        ULTRAFLOW                    To be abandoned United States     Class-20 Pillows And Synthetic Fill Sold As An      6/26/2022    Section 8 & 9        85/355,977   4,163,568       Undetermined
HOLLAN.1999                                                                               Integral
                                                                                          Component   Of Pillows                                           Renewal Deadline     06-24-2011   06-26-2012




                                                                                                        45
                                               19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                     Main Document
                                                                                            Pg 80 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)                Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                     1897263                       Undetermined
HOLLAN.2080                                                                            Component Of Pillows                                                                05-03-2018
                                                                                       Class-24 Bed Blankets, Mattress          Pads,
                                                                                       Comforters; Down Fill Sold As An Integral
                                                                                       Component Of Bed Blankets, Mattress Pads And
                                                                                       Comforters


HOLLANDER 10.1-1353 CN II ULTRAFLOW &                 Registered       China           Class-20 Cushion (Mattress); Bedding (Flax                                          6515197      6515197          Undetermined
HOLLAN.2001               DESIGN                                                       Product
                                                                                       Exception); Cushioning; Pillow; Non-Medical Air                                     01-17-2008   03-28-2010
                                                                                       Cushion;
                                                                                       Pad Pillow; Feather Pillow; Protrusion Of The
                                                                                       Occipital
                                                                                       Bone; Magnetism Therapy Pillow; Furniture

HOLLANDER 10.1-1353 CN I ULTRAFLOW &                  Registered       China           Class-22 String; Spreads The Adhesive Plaster;                                      6515196      6515196          Undetermined
HOLLAN.2000              DESIGN                                                        Weaves
                                                                                       The Bag; Padding; Textile Fiber Spinning And                                        01-17-2008   06-21-2010
                                                                                       Weaving
                                                                                       Raw   Material; Cotton And Kapok Fibrous Bundle;
                                                                                       Hemp;
                                                                                       Silk Wadding; Textile Fiber; The Textile Uses The
                                                                                       Plastic
                                                                                       Textile Fiber (Textile Fiber)

HOLLANDER 10.1-1142      UNCRUSHABLE                  Registered       United States   Class-20 Pillows                                    9/18/2027    Section 8 & 9      76/462,052   3,294,379        Undetermined
HOLLAN.1483              (STYLIZED)                                                                                                                     Renewal Deadline   10-28-2002   09-18-2007
HOLLANDER 10.1-427       UNE VIE DOUILLETT            Registered       Canada          Class- Pillows, Valances, Mattress Toppers,         4/27/2020    Renewal Deadline   1151246      TMA638,406 04-   Undetermined
Canada HOLLAN.508                                                                      Mattress Covers, And Featherbeds, Comforters,                                       08-29-2002   27-2005
                                                                                       Bed Sheets, Pillow Cases, Bed Ruffles, Pillow
                                                                                       Shams, Duvet Covers, Table Rounds And Window
                                                                                       Treatments Namely Window Curtains, Window
                                                                                       Scarves, Fabric Curtain Tiebacks And Textile
                                                                                       Window Covering Panels, Dust Ruffles, Mattress
                                                                                       Pads, Fiber Fill And Bed Blankets

HOLLANDER 10.0-427       UNE VIE DOUILLETT            Registered       United States   Class-24 Comforters, Duvet Covers, Mattress          6/8/2024    Section 8 & 9      78/157,787   2,851,928        Undetermined
HOLLAN.507                                                                             Pads,
                                                                                       Mattress Covers                                                  Renewal Deadline   08-26-2002   06-08-2004
HOLLANDER 10.0-986 I     US SMART                     Registered       United States   Class-20 Pillows, Mattress Toppers                  12/16/2020   Section 8 & 15     86/020,081   4,657,173        Undetermined
HOLLAN.1218                                                                            Class-24 Mattress Pads                                           Deadline           07-25-2013   12-16-2014
HOLLANDER 10.0-986 II    US SMART                     Pending          United States   Class-24 Comforters                                                                 88/219,557                    Undetermined
HOLLAN.2165                                                                                                                                                                12-06-2018
HOLLANDER 10.0-987 II    US SMART & Design            Pending          United States   Class-24 Comforters                                                                 88/219,553                    Undetermined
HOLLAN.2166                                                                                                                                                                12-06-2018

HOLLANDER 10.0-987 I     US SMART and Design          Registered       United States   Class-20 Pillows, Mattress Toppers                  12/16/2020   Section 8 & 15     86/020,094   4,657,174        Undetermined
HOLLAN.1219                                                                            Class-24 Mattress Pads                                           Deadline           07-25-2013   12-16-2014

HOLLANDER 10.0-1401      V-NECK                       Pending          United States   Class-20 Bed Pillows                                                                88/279,329                    Undetermined
HOLLAN.2123                                                                                                                                                                01-28-2019   01-00-1900
HOLLANDER 10.0-597       WAKE UP! AND LIVE            Registered       United States   Class-20 Pillows                                     7/8/2020    Section 8 & 15     85/250,424   4,564,473        Undetermined
HOLLAN.866                                                                                                                                              Deadline           02-24-2011   07-08-2014
HOLLANDER 10.1-1356 II   WON'T GO FLAT                Registered       United States   Class-24 Mattress Pads                               3/8/2022    Section 8 & 15     86/599,686   4,915,237        Undetermined
HOLLAN.2005                                                                                                                                             Deadline           04-16-2015   03-08-2016
HOLLANDER 10.1-1356 CA   WON'T GO FLAT                Pending          Canada          Class- Pillows; Mattress                                                            1810952                       Undetermined
HOLLAN.2006                                                                            Pads Class--                                                                        11-23-2016


                                                                                                     46
                                         19-11608-mew        Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03                  Main Document
                                                                                      Pg 81 of 263
HOLLANDER 10.1-1382 CA   3W (Stylized)          Pending          Canada          Class-20 Pillows; Down Fill Sold As An Integral                                  1897263                   Undetermined
HOLLAN.2080                                                                      Component Of Pillows                                                             05-03-2018
                                                                                 Class-24 Bed Blankets, Mattress          Pads,
                                                                                 Comforters; Down Fill Sold As An Integral
                                                                                 Component Of Bed Blankets, Mattress Pads And
                                                                                 Comforters


HOLLANDER 10.1-1356 I    WON'T GO FLAT          Registered       United States   Class-20 Pillows                                  6/26/2022   Section 8 & 9      85/307,645   4,163,367    Undetermined
HOLLAN.2004                                                                                                                                    Renewal Deadline   04-28-2011   06-26-2012




                                                                                               47
19-11608-mew   Doc 122   Filed 06/21/19 Entered 06/21/19 23:14:03   Main Document
                                     Pg 82 of 263




          SCHEDULES OF ASSETS AND LIABILITIES


                     EXHIBIT FOR SCHEDULE AB

                          PART 10, QUESTION 61

           INTERNET DOMAIN NAMES AND WEBSITES
           19-11608-mew       Doc 122   Filed 06/21/19 Entered 06/21/19 23:14:03   Main Document
                                                    Pg 83 of 263

Hollander Sleep Products, LLC
Case #19-11608
Schedule AB-61: Internet domain names and websites


               Description                Net Book Value    Valuation Method   Current Value of Debtors Interest
allsleep.com                              Undetermined          Unknown                 Undetermined
comfortcouncil.com                        Undetermined          Unknown                 Undetermined
comfortcouncil.net                        Undetermined          Unknown                 Undetermined
comfortcouncil.org                        Undetermined          Unknown                 Undetermined
comfortcouncil.xyz                        Undetermined          Unknown                 Undetermined
comfortquarters.biz                       Undetermined          Unknown                 Undetermined
comfortquarters.com                       Undetermined          Unknown                 Undetermined
greatsleep.com                            Undetermined          Unknown                 Undetermined
hollander.com                             Undetermined          Unknown                 Undetermined
hollander.shop                            Undetermined          Unknown                 Undetermined
hollanderfashions.com                     Undetermined          Unknown                 Undetermined
hollanderhome.com                         Undetermined          Unknown                 Undetermined
hollandersleep.com                        Undetermined          Unknown                 Undetermined
hollandersleepproducts.com                Undetermined          Unknown                 Undetermined
hollandersleepsolutions.com               Undetermined          Unknown                 Undetermined
hollanderstore.com                        Undetermined          Unknown                 Undetermined
hollanderstore.net                        Undetermined          Unknown                 Undetermined
iammystatement.com                        Undetermined          Unknown                 Undetermined
livecomfortably.com                       Undetermined          Unknown                 Undetermined
mybeddingplace.com                        Undetermined          Unknown                 Undetermined
slzzp.com                                 Undetermined          Unknown                 Undetermined
thebeddingplace.com                       Undetermined          Unknown                 Undetermined
thebeddingspot.com                        Undetermined          Unknown                 Undetermined
thesleepclub.com                          Undetermined          Unknown                 Undetermined
thesleepclub.net                          Undetermined          Unknown                 Undetermined




                                                                                                       Page: 1 of 1
19-11608-mew   Doc 122   Filed 06/21/19 Entered 06/21/19 23:14:03   Main Document
                                     Pg 84 of 263




          SCHEDULES OF ASSETS AND LIABILITIES

                     EXHIBIT FOR SCHEDULE AB

                          PART 11, QUESTION 73

       INTERESTS IN INSURANCE POLICIES OR ANNUITIES
                                    19-11608-mew      Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03            Main Document
                                                                               Pg 85 of 263
Hollander Sleep Products, LLC
Case #19-11608
Schedule AB-73: Interests in insurance policies or annuities


                Insurance Company                                    Coverage Description                      Policy Number           Current Value of Debtors Interest
Westport Insurance Corporation (Swiss Re)         Property - includes Earth Movement, Flood              NAP 2003249-01                         Undetermined
Ironshore Specialty Insurance
                                                  50% 1st Excess Property - includes Earth Movement, Flood 003965000
Company                                                                                                                                         Undetermined
Evanston Insurance Company (Markel)               50% 1st Excess Property - includes Earth Movement, Flood MKLV11XP007156
                                                                                                                                                Undetermined
James River Insurance Company                     2nd Excess Property - excludes Earth Movement, Flood   00081252-1
                                                                                                                                                Undetermined
Landmark American Insurance Company (RSUI)        3rd Excess Property - excludes Earth Movement, Flood   LHD906954
                                                                                                                                                Undetermined
Lloyds of London (Hiscox)                         Terrorism                                              UTS2555987.19                          Undetermined
Lloyds of London                                  Cargo & Stock Throughput (incl TRIA)                   B0509MARCW1900022                      Undetermined
Safety First Insurance Co.                        Workers Compensation / Employers Liability             FCL 4059909                            Undetermined
                                                  Commercial General Liability
Safety National Casualty Corp.                                                                           GLF 4059904
                                                  (incl TRIA)                                                                                   Undetermined
Safety National Casualty Corp.                    Business Auto Liability & Physical Damage              CAF 4059905                            Undetermined
                                                  Umbrella Liability
Continental Insurance Co (CNA)                                                                           6050424429
                                                  (incl TRIA)                                                                                   Undetermined
                                                  Excess Liability
The Ohio Casualty Insurance Co (Liberty Mutual)                                                          ECO (20) 58458016
                                                  (incl TRIA)                                                                                   Undetermined
                                                  International Package:

                                                  Foreign Commercial General Liability
Insurance Company of the State of Pennsylvania
                                                  Foreign Business Auto & Physical Damage                WS11001075
(AIG)
                                                  Foreign Voluntary Compensation & Employers Liab
                                                  Foreign Travel Accident and Sickness
                                                  Foreign Commercial Property - Scheduled location                                              Undetermined
Travelers                                         Commercial Crime                                       106205672                              Undetermined
ACE American Insurance Co                         Cyber (Privacy & Network Liability)                    G25666707004                           Undetermined
National Union Fire Ins Co (AIG)                  Special Crime                                          82867529                               Undetermined
Travelers Casualty and Surety Company of America Employment Practices Liability                          106876796
                                                                                                                                                Undetermined
                                                  Customs Bond -
Berkley Insurance Co.                             Importer # 27-054214300                                190207179
                                                  Principal: Hollander Sleep Products, LLC                                                      Undetermined
                                                  Customs Drawback Bond - Importer #27-054214300
Berkley Insurance Co.                                                                                    180605012
                                                  Principal: Hollander Sleep Products, LLC                                                      Undetermined



                                                                                                                                                                Page: 1 of 1
            19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
Debtor Name            Hollander Sleep Products, LLC                        Pg 86 of 263
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                  19-11608                                                                                                              Check if this is an
                                                                                                                                                               amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                  12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one
                                                                                                                                       Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                           Do not deduct the        that supports this
                                                                                                                                         value of collateral      claim
2.1   Creditor's name                                                  Describe debtor's property that is subject to a lien
      WELLS FARGO BANK, NA
                                                                                                                                              $3,035,000.00               UNKNOWN
      Creditor's mailing address
      US TRADE SERVICES
      401 N RESEARCH PKWY, 1ST FL
      MAC D4004-017
                                                                       Describe the lien
      WINSTON- SALEM, NC 27101-4157
                                                                        IS Letter Of Credit, For Hartford F
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   751U
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this               As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                        X Contingent
                                                                        X Unliquidated
                                                                           Disputed




2.2   Creditor's name                                                  Describe debtor's property that is subject to a lien
      WELLS FARGO BANK, NA
                                                                                                                                                $950,000.00               UNKNOWN
      Creditor's mailing address
      US TRADE SERVICES
      401 N RESEARCH PKWY, 1ST FL
      MAC D4004-017
                                                                       Describe the lien
      WINSTON- SALEM, NC 27101-4157
                                                                        IS Letter Of Credit, For Berkley In
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   605U
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines



3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                     $238,286,318.49
   Page, if any.
                                                                                                             + Undetermined Amounts
 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property              1 of 12
            19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                            Pg 87 of 263
Debtor Name           Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


 Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                      Amount of Claim           Value of collateral
  previous page.                                                                                                                       Do not deduct the         that supports this
                                                                                                                                       value of collateral       claim

2.3   Creditor's name                                                  Describe debtor's property that is subject to a lien
      WELLS FARGO BANK, NA
                                                                                                                                                $400,000.00              UNKNOWN
      Creditor's mailing address
      US TRADE SERVICES
      401 N RESEARCH PKWY, 1ST FL
      MAC D4004-017
                                                                       Describe the lien
      WINSTON- SALEM, NC 27101-4157
                                                                        IS Letter Of Credit, For Avalon Ris
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   940U
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines

2.4   Creditor's name                                                  Describe debtor's property that is subject to a lien
      WELLS FARGO BANK, NA
                                                                                                                                                $550,000.00              UNKNOWN
      Creditor's mailing address
      US TRADE SERVICES
      401 N RESEARCH PKWY, 1ST FL
      MAC D4004-017
                                                                       Describe the lien
      WINSTON- SALEM, NC 27101-4157
                                                                        IS Letter Of Credit, For Traveler's
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   428U
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines




 Official Form 206D                                     Schedule D: Creditors Who Have Claims Secured by Property                                      2 of 12
            19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                            Pg 88 of 263
Debtor Name           Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


 Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                      Amount of Claim           Value of collateral
  previous page.                                                                                                                       Do not deduct the         that supports this
                                                                                                                                       value of collateral       claim

2.5   Creditor's name                                                  Describe debtor's property that is subject to a lien
      WELLS FARGO BANK, NA
                                                                                                                                                  $45,000.00             UNKNOWN
      Creditor's mailing address
      US TRADE SERVICES
      401 N RESEARCH PKWY, 1ST FL
      MAC D4004-017
                                                                       Describe the lien
      WINSTON- SALEM, NC 27101-4157
                                                                        IS Letter Of Credit, For Arrowood I
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   646U
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines

2.6   Creditor's name                                                  Describe debtor's property that is subject to a lien
      IBM CREDIT, LLC                                                  UCC LIEN
                                                                                                                                                UNKNOWN                  UNKNOWN
      Creditor's mailing address
      7100 HIGHLANDS PKWY
      SMYRNA, GA 30082
                                                                       Describe the lien

                                                                        Specified Computer Equipt
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred 12/31/2017                                    No
                                                                           Yes
      Last four digits of
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines




 Official Form 206D                                     Schedule D: Creditors Who Have Claims Secured by Property                                      3 of 12
            19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                            Pg 89 of 263
Debtor Name           Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


 Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                      Amount of Claim           Value of collateral
  previous page.                                                                                                                       Do not deduct the         that supports this
                                                                                                                                       value of collateral       claim

2.7   Creditor's name                                                  Describe debtor's property that is subject to a lien
      HYG FINANCIAL SERVICES, INC                                      UCC LIEN
                                                                                                                                                UNKNOWN                  UNKNOWN
      Creditor's mailing address
      5000 RIVERSIDE DR, STE 300 E
      IRVING, TX 75039
                                                                       Describe the lien

                                                                        Master Lease & Equipt Sched 997898
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred 8/22/2018                                     No
                                                                           Yes
      Last four digits of   8989
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines

2.8   Creditor's name                                                  Describe debtor's property that is subject to a lien
      HYG FINANCIAL SERVICES, INC                                      UCC LIEN
                                                                                                                                                UNKNOWN                  UNKNOWN
      Creditor's mailing address
      5000 RIVERSIDE DR, STE 300 E
      IRVING, TX 75039
                                                                       Describe the lien

                                                                        Equipt Sched, New Forklift Trucks
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred 8/23/2018                                     No
                                                                           Yes
      Last four digits of   9002
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,        X Contingent
             and its relative priority.
                                                                        X Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines




 Official Form 206D                                     Schedule D: Creditors Who Have Claims Secured by Property                                      4 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 90 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim           Value of collateral
  previous page.                                                                                                                        Do not deduct the         that supports this
                                                                                                                                        value of collateral       claim

2.9    Creditor's name                                                  Describe debtor's property that is subject to a lien
       NATIONWIDE LIFT TRUCKS, INC                                      UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       3900 N 28TH TER
       HOLLYWOOD, FL 33020
                                                                        Describe the lien

                                                                         Master Lease, Forklift Trucks And R
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 6/25/2013                                     No
                                                                            Yes
       Last four digits of   9896
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines

2.10   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CANON FINANCIAL SERVICES, INC                                    UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       158 GAITHER DR
       MOUNT LAUREL TOWNSHIP, NJ 08054
                                                                        Describe the lien

                                                                         Unified Lease, Contr #001-0642927-0
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 5/30/2017                                     No
                                                                            Yes
       Last four digits of   6.01
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      5 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 91 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim           Value of collateral
  previous page.                                                                                                                        Do not deduct the         that supports this
                                                                                                                                        value of collateral       claim

2.11   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CANON FINANCIAL SERVICES, INC                                    UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       158 GAITHER DR
       MOUNT LAUREL TOWNSHIP, NJ 08054
                                                                        Describe the lien

                                                                         Unified Lease, Contr #001-0642927-0
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 11/24/2017                                    No
                                                                            Yes
       Last four digits of   3.01
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines

2.12   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CANON FINANCIAL SERVICES, INC                                    UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       158 GAITHER DR
       MOUNT LAUREL TOWNSHIP, NJ 08054
                                                                        Describe the lien

                                                                         Unified Lease, Contr #001-0642927-0
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 4/20/2018                                     No
                                                                            Yes
       Last four digits of   3.01
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      6 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 92 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim           Value of collateral
  previous page.                                                                                                                        Do not deduct the         that supports this
                                                                                                                                        value of collateral       claim

2.13   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CIT BANK, NA                                                     UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       10201 CENTURION PKWY N, STE 100
       JACKSONVILLE, FL 32256
                                                                        Describe the lien

                                                                         Lease, Mitel Tel System/Equipt
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 3/18/2018                                     No
                                                                            Yes
       Last four digits of   0266
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines

2.14   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CBSC CAPITAL INC                                                 UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       8000 MISSISSAUGA RD
       BRAMPTON, ON L6Y 5Z7
       CANADA
                                                                        Describe the lien

                                                                         Lease, Copy Machines & Other Office
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 8/7/2017                                      No
                                                                            Yes
       Last four digits of   0909
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      7 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 93 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim           Value of collateral
  previous page.                                                                                                                        Do not deduct the         that supports this
                                                                                                                                        value of collateral       claim

2.15   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CBSC CAPITAL INC                                                 UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       8000 MISSISSAUGA RD
       BRAMPTON, ON L6Y 5Z7
       CANADA
                                                                        Describe the lien

                                                                         Lease, Copy Machines & Other Office
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 8/4/2017                                      No
                                                                            Yes
       Last four digits of   0859
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines

2.16   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CBSC CAPITAL INC                                                 UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       8000 MISSISSAUGA RD
       BRAMPTON, ON L6Y 5Z7
       CANADA
                                                                        Describe the lien

                                                                         Lease, Copy Machine
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred 8/6/2018                                      No
                                                                            Yes
       Last four digits of   0713
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      8 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 94 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim           Value of collateral
  previous page.                                                                                                                        Do not deduct the         that supports this
                                                                                                                                        value of collateral       claim

2.17   Creditor's name                                                  Describe debtor's property that is subject to a lien
       BARINGS FINANCE LLC                                              UCC LIEN
                                                                                                                                             $166,472,407.49              UNKNOWN
       Creditor's mailing address
       300 S TRYON ST, STE 2500
       CHARLOTTE, NC 28202
                                                                        Describe the lien

                                                                         Secured Term Loan
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred                                               No
                                                                            Yes
       Last four digits of
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,           Contingent
              and its relative priority.
                                                                            Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines

2.18   Creditor's name                                                  Describe debtor's property that is subject to a lien
       CANON FINANCIAL SERVICES, INC                                    UCC LIEN
                                                                                                                                                 UNKNOWN                  UNKNOWN
       Creditor's mailing address
       158 GAITHER DR
       MOUNT LAUREL TOWNSHIP, NJ 08054
                                                                        Describe the lien

       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred                                               No
                                                                            Yes
       Last four digits of
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      9 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 95 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim            Value of collateral
  previous page.                                                                                                                        Do not deduct the          that supports this
                                                                                                                                        value of collateral        claim

2.19   Creditor's name                                                  Describe debtor's property that is subject to a lien
       HYG FINANCIAL SERVICES, INC                                      UCC LIEN
                                                                                                                                                 UNKNOWN                   UNKNOWN
       Creditor's mailing address
       P.O. BOX 35701
       BILLINGS, MT 59107
                                                                        Describe the lien

       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred                                               No
                                                                            Yes
       Last four digits of
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines

2.20   Creditor's name                                                  Describe debtor's property that is subject to a lien
       IBM CREDIT LLC                                                   UCC LIEN
                                                                                                                                                 UNKNOWN                   UNKNOWN
       Creditor's mailing address
       ONE N CASTLE DR
       ARMONK, NY 10504
                                                                        Describe the lien

       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred                                               No
                                                                            Yes
       Last four digits of
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      10 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 96 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim            Value of collateral
  previous page.                                                                                                                        Do not deduct the          that supports this
                                                                                                                                        value of collateral        claim

2.21   Creditor's name                                                  Describe debtor's property that is subject to a lien
       MAC CROSSING, L.L.C.                                             UCC LIEN
                                                                                                                                                 UNKNOWN                   UNKNOWN
       Creditor's mailing address
       2001 ROSS AVE, STE 2800
       DALLAS, TX 75201
                                                                        Describe the lien

       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred                                               No
                                                                            Yes
       Last four digits of
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines

2.22   Creditor's name                                                  Describe debtor's property that is subject to a lien
       TOYOTA INDUSTRIES COMMERICAL FINANCE, IN                         UCC LIEN
                                                                                                                                                 UNKNOWN                   UNKNOWN
       Creditor's mailing address
       P.O. BOX 9050
       COPPELL, TX 75019
                                                                        Describe the lien

       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred                                               No
                                                                            Yes
       Last four digits of
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,        X Contingent
              and its relative priority.
                                                                         X Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      11 of 12
             19-11608-mew                    Doc 122             Filed 06/21/19 Entered 06/21/19 23:14:03                                       Main Document
                                                                             Pg 97 of 263
Debtor Name            Hollander Sleep Products, LLC                                                                      Case number (if known): 19-11608


  Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                       Amount of Claim            Value of collateral
  previous page.                                                                                                                        Do not deduct the          that supports this
                                                                                                                                        value of collateral        claim

2.23   Creditor's name                                                  Describe debtor's property that is subject to a lien
       WELLS FARGO BANK, NA                                             UCC LIEN
                                                                                                                                              $66,833,911.00               UNKNOWN
       Creditor's mailing address
       AS ADMINISTRATIVE AGENT
       2450 COLORADO AVE, STE 3000 W
       SANTA MONICA, CA 90404
                                                                        Describe the lien

                                                                         Secured Asset-Based Loan
       Creditor's email address, if known
                                                                        Is the creditor an insider or related party?

       Date debt was incurred                                               No
                                                                            Yes
       Last four digits of
       account number
                                                                        Is anyone else liable on this claim?
       Do multiple creditors have an interest in the same
       property?                                                            No
              No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Have you already specified the relative              As of the petition filing date, the claim is:
              priority?
              No. Specify each creditor, including this creditor,           Contingent
              and its relative priority.
                                                                            Unliquidated
                                                                            Disputed
              Yes. The relative priority of creditors is specified on
              lines




 Official Form 206D                                      Schedule D: Creditors Who Have Claims Secured by Property                                      12 of 12
              19-11608-mew             Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03                            Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 98 of 263
United States Bankruptcy Court for the Southern District of New York
Case number (if known):               19-11608                                                                                      Check if this is an
                                                                                                                                    amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                          12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
       No. Go to Part 2.
      X Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                Total claim              Priority amount
                                                                                                                    UNKNOWN                    UNKNOWN
2.1        Priority creditor's name and mailing address         As of the petition filing date, the claim is:
           BOSTON HENSLY, HART COUNTY SHERIFF
           P.O. BOX 206                                          X Contingent
           MUNFORDVILLE, KY 42765                                X Unliquidated
                                                                    Disputed
                                                                 Basis for the claim:
           Date or dates debt was incurred
                                                                 REAL ESTATE TAX



           Last 4 digits of account
           number                                                Is the claim subject to offset?
                                                                      No
           Specify Code subsection of PRIORITY unsecured              Yes
           claim: 11 U.S.C. § 507(a) (      )
                                                                                                                    UNKNOWN                    UNKNOWN
2.2        Priority creditor's name and mailing address         As of the petition filing date, the claim is:
           BOSTON HENSLY, HART COUNTY SHERIFF
           P.O. BOX 206                                          X Contingent
           MUNFORDVILLE, KY 42765                                X Unliquidated
                                                                    Disputed
                                                                 Basis for the claim:
           Date or dates debt was incurred
                                                                 TANGIBLE PROPERTY TAX



           Last 4 digits of account
           number                                                Is the claim subject to offset?
                                                                      No
           Specify Code subsection of PRIORITY unsecured              Yes
           claim: 11 U.S.C. § 507(a) (      )
                                                                                                                    UNKNOWN                    UNKNOWN
2.3        Priority creditor's name and mailing address         As of the petition filing date, the claim is:
           CITY OF JEFFERSONTOWN
           10416 WATTERSON TRL                                   X Contingent
           JEFFERSONTOWN, KY 40299                               X Unliquidated
                                                                    Disputed
                                                                 Basis for the claim:
           Date or dates debt was incurred
                                                                 REAL ESTATE TAX - BUNSEN WAY



           Last 4 digits of account
           number                                                Is the claim subject to offset?
                                                                      No
           Specify Code subsection of PRIORITY unsecured              Yes
           claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                1 of 147
             19-11608-mew            Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 99 of 263      Case number (if known): 19-11608

   Part 1:       Additional Page
                                                                                                              Total claim    Priority amount

                                                                                                              UNKNOWN               UNKNOWN
2.4       Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          CITY OF JEFFERSONTOWN
          10416 WATTERSON TRL                                  X Contingent
          JEFFERSONTOWN, KY 40299                              X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              REAL ESTATE TAX - CARTON DRIVE



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )
                                                                                                              UNKNOWN               UNKNOWN
2.5       Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          CITY OF MUNFORDVILLE
          P.O. BOX 85                                          X Contingent
          MUNFORDVILLE, KY 42765                               X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              REAL ESTATE TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )
                                                                                                              UNKNOWN               UNKNOWN
2.6       Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          CITY OF MUNFORDVILLE
          P.O. BOX 85                                          X Contingent
          MUNFORDVILLE, KY 42765                               X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              TANGIBLE PROPERTY TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )
                                                                                                              UNKNOWN               UNKNOWN
2.7       Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          DALLAS COUNTY TAX OFFICE
          JOHN R AMES CTA                                      X Contingent
          106 WEST CHURCH ST, STE 105                          X Unliquidated
          GRAND PRAIRIE, TX 75050
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PERSONAL PROPERTY TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                          2 of 147
             19-11608-mew            Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 100 of 263     Case number (if known): 19-11608

   Part 1:       Additional Page
                                                                                                              Total claim    Priority amount

                                                                                                              UNKNOWN               UNKNOWN
2.8       Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          GUILFORD COUNTY TAX DEPARTMENT
          P.O. BOX 1550                                        X Contingent
          JAMESTOWN, NC 27282                                  X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              REAL ESTATE TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )

2.9       Priority creditor's name and mailing address        As of the petition filing date, the claim is:   $55,000.00            $55,000.00
          HAB-BPT
          C/O BERKHEIMER                                       X Contingent
          325-A N OTTSTOWN PIKE                                X Unliquidated
          EXTON, PA 19341-2290
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              MERCHANTILE TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )
                                                                                                              UNKNOWN               UNKNOWN
2.10      Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          JEFFERSON COUNTY SHERIFF'S OFFICE
          P.O. BOX 34570                                       X Contingent
          LOUISVILLE, KY 40232-4570                            X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PERSONAL PROPERTY TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )
                                                                                                              UNKNOWN               UNKNOWN
2.11      Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          JEFFERSON COUNTY SHERIFF'S OFFICE
          P.O. BOX 34570                                       X Contingent
          LOUISVILLE, KY 40232-4570                            X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              REAL ESTATE TAX - BUNSEN WAY



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                          3 of 147
             19-11608-mew            Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 101 of 263     Case number (if known): 19-11608

   Part 1:       Additional Page
                                                                                                              Total claim     Priority amount

                                                                                                               UNKNOWN               UNKNOWN
2.12      Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          JEFFERSON COUNTY SHERIFF'S OFFICE
          P.O. BOX 34570                                       X Contingent
          LOUISVILLE, KY 40232-4570                            X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              REAL ESTATE TAX - CARTON DRIVE



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )

2.13      Priority creditor's name and mailing address        As of the petition filing date, the claim is:   $241,900.56            $13,650.00
          RAFAEL A. RODRIQUEZ
          10876 KING BAY DR                                    X Contingent
          BOCA RATON, FL 33498                                 X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              SEVERANCE



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )
                                                                                                               UNKNOWN               UNKNOWN
2.14      Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          STACEY W. THOMAS, MCDUFFIE CO TAX COMM
          P.O. BOX 955                                         X Contingent
          THOMSON, GA 30824                                    X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PERSONAL PROPERTY TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )
                                                                                                               UNKNOWN               UNKNOWN
2.15      Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          STACEY W. THOMAS, MCDUFFIE CO TAX COMM
          P.O. BOX 955                                         X Contingent
          THOMSON, GA 30824                                    X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              REAL ESTATE TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                           4 of 147
             19-11608-mew            Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 102 of 263     Case number (if known): 19-11608

   Part 1:       Additional Page
                                                                                                              Total claim    Priority amount


2.16      Priority creditor's name and mailing address        As of the petition filing date, the claim is:     $236.25               $236.25
          TAX COLLECTOR OF PALM BEACH COUNTY
          P.O. BOX 3353                                        X Contingent
          WEST PALM BEACH, FL 33402-3353                       X Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              LOCAL BUSINESS TAX



          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                          5 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 103 of 263     Case number (if known): 19-11608

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim

3.1      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $57,490.53
         10401 BUNSEN WAY LLC
         421 W MAIN ST                                                   X Contingent
         FRANKFORT, KY 40601
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.2      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,400.00
         24 HR SOLUTION PALLETS INC
         ATTN: EASTER, CONTACT                                           X Contingent
         P.O. BOX 2156
         LA PUENTE, CA 91746
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.3      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,904.97
         3CLOGIC INC.
         9201 CORPORATE BLVD, STE 470                                    X Contingent
         ROCKVILLE, MD 20850
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.4      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $40,749.75
         440 REALTY ASSOCIATES LLC
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            6 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 104 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.5      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $6,134.60
         48FORTY SOLUTIONS
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.6      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $78,983.14
         660 NATIONAL TURNPIKE LLC
         660 NATIONAL TURNPIKE                                           X Contingent
         MUNFORDVILLE, KY 42765
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.7      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $2,060.96
         A & A VENDING
         ATTN: GENTRY                                                    X Contingent
         2719 MIKE PADGETT HWY
         AUGUSTA, GA 30906
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.8      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $77,507.28
         ABHITEX INTERNATIONAL
         ATTN: NAVIN                                                     X Contingent
         PLOT#3-4, SECTOR-29, HUDA
         PANIPAT, HARYANA 132103
                                                                         X Unliquidated
         INDIA                                                           X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            7 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 105 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.9      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $6,141.40
         ABM INTERNATIONAL INC
         18473 KINKAID RD E                                              X Contingent
         MONTGOMERY, TX 77316
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.10     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $426.29
         ACE HARDWARE #383
         1063 MAIN ST                                                    X Contingent
         MUNFORDVILLE, KY 42765
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.11     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $25,717.60
         ACRUX STAFFING
         4820 S MILL AVE                                                 X Contingent
         TEMPE, AZ 85282
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.12     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,454.69
         AD GRAPHICS INC
         3101 W MCNAB RD                                                 X Contingent
         POMPANO BEACH, FL 33069
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            8 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 106 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.13     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $1,729.84
         ADP INC
         ADP BENEFIT SERVICES KY INC                                      X Contingent
         DEPARTMENT 8161
         CAROL STREAM, IL 60122-8161
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.14     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $5,592.55
         ADVANCED DISPOSAL SERVICES
         AUGUSTA-Q9                                                       X Contingent
         P.O. BOX 74008047
         CHICAGO, IL 60674-8047
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.15     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $3,165.44
         ADVANCED LABELING AND MARKETING
         15240 NW 60TH AVE                                                X Contingent
         MIAMI LAKES, FL 33014
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.16     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $1,118.63
         ADVANTAGE METAL SERVICES, INC
         ATTN: HOANG                                                      X Contingent
         9835 KALE ST
         SO EL MONTE, CA 91733
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            9 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 107 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.17     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $9,316.98
         ADVANTAGE SALES & MARKETING
         18100 VON KARMAN AVE, #1000                                     X Contingent
         IRVINE, CA 92612
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.18     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $24,498.53
         ADVANTAGE TRAILER CO
         P.O. BOX 250928                                                 X Contingent
         PLANO, TX 75025-0928
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.19     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $12,150.00
         AEC CORPORATE OFFICE
         2900 S 160TH ST                                                 X Contingent
         NEW BERLIN, WI 53151
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.20     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,008.06
         AEON IT INC
         ATTN: DAMICO                                                    X Contingent
         P.O. BOX 1161
         JUPITER, FL 33468
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            10 of 147
             19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 108 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.21     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $1,426.84
         AIR BRAKE & POWER EQUIPMENT CO
         1048 BAKERY RD                                                    X Contingent
         POTTSVILLE, PA 17901
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.22     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $303.11
         AIR CONDITIONING INNOVATIVE SOLUTIONS INC
         ATTN: KNIGHT, AR CONTACT                                          X Contingent
         P.O. BOX 3274
         MCKINNEY, TX 75070
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.23     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $1,334.39
         AIR HYDRO POWER INC
         ATTN: CORIE, CONTACT                                              X Contingent
         P.O. BOX 9001005
         DEPT 200
                                                                           X Unliquidated
         LOUISVILLE, KY 40290-1005                                         X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.24     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $448.00
         AIR-TRO INC
         ATTN: MILLER, AR CONTACT                                          X Contingent
         1630 S MYRTLE AVE
         MONROVIA, CA 91016
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            11 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 109 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.25     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $189.74
         AIRGAS SAFETY INC
         P.O. BOX 951884                                                 X Contingent
         DALLAS, TX 75395-1884
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.26     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $4,015.89
         AIRGAS USA LLC
         AIRGAS USA LLC                                                  X Contingent
         1221 NEW SAVANNAH RD
         AUGUSTA, GA 30901
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.27     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,938.88
         AJAX CONSOLIDATED SERVICE CORP
         442 SW 12TH AVE                                                 X Contingent
         DEERFIELD BEACH, FL 33442
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.28     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $5,500.00
         ALLERGY STANDARDS LTD
         THE TOWER                                                       X Contingent
         TRINITY ENTR CAMPUS, 4TH FL
         DUBLIN 2
                                                                         X Unliquidated
         IRELAND                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            12 of 147
             19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 110 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.29     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $712.50
         ALLIANT INTEGRATORS INC
         ATTN: GRASMICK, CUST SVC & A/R CONTACT                            X Contingent
         2700 DIODE LANE
         LOUISVILLE, KY 40299
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.30     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $36.82
         ALLSTREAM
         C/O T4622                                                         X Contingent
         P.O. BOX 4622, STN A
         TORONTO, ON M5W 0J9
                                                                           X Unliquidated
         CANADA                                                            X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.31     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $1,190.56
         AMALGAMATED NATIONAL HEALTH FUND
         333 WESTCHESTER AVE                                               X Contingent
         WHITE PLAINS, NY 10604
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.32     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $191.75
         AMERICAN SCALE CORP
         2102 KOTTER AVE                                                   X Contingent
         EVANSVILLE, IN 47715
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            13 of 147
             19-11608-mew              Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 111 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.33     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $2,977.29
         ANDRITZ PULP & PAPER
                                                                            X Contingent
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.34     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $151,622.25
         ANHUI RONGDI DOWN PRODUCT CO LTD
         ATTN: WEI                                                          X Contingent
         FUDU INDUSTRIAL PARK
         ANHUI, WUWEI
                                                                            X Unliquidated
         CHINA                                                              X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.35     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $2,200.00
         ANIMUS DESIGN STUDIO
         120 AMARAL ST                                                      X Contingent
         RIVERSIDE, RI 02915
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.36     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $1,036.00
         ANSUMB, LLC
         ATTN: VARS                                                         X Contingent
         10608 WATTERSON CENTER CT, STE 100
         LOUISVILLE, KY 40299
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            14 of 147
             19-11608-mew                 Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 112 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.37     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $105.00
         APEX PEST CONTROL
         ATTN: JACOBSEN, CUSTOMER SERVICE                                  X Contingent
         1253 FISHER LANE
         MT. WASHINGTON, KY 40047
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.38     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $9,989.70
         APF FBO EXTENSION STAFFING INC
         10100 W INNOVATION DR, STE 190                                    X Contingent
         WAUWATOSA, WI 53226
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.39     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $8,866.31
         APPLE ONE
                                                                           X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.40     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $1,247.50
         APPLIED INDUSTRIAL TECHNOLOGIES LTD
         ATTN: TORONTO BEARINGS & BELTING LTD                              X Contingent
         22510 NETWORK PL
         CHICAGO, IL 60673-1225
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            15 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 113 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.41     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $843.21
         ARAG
         500 GRAND AVE, STE 100                                          X Contingent
         DES MOINES, IA 50309
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.42     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,609.65
         ARAMARK UNIFORM SERVICES INC
         P.O. BOX 718                                                    X Contingent
         KENT, WA 98035-0718
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.43     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $69,317.01
         ARCBEST
         P.O. BOX 10048                                                  X Contingent
         FORT SMITH, AR 72917-0048
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.44     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,863.00
         ARCH SEWING MACHINE
         ATTN: ARCH SEWING MACHINE                                       X Contingent
         659 CALLOWHILL ST
         PHILADELPHIA, PA 19123
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            16 of 147
             19-11608-mew                  Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 114 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.45     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $455.00
         ARNIE'S SUPPLY SERVICE
         P.O. BOX 26                                                        X Contingent
         MONTEREY PARK, CA 91754
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.46     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $31.51
         ARROWPOINT CAPITAL
         3600 ARCO CORPORATE DR                                             X Contingent
         CHARLOTTE, NC 28273
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.47     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $2,885.00
         ASI HEALTH SERVICES
         ATTN: WALKER, AR CONTACT                                           X Contingent
         4950 KELLER SPRINGS RD, STE 190
         ADDISON, TX 75001
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.48     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $7,049.16
         ASP, LLC
         JOSEPH J. COLLINS                                                  X Contingent
         PO BOX 81
         WOODINVILLE, WA 98072
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            17 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 115 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.49     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,075.00
         ASSOCIATED ENVIRONMENTAL MGMT
         812 FREMONT AVE, #100                                           X Contingent
         SOUTH PASADENA, CA 91030
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.50     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,940.22
         AT&T
         7872 COLLECTION CENTER DR                                       X Contingent
         CHICAGO, IL 60693
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.51     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,198.10
         ATB HOUSING
         1480 SW 3RD ST                                                  X Contingent
         POMPANO BEACH, FL 33069
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.52     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $16,861.27
         ATLAS MACHINE & SUPPLY INC
         ATTN: CAMPBELL, A/R CONTACT                                     X Contingent
         7000 GLOBAL DR
         LOUISVILLE, KY 40258
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            18 of 147
             19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 116 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.53     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $3,497.59
         AUTOMATION DIRECT.COM
         P.O. BOX 402417                                                   X Contingent
         ATLANTA, GA 30384-2417
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.54     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $2,013.56
         AUTOMATION PERSONNEL SERVICES INC
         3663 MIDWAY DR, STE B                                             X Contingent
         SAN DIEGO, CA 92110
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.55     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $111,524.49
         AUXIS
         8151 PETERS RD, 3RD FL                                            X Contingent
         FORT LAUDERDALE, FL 33324
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.56     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $498,586.22
         AV LOGISTICS LLC
         ATTN: PALENCIA                                                    X Contingent
         P.O. BOX 5657
         CAROL STREAM, IL 60197-5657
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            19 of 147
             19-11608-mew               Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 117 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.57     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $852.00
         AVAYA FINANCIAL SERVICES
         4655 GREAT AMERICA PKWY                                           X Contingent
         SANTA CLARA, CA 95054-1233
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.58     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $56,507.65
         AVENDRA LLC
         ATTN: VANDER MUELLEN, A/R CONTACT                                 X Contingent
         P.O. BOX 75019
         BALTIMORE, MD 21275-5019
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.59     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $39,206.74
         AVERY DENNISON
         ATTN: AVERY DENNISON (PAXAR)                                      X Contingent
         PAXAR (CHINA) LIMITED 6096
         P.O. BOX 7247
                                                                           X Unliquidated
         PHILADELPHIA, PA 19170-6096                                       X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.60     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $73,781.12
         AVERY DENNISON (POLY)
         ATTN: AVERY DENNISON (POLY)                                       X Contingent
         15178 COLLECTIONS CENTER DR
         CHICAGO, IL 60693
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            20 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 118 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.61     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $373.00
         AWB
         P.O. BOX 658                                                    X Contingent
         OLYMPIA, WA 98507-0658
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.62     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $5,788.79
         BASTIAN SOLUTIONS
         3191 W TEMPLE AVE, #120                                         X Contingent
         POMONA, CA 91768
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.63     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $422.16
         BAY ALARM COMPANY
         P.O. BOX 7137                                                   X Contingent
         SAN FRANCISCO, CA 94120-7137
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.64     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $8,500.00
         BAZAARVOICE INC
         ATTN: WILSON                                                    X Contingent
         P.O. BOX 671654
         DALLAS, TX 75267-1654
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            21 of 147
             19-11608-mew               Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC                Pg 119 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.65     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $5,398.69
         BDU CORPORATION
         ATTN: HOLZER, AR CONTACT                                             X Contingent
         3443 BETHLEHEM PIKE
         SOUDERTON, PA 18964
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.66     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $1,462,401.29
         BE BE JAN PAKISTAN LIMITED
         ATTN: BEBE                                                           X Contingent
         SQUARE NO 7 CHAK NO R.B
         FAISALABAD
                                                                              X Unliquidated
         PAKISTAN                                                             X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.67     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $3,920.16
         BEARING DISTRIBUTORS AND DRIVES INC.
                                                                              X Contingent
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.68     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $11,128.48
         BENTEX COTTON INDUSTRIES INC
         4520 EVERETT AVE                                                     X Contingent
         VERNON, CA 90058
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            22 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 120 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.69     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $4,582.81
         BERWIN INC DBA JC WHITE
         3501 COMMERCE PKWY                                              X Contingent
         MIRAMAR, FL 33025
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.70     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $6,080.03
         BINGHAM GREENBAUM DOLL
         3500 PNC TOWER                                                  X Contingent
         101 S 5TH ST
         LOUISVILLE, KY 40202
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.71     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,377.87
         BLACK HILLS ENERGY
         ATTN: ARKANSAS WESTERN GAS COMPANY                              X Contingent
         P.O. BOX 6006
         RAPID CITY, SD 57709
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.72     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $214.82
         BLACKBURN AUTOMOTIVE & TIRE
         P.O. BOX 264                                                    X Contingent
         WASHINGTON, GA 30673
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            23 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 121 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.73     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $359.34
         BLOOMSBURG METAL COMPANY
         610 N PENNSYLVANIA AVE                                          X Contingent
         WILKES BARRE, PA 18705
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.74     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $24,474.80
         BLUEGRACE LOGISTICS LLC
         ATTN: WENSLOFF                                                  X Contingent
         DEPT 108 P.O. BOX 4964
         HOUSTON, TX 77210-4964
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.75     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $112,500.00
         BMO HARRIS BANK NA
         BMO HARRIS BANK                                                 X Contingent
         111 W MONROE ST
         CHICAGO, IL 60603
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.76     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $152.39
         BOSTON MUTUAL LIFE INS CO
         CLIENT SERVICES DEPARTMENT                                      X Contingent
         P.O. BOX 55153
         BOSTON, MA 02205-5153
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            24 of 147
             19-11608-mew            Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 122 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.77     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,124.21
         BOSWELL ELECTRICAL & COMMUNICATION SUPPLY
         4691 MARS HILL ROAD                                             X Contingent
         BOGART, GA. 30622
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.78     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $15,100.00
         BOUNCE EXCHANGE INC
         620 8TH AVE, 21ST FL                                            X Contingent
         NEW YORK, NY 10018-1618
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.79     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,595.50
         BOVA PROPERTY MAINTENANCE, LLC
         ATTN: BOVA                                                      X Contingent
         135 LUMBER LANE
         NEW RINGGOLD, PA 17960
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.80     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,076.34
         BOWLING GREEN HYDRAULICS
         2717 PIONEER DR                                                 X Contingent
         BOWLING GREEN, KY 42101
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            25 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 123 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.81     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $9,192.85
         BOWLING GREEN RUBBER AND GASKET CO
         2701 GRIFFIN DR                                                 X Contingent
         BOWLING GREEN, KY 42101
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.82     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $5,653.77
         BOWMAN HOLLIS MANUFACTURING INC
         P.O. BOX 19249                                                  X Contingent
         CHARLOTTE, NC 28219
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.83     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $2,180.00
         BOWMAN TRAILER LEASING
         10233 GOVERNOR LANE BLVD                                        X Contingent
         WILLIAMSPORT, MD 21795
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.84     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $2,232.34
         BRANSON ULTRASONICS CORP
         41 EAGLE RD                                                     X Contingent
         DANSBURY, CT 06810
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            26 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 124 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.85     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $8,956.46
         BROOKS MOTOR AND ELECTRIC INC
         ATTN: JAY, A/R CONTACT                                          X Contingent
         2591 NEW BOWLING GREEN RD
         GLASGOW, KY 42141
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.86     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $931.20
         BUCKEYE BUSINESS PRODUCTS INC
         ATTN: REID                                                      X Contingent
         3830 KELLEY AVE
         CLEVELAND, OH 44114
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.87     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,875.00
         BUREAU VERITAS CONSUMER
         14624 COLLECTIONS CENTER DR                                     X Contingent
         CHICAGO, IL 60693
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.88     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,395.36
         BURNS CONTROLS CO
         13735 BETA RD                                                   X Contingent
         DALLAS, TX 75244-4513
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            27 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 125 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.89     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $626,057.86
         C H ROBINSON
         P.O. BOX 9121                                                   X Contingent
         MINNEAPOLIS, MN 55480-9121
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.90     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,349.98
         C&E SALES INC
         677 CONGRESS PARK                                               X Contingent
         DAYTON, OH 45459
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.91     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $507.37
         CALIFORNIA WATER SERVICE CO
         BOX 940001                                                      X Contingent
         SAN JOSE, CA 95194-0001
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.92     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,798.24
         CALVIN KLEIN INC
         P.O. BOX 643632                                                 X Contingent
         PITTSBURGH, PA 15264-3632
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            28 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 126 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.93     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $16,109.82
         CAMBRIDGE CATERING
         ATTN: MISSERI                                                   X Contingent
         P.O. BOX 1419
         NEW YORK, NY 10018
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.94     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $26,927.03
         CANNON FINANCIAL SERVICES
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.95     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,476.72
         CANNON SOLUTIONS AMERICA INC
         ONE CANON PARK                                                  X Contingent
         MELVILLE, NY 11747
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.96     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,167.55
         CANTEEN REFRESHMENTS
         ATTN: MONCION                                                   X Contingent
         P.O. BOX 50196
         LOS ANGELES, CA 90074-0196
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            29 of 147
             19-11608-mew              Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 127 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.97     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $908.38
         CANTEEN VENDING
         ATTN: RINHEIMER, ACCOUNTS RECEIVABLE                             X Contingent
         P.O. BOX 417632
         BOSTON, MA 02241-7632610
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.98     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $1,326.50
         CAR-MEL PRODUCTS INC
         P.O. BOX 5877                                                    X Contingent
         STATESVILLE, NC 28687
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.99     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $679.62
         CARDINAL CARRYOR INC
         1055 GRADE LN                                                    X Contingent
         LOUISVILLE, KY 40213
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.100    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $6,393.53
         CARDINAL INTEGRATED SYSTEMS
         ATTN: TRONZO                                                     X Contingent
         1055 GRADE LANE
         LOUISVILLE, KY 40213
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            30 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 128 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.101    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,500.00
         CARDINAL LAWN CARE & LANDSCAPING INC
         ATTN: BALLIS                                                    X Contingent
         P.O. BOX 978
         EVANS, GA 30809
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.102    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,849.99
         CAREER BUILDER LLC
         13047 COLLECTION CENTER DR                                      X Contingent
         CHICAGO, IL 60693-0130
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.103    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $28,945.48
         CAREERBUILDER EMPLOYMENT SCREENING LLC
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.104    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $152,275.21
         CAROLINA COOLING & HEATING
         P.O. BOX 105                                                    X Contingent
         HENDERSON, NC 27536
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            31 of 147
             19-11608-mew               Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 129 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.105    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $0.00
         CAROLINA HANDLING LLC
         P.O. BOX 890352                                                  X Contingent
         CHARLOTTE, NC 28289-0352
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.106    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $13,264.00
         CAROLINA MATERIAL HANDLING, INC.
         2209 PATTERSON COURT                                             X Contingent
         GREENSBORO, NC 27407-2593
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.107    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $261.71
         CASTLEGATE FULFILLMENT SERVICES
         4 COPLEY PL, FL 7                                                X Contingent
         BOSTON, MA 02116
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.108    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $4,990.00
         CBIZ MHM LLC
         ATTN: CBIZ MHM LLC (BOCA GL)                                     X Contingent
         P.O. BOX 953152
         ST LOUIS, MO 63195-3152
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            32 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 130 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.109    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $14,516.96
         CED, INC.
         P.O. BOX 936339                                                 X Contingent
         ATLANTA, GA 31193
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.110    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $12,820.50
         CENTER POINT ENERGY
         P.O. BOX 733609                                                 X Contingent
         DALLAS, TX 75373-3609
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.111    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,824.06
         CENTURYLINK
         P.O. BOX 4300                                                   X Contingent
         CAROL STREAM, IL 60197-4300
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.112    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $96,862.50
         CEREX ADVANCED FABRICS INC
         ATTN: ACCOUNTING                                                X Contingent
         610 CHEMSTRAND RD
         CANTONMENT, FL 32533
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            33 of 147
             19-11608-mew                  Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 131 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.113    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $34,965.86
         CHAMPION THREAD COMPANY
         ATTN: POOVEY                                                       X Contingent
         P.O. BOX 150
         BOWLING GREEN, SC 29703-0150
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.114    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $15,475.43
         CHAMPION WASTE SERVICES LLC
         ATTN: MAXWELL, AR                                                  X Contingent
         P.O. BOX 565808
         DALLAS, TX 75247
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.115    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $17,666.13
         CHANNEL ADVISOR CORP
         3025 CARRINGTON MILL BLVD, #500                                    X Contingent
         MORRISVILLE, NC 27560
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.116    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $21,137.36
         CHEP USA
         15226 COLLECTIONS CENTER DR                                        X Contingent
         CHICAGO, IL 60693
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            34 of 147
             19-11608-mew                  Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 132 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.117    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $3,355.20
         CHIMA INC
         1075 BERN RD                                                       X Contingent
         WYOMISSING, PA 19610
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.118    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $18,690.25
         CINTAS
         ATTN: CINTAS FIRST AID & SAFETY                                    X Contingent
         CINTAS FIRE 636525
         P.O. BOX 636525
                                                                            X Unliquidated
         CINCINNATI, OH 45263                                               X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.119    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $90.67
         CINTAS CORPORATION #426
         ATTN: CHUBBS, ACCOUNTS RECEIVABLE                                  X Contingent
         20100 SUSANA RD
         COMPTON, CA 90221
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.120    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $194.60
         CITY OF BENTONVILLE
         117 W CENTRAL AVE                                                  X Contingent
         BENTONVILLE AR 72712
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            35 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 133 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.121    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         CITY OF COMPTON
         205 S WILLOWBROOK AVE                                           X Contingent
         COMPTON, CA 90220
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.122    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $5,956.60
         CITY OF HENDERSON
         P.O. BOX 1434                                                   X Contingent
         HENDERSON, NC 27536-1434
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.123    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $75.00
         CITY OF JEFFERSONTOWN
         10416 WATTERSON TRAIL                                           X Contingent
         JEFFERSONTOWN, KY 40299
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.124    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $332.60
         CITY OF MAQUOKETA
         201 E PLEASANT ST                                               X Contingent
         MAQUOKETA, IA 52060
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            36 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 134 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.125    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,977.23
         CITY OF PICO RIVERA
         6615 PASSONS BLVD                                               X Contingent
         PICO RIVERA, CA 90660-1016
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.126    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,161.79
         CITY OF SEATTLE
         700 5TH AVE, STE 4250                                           X Contingent
         SEATTLE, WA 98124-7085
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.127    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $598.66
         CITY OF THOMSON
         P.O. BOX 1017                                                   X Contingent
         210 RAILROAD ST
         THOMSON, GA 30824
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.128    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $177,087.78
         CIXI JIANGNAN CHEMICAL FIBER
         159 LINGQIAO RD                                                 X Contingent
         NINGBO
         CHINA
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            37 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 135 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.129    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $54,004.49
         CLEAN AIR CONSULTANTS
         ATTN: KEMP                                                      X Contingent
         2525 NATIONAL DR
         GARLAND, TX 75041
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.130    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,435.45
         COMCAST
         P.O. BOX 37601                                                  X Contingent
         PHILADELPHIA, PA 19101-0601
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.131    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $6,076.24
         COMMERCE TECHNOLOGIES INC
         25736 NETWORK PL                                                X Contingent
         CHICAGO, IL 60673-1257
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.132    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $786.00
         COMMONWEALTH HEALTH CORPORATION, INC.
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            38 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 136 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.133    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,230.00
         COMPETITIVE PALLET SERVICE
         1502 PRODUCTION DR                                              X Contingent
         JEFFERSONVILLE, IN 47130
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.134    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,769.39
         COMPLETE FORKLIFT PARTS
         7403 TELEGRAPH RD                                               X Contingent
         MONTEBELLO, CA 90640
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.135    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $32,666.08
         COMPLETE OFFICE
         P.O. BOX 88379                                                  X Contingent
         SEATTLE, WA 98138
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.136    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         COMPUTER PACKAGES INC
         ATTN: ESTERA                                                    X Contingent
         11 N WASHINGTON ST, STE 300
         ROCKVILLE, MD 20850
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            39 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 137 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.137    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,550.95
         COMRES INC
         424 SW 12TH AVE                                                 X Contingent
         DEERFIELD BEACH, FL 33442
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.138    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,335.48
         COMRESOURCE INC
         1159 DUBLIN RD                                                  X Contingent
         COLUMBUS, OH 43215
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.139    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,999.59
         CONCUR TECHNOLOGIES INC
         ATTN: WHITE                                                     X Contingent
         62157 COLLECTIONS CENTER DR
         CHICAGO, IL 60693
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.140    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,390.00
         CONSOLIDATED EDISON OF NY
         COOPER STATION                                                  X Contingent
         P.O. BOX 138
         NEW YORK, NY 10276-0138
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            40 of 147
             19-11608-mew              Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 138 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.141    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $109,676.65
         CONSOLIDATED FIBERS
         ATTN: GARRISON, A/R CONTACT                                       X Contingent
         8103 DENMARK RD
         CHARLOTTE, NC 28273
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.142    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $8,240.58
         CONSTELLATION ENERGY SERVICES INC
         ATTN: INTEGRYS ENERGY SERVICES                                    X Contingent
         P.O. BOX 5474
         CAROL STREAM, IL 60197-5474
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.143    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $11,107.30
         CONSUMER TESTING LAB INC
         ATTN: CONSUMER TESTING LAB INC                                    X Contingent
         BOX 952766
         ATLANTA, GA 31192-2766
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.144    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $996.50
         CONSUMER TESTING LABORATORIES FAR EAST LTD
                                                                           X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            41 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 139 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.145    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $13,320.00
         CONTINENTAL SECURITY INC
         419 N HURON ST                                                  X Contingent
         TOLEDO, OH 43604
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.146    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,569.87
         CONVEYOR & STORAGE SOLUTIONS
         ATTN: LUNA, AR CONTACT                                          X Contingent
         4010 MORENA BLVD, STE 103
         SAN DIEGO, CA 92117
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.147    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,137.24
         COUGLE'S RECYCLING INC
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.148    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $272.58
         CRAIG WELDING SUPPLY CO
         5670 SANTA FE AVE                                               X Contingent
         LOS ANGELES, CA 90058
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            42 of 147
             19-11608-mew              Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 140 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.149    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $25,050.00
         CREATIVE LOGISTICS SOLUTIONS INC
         ATTN: RINDERLE                                                   X Contingent
         980 MERCANTILE DR, STE J
         HANOVER, MD 21076
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.150    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,443.05
         CREW CUT LAWN & LANDSCAPE LLC
         4424 BROOLHAVEN AVE                                              X Contingent
         LOUISVILLE, KY 40220
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.151    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $18,841.26
         CRITEO CORP
         P.O. BOX 392422                                                  X Contingent
         PITTSBURGH, PA 15251-9422
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.152    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $5,294.50
         CROWN PACKAGING CORP
         ATTN: KASPER, CUSTOMER SERVICE                                   X Contingent
         P.O. BOX 17806M
         ST LOUIS, MO 63195
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            43 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 141 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.153    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $36,354.09
         CRUSH BEARINGS AND DRIVES, INC.
         ATTN: MELISSA J. ROYALTY                                         X Contingent
         4324 BISHOP LANE
         LOUISVILLE, KY 40218
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.154    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $972.27
         CUNNINGHAM DOOR & WINDOW
         ATTN: CUNNINGHAM, A/R CONTACT                                    X Contingent
         2133 FRANKFORT AVE
         LOUISVILLE, KY 40206-2086
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.155    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $218.82
         CUSTOM SAFE & LOCK LLC
         457 DAUPHIN ISLAND PKWY                                          X Contingent
         MOBILE, AL 36606
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.156    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,590.00
         CYBERSOURCE CORPORATION
         ATTN: CYBERSOURCE BILLING                                        X Contingent
         P.O. BOX 742842
         LOS ANGELES, CA 90074
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            44 of 147
             19-11608-mew             Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 142 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.157    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $17,480.00
         DALMEX RECYCLING LLC
         2828 NAGLE ST                                                    X Contingent
         DALLAS, TX 75220
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.158    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $1,068,788.52
         DAMCO USA INC
         DE KROON TURFMARKT 107                                           X Contingent
         THE HAGUE, 2511 DP
         NETHERLANDS
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.159    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $6,147.74
         DANIEL HERNANDEZ
                                                                          X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.160    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $10,965.50
         DAVID W FANNICK ELECTRICAL MECHANICAL
         335 SOUTH MIDDLE ST                                              X Contingent
         FRACKVILLE, PA 17931
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            45 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 143 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.161    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $47,242.35
         DAVIS GRIMM PAYNE & MARRA
         701 5TH AVE, #4040                                              X Contingent
         SEATTLE, WA 98104
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.162    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $27,144.60
         DEMANDPDX, LLC
         1000 SW BROADWAY, STE 1140                                      X Contingent
         PORTLAND, OR 97205
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.163    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,102.41
         DENNEY ELECTRIC SUPPLY
         RT. 61 375 CENTER AVE                                           X Contingent
         SCHUYLKILL HVN, PA 17972
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.164    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $872.00
         DEPT OF FINANCE & ADMIN - AR
         1509 W 7TH ST                                                   X Contingent
         LITTLE ROCK, AR 72201
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            46 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 144 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.165    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $367.40
         DESIGNER SIGN SYSTEMS, INC.
         3540 NW 56TH STREET                                             X Contingent
         SUITE 201
         FORT LAUDERDALE, FL 33309
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.166    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $5,673.71
         DIAMOND SCREW PRODUCTS INC
         2564 RUSSELLVILLE RD                                            X Contingent
         BOWLING GREEN, KY 42101
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.167    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $921.68
         DISCOUNT TWO-WAY RADIO
         555 W VICTORIA ST                                               X Contingent
         RANCHO DOMINGUEZ, CA 90220
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.168    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $296.35
         DIXIE LOCK AND SAFE OF THOMSON
         521 EAST HILL ST                                                X Contingent
         THOMSON, GA 30824
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            47 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 145 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.169    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $191,615.33
         DOMFOAM INC
         ATTN: SANSALONE                                                 X Contingent
         8785 BOUL LANGELIER
         ST LEONARD, QC H1P 2C9
                                                                         X Unliquidated
         CANADA                                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.170    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $10,688.97
         DOMINION ENERGY
         120 TREDEGAR ST                                                 X Contingent
         RICHMOND, VA 23219
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.171    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $565.54
         DOTSON'S FIRE PROTECTION
         ATTN: DOTSON, AR CONTACT                                        X Contingent
         228 SUNNYSIDE AVE
         ELBERTON, GA 30635-1628
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.172    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,180.48
         DOUBLE E COMPANY LLC
         P.O. BOX 847457                                                 X Contingent
         BOSTON, MA 02284-7457
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            48 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 146 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.173    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,983.12
         DUKE ENERGY PROGRESS
         P.O. BOX 1003                                                   X Contingent
         CHARLOTTE, NC 28201-1003
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.174    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $204,685.78
         DUSOBOX CORPORATION
         2501 INVESTORS ROW, STE 500                                     X Contingent
         ORLANDO, FL 32837
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.175    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $69,563.34
         DYNAMIC PACKAGING INC
         1567 39TH ST                                                    X Contingent
         BROOKLYN, NY 11218
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.176    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,767.50
         EA INTERNATIONAL-LTD
         ATTN: EA INTL                                                   X Contingent
         P.O. BOX 890599
         CHARLOTTE, NC 28289-0599
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            49 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 147 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.177    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $4,170.63
         EACCOUNTABLE.COM LLC
         1875 LAWRENCE ST, STE 750                                       X Contingent
         DENVER, CO 80202
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.178    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $346.83
         EAGLE PAPER INC
         1031 LEXINGTON RD                                               X Contingent
         LOUISVILLE, KY 40204
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.179    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,801.15
         ECO TECH LLC
         6108 SABLE MILL CT                                              X Contingent
         JEFFERSONVILLE, IN 47130
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.180    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $449.25
         EFAX CORPORATE
         6922 HOLLYWOOD BLVD, STE 500                                    X Contingent
         LOS ANGELES, CA 90028
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            50 of 147
             19-11608-mew               Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 148 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.181    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $14,300.00
         EFP PARTNERS-I LTD
         39 SLOANE ST                                                       X Contingent
         LONDON, SW1X 9LP
         UNITED KINGDOM
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.182    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $483.04
         EHRLICH PEST CONTROL
         P.O. BOX 13848                                                     X Contingent
         READING, PA 19612-3848
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.183    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,901.88
         ELBERTON INDUSTRIAL ELECTRIC
         ATTN: SANDERS, AR CONTACT                                          X Contingent
         P.O. BOX 127
         ELBERTON, GA 30635
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.184    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $5,544.68
         ELEVATE HONG KONG HOLDINGS LIMITED
         ARION COMMERICAL BLDG, UNIT 1901                                   X Contingent
         2-12 QUEENS RD W
         SHEUNG WAN
                                                                            X Unliquidated
         HONG KONG                                                          X Disputed
         CHINA
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            51 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 149 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.185    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $1,065,111.37
         ELITE COMFORT SOLUTIONS LLC
         ATTN: GRIFFITH                                                   X Contingent
         P.O. BOX 603397
         P.O. BOX 603397
                                                                          X Unliquidated
         CHARLOTTE, NC 28260-3397                                         X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.186    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $436,056.40
         ELITE COMFORT SOLUTIONS, LLC
         ATTN: SHERFEY, OFFICE MANAGER                                    X Contingent
         REMIT TO:
         P.O. BOX 603397
                                                                          X Unliquidated
         CHARLOTTE, NC 28260-3397                                         X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.187    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $21,350.00
         EMARSYS NORTH AMERICA
         70 W MARKET ST, #1350                                            X Contingent
         INDIANAPOLIS, IN 46204
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.188    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $617,841.51
         EMIRATES FIBER INDUSTRIES FZ LLC
         ATTN: GARCIA, SALES MANAGER                                      X Contingent
         180 181 182 183 AL GAIL
         INDUSTRIAL PARK, RAS ALKHAIMAH
                                                                          X Unliquidated
         UNITED ARAB EMIRATES                                             X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            52 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 150 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.189    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $6,250.00
         EMPIRE VALUE ADVISORS
         800 COTTAGEVIEW DR, #1040                                       X Contingent
         TRAVERSE CITY, MI 49684
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.190    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,141.23
         ENTERPRISE RIDESHARE
         ATTN: CANNADY                                                   X Contingent
         ATTN: BOBBY FULTZ
         2625 MARKET PL
                                                                         X Unliquidated
         HARRISBURG, PA 17110                                            X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.191    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $28,383.25
         EQUINIX INC
         1 LAGOON DR                                                     X Contingent
         REDWOOD CITY, CA 94065
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.192    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $18,373.00
         EVERGREEN SHIPPING AGENCY CORP
         1 EVERTRUST PLZ, #6                                             X Contingent
         JERSEY CITY, NJ 07302
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            53 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 151 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.193    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,674.52
         EXAIR CORPORATION
         LOCATION 00766                                                  X Contingent
         CINCINNATI, OH 45264-0766
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.194    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,038.93
         EXCEL SERVICES INC
         2301 NELSON MILLER PKWY                                         X Contingent
         LOUISVILLE, KY 40223
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.195    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $13,236.88
         EXCEL4APPS INC
         2501 SMALLMAN ST, STE 250                                       X Contingent
         PITTSBURGH, PA 15222
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.196    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $276,975.59
         EXETER 25 KEYSTONE LLC
         25 KEYSTONE BLVD                                                X Contingent
         POTTSVILLE, PA 17901
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            54 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 152 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.197    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $9,568.68
         EXIM ENGINEERING INC.
         2200 E WINSTON RD                                               X Contingent
         ANAHEIM, CA 92806
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.198    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,210.37
         F N SHEPPARD & COMPANY
         1261 JAMIKE AVE                                                 X Contingent
         P.O. BOX 18520
         ERLANGER, KY 41018
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.199    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $2,202.89
         F&R MACHINE AND REPAIR INC
         ATTN: WESTBRODO, AR CONTACT                                     X Contingent
         7217 HARRY HINES BLVD
         DALLAS, TX 75235
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.200    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,472.98
         FANELLI BROTHERS LEASING
         1298 KEYSTONE BLVD                                              X Contingent
         POTTSVILLE, PA 17901-1794
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            55 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 153 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.201    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $462.98
         FARMERS RURAL ELECTRIC COOPERATIVE
         P.O. BOX 1298                                                   X Contingent
         GLASGOW, KY 42142-1298
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.202    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,544.70
         FASTENAL COMPANY
         P.O. BOX 978                                                    X Contingent
         WINONA, MN 55987-0978
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.203    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $288,800.05
         FEDEX
         ATTN: FEDEX (PA)                                                X Contingent
         P.O. BOX 223125
         PITSBURGH, PA 15251-2125
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.204    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $76,373.69
         FEDEX FREIGHT
         ATTN: FEDEX FREIGHT EAST                                        X Contingent
         DEPT LA P.O. BOX 21415
         PASADENA, CA 91185-1415
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            56 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 154 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.205    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,530.90
         FERRELLGAS
         P.O. BOX 173940                                                 X Contingent
         DENVER, CO 80217-3940
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.206    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $449.00
         FESCO
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.207    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $23,688.00
         FIBERCO INC
         P.O. BOX 14728                                                  X Contingent
         FORT WORTH, TX 76117
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.208    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $14,862.27
         FINELINE TECHNOLOGIES INC
         P.O. BOX 934219                                                 X Contingent
         ATLANTA, GA 31193
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            57 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 155 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.209    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,641.20
         FOX ROTHSCHILD LLP
         2000 MARKET ST, #2000                                           X Contingent
         PHILADELPHIA, PA 19103
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.210    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $5,542.50
         FRENCH APRON & MANUFACTURING CO INC
         ATTN: MANN, CONTROLLER                                          X Contingent
         P.O. BOX 2324
         GASTONIA, NC 28053-2324
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.211    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $350.00
         FRESH START SERVICES
         2010 N FINE AVE, #103A                                          X Contingent
         FRESNO, CA 93727
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.212    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,422.56
         FROMM ELECTRIC SUPPLY
         2101 CENTRE AVE                                                 X Contingent
         READING, PA 19605
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            58 of 147
             19-11608-mew             Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 156 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.213    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $705.88
         FRONTIER COMMUNICATIONS
         P.O. BOX 920041                                                 X Contingent
         DALLAS, TX 75392-0041
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.214    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $51,114.26
         FROST BROWN TODD LLC
         301 E 4TH ST, #3300                                             X Contingent
         CINCINNATI, OH 45202
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.215    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,682,161.42
         FUNING JINCHENG HOME TEXTILE CO., LTD.
         DAWEI QIAN                                                      X Contingent
         FUNING JINCHENG HOME TEXTILE CO., LTD.
         HUANGHE RD. 33#, FUNING ECONOMICAL DEVELOPMENT
                                                                         X Unliquidated
         ZONE, JIANGSU PROVINCE, 224400                                  X Disputed
         P. R. CHINA
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.216    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $15,840.00
         FXI
         P.O. BOX 664015                                                 X Contingent
         DALLAS, TX 75266
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            59 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 157 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.217    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $469.39
         GARVEY'S OFFICE PRODUCTS
         P.O. BOX 5678                                                   X Contingent
         CAROL STREAM, IL 60197
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.218    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $14,406.72
         GEORGIA POWER COMPANY
         96 ANNEX                                                        X Contingent
         ATLANTA, GA 30396-0001
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.219    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $6,000.00
         GLADIIUM TECHNOLOGY PARTNERS
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.220    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $33,434.70
         GLOBAL EQUIPMENT COMPANY INC
         29833 NETWORK PL                                                X Contingent
         CHICAGO, IL 60673-1298
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            60 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 158 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.221    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $204,878.32
         GOOGLE, INC
         P.O. BOX 39000                                                  X Contingent
         SAN FRANCISCO, CA 94139
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.222    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,900.50
         GORDON & REES SCULLY MANSUKHANI LLP
         275 BATTERY ST, #200                                            X Contingent
         SAN FRANCISCO, CA 94111
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.223    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $948.15
         GOULSTON TECHNOLOGIES INC
         ATTN: CRAIG, AR CONTACT                                         X Contingent
         P.O. BOX 530029
         ATLANTA, GA 30353-0029
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.224    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $47,190.52
         GRAF METALLIC OF AMERICA INC
         P.O. BOX 1370                                                   X Contingent
         SPARTANBURG, SC 29304-1370
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            61 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 159 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.225    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $160,023.55
         GRAINGER
         DEPT 825877269                                                  X Contingent
         PALATINE, IL 60038-0001
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.226    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,940.00
         GRAVES GILBERT CLINIC
         201 PARK ST                                                     X Contingent
         BOWLING GREEN, KY 42101
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.227    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $14,471.00
         GROZ BECKERT USA INC
         ATTN: CUNNINGHAM, AR SPECIALIST                                 X Contingent
         2902 GRANDVIEW DR
         SIMPSONVILLE, SC 29680
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.228    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,892.57
         GUARDIAN
         P.O. BOX 95101                                                  X Contingent
         CHICAGO, IL 60694-5101
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            62 of 147
             19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 160 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $7,396.26
         GUPTON SERVICES INC
         P.O. BOX 90                                                         X Contingent
         HENDERSON, NC 27536
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $15,316.48
         GXS INC
         29144 NETWORK PL                                                    X Contingent
         CHICAGO, IL 60673-1291
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $4,742,119.63
         HANGZHOU CHUANGYUAN FEATHER CO LTD
         ATTN: FUMINGFANG                                                    X Contingent
         NO 5 XINDA RD, MIAOJIA VILLAGE
         HANGZHOU, SUOQIAN TOWN
                                                                             X Unliquidated
         CHINA                                                               X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $218,580.00
         HANGZHOU DELAN HOME CO. LTD.
         ATTN: LI                                                            X Contingent
         NO. 525 MINHE RD, SANHONG INTL BLDG
         STE 1501, ZHEJIANG, HANGZHOU
                                                                             X Unliquidated
         CHINA                                                               X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            63 of 147
             19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 161 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.233    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $21,557.86
         HANGZHOU HUAYING XINTANG DOWN PRODUCTS CO LTD
         ATTN: VICKY                                                      X Contingent
         XIXU VILLAGE XINTANG ST
         XIAOSHAN, HANGZHOU
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.234    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $377,005.04
         HANGZHOU HUOJU DOWN PRODUCTS CO, LTD.
         ATTN: WU                                                         X Contingent
         XINTANG RESIDENTIAL COMMUNITY
         XIAOSHAN DISTR, ZHEJIANG, HANGZHOU
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.235    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $78,820.64
         HANGZHOU SHINIH FIBER PRODUCTS CO, LTD
         ATTN: MEYER                                                      X Contingent
         99 JIANSHE 3RD RD, XIAOSHAN ECONDEVT ZONE
         ZHEJIANG, HANGZHOU 311215
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.236    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $1,298.50
         HARDY'S CONSTRUCTION
                                                                          X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            64 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 162 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.237    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $501.94
         HART COUNTY AUTO PARTS
         6 MAIN ST                                                       X Contingent
         MUNFORDVILLE, KY 42765
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.238    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $295.00
         HART COUNTY FLORIST
         117 S DIXIE ST                                                  X Contingent
         HORSE CAVE, KY 42749
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.239    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,710.74
         HART COUNTY SOLID WASTE
         105 MAIN ST                                                     X Contingent
         MUNFORDVILLE, KY 42765
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.240    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $132,061.39
         HAYES INDUSTRIES INC
         ATTN: HAYES, AR CONTACT                                         X Contingent
         41 ROBINSON ST, STE A
         POTTSTOWN, PA 19464
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            65 of 147
             19-11608-mew               Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 163 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.241    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $5,537.62
         HB MCCLURE COMPANY LLC
         600 S 17TH ST                                                      X Contingent
         HARRISBURG, PA 17104
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.242    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $108.00
         HEALTHCOMP INC.
         P.O. BOX 45018                                                     X Contingent
         FRESNO, CA 93718-5018
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.243    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $51,652.75
         HEBEI TEXTILES IMP AND EXP CO, LTD
         42 XISANZHUANG ST                                                  X Contingent
         SHIJIAZHUANG 050071
         HEBEI
                                                                            X Unliquidated
         CHINA                                                              X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.244    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $5,945.97
         HELLER'S GAS & FIREPLACES
         ATTN: CROOSE, AR CONTACT                                           X Contingent
         500 NORTH POPLAR ST
         BERWICK, PA 18603
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            66 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 164 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.245    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $33,088.30
         HENDERSON SEWING MACHINE CO
         ATTN: WINDHAM                                                   X Contingent
         P.O. BOX 966
         ANDALUSIA, AL 36420
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.246    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $213.50
         HENDRICK FLORIST
         312 SPRING ST                                                   X Contingent
         WASHINGTON, GA 30673
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.247    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $353.84
         HI-RELI CONDITIONING CORP
         333 7TH AVE                                                     X Contingent
         NEW YORK, NY 10001
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.248    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,353.39
         HIRETECH
         200 WESTLAKE PARK BLVD, 501                                     X Contingent
         HOUSTON, TX 77079
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            67 of 147
             19-11608-mew             Doc 122          Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 165 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $783.30
         HOME DEPOT CREDIT SERVICES
         P.O. BOX 183175                                                     X Contingent
         DEPT. 32-2139127975
         COLUMBUS, OH 43218-3175
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $4,707.06
         HOME DEPOT/GECF (TX)
         ATTN: POTTS, SERVICE REPRESENTATIVE                                 X Contingent
         DEPT 32-2501634731
         P.O. BOX 183176
                                                                             X Unliquidated
         COLUMBUS, OH 43218-3176                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                   $0.00
         HOME FASHIONS PRODUCTS ASSOC
         355 LEXINGTON AVE, 15TH FL                                          X Contingent
         NEW YORK, NY 10017
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $503.00
         HOT AIR SPECIALITIES INC
         ATTN: LAWING                                                        X Contingent
         3149 KELLY RD
         CHARLOTTE, NC 28216
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            68 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 166 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.253    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $124.95
         HUNTINGTON PARK RUBBER
         ATTN: BARLAM, AR CONTACT                                        X Contingent
         P.O. BOX 519
         HNTINGTON PARK, CA 90255
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.254    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $235.86
         HVAC SERVICES INC
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.255    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $28,230.64
         HYG FINANCIAL SERVICES, INC
         5000 RIVERSIDE DR, STE 300 E                                    X Contingent
         IRVING, TX 75039
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.256    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $890.40
         HYLAND FILTER SERVICE OWENSBORO INC
         ATTN: GOODALL                                                   X Contingent
         P.O. BOX 608
         OWENSBORO, KY 42302
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            69 of 147
             19-11608-mew               Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 167 of 263     Case number (if known): 19-11608

   Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.257    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $64.40
         ID ZONE
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.258    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $300.00
         IDFB-INTERNATIONAL DOWN & FEATHER BUREAU
         SCHWALBENWEG 15                                                 X Contingent
         6973 HOCHST
         AUSTRIA
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.259    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,265.85
         IDFL LABORATORY & INSTITUTE
         ATTN: INTERNATIONAL DOWN AND FEATHER                            X Contingent
         TESTING LABORATORY
         SALT LAKE CITY, UT 84105
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.260    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,129.00
         IMPERIAL REALTY COMPANY
         4747 W PETERSON AVE, STE 200                                    X Contingent
         CHICAGO, IL 60646
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            70 of 147
             19-11608-mew                  Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 168 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.261    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,521.72
         INDEED, INC
         6433 CHAMPION GRANDVIEW WAY                                        X Contingent
         AUSTIN, TX 78750
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.262    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $49,044.00
         INDO COUNT INDUSTRIES LIMITED
         301 ARCADIA, 3RD FL, NARIMAN PT                                    X Contingent
         MUMBAI, MAHARASHTRA
         INDIA
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.263    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,064.94
         INDUSTRIAL DRIVES & ELECTRIC
         ATTN: MASON, AR CONTACT                                            X Contingent
         571 ELBERT ST
         ELBERTON, GA 30635
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.264    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,440.00
         INDUSTRIAL HEARING & PULMONARY MGMT
         ATTN: CHAMBERS, AR CONTACT                                         X Contingent
         1846 WOODLAWN ST
         UPLAND, CA 91786
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            71 of 147
             19-11608-mew                 Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 169 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.265    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $1,213.52
         INFOARMOR INC
         7001 N SCOTTSDALE RD, STE 2020                                    X Contingent
         SCOTTSDALE, AZ 85253
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.266    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $79,200.00
         INFORMATICA LLC
         2100 SEAPORT BLVD                                                 X Contingent
         REDWOOD CITY, CA 94063
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.267    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $92,118.22
         INTERNATIONAL BUSINESS MACHINES COR
         P.O. BOX 676673                                                   X Contingent
         DALLAS, TX 75267-6673
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.268    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $382,113.41
         INTERNATIONAL PAPER (EDI)
         ATTN: DAVIS                                                       X Contingent
         P.O. BOX 532629
         ATLANTA, GA 30353-2629
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            72 of 147
             19-11608-mew              Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 170 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.269    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                    $130.98
         INTERTEK INDIA PVT LTD
                                                                            X Contingent
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.270    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                    $715.00
         INTERTEK PAKISTAN (PVT) LTD
                                                                            X Contingent
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.271    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $9,345.50
         INTERTEK TESTING SERVICES NA INC
         ATTN: INTERTEK CONSUMER GOODS N.A.                                 X Contingent
         ATTN: PATRICIA PALACIOS
         2 RIVERWAY, STE 500
                                                                            X Unliquidated
         HOUSTON, TX 77056                                                  X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.272    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $5,086,423.45
         INVISTA INC.
         ATTN: BOYKIN                                                       X Contingent
         BANK OF AMERICA
         P.O. BOX, #742926
                                                                            X Unliquidated
         ATLANTA, GA 30374-2926                                             X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            73 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 171 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.273    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,667.06
         IRON MOUNTAIN
         P.O. BOX 601002                                                 X Contingent
         PASADENA, CA 91189-1002
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.274    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,417.65
         IVOXY CONSULTING LLC
         P.O. BOX 101264                                                 X Contingent
         PASADENA, CA 91189-0005
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.275    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,176.18
         J & M SEWING SUPPLIES CORP
         3465 E FIRESTONE BLVD                                           X Contingent
         SOUTH GATE, CA 90280
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.276    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $360.00
         JACKSON COUNTY TREASURER
         201 WEST PLATT ST                                               X Contingent
         MAQUOKETA, IA 52060-2295
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            74 of 147
             19-11608-mew             Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 172 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.277    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $66.00
         JACKSON LEWIS PC
         44 S BROADWAY, 14TH FL                                            X Contingent
         WHITE PLAINS, NY 10601
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.278    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $41,758.56
         JDG TOOLING & AUTOMATION
         ATTN: BOGH                                                        X Contingent
         230 TORYORK DR
         WESTON, ON M9L 1Y1
                                                                           X Unliquidated
         CANADA                                                            X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.279    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $63.60
         JEFFERSONTOWN TAM'S FLORIST INC
         10125 TAYLORSVILLE RD                                             X Contingent
         JEFFERSONTOWN, KY 40299
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.280    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $7,852.95
         JENCO SALES INC
         ATTN: DOLLAR                                                      X Contingent
         49 MILLARD FARMER INDUSTRIAL BLVD
         NEWMAN, GA 30263
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            75 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 173 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.281    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,130.00
         JESUS ZUNIGA BALBUENA
         4276 S HOOVER ST, APT 2                                         X Contingent
         LOS ANGELES, CA 90037
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.282    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,312.23
         JOHN BOUCHARD & SONS CO
         ATTN: SIMPSON                                                   X Contingent
         411 EAST DIXIE AVE
         ELIZABETHTOWN, KY 42701
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.283    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $435.86
         JOHNSON CONTROLS FIRE PROTECTION LP
         ATTN: SIMPLEXGRINNELL                                           X Contingent
         DEPT CH 10320-GA REGION
         PALATINE, IL 60055-0320
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.284    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $6,077.79
         JOHNSON CONTROLS SECURITY SOLUTIONS
         ATTN: ADT SECURITY SERVICES INC                                 X Contingent
         P.O. BOX 371967
         PITTSBURGH, PA 15250
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            76 of 147
             19-11608-mew                 Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 174 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.285    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $515.71
         JOHNSON EQUIPMENT
         ATTN: JOHNSON EQUIPMENT                                           X Contingent
         1073 AUGUSTA HWY
         LINCOLNTON, GA 30817
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.286    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $19,000.00
         JOSE GERARDO BARRIENTOS
                                                                           X Contingent
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.287    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,020.00
         JS FIBER CO
         ATTN: BREWER, A/R CONTACT                                         X Contingent
         290 MARBLE RD
         STATESVILLE, NC 28625
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.288    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $11,829.08
         JUN HE LAW OFFICES
         45 ROCKEFELLER PLAZA, STE 2320                                    X Contingent
         NEW YORK, NY 10111
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            77 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 175 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.289    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $18,412.32
         JUSTMAN PACKAGING & DISPLAY
         5819 TELEGRAPH RD                                               X Contingent
         CITY OF COMMERCE, CA 90040
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.290    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $56,941.50
         K&L GATES LLP
         925 4TH AVE, STE 2900                                           X Contingent
         SEATTLE, WA 98104-1158
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.291    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,847.30
         KAESER COMPRESSORS
         ATTN: LUCAS, AR CONTACT                                         X Contingent
         3760 LA VERENDRYE
         BOISBRIAND, QC J7H 1R5
                                                                         X Unliquidated
         CANADA                                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.292    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $42,644.02
         KAMYK DAUNEN S.R.O.
         KAMYK NAD VITAVOU CP 179                                        X Contingent
         PRIBRAM, S 262063
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            78 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 176 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.293    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $683,106.89
         KAPSTONE CONTAINER CORP
         ATTN: BREST, STRATEGIC ACCOUNT MANAGER                           X Contingent
         2370 SULLIVAN RD
         COLLEGE PARK, GA 30337
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.294    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $30,233.33
         KAREN SUE NAYLOR
         200 W SANTA ANA BLVD, STE 400                                    X Contingent
         SANTA ANA, CA 92701
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.295    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $5,901.17
         KENTUCKIANA COMFORT CENTER
         ATTN: THOMPSON, A/R CONTACT                                      X Contingent
         2716 GRASSLAND DR
         LOUISVILLE, KY 40299
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.296    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $2,500.00
         KENTUCKY STATE TREASURER
         P.O. BOX 1150                                                    X Contingent
         FRANKFORT, KY 40602-1150
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            79 of 147
             19-11608-mew                Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 177 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $1,619.15
         KEYENCE CORPORATION OF AMERICA INC
         DEPT LA 22198                                                       X Contingent
         PASEDENA, CA 91185-2198
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $946.75
         KEYSTOPS LLC DBA LOG CABIN OIL
         ATTN: MOTLEY, A/R CONTACT                                           X Contingent
         P.O. BOX 2809
         FRANKLIN, KY 42135-2809
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $122,490.64
         KKP FINE LINEN PVT LTD
         ATTN: R, MERCHANDISER, #88 SALEM RD                                 X Contingent
         NAMAKKAL-637001
         TAMILNADU, INDIA
                                                                             X Unliquidated
         INDIA                                                               X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $33,348.30
         KU-KENTUCKY UTILITIES COMPANY
         P.O. BOX 9001954                                                    X Contingent
         LOUISVILLE, KY 40290-1956
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            80 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 178 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.301    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $687,576.17
         KUEHNE & NAGEL
         ATTN: KIRLEW                                                     X Contingent
         77 FOSTER CRESCENT
         MISSISSUAGA, ON L5R 0K1
                                                                          X Unliquidated
         CANADA                                                           X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.302    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $256.80
         LECTRONICS INC
         P.O. BOX 3057                                                    X Contingent
         CLINTON, IA 52732
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.303    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $1,691.43
         LEGGETT AND PLATT INC
         ATTN: JINKS                                                      X Contingent
         L&P FINANCIAL SERVICES
         P.O. BOX 952092
                                                                          X Unliquidated
         ST LOUIS, MO 63195-2092                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.304    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $179,536.23
         LERNER DAVID LITTENBERG ET AL
         600 SOUTH AVE W                                                  X Contingent
         WESTFIELD, NJ 07090-1497
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            81 of 147
             19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 179 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $32,027.01
         LEWIS BRISBOIS BISGAARD & SMITH LLP
         633 WEST 5TH ST, STE 400                                            X Contingent
         LOS ANGELES, CA 90071
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $72,858.00
         LEX THOMSON LP
         C/O LEXINGTON REALTY ADVISORS INC                                   X Contingent
         ATTN: KELLY
         LEASE ADMINISTRATOR
                                                                             X Unliquidated
         NEW YORK, NY 10119-4015                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $21,470.12
         LG&E-LOUISVILLE GAS AND ELECTRIC
         P.O. BOX 9001960                                                    X Contingent
         LOUISVILLE, KY 40290-1961
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $139,626.51
         LIBERTY PROPERTY LIMITED PARTNERSHIP
                                                                             X Contingent
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            82 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 180 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.309    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $14,758.63
         LIFT INC
         ATTN: MCKENNA, AR CONTACT                                       X Contingent
         3745 HEMPLAND RD
         MOUNTVILLE, PA 17554-1545
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.310    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,468.10
         LOUDON SHEET METAL CO
         1926, 2218 PLANTSIDE DR                                         X Contingent
         JEFFERSONTOWN, KY 40299
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.311    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,304.16
         LOUISVILLE LABEL INC
         ATTN: VAUGHT, CSR                                               X Contingent
         417 SOUTH 32ND ST
         LOUISVILLE, KY 40212
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.312    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,309.28
         LOUISVILLE WATER COMPANY
         P.O. BOX 32460                                                  X Contingent
         LOUISVILLE, KY 40232-2463
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            83 of 147
             19-11608-mew               Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 181 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.313    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $980.28
         LOWE'S
         P.O. BOX 530954                                                    X Contingent
         ATLANTA, GA 30353-0954
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.314    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $144,160.15
         LUAN THE SEA FEATHER DOWN PRODUCTS COMPANY LTD.
         ATTN: BIAN                                                         X Contingent
         JINGSAN RD, LUAN ECON DEVT ZONE
         ANHUI, LUAN, 237161
                                                                            X Unliquidated
         CHINA                                                              X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.315    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $2,590.08
         MADISON SMITH MACHINE & TOOL
         2601 HAPPY VALLEY RD                                               X Contingent
         GLASGOW, KY 42141
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.316    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $238,286.35
         MAJESTIC/AMB PICO RIVERA ASSOC LLC
         13191 CROSSROADS PKWY NORTH                                        X Contingent
         CITY OF INDUSTRY, CA 91746-3497
                                                                            X Unliquidated
                                                                            X Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            84 of 147
             19-11608-mew              Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 182 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.317    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $340.67
         MANPLOW
         2660 MERCANTILE DR                                               X Contingent
         RANCHO CORDOVA, CA 95742
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.318    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $8,648.55
         MAQUOKETA MUNICIPAL ELECTRIC UTILITY
         201 E PLEASANT ST                                                X Contingent
         MAQUOKETA, IA 52060
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.319    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $88.00
         MARATHON PRESS INCORPORATED
         1500 SQUARE TURN BLVD                                            X Contingent
         NORFOLK, NE 68701
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.320    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $3,286.25
         MARIO ISAIS
                                                                          X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            85 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 183 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.321    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $19,280.00
         MARKCO ELECTRICAL SERVICES LLC
         924 TWIGGS ST                                                   X Contingent
         AUGUSTA, GA 30901
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.322    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,065.92
         MARTIN'S ELECTRICAL SERVICE
         ATTN: MARTIN, AR CONTACT                                        X Contingent
         1024 EVERGREEN DR
         TAMAQUA, PA 18252-9705
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.323    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,290.01
         MASTERS SUPPLY INC
         13347 SHERMAN WAY                                               X Contingent
         NORTH HOLLYWOOD, CA 91605
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.324    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $17,652.75
         MC MASTER-CARR SUPPLY CO
         ATTN: DEATON, AR CONTACT                                        X Contingent
         P.O. BOX 7690
         CHICAGO, IL 60680-7690
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            86 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 184 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.325    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $56.25
         MC2 TRANSPORTATION LLC
         4047 LONG BEACH BLVD                                            X Contingent
         LONG BEACH, CA 90807
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.326    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $138.51
         MCI COMM SERVICE
         1801 PENNSYLVANIA AVE NW                                        X Contingent
         WASHINGTON, DC 20006
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.327    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $75,284.08
         MCMICHAEL MILLS INC
         ATTN: PRIYETT, A/R CONTACT                                      X Contingent
         P.O. BOX 507
         MADISON, NC 27025
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.328    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $744.39
         MECHANICAL DRIVES & BELTING
         ATTN: MONTOYA, A/R CONTACT                                      X Contingent
         P.O. BOX 39262
         LOS ANGELES, CA 90039
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            87 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 185 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.329    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $34,145.38
         MERCER HEALTH & BENEFITS LLC
         633 W 5TH ST                                                    X Contingent
         LOS ANGELES, CA 90071
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.330    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,824.33
         MERCHANDISE MANAGMENT CO.
         17125C W BLUEMOUND RD, #276                                     X Contingent
         BROOKFIELD, WI 53005
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.331    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,215.26
         MH EQUIPMENT COMPANY
         8901 N INDUSTRIAL RD                                            X Contingent
         PEORIA, IL 61615
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.332    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,843.08
         MICROSOFT ONLINE INC
         P.O. BOX 847543                                                 X Contingent
         DALLAS, TX 75284-7543
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            88 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 186 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.333    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,144.56
         MIDTOWN PLUMBING INC
         8234 GARFIELD AVE                                                X Contingent
         BELL GARDENS, CA 90201
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.334    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $318.00
         MIKES HEATING AND COOLING LLC
         8413, 329 DOGWOOD RD                                             X Contingent
         CANDLER, NC 28715
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.335    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $8,425.75
         MODEL DESIGN INC
         13309 SW 135TH AVE                                               X Contingent
         MIAMI, FL 33186
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.336    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $10,178.00
         MODERN TESTING SERVICES
         ATTN: GEORGE, AR CONTACT                                         X Contingent
         349 LENOX ST, UNIT 1
         NORWOOD, MA 02062
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            89 of 147
             19-11608-mew            Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 187 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.337    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,796.22
         MODERN WELDING COMPANY OF KENTUCKY, INC.
         ATTN: RONNIE LANFORD                                            X Contingent
         303 STEEL DRIVE
         ELIZABETHTOWN, KY 42701
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.338    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,360.00
         MOSBYS TOWING & TRANSPORT LLC
         ATTN: JUDY                                                      X Contingent
         P.O. BOX 19049
         LOUISVILLE, KY 40259
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.339    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $13,464.48
         MOTION INDUSTRIES INC
         2012 GARNER STATION BLVD                                        X Contingent
         RALEIGH, NC 27603
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.340    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $148.44
         MUNFORDVILLE AUTO SUPPLY
         51 MAIN ST                                                      X Contingent
         MUNFORDVILLE, KY 42765
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            90 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 188 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.341    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,587.61
         MUNFORDVILLE MUNICIPAL WATER AND SEWER
         P.O. BOX 85                                                     X Contingent
         MUNFORDVILLE, KY 42765
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.342    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $654,005.80
         NAN YA PLASTICS CORPORATION AMERICA
         9 PEACH TREE HILL ROAD                                          X Contingent
         LIVINGSTON, NJ 07039
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.343    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,630,352.30
         NAP INDUSTRIES INC
         667 KENT AVE                                                    X Contingent
         BROOKLYN, NY 11249
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.344    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $6,622.00
         NARCOTE LLC
         ATTN: MARGOTTA, SALES AND PROD CO-ORD                           X Contingent
         800 MTN, VIEW DR
         P.O. BOX 830
                                                                         X Unliquidated
         PINEY FLATS, TN 37686                                           X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            91 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 189 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.345    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,925.40
         NASA SERVICES INC
         P.O. BOX 1755                                                   X Contingent
         MONTEBELLO, CA 90640
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.346    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,128.40
         NATIONAL PLUS PLAN
         6 BLACKSTONE VALLEY PL, STE 302                                 X Contingent
         LINCOLN, RI 02865
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.347    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $167.97
         NATIONWIDE
         1 NATIONWIDE PLAZA                                              X Contingent
         COLUMBUS, OH 43215
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.348    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,580.00
         NATIONWIDE LIFT TRUCKS
         3900 NORTH 28TH TERRACE                                         X Contingent
         HOLLYWOOD, FL 33020-1105
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            92 of 147
             19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 190 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.349    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $573.03
         NEED IT NOW COURIER
         37-18 57TH ST                                                     X Contingent
         FLUSHING, NY 11377
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.350    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $1,154.85
         NESPRESSO USA INC
         111 W 33RD ST, 5TH FL                                             X Contingent
         NEW YORK, NY 10120
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.351    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $93.00
         NEWSPAPER DIVISION OF JOBE PUBLISHING INC
         ATTN: WRIGHT, A/R CONTACT                                         X Contingent
         P.O. BOX 546
         CAVE CITY, KY 42127
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.352    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $3,439.07
         NICHOLS SALES, INC
         14140 LIVE OAK AVE, STE A                                         X Contingent
         BALDWIN PARK, CA 91706
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            93 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 191 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.353    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,576.14
         NICOL SCALES & MEASUREMENT
         ATTN: NICOL SCALES LP                                           X Contingent
         P.O. BOX 222288
         DALLAS, TX 75222
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.354    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $40,087.20
         NINGBO MEGAFEAT BEDDING CO LTD
         ATTN: RYAN WANG                                                 X Contingent
         LONGSHAN INDUSTRY ZONE
         CIXI, CHINA
                                                                         X Unliquidated
         CHINA                                                           X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.355    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,336.13
         NORTH AMERICAN SCALE CO.
         2272 COLORADO BLVD                                              X Contingent
         LOS ANGELES, CA 90041
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.356    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $154,599.00
         NORTH SLOPE SOLUTIONS, LLC
         ATTN: JOHN JOSEPH PEETS                                         X Contingent
         23532 ROLLING FORK WAY
         GAITHERSBURG, MD 20882
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            94 of 147
             19-11608-mew                   Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 192 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $1,946.75
         O C TANNER
         4200 FAIRVIEW ST                                                    X Contingent
         BURLINGTON, ON L7L 4Y8
         CANADA
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $450.00
         OB SODO PROPERTIES LLC
         101 116TH AVE SE                                                    X Contingent
         BELLEVUE, WA
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $13,200.99
         OFFICE DEPOT
         6600 N MILITARY TRAIL, S416N                                        X Contingent
         BOCA RATON, FL 33496
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $2,252.50
         OFFICE PRIDE OF LOUISVILLE
         MATTHEW MAYS                                                        X Contingent
         10821 PLANTSIDE DRIVE, SUITE 102
         LOUISVILLE, KY, 40299
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            95 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 193 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.361    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $780,023.97
         ORACLE AMERICA INC
         ATTN: ORACLE AMERICA INC                                        X Contingent
         P.O. BOX 203448
         DALLAS, TX 75320-3448
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.362    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $425.04
         ORKIN PEST CONTROL (GA)
         ATTN: INGRAM, AR CONTACT                                        X Contingent
         P.O. BOX 211969
         AUGUSTA, GA 30917-1969
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.363    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $514.78
         ORKIN PEST CONTROL (KY)
         790 ENTERPRISE DR                                               X Contingent
         LEXINGTON, KY 40510
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.364    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,128.00
         OVERHEAD DOOR CO OF LOUISVILLE
         ATTN: LAWSON                                                    X Contingent
         P.O. BOX 2347
         LOUISVILLE, KY 40201-2347
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            96 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 194 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.365    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $4,232.40
         P BJERRE INC
         ATTN: POULSEN                                                   X Contingent
         420 OAK ST, STE 202
         P.O. BOX 127
                                                                         X Unliquidated
         CARVER, MN 55315                                                X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.366    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $9,744.78
         PACIFIC COAST PROPANE LLC
         P.O. BOX 0427                                                   X Contingent
         RIALTO, CA 92377-0427
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.367    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,386,608.03
         PACKAGING CORP OF AMERICA
         ATTN: CERASUOLO                                                 X Contingent
         36596 TREASURY CENTER
         CHICAGO, IL 60694-6500
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.368    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $742.50
         PACO MANUFACTURING
         2120 ADDMORE LN                                                 X Contingent
         CLARKSVILLE, IN 47129
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            97 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 195 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.369    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $17,320.00
         PALLET RECOVERY INC
         17725 CHASE RD                                                  X Contingent
         FULTON, IL 61252
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.370    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $14,520.00
         PAYSCALE, INC.
         PAYSCALE, INC                                                   X Contingent
         1000 1ST AVE S
         SEATTLE, WA 98134
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.371    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $113,988.42
         PECO PALLET INC
         2990 MOMENTUM PL                                                X Contingent
         CHICAGO, IL 60689-5329
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.372    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $12,163.00
         PENNSEW SEWING MACHINE COMPANY
         4481 HENDERSON RD                                               X Contingent
         HICKORY, PA 15340
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            98 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 196 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.373    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         PENNSYLVANIA AMERICAN WATER
         P.O. BOX 371412                                                 X Contingent
         PITTSBURG, PA 15250-7412
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.374    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,064.21
         PEOPLESHARE LLC
         ATTN: HEDGEPETH                                                 X Contingent
         MSC#327
         P.O. BOX 11984
                                                                         X Unliquidated
         BIRMINGHAM, AL 35202-1984                                       X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.375    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $13,391.62
         PERFECTION GROUP INC
         ATTN: KAHLER                                                    X Contingent
         3699 SOLUTIONS CENTER
         CHICAGO, IL 60677-3006
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.376    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,174.25
         PG MAINSTREET NORTH FORTY LLC
         9122 E HWY 40                                                   X Contingent
         P.O. BOX 148
         JENSEN, UT 84035
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            99 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 197 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.377    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,643.09
         PHASE THREE ELECTRIC INC
         737 S VINEWOOD ST                                               X Contingent
         ESCONDIDO, CA 92029
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.378    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $36.56
         PITNEY BOWES INC
         P.O. BOX 371896                                                 X Contingent
         PITTSBURG, PA 15250-7896
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.379    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $10,555.10
         PND ENGINEERS INC
         19500 TX-249, STE 655                                           X Contingent
         HOUSTON, TX 77070
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.380    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,230.00
         POLVIGE TECHNOLOGIES INC
         584-A AVE ORLY                                                  X Contingent
         DORVAL, QC H9P 1E9
         CANADA
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            100 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 198 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.381    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $23,709.70
         POLYPACK CORPORATION LTD
         ATTN: CATALDO, GENERAL MANAGER                                  X Contingent
         7900 E JARRY ST
         MONTREAL, QC H1J 1H1
                                                                         X Unliquidated
         CANADA                                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.382    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $104,862.66
         POLYTECH FIBERS LLC
         2017 US-411                                                     X Contingent
         CHATSWORTH, GA 30705
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.383    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $47,621.50
         POSDATA GROUP INC
         ATTN: TALLMAN                                                   X Contingent
         5775 SOUNDVIEW DR, STE 101E
         GIG HARBOR, WA 98335
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.384    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $1,109.92
         POT O GOLD, INC.
         13205 SE 30TH ST, #104                                          X Contingent
         BELLEVUE, WA 98005
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            101 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 199 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.385    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $598.00
         POWER TECH ELECTRIC CO, LLC
         154 K Z RATLIFF LN                                              X Contingent
         SOUTH SHORE, KY 41175
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.386    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,550.00
         POWERS BROS. MACHINE INC
         8100 SLAUSON AVE                                                X Contingent
         MONTEBELLO, CA 90640
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.387    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $12,799.61
         PPL ELECTRIC UTILITIES
         2 NORTH 9TH ST                                                  X Contingent
         CPC-GENN1
         ALLENTOWN, PA 18101-1175
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.388    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $407.96
         PRAXAIR DISTRIBUTION INC
         ATTN: GTS-WELCO, ACCOUNTS RECEIVABLE                            X Contingent
         953-PRAXAIR DIST MIDATLANTIC
         P.O. BOX 382000
                                                                         X Unliquidated
         PITTSBURGH, PA 15250-8000                                       X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            102 of 147
             19-11608-mew               Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 200 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.389    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $955.00
         PRECISION AIR SYSTEMS INC
         ATTN: BODGE                                                       X Contingent
         11101 SOUTH CROWN WAY, STE 2
         WELLINGTON, FL 33414
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.390    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $507.30
         PRECISION DISTRIBUTION CONSULTING INC
         150 FARM LANE, STE 200                                            X Contingent
         YORK, PA 17402
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.391    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $21,200.80
         PREMIER TRAILERS LLC
         2706 LILAC AVE                                                    X Contingent
         BLOOMINGTON, CA 92316
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.392    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $195,271.00
         PRICEWATERHOUSE COOPERS LLP
         P.O. BOX 932011                                                   X Contingent
         ATLANTA, GA 31193-2011
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            103 of 147
             19-11608-mew               Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 201 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.393    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $159,257.16
         PRINTCRAFT CO INC
         259 CITY LAKE RD                                                 X Contingent
         LEXINGTON, NC 27293
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.394    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                    $51.43
         PROGISTICS DISTRIBUTION
         P.O. BOX 5045                                                    X Contingent
         HAYWARD, CA 94540-5045
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.395    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $297,160.19
         PROGRESS CONTAINER & DISPLAY
         ATTN: MARKHAM                                                    X Contingent
         635 PATRICK MILL RD SW
         WINDER, GA 30680
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.396    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $13,952.94
         PROLIFT INDUSTRIAL EQUIPMENT LLC
         P.O. BOX 99607                                                   X Contingent
         LOUISVILLE, KY 40269-0607
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            104 of 147
             19-11608-mew             Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 202 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.397    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $125,960.45
         PROLOGIS L P
         ATTN: LOPEZ, PROPERTY MANAGER                                    X Contingent
         17777 CENTER COURT DR, STE 100
         CERRITOS, CA 90703
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.398    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $18,753.61
         PT HASIL DAMAI TEXTILE
         ATTN: KRISTIAN, EXPORT SALES MANAGER                             X Contingent
         JL CISIRUNG
         KM 2.0 BANDUNG 40258
                                                                          X Unliquidated
         INDONESIA                                                        X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.399    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $637.49
         PURCHASE POWER
         P.O. BOX 371874                                                  X Contingent
         PITTSBURGH, PA 15250-7874
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.400    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $1,064.23
         PURE WATER PARTNERS LLC
         120 E LAKE ST, STE 207                                           X Contingent
         SANDPOINT, ID 83864
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            105 of 147
             19-11608-mew             Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 203 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.401    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $12,307.71
         PURVIS INDUSTRIES LTD
         ATTN: BURTON, AR CONTACT                                         X Contingent
         P.O. BOX 540757
         DALLAS, TX 75354-0757
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.402    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $994,576.36
         QINGDAO FUYUAN ARTS & CRAFTS CO LTD
         ATTN: CATHY                                                      X Contingent
         RM 419 NO 97 FUZHOU SOUTH RD
         QINGDAO
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.403    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $225.17
         QUICK FUEL
         2360 LINDBERGH ST                                                X Contingent
         AUBURN, CA 95602
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.404    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $35,215.00
         R-PAC INTERNATIONAL CORP (DOMESTIC BUYS)
         ATTN: WILLIAMS, CS MGR, W COAST SALES                            X Contingent
         132 WEST 36TH ST
         NEW YORK, NY 10018
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            106 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 204 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.405    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $439.70
         RADIAL
         935 1ST AVE                                                     X Contingent
         KING OF PRUSSIA, PA 19406
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.406    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,000.00
         RADISSON HOTEL GROUP
         701 CARLSON PKWY                                                X Contingent
         MINNETONKA, MN 55305
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.407    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,864.00
         RAGAN MECHANICAL, INC.
         702 W 76TH ST                                                   X Contingent
         DAVENPORT, IA 52806
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.408    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,427.17
         RAPID PALLET
         9700 S HARLEM                                                   X Contingent
         BRIDGEVIEW, IL 60455
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            107 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 205 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.409    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,850.00
         RCI SYSTEMS, LLC
         JAN-PRO OF AUGUSTA-AIKEN                                        X Contingent
         105 ROSSMORE PLACE
         AUGUSTA
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.410    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $539.77
         RECYCLING EQUIPMENT CORP
         831 WEST 5TH ST                                                 X Contingent
         LANSDALE, PA 19446
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.411    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $17,682.33
         REMCO FORWARDING LIMITED
         ATTN: FREEDHOFF                                                 X Contingent
         5101 ORBITOR DR
         MISSISSAUGA, ON L4W 5R8
                                                                         X Unliquidated
         CANADA                                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.412    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,037.15
         REPUBLIC SERVICES #175
         P.O. BOX 78829                                                  X Contingent
         PHOENIX, AZ 85062-8829
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            108 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 206 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.413    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $7,866.83
         REPUBLIC TRUCK SALES
         ATTN: GREEN, A/R CONTACT                                         X Contingent
         P.O. BOX 35650
         LOUISVILLE, KY 40232
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.414    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $806.45
         RESNAV SOLUTIONS
         ATTN: RESOURCE NAVIGATION INC                                    X Contingent
         1377 MAIN ST
         WALTHAM, MA 02451
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.415    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $3,368.00
         RESTIVO CONTRACTING INC.
         ATTN: RAYMOND RESTIVO                                            X Contingent
         4120 OAK CIR
         BOCA RATUN, FL 33431
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.416    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $2,245.00
         RICK EDWARDS ELECTRIC
         P.O. BOX 131                                                     X Contingent
         HENDERSON, IL 27536
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            109 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 207 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.417    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,253.88
         RMR-LOUISVILLE
         5041 INDUSTRY RD                                                X Contingent
         LOUISVILLE, KY 40208
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.418    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $22,545.00
         ROC TRUCKING INC.
         ATTN: BARBARA GARCIA                                            X Contingent
         6902 WOODWORD AVE
         BELL, CA 90201
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.419    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $4,138.39
         ROCKWELL CLEAN-UP
         5533 HURSTVILLE RD                                              X Contingent
         MAQUOKETA, IA 52060
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.420    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,219,185.66
         ROIND HOMETEX CO LTD
         3225 E WARM SPRINGS RD                                          X Contingent
         LAS VEGAS, NV 89120
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            110 of 147
             19-11608-mew                 Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 208 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.421    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $9,509.48
         RORY ELECTRIC INC
         8115 COMPTON AVE                                                  X Contingent
         LOS ANGELES, CA 90001
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.422    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $371.23
         RR DONNELLEY
         ATTN: MOORE WALLACE DBA RR DONNELLEY                              X Contingent
         CORPORATE HEADQUARTERS
         LISLE, IL 60532-3630
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.423    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $500.00
         RSJ INSPECTION HK LIMIITED
         ATTN: SAGGI                                                       X Contingent
         UNIT 13 16/F ASIA TRADE CENTER
         NO 79 LEI MUK RD, HK
                                                                           X Unliquidated
         CHINA                                                             X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.424    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $995.00
         RSJ INSPECTION SERVICE PVT LTD
         ATTN: CHANDRAN                                                    X Contingent
         1174, FIRST FL, SECTOR 10A,
         NEAR HERO HODA CHOWNK
                                                                           X Unliquidated
         GURGAON, 122001                                                   X Disputed
         INDIA
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            111 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 209 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.425    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,209.11
         RUSCO PACKAGING INC
         P.O. BOX 226685                                                 X Contingent
         DALLAS, TX 75222-6685
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.426    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,402.73
         RYDER TRANSPORTATION SERVICES
         P.O. BOX 402366                                                 X Contingent
         ATLANTA, GA 30384-2366
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.427    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $70,675.33
         SAFEGUARD BUSINESS SYSTEMS INC
         ATTN: WHITE, OFFICE MANAGER                                     X Contingent
         P.O. BOX 88043
         CHICAGO, IL 60680-1043
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.428    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $13,994.64
         SAFEGUARD, DBA INSPIRED RESULTS
         15353 SW SEQUOIA PKWY, STE 100                                  X Contingent
         PORTLAND, OR 97224
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            112 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 210 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.429    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $546.67
         SAFETY-KLEEN SYSTEMS INC
         P.O. BOX 650509                                                 X Contingent
         DALLAS, TX 75265-0509
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.430    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,536.35
         SAIA MOTOR FREIGHT LINE LLC
         ATTN: SAIGE                                                     X Contingent
         P.O. BOX 730532
         DALLAS, TX 75373-0532
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.431    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,846.41
         SAL'S PROPANE INC
         638 E GAGE AVE                                                  X Contingent
         LOS ANGELES, CA 90001-1512
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.432    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $98,667.00
         SALESFORCE.COM INC
         P.O. BOX 203141                                                 X Contingent
         DALLAS, TX 75320-3141
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            113 of 147
             19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 211 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $3,719.50
         SANDLER TRAVIS & ROSENBERG P A
         P.O. BOX 935173                                                     X Contingent
         ATLANTA, GA 31193-5173
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $2,323.88
         SCALE SOUTH INC
         ATTN: FRANKLIN, ACCOUNTS RECEIVABLE                                 X Contingent
         P.O. BOX 211480
         AUGUSTA, GA 30917-1480
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $489.25
         SCHUYLKILL MEDICAL CENTER
         700 E NORWEGIAN ST                                                  X Contingent
         POTTSVILLE, PA 17901-2798
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $7,450.10
         SECURITAS SECURITY SERVICES USA INC
         ATTN: YBARRA, CONTACT                                               X Contingent
         FILE 57220
         LOS ANGELES, CA 90074-7220
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            114 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 212 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.437    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $32,798.87
         SENTINEL CAPITAL PARTNERS LLC
         330 MADISON AVE, 27TH FL                                         X Contingent
         NEW YORK, NY 10017
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.438    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $54.75
         SERFCO TERMITE & PEST CONTROL
         1701 S WALTON BLVD                                               X Contingent
         BENTONVILLE, AR 72712
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.439    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $34,788.79
         SGS NORTH AMERICA INC
         B-15/F NO.900                                                    X Contingent
         YISHAN RD XUHUI DISTRICT
         SHANGHAI, 200233
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.440    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $4,375.00
         SH&S LTD PARTNERSHIP II LLLP
         210 NORTH WALTON BLVD                                            X Contingent
         BENTONVILLE, AR 72712
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            115 of 147
             19-11608-mew                 Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC                Pg 213 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.441    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                      $0.00
         SHANGHAI MAYFT COMPANY LIMITED
         ATTN: TONY, STE 2903, 729 PUJIAN RD,                                 X Contingent
         PUDONG
         SHANGHAI, 200127
                                                                              X Unliquidated
         CHINA                                                                X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.442    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                      $0.00
         SHANGHAI XINLIAN INDUSTRIAL LIMITED COMPANY
         ATTN: LIU                                                            X Contingent
         1101, RM B, BLDG 988, DATONG RD
         ZHABEI DISTRICT, SHANGHAI CITY
                                                                              X Unliquidated
         CHINA                                                                X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.443    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $1,175.00
         SHEMWELL MACHINE WELDING & FABRICATION
         ATTN: SHEMWELL, CUSTOMER SERVICE                                     X Contingent
         4322 S DIXIE
         HORSE CAVE, KY
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.444    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $410,744.40
         SHI INTERNATIONAL
         P.O. BOX 952121                                                      X Contingent
         DALLAS, TX 75395-2121
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            116 of 147
             19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 214 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.445    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $15,801.34
         SHOPPA'S MATERIAL HANDLING LTD
         ATTN: FLEMING, AR CONTACT                                         X Contingent
         P.O. BOX 6120274
         DALLAS, TX 75261-2027
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.446    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $146.85
         SHRED-IT USA INC
         28883 NETWORK PL                                                  X Contingent
         CHICAGO, IL 60673-1288
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.447    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $1,829.10
         SIGNATURE CLEANING SERVICES, INC.
         231 WEST 29TH ST, STE 607                                         X Contingent
         NEW YORK, NY 10001
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.448    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $869.82
         SJ GRAPHICS CORPORATION
         P.O. BOX 2449                                                     X Contingent
         TOLUCA LAKE, CA 91610-0449
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            117 of 147
             19-11608-mew             Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 215 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.449    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $9,306.81
         SKILLSET GROUP
         ATTN: LUNA                                                        X Contingent
         P.O. BOX 75343
         CHICAGO, IL 60675-5343
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.450    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,464.77
         SKY PARK MAIL LLC
         P.O. BOX 308                                                      X Contingent
         RENTON, WA 98057
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.451    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $6,065.16
         SMITH LEASING CORP
         ATTN: GRISWELL, AR CONTACT                                        X Contingent
         P.O. BOX 352
         WARRENTON, GA 30828
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.452    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $851.72
         SOUTH CENTRAL RURAL TELEPHONE INC
         P.O. BOX 159                                                      X Contingent
         GLASGOW, KY 42142-0159
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            118 of 147
             19-11608-mew              Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 216 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.453    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $861.87
         SOUTHEASTERN FREIGHT LINES, INC.
         P.O. BOX 100104                                                  X Contingent
         COLUMBIA, SC 29202-3104
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.454    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $30,436.21
         SOUTHERN CALIFORNIA EDISON
         ATTN: BILLING QUESTIONS                                          X Contingent
         P.O. BOX 600
         ROSEMEAD, CA 91771-0001
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.455    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $269.37
         SOUTHERN CALIFORNIA GAS COMPANY
         ATTN: ALDO ROJAS                                                 X Contingent
         P.O. BOX 30337
         LOS ANGELES, CA 90030
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.456    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $1,430.00
         SOUTHERN GRAPHIC SYSTEM LLC
         626 WEST MAIN ST, STE 500                                        X Contingent
         LOUISVILLE, KY 40202
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            119 of 147
             19-11608-mew             Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 217 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.457    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,151.31
         SOUTHERN REGIONAL JOINT BOARD
         ATTN: UNITE SOUTHERN REG JOINT BOARD                             X Contingent
         ATTN: LOVONNE CHAPMAN
         UNION CITY, GA 30291
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.458    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $4,637.31
         SOUTHWEST IDEALEASE
         ATTN: BURTON, AR CONTACT                                         X Contingent
         3722 IRVING BLVD
         DALLAS, TX 75247
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.459    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $8,221.50
         SOUTHWEST MOBILE STORAGE
         ATTN: PEEBLES, AR CONTACT                                        X Contingent
         9551 LUCAS RANCH RD
         RANCHO CUCAMONGA, CA 91730
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.460    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $7,448.10
         SOUTHWEST REGION
         P.O. BOX 541748                                                  X Contingent
         DALLAS, TX 75354-1748
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            120 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 218 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.461    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $6,300.00
         SPACIOS A DESIGN GROUP
         7370 NW 36TH AVE                                                X Contingent
         MIAMI, FL 33147
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.462    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,020,266.87
         SPAN AMERICA
         ATTN: JACKSON                                                   X Contingent
         70 COMMERCE CENTER
         GREENVILLE, SC 29615
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.463    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $302.30
         SPARKLETTS AND SIERRA SPRINGS
         P.O. BOX 660579                                                 X Contingent
         DALLAS, TX 75266-0579
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.464    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $20,535.80
         SPECTAPE
         CONCOTE CORPORATION                                             X Contingent
         P.O. BOX 679038
         DALLAS, TX 75267
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            121 of 147
             19-11608-mew               Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 219 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.465    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $21,615.16
         SPIEGEL FAMILY REALTY CO IOWA LLC
         P.O. BOX 50                                                       X Contingent
         PEOSTA, IA 52068
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.466    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $42.93
         SPRING AIR INTERNATIONAL LLC
         70 EVERETT AVE, STE 507                                           X Contingent
         CHELSEA, MA 02150
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.467    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $10,466.64
         SRYGLER TRUCKING INC
         6050 S DIXIE HWY                                                  X Contingent
         HORSE CAVE, KY 42749
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.468    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $514.25
         STAFFORD NUT & BOLT
         ATTN: SEABORN                                                     X Contingent
         1370 REYNOLDS ST
         AUGUSTA, GA 30901-1027
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            122 of 147
             19-11608-mew           Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 220 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.469    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,624.32
         STAPLES ADVANTAGE
         DEPT ATL                                                        X Contingent
         P.O. BOX 405386
         ATLANTA, GA 30384-5386
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.470    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $420.32
         STAPLES CREDIT PLAN
         DEPT 51 - 7862411708                                            X Contingent
         P.O. BOX 78004
         PHOENIX, AZ 85062-8004
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.471    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $63,299.80
         STATE GRAPHICS
         468 DIENS DR                                                    X Contingent
         WHEELING, IL 60090
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.472    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                ($16,460.22)
         STEIN FIBERS (IMPORT)
         4 COMPUTER DR W                                                 X Contingent
         ALBANY, NY 12205
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            123 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 221 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.473    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $876,670.76
         STEIN FIBERS LTD
         ATTN: SPRAGUE, SALES                                             X Contingent
         P.O. BOX 714522
         CINCINNATI, OH 45271-4522
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.474    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $8,000.00
         STEPHEN DECUBELLIS (1099)
                                                                          X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.475    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $645.00
         STEVIE D LAMPP
                                                                          X Contingent
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.476    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $252,915.75
         STRANDS TEXTILE MILLS PVT LTD
         ATTN: SHARMA                                                     X Contingent
         PLOT 3 270-271 SECTOR 4
         GANDHIDHAM GUJA, 370230
                                                                          X Unliquidated
         INDIA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            124 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 222 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.477    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $26,350.31
         SUCCESSFACTORS INC
         P.O. BOX 89 4642                                                X Contingent
         LOS ANGELES, CA 90189-4642
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.478    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $7,870.97
         SUMMER ENERGY
         P.O. BOX 660938                                                 X Contingent
         DALLAS, TX 75266-0938
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.479    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,205,997.81
         SUN FIBER SALES LLC
         ATTN: CLINTON, AR CONTACT                                       X Contingent
         ROSENTHAL & ROSENTHAL INC
         P.O. BOX 88926
                                                                         X Unliquidated
         CHICAGO, IL 60695-1926                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.480    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,626.65
         SUNBELT RENTALS INC
         P.O. BOX 409211                                                 X Contingent
         ATLANTA, GA 30384-9211
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            125 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 223 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.481    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,098.41
         SUNNY SEWING MACHINE INC
         ATTN: HALLUM                                                    X Contingent
         1119 QUAKER ST
         DALLAS, TX 75207
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.482    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $27,251.39
         SUPERIOR BEARING CO INC
         P.O. BOX 911035                                                 X Contingent
         LOS ANGELES, CA 90091-1035
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.483    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,208.45
         SUPERIOR BROKERAGE SERVICES
         ATTN: GUSTINE                                                   X Contingent
         SBS INTERNATIONAL, INC
         1700 WYNNE AVE
                                                                         X Unliquidated
         ST PAUL, MN 55108                                               X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.484    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $742.00
         SUPERIOR LEASING INC
         589 EAST 56TH ST                                                X Contingent
         BROOKLYN, NY 11203
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            126 of 147
             19-11608-mew             Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 224 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.485    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $2,118.36
         SUPERIOR ONSITE HEALTH SOLUTIONS
         P.O. BOX 1156                                                    X Contingent
         VERNON, NJ 07462
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.486    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $1,830.10
         TERMINIX PROCESSING CENTER
         P.O. BOX 742592                                                  X Contingent
         CINCINNATI, OH 45274-2592
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.487    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $26,537.24
         TERRA POLYESTER S A DE C V
         ATTN: HANDAL, OWNER                                              X Contingent
         IMC-SAP DEPT 107
         7801 NW 37TH ST
                                                                          X Unliquidated
         DORAL, FL 33166                                                  X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.488    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $2,466.00
         TERREMARK NORTH AMERICA
         2 BISCAYNE BLVD, STE 2800                                        X Contingent
         MIAMI, FL 33131
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            127 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 225 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.489    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,345.00
         TEXTILES MACHINE
         ATTN: POWERS                                                    X Contingent
         P.O. BOX 1694
         THOMSON, GA 30824
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.490    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $70,166.27
         TGF MANAGEMENT
         111 CONGRESS AVE, STE 2900                                      X Contingent
         AUSTIN, TX 78701
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.491    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $19,488.75
         THE FOX COMPANY
         ATTN: PARKER, AR CONTACT                                        X Contingent
         JOHN E FOX INC
         CHARLOTTE, NC 28208
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.492    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $8,842.00
         THE M A PATTERSON CO
         530 S NOLEN DR                                                  X Contingent
         SOUTHLAKE, TX 76092
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            128 of 147
             19-11608-mew              Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 226 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.493    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $1,613.35
         THE MIRAZON GROUP
         ATTN: BOREN                                                      X Contingent
         1640 LYNDON FARM COURT, STE 102
         LOUISVILLE, KY 40223
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.494    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $7,500.00
         THE SALES EXCHANGE
         145 BLACKBURN ST                                                 X Contingent
         P.O. BOX 887
         YORK, SC 29745
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.495    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,148,892.55
         THE SEA FEATHER LIMITED COMPANY OF LUAN
         ATTN: BIAN                                                       X Contingent
         EAST GAOCHENG RD
         ECON TECHDEVT AREA, ANHUI, LUAN 237161
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.496    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                     $761.56
         THORNTON BROTHERS INC
         ATTN: THORNTON BROTHERS PAPER CO INC                             X Contingent
         150 OLYMPIC PL
         ATHENS, GA 30601
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            129 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 227 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.497    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,034.04
         TICKET TO RIDE
         ATTN: BURTON                                                     X Contingent
         11520 COMMONWEALTH DR
         LOUISVILLE, KY 40299
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.498    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $6,808.75
         TIER POINT LLC
         12444 POWERSCOURT DR, STE 450                                    X Contingent
         ST LOUIS, MO 63131
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.499    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $116.29
         TIME WARNER CABLE
         ATTN: TIME WARNER CABLE OF NYC                                   X Contingent
         P.O. BOX 70872
         CHARLOTTE, NC 28272-0872
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.500    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,400.00
         TITAN TRANSFER INC
         ATTN: FLETCHER                                                   X Contingent
         PTI LOGISTICS
         2237 KOETTER DR
                                                                          X Unliquidated
         CLARKSVILLE, IN 47129                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            130 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 228 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.501    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $29,035.72
         TL COOK ELECTRIC, LLC
         3209 CENTURY DR                                                 X Contingent
         ROWLETT, TX 75088
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.502    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $833.58
         TOCOR INC
         ATTN: KEITH, A/R CONTACT                                        X Contingent
         2425 MELVER LANE, STE 120
         CARROLLTON, TX 75006
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.503    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,924,219.39
         TOPOCEAN CONSOLIDATION SERVICES
         ATTN: WONG                                                      X Contingent
         99 W HAWTHORNE AVE, STE 604
         VALLEY STREAM, NY 11580
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.504    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $652.15
         TORRANCE LOCK & SECURITY
         ATTN: MORRIS, CONTACT                                           X Contingent
         2421 TORRANCE BLVD
         TORRANCE, CA 90501
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            131 of 147
             19-11608-mew              Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 229 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.505    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $165.00
         TOTAL EXTERMINATING
         13941 RAMONA AVE, STE J                                          X Contingent
         CHINO, CA 91710
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.506    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $6,698.35
         TOYOTA FORKLIFTS OF ATLANTA
         P.O. BOX 934134                                                  X Contingent
         ATLANTA, GA 31193-4134
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.507    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $160,270.69
         TOYOTA INDUSTRIES COMMERCIAL FINANCE INC
         ATTN: TOYOTA FINANCIAL SERVICES                                  X Contingent
         P.O. BOX 660926
         DALLAS, TX 75266-0926
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.508    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $4,713.47
         TOYOTA-LIFT OF LOS ANGELES
         12907 IMPERIAL HWY                                               X Contingent
         SANTA FE SPRING, CA 90670
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            132 of 147
             19-11608-mew              Doc 122     Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 230 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.509    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $89.97
         TRANSPLY INC
         ATTN: CRONE, AR CONTACT                                         X Contingent
         P.O. BOX 7727
         YORK, PA 17404-7727
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.510    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $581.00
         TRAVELERS (INSURANCE HHF)
         C/O BANK OF AMERICA                                             X Contingent
         CHICAGO, IL 60693-1287
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.511    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,353.47
         TREXLER COMPRESSOR SALES & SERVICE INC
         ATTN: BOWERS, AR CONTACT                                        X Contingent
         12643 E EMMENS WAY
         SANTA FE SPRINGS, CA 90670
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.512    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $26,995.00
         TRIFECTA RESEARCH GROUP LLC
         ATTN: ROBERTS                                                   X Contingent
         33 COXE AVE, #1016
         ASHVILLE, NC 28802
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            133 of 147
             19-11608-mew               Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 231 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.513    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $10,889.71
         UGI CENTRAL PENN GAS INC
         P.O. BOX 15426                                                  X Contingent
         WILMINGTON, DE 19886-5426
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.514    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $33.49
         UGI ENERGY SERVICES INC
         P.O. BOX 827032                                                 X Contingent
         PHILADELPHIA, PA 19182
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.515    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $915.00
         UL VERIFICATION SERVICES INC
         62045 COLLECTIONS CENTER DR                                     X Contingent
         CHICAGO, IL 60693-0620
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.516    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $13,344.85
         ULINE
         BOX 3500                                                        X Contingent
         RPO STSVILLE
         MISSISSAUGA, ON L5M 0S8
                                                                         X Unliquidated
         CANADA                                                          X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            134 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 232 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.517    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,992.81
         UNIFIRST CORPORATION
         1409 PERSON ST                                                  X Contingent
         DURHAM, NC 27703
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.518    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,617.96
         UNITED MID ATLANTIC REGION
         ATTN: PATRICK FORTH                                             X Contingent
         5735 INDUSTRY LANE
         FREDERICK, MD 21704
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.519    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $16,236.74
         UNIVERSAL SEWING SUPPLY
         ATTN: ROJAS, AR CONTACT                                         X Contingent
         1011 EAST PARK INDUST DR
         ST LOUIS, MO 63130
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.520    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $15,103.80
         UNWRAPPED INC
         95 ROCK ST                                                      X Contingent
         LOWELL, MA 01854
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            135 of 147
             19-11608-mew             Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC             Pg 233 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.521    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $519,269.73
         US CBP
         1300 PENNSYLVANIA AVE NW                                          X Contingent
         WASHINGTON, DC 20229
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.522    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                    $91.00
         US HEALTHWORKS MEDICAL GROUP PC
         P.O. BOX 50042                                                    X Contingent
         LOS ANGELES, CA 90074
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.523    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $69,524.75
         US TELECENTERS
         10 GRANITE ST                                                     X Contingent
         QUINCY, MA 02169
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.524    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $18,900.00
         UV XPRESS FREIGHT LLC
         ATTN: URBINA, ACCOUNTS RECEIVABLE                                 X Contingent
         9505 MINES RD, STE 116 PMB 195
         LAREDO, TX 78045
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            136 of 147
             19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 234 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $135.29
         VALDESE PACKAGING & LABEL INC
         ATTN: RAYNOR, SR. ACCOUNT EXECUTIVE                                 X Contingent
         P.O. BOX 1215
         302 ST GERMAINE ST
                                                                             X Unliquidated
         VALDESE, NC 28690                                                   X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $5,523.91
         VANGUARD ENVIRONMENTAL INC
         4800 W QUINCY, STE 101                                              X Contingent
         BROKEN ARROW, OK 74012
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $241.94
         VERIZON     (HHF ALBANY NY)
         P.O. BOX 15124                                                      X Contingent
         ALBANY, NY 12212-5124
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $35,630.29
         VERIZON    (PA)
         ATTN: VERIZON                                                       X Contingent
         P.O. BOX 28000
         LEHIGH VLY, PA 18002-8000
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            137 of 147
             19-11608-mew                Doc 122    Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC            Pg 235 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.529    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $9,132.05
         VERIZON WIRELESS (EFT)
         P.O. BOX 660108                                                  X Contingent
         DALLAS, TX 75266-0108
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.530    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,281.00
         W STUDIO USA LLC
         ATTN: WONG                                                       X Contingent
         5 BOWLING GREEN PKWY, STE A160
         LAKE HOPATCONG, NJ 07849
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.531    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,283.40
         WAGNER INDUSTRIES INC
         2 STARTER DR                                                     X Contingent
         FRACKVILLE, PA 17931
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.532    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $665.69
         WASTE CONNECTIONS
         3 WATERWAY SQUARE PL, STE 110                                    X Contingent
         THE WOODLANDS, TX 77380
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            138 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 236 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.533    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,411.79
         WASTE INDUSTRIES, INC.
         P.O. BOX 791519                                                 X Contingent
         BALTIMORE, MD 21279-1519
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.534    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $21,609.80
         WASTE MANAGEMENT OF CENTRAL PA
         P.O. BOX 13648                                                  X Contingent
         PHILADELPHIA, PA 19101-3648
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.535    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,484.00
         WATERLOGIC USA INC
         77 MCCULLOUGH DR, STE 9                                         X Contingent
         NEW CASTLE, DE 19720
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.536    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $539.87
         WAXIE SANITARY SUPPLY
         P.O. BOX 748802                                                 X Contingent
         LOS ANGELES, CA 90074-8002
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            139 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 237 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.537    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $905.00
         WEBTRANS LOGISTICS, INC.
         2760 E EL PRESIDIO ST                                           X Contingent
         CARSON, CA 90810
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.538    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,254.00
         WEST END PRECISION INC
         196 SOUTH TREMONT ST                                            X Contingent
         TREMONT, PA 17981
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.539    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,737.05
         WEST-PAK EQUIPMENT CO INC
         254 WEST 36TH ST                                                X Contingent
         BOISE, ID 83714
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.540    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,328.19
         WESTERN FIRST AID & SAFETY
         5360 COLLEGE BLVD                                               X Contingent
         OVERLAND PARK, KS 66211
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            140 of 147
             19-11608-mew            Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 238 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.541    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,046.57
         WESTERN STATES REGIONAL JOINT BOARD
         ATTN: UNITE - WESTERN STATES                                    X Contingent
         920 SOUTH ALVARADO ST
         LOS ANGELES, CA 90006-3008
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.542    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $38,144.00
         WESTROCK COMPANY
         ATTN: MORONTA, AR CONTACT                                       X Contingent
         P.O. BOX 409813
         ATLANTA, GA 30384-9813
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.543    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $19,696.42
         WGSN, INC
         25 WEST 39TH ST - 14TH FL                                       X Contingent
         NEW YORK, NY 10018
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.544    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $600.00
         WILEY LANDSCAPING INC
         5690 RIGGINS CT                                                 X Contingent
         RENO, NV 89502
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            141 of 147
             19-11608-mew             Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC           Pg 239 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.545    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $27,300.00
         WILLIAM PEARSON JENKS
                                                                         X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.546    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $388.93
         WILLIAMS SEWER & DRAIN INC
         887 STAGECOACH RD NE                                            X Contingent
         THOMSON, GA 30824
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.547    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $7,000.00
         WOODCREEK HOLDINGS LLC
         ATTN: THOMAS                                                    X Contingent
         20109 WILDCAT RUN DR
         ESTERO, FL 33928
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.548    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $170.00
         WORKWELL LLC
         164 PRIMROSE CT                                                 X Contingent
         LONGMONT, CO 80501
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            142 of 147
             19-11608-mew               Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC                Pg 240 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.549    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $2,440,138.03
         WUHU FINE TEXTILE INTERNATIONAL TRADING CO, LTD.
         ATTN: WAN                                                         X Contingent
         321 JINGXI RD
         WANZHI TOWN
                                                                           X Unliquidated
         CHINA                                                             X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.550    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,686,936.53
         WUJIANG CITY XINYI TEXTILE CO LTD
         ATTN: CHEN                                                        X Contingent
         DAXIE VILLAGE BALI SHENGZE
         (SOUTH RING RD 3), JIANGSU
                                                                           X Unliquidated
         CHINA                                                             X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.551    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $1,040.00
         WUXI BEST LINK APPAREL LIMITED COMPANY
         ATTN: ZHOU                                                        X Contingent
         ROOM 301, BLDG 15
         WUXI, JING KE GUANG TIAN XIA
                                                                           X Unliquidated
         CHINA                                                             X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.552    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,951,716.30
         WUXI JIELONG TEXTILE CO LTD
         ATTN: XIE                                                         X Contingent
         SHUANG MIAO ECONOMIC & DEVELOPMENT ZONE
         WUXI, JIANGSU
                                                                           X Unliquidated
         CHINA                                                             X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            143 of 147
             19-11608-mew              Doc 122          Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC                Pg 241 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.553    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $46,340.65
         WUXI LUOSHE PRINTING & DYEING CO LTD
         ATTN: JANE NIU                                                       X Contingent
         90E ZHONGXING RD
         LUOSHE TOWN, WUXI
                                                                              X Unliquidated
         CHINA                                                                X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.554    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $633,341.88
         WUXI YINXIN PRINTING CO LTD
         ATTN: MA                                                             X Contingent
         QIAN LANE, LUOSHE TOWN
         WUXI CITY, JIANGSU PROVINCE
                                                                              X Unliquidated
         CHINA                                                                X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.555    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                  $1,144.90
         XRITE INC
         4300 44TH ST SE                                                      X Contingent
         GRAND RAPIDS, MI 49512
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.556    Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                   $820.00
         XTRA LEASE LLC
         ATTN: XTRA LEASE                                                     X Contingent
         P.O. BOX 219562
         KANSAS CITY, MO 64121-9562
                                                                              X Unliquidated
                                                                              X Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLE



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            144 of 147
             19-11608-mew                Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 242 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                   $3,649.93
         YRC FREIGHT (RDWY)
         ATTN: YELLOW TRANSPORTATION INC                                     X Contingent
         P.O. BOX 93151
         CHICAGO, IL 60673-3151
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $503,852.26
         ZHEJIANG HENGDI BEDDING CO LTD
         ATTN: TERRY WANG                                                    X Contingent
         NO 168 HEBEILOU FULOU VILLAGE
         XINTANG ST, HANGZHOU
                                                                             X Unliquidated
         CHINA                                                               X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $2,727,628.06
         ZHEJIANG LIUQIAO HOME TEXTILE
         ATTN: ZHU                                                           X Contingent
         XINFENG VILLAGE-XINGTANG ST
         ZHEJIANG, HANGZHOU, 311201
                                                                             X Unliquidated
         CHINA                                                               X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $324,720.00
         ZHEJIANG LIUQIAO INDUSTRIAL CO. LTD
         ATTN: SHENG                                                         X Contingent
         288 DONGKANG RD, XIAOSHAN DISTR
         ZHEJIANG, HANGZHOU 311201
                                                                             X Unliquidated
         ZHEJIANG, HANGZHOU 311201                                           X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLE



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            145 of 147
             19-11608-mew             Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC              Pg 243 of 263     Case number (if known): 19-11608

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.561    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $319,687.72
         ZHEJIANG SAIFANG TEXTILE TECHNOLOGY CO LTD
         ATTN: TANG                                                       X Contingent
         SANTOU CUN INDUSTRIAL PARK
         ZHEJIANG, DAICUN TOWN, HANGZHOU
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.562    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $178,076.50
         ZHEJIANG WANXIANG BEDDING CO LTD
         ATTN: XU                                                         X Contingent
         WULIAN XINTANG XIAOSGAN HANGZHOU
         ZHEJIANG
                                                                          X Unliquidated
         CHINA                                                            X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.563    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $49,050.75
         ZIMS BAGGING COMPANY
         ATTN: NOLAN, A/R CONTACT                                         X Contingent
         P.O. BOX 455
         KENOVA, WV 25530
                                                                          X Unliquidated
                                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            146 of 147
             19-11608-mew           Doc 122      Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC         Pg 244 of 263     Case number (if known): 19-11608


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                              $297,136.81
                                                                                                 + Undetermined Amounts

5b. Total claims from Part 2                                                                           $62,879,611.36



5c. Total claims of Parts 1 and 2
                                                                                                       $63,176,748.17
    Lines 5a + 5b = 5c
                                                                                                 + Undetermined Amounts




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims        147 of 147
             19-11608-mew               Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03                               Main Document
Debtor Name           Hollander Sleep Products, LLC                 Pg 245 of 263
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                19-11608


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     LEASE                                                10401 BUNSEN WAY, LLC
         lease is for and the nature    LOUISVILLE PLANT                                     C/O COLUMBUS NOVA
2.1                                                                                          200 SOUTH TRYON ST, STE 1700
         of the debtor's interest
                                                                                             CHARLOTTE, NC 28202


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     LEASE                                                10401 BUNSEN WAY, LLC
         lease is for and the nature    LOUISVILLE PLANT                                     C/O COLUMBUS NOVA
2.2                                                                                          200 SOUTH TRYON ST, STE 1700
         of the debtor's interest
                                                                                             CHARLOTTE, NC 28202


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     LEASE                                                440 REALTY ASSOCIATES
         lease is for and the nature    NY SHOWROOM                                          116 EAST 27TH ST
2.3                                                                                          NEW YORK, NY 10016
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     LEASE                                                660 NATIONAL TURNPIKE, LLC
         lease is for and the nature    MUNFORDVILLE PLANT                                   C/O COLUMBUS NOVA
2.4                                                                                          200 SOUTH TRYON ST, STE 1700
         of the debtor's interest
                                                                                             CHARLOTTE, NC 28202


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     BUSINESS PROCESS AND                                 AUXIS MANAGED SOLUTIONS, LLC
         lease is for and the nature    IT OUTSOURCING SERVICES                              ATTN: RAUL A. VEGA
2.5                                                                                          7901 SW 6TH CT
         of the debtor's interest
                                                                                             PLANTATION, FL 33324


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 15
              19-11608-mew              Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name            Hollander Sleep Products, LLC               Pg 246 of 263     Case number (if known): 19-11608


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
          State what the contract or    CHANGE ORDER                                  AUXIS MANAGED SOLUTIONS, LLC
          lease is for and the nature                                                 ATTN: RAUL A. VEGA
2.6                                                                                   7901 SW 6TH CT
          of the debtor's interest
                                                                                      PLANTATION, FL 33324


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    SOW #1                                        AUXIS MANAGED SOLUTIONS, LLC
          lease is for and the nature                                                 ATTN: RAUL A. VEGA
2.7                                                                                   7901 SW 6TH CT
          of the debtor's interest
                                                                                      PLANTATION, FL 33324


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    CHANGE ORDER #50                              AUXIS MANAGED SOLUTIONS, LLC
          lease is for and the nature                                                 ATTN: RAUL A. VEGA
2.8                                                                                   7901 SW 6TH CT
          of the debtor's interest
                                                                                      PLANTATION, FL 33324


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    SERVICES                                      AVALARA
          lease is for and the nature                                                 100 RAVINE LN NE, STE 220
2.9                                                                                   BAINBRIDGE ISLAND, WA 98110
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    SUPPLY                                        AVENDRA, LLC
          lease is for and the nature                                                 ATTN: DEEPAK MURALEEDHARAN
2.10                                                                                  540 GAITHER RD, STE 200
          of the debtor's interest
                                                                                      ROCKVILLE, MD 20850


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    LICENSE AGREEMENT                             CALVIN KLEIN, INC.
          lease is for and the nature   AMENDMENT #5                                  205 WEST 39TH ST
2.11                                                                                  NEW YORK, NY 10018
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases               Page 2 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 247 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    OFFICE EQUIPMENT LEASE                       CANON SOLUTIONS AMERICA
       lease is for and the nature   SCHEDULE 5                                   ONE CANON PARK
2.12                                                                              MELVILLE, NY 11747
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    OFFICE EQUIPMENT LEASE                       CANON SOLUTIONS AMERICA
       lease is for and the nature   SCHEDULE 6                                   ONE CANON PARK
2.13                                                                              MELVILLE, NY 11747
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    OFFICE EQUIPMENT LEASE                       CANON SOLUTIONS AMERICA
       lease is for and the nature   SCHEDULE 7                                   ONE CANON PARK
2.14                                                                              MELVILLE, NY 11747
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PAYROLL SERVICES AGREEMENT                   CERTIPAY AMERICA, LLC
       lease is for and the nature                                                130 BATES AVE SW
2.15                                                                              WINTER HAVEN, FL 33880
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PAYROLL SERVICES AGREEMENT                   CERTIPAY AMERICA, LLC
       lease is for and the nature   ADDENDUM                                     130 BATES AVE SW
2.16                                                                              WINTER HAVEN, FL 33880
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        CIT BANK
       lease is for and the nature   MITEL PHONE SYSTEM                           10201 CENTURION PKWY N, STE 100
2.17                                                                              JACKSONVILLE, FL 32256
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 3 of 15
           19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC                Pg 248 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
       State what the contract or    SUPPLY AND LICENSE AGREEMENT                   COCONA INC.
       lease is for and the nature                                                  ATTN: SERINE STEINNES
2.18                                                                                5480 VALMONT RD, STE 300
       of the debtor's interest
                                                                                    BOULDER, CO 80301


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE                                        CONCUR TECHNOLOGIES, INC.
       lease is for and the nature                                                  18400 NE UNION HILL RD
2.19                                                                                REDMOND, WA 98052
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE                                        CTMI
       lease is for and the nature                                                  12720 HILLCREST RD, STE 1010
2.20                                                                                DALLAS, TX 75230
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PAYMENT SOLUTIONS AGREEMENT                    CYBERSOURCE CORPORATION
       lease is for and the nature                                                  P.O. BOX 8999
2.21                                                                                SAN FRANCISCO, CA 94128
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    EMPLOYEE AGREEMENT                             DAVID P. SIDES
       lease is for and the nature                                                  1700 INDIGO ISLAND DR
2.22                                                                                HANAHAN, SC 29410
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    DEFERRED COMPENSATION AGREEMENT                DAVID P. SIDES
       lease is for and the nature                                                  1700 INDIGO ISLAND DR
2.23                                                                                HANAHAN, SC 29410
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                Page 4 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 249 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    ADMINISTRATIVE SERVICES                      DISCOVERY BENEFITS, INC.
2.24   lease is for and the nature
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE                                      DREAMWELL, LTD.
       lease is for and the nature   TRADEMARK                                    2215-B RENAISSANCE DR, STE 12
2.25                                                                              LAS VEGAS, NV 89119
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE                                      DREAMWELL, LTD.
       lease is for and the nature   TRADEMARK – AMENDMENT #4                     2215-B RENAISSANCE DR, STE 12
2.26                                                                              LAS VEGAS, NV 89119
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE                                      DREAMWELL, LTD.
       lease is for and the nature   TRADEMARK – AMENDMENT #3                     2215-B RENAISSANCE DR, STE 12
2.27                                                                              LAS VEGAS, NV 89119
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        EARLEY LP
       lease is for and the nature   LOUISVILLE WHSE                              D/B/A EFP PARTNERS-1, LTD
2.28                                                                              P.O. BOX 1492
       of the debtor's interest
                                                                                  LOUISVILLE, KY 40201


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MEMORANDUM OF UNDERSTANDING                  EFP PARTNERS-1, LTD
       lease is for and the nature                                                P.O. BOX 1492
2.29                                                                              LOUISVILLE, KY 40201
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 5 of 15
           19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC                Pg 250 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LEASE                                        EXETER 25 KEYSTONE, LLC
       lease is for and the nature   POTTSVILLE PLANT                             101 WEST ELM ST, STE 600
2.30                                                                              CONSHOHOCKEN, PA 19428
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    EQUIPMENT LEASE                              HYG FINANCIAL SERVICES, INC.
       lease is for and the nature                                                5000 RIVERSIDE DR, STE 300 E
2.31                                                                              IRVING, TX 75039
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    EQUIPMENT LEASE                              HYG FINANCIAL SERVICES, INC.
       lease is for and the nature                                                5000 RIVERSIDE DR, STE 300 E
2.32                                                                              IRVING, TX 75039
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CAPITAL LEASE                                IBM CREDIT LLC
       lease is for and the nature                                                7100 HIGHLANDS PKWY
2.33                                                                              SMYRNA, GA 30082
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        IMPERIAL REALTY COMPANY AS AGENT
       lease is for and the nature   SKOKIE SALES OFFICE                          FOR THE KLAIRMONT FAMILY LLC
2.34                                                                              4747 WEST PETERSEN AVE, STE 200
       of the debtor's interest
                                                                                  CHICAGO, IL 60646


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICES                                     INFOARMOR, INC.
       lease is for and the nature                                                7001 N. SCOTTSDALE RD
2.35                                                                              SCOTTSDALE, AZ 85253
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 6 of 15
           19-11608-mew              Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC                Pg 251 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LICENSE AND SERVICE AGREEMENT                INFORMATICA LLC
       lease is for and the nature                                                2100 SEAPORT BLVD
2.36                                                                              REDWOOD CITY, CA 94063
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SUPPLY AGREEMENT                             KAPSTONE CONTAINER CORP
       lease is for and the nature                                                1101 SKOKIE BLVD, STE 300
2.37                                                                              NORTHBROOK, IL 60062
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        LEX THOMSON LP
       lease is for and the nature   THOMSON                                      C/O LEXINGTON REALTY TRUST
2.38                                                                              ATTN: GENERAL COUNSEL
       of the debtor's interest
                                                                                  ONE PENN PLZ, STE 4015
                                                                                  NEW YORK, NY 10119

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        LIBERTY PROPERTY LP
       lease is for and the nature   GRAND PRAIRIE                                650 EAST SWEDESFORD RD, STE 400
2.39                                                                              WAYNE, PA 19087
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CREDIT AGREEMENT                             MAERSK AGENCY U.S.A., INC.
2.40   lease is for and the nature
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        MAINSTREET CV NORTH 40, LLC
       lease is for and the nature   BOCA CORP HQ                                 C/O MAINSTREET REAL ESTATE SERVICES INC.
2.41                                                                              2101 WEST COMMERCIAL BLVD, STE 1200
       of the debtor's interest
                                                                                  FORT LAUDERDALE, FL 33309


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 7 of 15
           19-11608-mew              Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC               Pg 252 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LEASE                                        MAJESTIC/AMB PICO RIVERA ASSOCIATES, LLC
       lease is for and the nature   PICO BEDDING                                 13191 CROSSROADS PKWY N, 6TH FL
2.42                                                                              CITY OF INDUSTRY, CA 91746
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    INVESTMENT AND ADMINISTRATIVE SERVICES       MERCER INVESTMENT MANAGEMENT, INC.
       lease is for and the nature                                                90 HIGH ST
2.43                                                                              BOSTON, MA 02110
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    COLLECTIVE BARGAINING AGREEMENT              MID-ATLANTIC JOINT BOARD OF WORKERS UNITED
       lease is for and the nature                                                5735 INDUSTRY LN, BLDG C, STE 101
2.44                                                                              FREDERICK, MD 21704
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    EQUIPMENT LEASE                              NATIONWIDE LIFT TRUCKS, INC.
       lease is for and the nature                                                3900 NORTH 28TH TERRACE
2.45                                                                              HOLLYWOOD, FL 33020
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AGREEMENT                            NAUTICA APPAREL, INC.
       lease is for and the nature   AMENDMENT #2                                 ATTN: LICENSING PRESIDENT/GENERAL COUNSEL
2.46                                                                              40 WEST 57TH ST
       of the debtor's interest
                                                                                  NEW YORK, NY 10019


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AGREEMENT                            NAUTICA APPAREL, INC.
       lease is for and the nature                                                ATTN: LICENSING PRESIDENT/GENERAL COUNSEL
2.47                                                                              40 WEST 57TH ST
       of the debtor's interest
                                                                                  NEW YORK, NY 10019


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 8 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 253 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LICENSE AND SERVICE AGREEMENT                ORACLE AMERICA, INC.
       lease is for and the nature   DATABASE ULA                                 500 ORACLE PKWY
2.48                                                                              REDWOOD SHORES, CA 94065
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AND SERVICE AGREEMENT                ORACLE AMERICA, INC.
       lease is for and the nature   DATABASE RAC                                 500 ORACLE PKWY
2.49                                                                              REDWOOD SHORES, CA 94065
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SOFTWARE UPDATE LICENSE AND SUPPORT          ORACLE AMERICA, INC.
       lease is for and the nature   ULA                                          500 ORACLE PKWY
2.50                                                                              REDWOOD SHORES, CA 94065
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SOFTWARE UPDATE LICENSE AND SUPPORT          ORACLE AMERICA, INC.
       lease is for and the nature   RAC                                          500 ORACLE PKWY
2.51                                                                              REDWOOD SHORES, CA 94065
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SOFTWARE UPDATE LICENSE AND SUPPORT          ORACLE AMERICA, INC.
       lease is for and the nature   BUSINESS APPS                                500 ORACLE PKWY
2.52                                                                              REDWOOD SHORES, CA 94065
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AND SERVICE AGREEMENT                ORACLE AMERICA, INC.
       lease is for and the nature   BUSINESS APPLICATIONS                        500 ORACLE PKWY
2.53                                                                              REDWOOD SHORES, CA 94065
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 9 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 254 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LICENSE AND SERVICE AGREEMENT                ORACLE AMERICA, INC.
       lease is for and the nature   DATABASE ULA AMENDMENT #1                    500 ORACLE PKWY
2.54                                                                              REDWOOD SHORES, CA 94065
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    STOCK PURCHASE AGREEMENT                     PACIFIC COAST FEATHER COMPANY
       lease is for and the nature                                                EACH OF THE SHAREHOLDERS OF
2.55                                                                              PACIFIC COAST FEATHER COMPANY AS SELLERS
       of the debtor's interest
                                                                                  JOSEPH T. CRAWFORD AS SELLERS REPRESENTATIVE


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        PROLOGIS LP
       lease is for and the nature   COMPTON                                      17777 CENTER COURT DR N, STE 100
2.56                                                                              CERRITOS, CA 90703
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SEPARATION AGREEMENT                         RAFAEL RODRIQUEZ
       lease is for and the nature                                                10876 KING BAY DR
2.57                                                                              BOCA RATON, FL 33498
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SEVERANCE AGREEMENT                          RAFAEL RODRIQUEZ
       lease is for and the nature                                                10876 KING BAY DR
2.58                                                                              BOCA RATON, FL 33498
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        ROYAL OAK ACQUISITIONS LLC
       lease is for and the nature   MAQUOKETA PLANT                              600 EAST AVE, STE 200
2.59                                                                              ROCHESTER, NY 14607
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 10 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 255 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LEASE                                        ROYAL OAK ACQUISITIONS LLC
       lease is for and the nature   HENDERSON PLANT                              600 EAST AVE, STE 200
2.60                                                                              ROCHESTER, NY 14607
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICES                                     SAP AMERICA, INC.
       lease is for and the nature                                                3999 WEST CHESTER PIKE
2.61                                                                              NEWTOWN SQUARE, PA 19073
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        SH&S LIMITED PARTNERSHIP II LLLP
       lease is for and the nature   ARKANSAS SALES OFFICE                        C/O CAPSTONE MANAGEMENT GROUP
2.62                                 6TH AMENDMENT                                210 NORTH WALTON BLVD, STE 30
       of the debtor's interest
                                                                                  BENTONVILLE, AR 72712


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE                                      SIMMONS BEDDING COMPANY
       lease is for and the nature   TRADEMARK – AMENDMENT #3                     ATTN: LEGAL DEPT
2.63                                                                              ONE CONCOURSE PKWY, STE 800
       of the debtor's interest
                                                                                  ATLANTA, GA 30328


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE                                      SIMMONS BEDDING COMPANY
       lease is for and the nature   TRADEMARK – AMENDMENT #2                     ATTN: LEGAL DEPT
2.64                                                                              ONE CONCOURSE PKWY, STE 800
       of the debtor's interest
                                                                                  ATLANTA, GA 30328


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AGREEMENT                            SIMMONS CANADA, INC.
       lease is for and the nature                                                2550 MEADOWVALE BLVD, UNIT 1
2.65                                                                              MISSISSAUGA, ON L5N 8C2
       of the debtor's interest
                                                                                  CANADA


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 11 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 256 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    COLLECTIVE BARGAINING AGREEMENT              SOUTHERN REGIONAL JOINT BOARD OF WORKERS UNITED
       lease is for and the nature                                                SEIU ON BEHALF OF LOCAL 2420
2.66                                                                              4405 MALL BLVD, 600
       of the debtor's interest
                                                                                  UNION CITY, GA 30291


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MEMORANDUM OF AGREEMENT                      SOUTHERN REGIONAL JOINT BOARD OF WORKERS UNITED
       lease is for and the nature                                                SEIU ON BEHALF OF LOCAL 2420
2.67                                                                              4405 MALL BLVD, 600
       of the debtor's interest
                                                                                  UNION CITY, GA 30291


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    COLLECTIVE BARGAINING AGREEMENT              SOUTHWEST REGIONAL JOINT BOARD WORKERS UNITED
       lease is for and the nature                                                2639 WALNUT HILL, STE 203
2.68                                                                              DALLAS, TX 75229
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AGREEMENT                            SSH BEDDING CANADA CO.
       lease is for and the nature   AMENDMENT #1                                 2550 MEADOWVALE BLVD, UNIT 1
2.69                                                                              MISSISSAUGA, ON L5N 8C2
       of the debtor's interest
                                                                                  CANADA


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICES                                     SUCCESSFACTORS, INC.
       lease is for and the nature                                                1 TOWER PL, STE 1100
2.70                                                                              SOUTH SAN FRANCISCO, CA 94080
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LICENSE AGREEMENT                            THE POLO/LAUREN COMPANY, LP
       lease is for and the nature   CHAPS                                        RALPH LAUREN HOME COLLECTION, INC.
2.71                                                                              ATTN: PRESIDENT HOME COLLECTION
       of the debtor's interest
                                                                                  625 MADISON AVE, 9TH FL
                                                                                  NEW YORK, NY 10022

       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 12 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 257 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AMENDED AND RESTATED LICENSE AGREEMENT       THE POLO/LAUREN COMPANY, LP
       lease is for and the nature   LAUREN/RALPH LAUREN                          RALPH LAUREN HOME COLLECTION, INC.
2.72                                                                              ATTN: PRESIDENT HOME COLLECTION
       of the debtor's interest
                                                                                  625 MADISON AVE, 9TH FL
                                                                                  NEW YORK, NY 10022

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    IP LICENSE 3RD AMENDMENT                     THER A PEDIC ASSOCIATES, INC.
       lease is for and the nature                                                T/A THERAPEDIC INTERNATIONAL
2.73                                                                              103 COLLEGE RD E, 2ND FL
       of the debtor's interest
                                                                                  PRINCETON, NJ 08540


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    IP LICENSE AGREEMENT                         THER A PEDIC ASSOCIATES, INC.
       lease is for and the nature                                                T/A THERAPEDIC INTERNATIONAL
2.74                                                                              103 COLLEGE RD E, 2ND FL
       of the debtor's interest
                                                                                  PRINCETON, NJ 08540


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    IP LICENSE 1ST AMENDMENT                     THER A PEDIC ASSOCIATES, INC.
       lease is for and the nature                                                T/A THERAPEDIC INTERNATIONAL
2.75                                                                              103 COLLEGE RD E, 2ND FL
       of the debtor's interest
                                                                                  PRINCETON, NJ 08540


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    IP LICENSE 2ND AMENDMENT                     THER A PEDIC ASSOCIATES, INC.
       lease is for and the nature                                                T/A THERAPEDIC INTERNATIONAL
2.76                                                                              103 COLLEGE RD E, 2ND FL
       of the debtor's interest
                                                                                  PRINCETON, NJ 08540


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    NVOCC SERVICE AGREEMENT                      TOPOCEAN CONSOLIDATION, INC
       lease is for and the nature                                                2727 WORKMAN MILL RD
2.77                                                                              CITY OF INDUSTRY, CA 90601
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 13 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 258 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LEASE                                        VARS
       lease is for and the nature   KY SALES OFFICE                              2309 WATTERSON TRAIL, 200
2.78                                                                              LOUISVILLE, KY 40299
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        VARS
       lease is for and the nature   KY SALES OFFICE                              2309 WATTERSON TRAIL, 200
2.79                                                                              LOUISVILLE, KY 40299
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CORP CREDIT CARD                             WELLS FARGO BANK, NA
2.80   lease is for and the nature
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ESCROW AGREEMENT                             WELLS FARGO BANK, NA
       lease is for and the nature                                                ATTN: MICHAEL W. MCGUIRE
2.81                                                                              CORPORATE, MUNICIPAL AND ESCROW SOLUTIONS
       of the debtor's interest
                                                                                  1700 LINCOLN ST, 10TH FL
                                                                                  DENVER, CO 80203

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        WOODCREEK HOLDINGS, LLC
       lease is for and the nature   MUNFORDVILLE WHSE                            20109 WILDCAT RUN DR
2.82                                                                              ESTERO, FL 33928
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE                                        WOODCREEK HOLDINGS, LLC
       lease is for and the nature   MUNFORDVILLE WHSE                            20109 WILDCAT RUN DR
2.83                                                                              ESTERO, FL 33928
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 14 of 15
           19-11608-mew              Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03 Main Document
Debtor Name         Hollander Sleep Products, LLC              Pg 259 of 263     Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    LEASE                                        WOODCREEK HOLDINGS, LLC
       lease is for and the nature   MUNFORDVILLE WHSE                            20109 WILDCAT RUN DR
2.84                                                                              ESTERO, FL 33928
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    COLLECTIVE BARGAINING AGREEMENT              WORKERS UNITED, WESTERN STATES REGIONAL JOINT BOARD
       lease is for and the nature                                                920 SOUTH ALVARADO ST
2.85                                                                              LOS ANGELES, CA 90057
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 15 of 15
         19-11608-mew               Doc 122          Filed 06/21/19 Entered 06/21/19 23:14:03                               Main Document
                                                                 Pg 260 of 263
Debtor Name           Hollander Sleep Products, LLC
United States Bankruptcy Court for the Southern District of New York
Case number (if known):             19-11608


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     DREAM II HOLDINGS, LLC.       330 MADISON AVE, 27TH FL                                 Barings Finance LLC                                D
                                      NEW YORK, NY 10017
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     DREAM II HOLDINGS, LLC.       330 MADISON AVE, 27TH FL                                 Wells Fargo Bank, NA                               D
                                      NEW YORK, NY 10017
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     HOLLANDER HOME                901 YAMATO RD, STE 250                                   Barings Finance LLC                                D
        FASHIONS HOLDINGS, LLC.       BOCA RATON, FL 33431
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     HOLLANDER HOME                901 YAMATO RD, STE 250                                   Wells Fargo Bank, NA                               D
        FASHIONS HOLDINGS, LLC.       BOCA RATON, FL 33431
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     HOLLANDER SLEEP         724 CALEDONIA RD                                               The Polo/Lauren Company, LP                        D
        PRODUCTS CANADA LIMITED TORONTO, ON M6B 3X7
                                                                                                                                                  E/F
                                CANADA
                                                                                                                                                  G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 3
           19-11608-mew            Doc 122        Filed 06/21/19 Entered 06/21/19 23:14:03                        Main Document
                                                              Pg 261 of 263
Debtor Name           Hollander Sleep Products, LLC                                               Case number (if known): 19-11608


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                    Check all schedules
                                                                                                                               that apply
2.6       HOLLANDER SLEEP         724 CALEDONIA RD                                     Ther A Pedic Associates, Inc.                 D
          PRODUCTS CANADA LIMITED TORONTO, ON M6B 3X7
                                                                                                                                     E/F
                                  CANADA
                                                                                                                                     G



2.7       HOLLANDER SLEEP         724 CALEDONIA RD                                     Wells Fargo Bank, NA                          D
          PRODUCTS CANADA LIMITED TORONTO, ON M6B 3X7
                                  CANADA
                                                                                                                                     E/F
                                                                                                                                     G



2.8       HOLLANDER SLEEP         901 YAMATO RD, STE 250                               Barings Finance LLC                           D
          PRODUCTS KENTUCKY, LLC. BOCA RATON, FL 33431
                                                                                                                                     E/F
                                                                                                                                     G



2.9       HOLLANDER SLEEP         901 YAMATO RD, STE 250                               Wells Fargo Bank, NA                          D
          PRODUCTS KENTUCKY, LLC. BOCA RATON, FL 33431
                                                                                                                                     E/F
                                                                                                                                     G



2.10      PACIFIC COAST FEATHER      7600 INDUSTRY AVE                                 Barings Finance LLC                           D
          CUSHION, LLC               PICO RIVERA, CA 90660
                                                                                                                                     E/F
                                                                                                                                     G



2.11      PACIFIC COAST FEATHER      7600 INDUSTRY AVE                                 Wells Fargo Bank, NA                          D
          CUSHION, LLC               PICO RIVERA, CA 90660
                                                                                                                                     E/F
                                                                                                                                     G



2.12      PACIFIC COAST FEATHER,     1964 FOURTH AVE S                                 Barings Finance LLC                           D
          LLC                        SEATTLE, WA 98134
                                                                                                                                     E/F
                                                                                                                                     G



2.13      PACIFIC COAST FEATHER,     1964 FOURTH AVE S                                 Calvin Klein, Inc.                            D
          LLC                        SEATTLE, WA 98134
                                                                                                                                     E/F
                                                                                                                                     G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 3
        19-11608-mew             Doc 122       Filed 06/21/19 Entered 06/21/19 23:14:03                       Main Document
                                                           Pg 262 of 263
Debtor Name           Hollander Sleep Products, LLC                                           Case number (if known): 19-11608


       Additional Page(s) if Debtor has More Codebtors
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   Column 1: Codebtor                                                             Column 2: Creditor
   Name                     Mailing Address                                         Name                                    Check all schedules
                                                                                                                            that apply
2.14   PACIFIC COAST FEATHER,      1964 FOURTH AVE S                                HYG Financial Services, Inc                   D
       LLC                         SEATTLE, WA 98134
                                                                                                                                  E/F
                                                                                                                                  G



2.15   PACIFIC COAST FEATHER,      1964 FOURTH AVE S                                Wells Fargo Bank, NA                          D
       LLC                         SEATTLE, WA 98134
                                                                                                                                  E/F
                                                                                                                                  G




 Official Form 206H                               Schedule H: Codebtors                                             Page 3 of 3
19-11608-mew            Doc 122         Filed 06/21/19 Entered 06/21/19 23:14:03                              Main Document
                                                    Pg 263 of 263
 Debtor Name        Hollander Sleep Products, LLC
 United States Bankruptcy Court for the Southern District of New York
 Case Number: 19-11608



 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                           12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
 must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
 declaration that is not included in the document, and any amendments of those documents. This form must
 state the individual's position or relationship to the debtor, the identity of the document, and the date.
 Bankruptcy Rules 1008 and 9011.

 WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
 money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
 imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


              Declaration and signature

        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true
        and correct:


           Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

           Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

           Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

           Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

           Schedule H: Codebtors                                          (Official Form 206 H)

           Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

           Amended Schedule

           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
           (Official Form 204)

           Other document that requires a declaration



         I, the Chief Executive Officer of the Hollander Sleep Products, LLC, declare under penalty of perjury that I have read the
         foregoing summary and schedules, consisting of 263 sheets, and that they are true and correct to the best of my
         knowledge, information, and belief.



  Executed on: 6/21/2019                                                     /s/ Marc Pfefferle
                                                        Signature ___________________________________________
               MM / DD / YYYY
                                                                                       Marc Pfefferle
                                                        Printed Name
                                                                                  Chief Executive Officer
                                                        Title
